Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 1 of 106




      2O1f18 NCAA®

DIVIRION
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 2 of 106




                       THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION
                                         P.O. Box 6222
                               Indianapolis, Indiana 46206-6222
                                        317/917-6222
                                                 NCAA.org
                                                 July2017
                                             [ISSN 1093-3174]


            Text Prepared By: NCAA Academic and Membership Affairs Staff.
             Production By: NCAA Academic and Membership Affairs Staff.


             This publication incorporates final legislative actions taken through June 28, 2017.
             Legislation adopted after August 1, 2016, interpretations incorporated by the
             Interpretations Committee, modifications of wording and editorial revisions are set
             off by a gray background and also include an adoption or revision date. Readers
             seeking the legislative history of a given provision with earlier dates of adoption or
             revision should consult the appropriate provisions in the 1988-89 NCAA Manual (or
             earlier) or the NCAA academic and membership affairs staff


             NCAA, NCAA logo and National Collegiate Athletic Association are registered
             marks of the Association, and use in any manner is prohibited unless prior
             approval is obtained from the Association.


                           ©201 7 by the National Collegiate Athletic Association
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 3 of 106


Table of Contents

CONSTITUflON                                                    5.2     Elements of Legislation                   22
                                                                5.3     Amendment Process                         33
 Article 7 Name, Purposes and Fundamental Policy                5.4     Other Legislative and Amendment
       1.1    Name                                  1                     Procedures                              39
       7.2    Purposes                              1     Article 6 Institutional Control
       7.3    Fundamental Policy,
                                                                6.01    General Principle                         29
 Article 2 Principles for Conduct of                            6.1     Institutional Governance                  29
    Intercollegiate Athletics                                   6.2     Budgetary Control                         29
       2.07   General Principle                      3          6.3     Exit Interviews                           44
       2.7    The Principle of Institutional Control            6.4     Responsibilities for Actions of Outside
                and Responsibility                   I                     Entities                               44
       2.2    The Principle of Student-Athlete
                Well-Being                               OPERA1ING BYLAWS
       2.3    The Principle of Gender Equity
                                                          Article 10 Ethical Conduct
       2.4    The Principle of Sportsmanship and
                Ethical Conduct                      3          70.07 General Principle                           29
       2.5    The Principle of Sound Academic                   10.02 Definitions and Applications                29
                Standards                            4          70.1  Unethical Conduct                           45
       2.6    The Principle of Nondiscrimination     4          70.2  Knowledge of Use of Banned Drugs            29
       2.7    The Principle of Diversity Within                 10.3  Sports Wagering Activities                  29
                Governance Structures                4                                                            46
                                                                10.4  Disciplinary Action
       2.8    The Principle of Rules Compliance      4
       2.9    The Principle of Amateurism            4    Article 11 Conduct and Employment
       2.10   The Principle of Competitive Equity    4       of Athletics Personnel
       2.77   The Principle Governing Recruiting     4          17.01   Definitions and Applications              47
       2.12   The Principle Governing Eligibility               11.1    Conduct of Athletics Personnel            49
       2.73   The Principle Governing Financial Aid             11.2    ContractualAgreements                     29
       2.14   The Principle Governing Playing and               11.3    Compensation and Remuneration             19
                Practice Seasons                     5          11.4    Employment of High School,
       2.15   The Principle Governing Postseason                          Preparatory School or Two-Year
                Competition and Contests Sponsored                        College Coaches, or Other Individuals
                by Noncollegiate Organizations       5                    Associated With Prospective
       2.16   The Principle Governing the Economy                         Student-Athletes                        51
                of Athletics Program Operation                  17.5    Certification to Recruit Off Campus       29
  Article 3 NCAA Membership                                     71.6    Scouting of Opponents                     51
                                                                71.7    Limitations on the Number and Duties
       3.01   General Principles                    I                     of Coaches and Noncoaching Staff
       3.02   Definitions and Applications          2                     Members                                 53
       3.7    EligibilityforMembership              2
       3.2    Active Membership                            Article 72 Amateurism and Athletics Eligibility
       3.3    Member Conference                    13           12.01 General Principles                          91
       3.4    Affiliated Membership                29           72.02 Definitions and Applications                91
       3.7    Dues of Members                      16           12.7  General Regulations                         91
  Article 4 Organization                                        12.2  Involvement With Professional Teams         91
                                                                72.3  Use of Agents                               71
       4.01   General Principles                   17
                                                                12.4  Employment                                  72.
       4.02   Definitions and Applications         29
                                                   20           12.5  Promotional Activities                      71
       4.7    Board of Governors
              Division I Board of Directors        20           12.6  Financial Donations From Outside
       4.2
                                                   22                    Organizations                        29
       4.3    Division I Council
                                                   24           72.7  General Eligibility Requirements        71
       4.4    Committee on Academics
                                                   25           12,8  Seasons of Competition: Five-Year Rule .79
       4.9    Committees/Cabinets
                                                                12.9  U.S. Service Academy Exceptions,
  Article 5 Legislative Authority and Process                            Special Eligibility Provisions       29
       5.01   General Principles                    29          72.10 Certification of Eligibility            99
       5.02   Definitions and Applications          29          72.71 Ineligibility                           99
       5.1    Conventions and Meetings              29          12.12 Restoration of Eligibility              99


                                 2017-12 Division I—August                                                         ‘II
                  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 4 of 106


     Article 13 Recruiting                                               16.3  Academic and Other Support
                                                                                 Services                               224
           13.01 General Principles                            93
                                                                         16.4 Medical Expenses                          334
           1 3.02 Definitions and Applications                 93
                                                               96        16.5  Housing and Meals                        224
           13.1   Contacts and Evaluations
                                                              113        16.6  Expenses for Student-Athlete’s Friends
           13.2   Offers and Inducements
                                                                                 and Family Members                     222
           13.4   Recruiting Materials                        11%                                                       227
                                                                         16.7  Entertainment
           13.5   Transportation                              112
                                                              120        16.8  Expenses Provided by the Institution for
           13.6   Official (Paid) Visit                                          Practice and Competition               227
           13.7   Unofficial (Nonpaid) Visit                  123
                                                                         16.9  OtherTravel Expenses Provided by the
           13.8   Entertainment, Reimbursement and                               Institution                            227
                     Employment of High School!                          76.70 Provision of Expenses  by  Individuals
                     College-Preparatory School!                                 or Organizations Other Than the
                     Two-Year College Coaches and                                Institution                            227
                     Other Individuals Associated With
                                                                         16.11 Benefits, Gifts and Services             224
                      Prospective Student-Athletes            127
                                                                         76.12 ExpenseWaivers                           219
          13.9     Letter-of-Intent Programs, Financial Aid
                     Agreements                               122   Article 17 Playing and Practice Seasons
          13.10    Publicity                                  132
                                                                         77.07  General Principles                     233
          13.11    Tryouts                                    132
                                                                         77.02  Definitions and Applications           233
          13.12    SportsCampsandClinics                      132
                                                                         17.7   General Playing-Season Regulations     239
          13.73    High School All-Star Games                 344
                                                                                                                       24.4
                                                                         77.2   Baseball
          13.14    Use of Recruiting Funds                    144                                                      250
                                                                5        17.3   Basketball
          13.15    Precollege Expenses                                                                                 254
                                                                         17.4   Beach Volleyball, Women’s
          7 3.16   U.S. Service Academy Exceptions and                                                                 256
                                                              142        77.5   Bowling, Women’s
                      Waivers
                                                              143        17.6   Cross Country                          231
          13.17    Recruiting Calendars                                                                                260
                                                                         17.7   Equestrian, Women’s
          13.18    Basketball Event Certification
                                                                         77.8   Fencing                                392
          7 3.19   Women’s Final Four Basketball Event
                      Certification                           119        77.9   Field Hockey                           233
                                                                         77.10  Football                               266
     Article 14 Academic Eligibility                                     77.17  Golf                                   273
          14.07    General Principles                         133        77.72  Gymnastics                             373
          14.02 Definitions and Applications                  137        17.13  Ice Hockey                             2.77
          14.1  Admission, Enrollment and Academic                       17.14  Lacrosse                               212
                     Credentials                              132               Rifle                                  331
                                                                         77.15
          14.2     Full-TimeEnrollment                        132        17.16  Rowing, Women’s                        284
          14.3     Freshman Academic Requirements             193
                                                                         77.77  Rugby, women’s                         233
          14.4     Progress-Toward-Degree                                77.78  Skiing                                 293
                      Requirements                            122
                                                                         77.19  Soccer                                 399
           14.5    Transfer Regulations                       173
                                                                         77.20  Softball                               393
           74.6    Graduate Student/Postbaccalaureate
                                                              147        17.27  Swimming and Diving                    293
                      Participation
                                                                         17.22  Tennis                                 397
           14.7    Additional Waivers for Eligibility                                                                  299
                      Requirements                            133        77.23  Track and Field, Indoor/Outdoor
                                                                         77.24  Triathlon, Women’s                      302
           14.8    Academic Performance Program               143
                   Post-Enrollment Academic                              17.25  Volleyball                             394
           14.9
                      Misconduct                              122        17.26  Water Polo                             347
                                                                         77.27  Wrestling                              333
     Article 15 Financial Aid                                                   Exceptions for Member Institutions
                                                                          17.28
           15.01 General Principles                           193                   Located in Alaska, Hawaii and
           7 5.02 Definitions and Applications                193                   Puerto Rico                         2.12
           75.1   Maximum Limit on Financial Aid—                         77.29 ForeignTours                            112
                   Individual                                 123         17.30 Playing Rules                           114
           15.2  Elements of Financial Aid                    193         77.37 Outside Competition, Effects on
           15.3  Terms and Conditions of Awarding                                   Eligibility                         3.1.4
                    Institutional Financial Aid               392
           15.5  Maximum Institutional Grant-in-Aid                 Article 78 Championships and Postseason
                    Limitations by Sport                      Z9%      Football
     Article 16 Awards, Benehts and Expenses                              18.07 General Principles                     333
       for Enrolled Student-Athletes                                      7 8.02 Definitions and Applications          312
           16.07 General Principles                           221         18.7   Regulations and Authority for Conduct
           16.02 Definitions and Applications                 221                   of Championships                    312
           76.1  Awards                                       223         18.2    Criteria for Establishment or
           76.2  Complimentary Admissions and Ticket                                Continuation of Championships       333
                    Benefits                                  223         18.3    CurrentChampionships                  321


iv                                                2077-18 Division I-August
    Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 5 of 106


     18.4   Eligibility for Championships .           321          Article 21 Committees
     18.5   Automatic Qualification by                                   21.02 Definitions and Applications        371
               Conference                             325                27.7  Playing Rules Oversight Panel       3.3.1
     18.6   Playing Rules for Championships                              21.2  Association-Wide Committees—
     18.7   Postseason Football                       326                         General Committees               372
Article 19 Infractions Program                                           21.3  Association-Wide Committees—Rules
                                                                                  Committees Without Championships
     19.01 General Principles                                                     Administration Responsibilities  315
     19.02 Definitions and Applications                                  21.4  Common Committees—Committees
     79.1  Violation Structure                        325                         With Playing Rules and
     19.2  Expectations and Shared                                                Championships Administration
              Responsibility                          330                         Responsibilities                 3.31
     19.3  Committee on Infractions                                      21.5  Common Committees—Committees
     19.4  Infractions Appeals Committee                                          With Only Championship
     79.5  Review and Investigation of Alleged                                    Administration Responsibilities  3.73.
              Violations                                                 21.6  Common Committees—Committees
     19.6  Summary Disposition Process                                            With Governance Administration
     19.7  Notice of Allegations and Opportunity                                  Responsibilities                 3.19
                                                                         21.7  Division ICommittees                 380
              to Respond
     79.8  Notification of Committee on
              Infractions Decision                    338      ADMIMSTRATIVE BYLAWS
     19.9  Penalties                                  339          Article 31 Executive Regulations
     19.10 Appeal of Decisions                        343.
                                                                        31.07 General Principles                         3.31
     19.77 Notice of Allegations, Opportunity to                        37.02 Definitions and Applications               317
              Respond and Penalties
                                                      345               37.1  Administration of NCAA
              (Level Ill Cases)
                                                      345                          Championships
     19.72 Restitution                                                          Eligibility for Championships            3.91
                                                                        31.2
Article 20 Division Membership                                          31.3    Selection of Teams and Individuals for
                                                                                   Championships Participation           3.94
     20.01 General Principles
                                                                        31.4    Financial Administration of
     20.02 Definitions and Applications         3.31
                                                                                                                         3.97
                                                                                   Championships
     20.2  Establishment of and Compliance With
                                                      352               37.5    Financial Administration of Postseason
               Division Criteria                                                                                         399
                                                                                   Football
     20.4   Multidivision Classification!
                                                                        31.6    Rights to NCAA Properties and
               Reclassification of Football
                                                      354                          Marketing Restrictions                3..
               Subdivision
                                                                         31.7   General Financial Management             491
     20.5   Change of Division Membership             3.3.3.
                                                                                                                         403
                                                                         31.8   Personnel
     20.7   Division Legislation
            Eligibility for National Collegiate and
                                                                         31.9   National Statistics Program              491
     20.8
               Division Championships                 3.31
     20.9   Division I Membership




                                 2017-18 Division I August     -                                                            V
                 Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 6 of 106



Table of Figures
     Article 4 Organization                                   Article 16 Awards, Benefits and Expenses
                                                                for Enrolled Student-Athletes
           4-1   Division I Governance Structure        26
                                                        27         76-1    Participation Awards                    231
           4-2   Association Governance Structure
           4-3   NCAA Board of Governors’ Duties        28         16-2    Championship Awards                     23.1
                                                                   76-3    Special Achievement Awards              .152
     Article 17 Conduct and Employment
        of Athletics Personnel                                Article 17 Playing and Practice Seasons
           71—1    Coaches’ Compensation and Bene6ts    52          17-1   Maximum Number of Contests and
           71-2 Coaches’ Reimbursable Expenses          3.2                  Dates of Competition for Each
                                                                             Sport                                 243
     Article 14 Eligibility: Academic and                           17-2 First Practice, Contest or Date of
        General Requirements                                                 Competition, and End-of-Season
          14-1    Initial Eligibility                  191                   Dates
          74-2    Academic Misconduct Analysis         193.   Article 79 Enforcement
          14-3    Old SAT (Before March 1,2016) to New
                     SAT (On or After March 1, 2016)               19-1    Penalty Guidelines                      3.43.
                     Concordancelable                              19-2    Processing a Typical NCAA Infractions
                                                                             Appeals Case
     Article 75 Financial Aid
                                                              Article 20 Division Membership
          75-7    Financial Aid Maximum Limits          217
                                                        219         20-1  General Requirements for Division I
          15-2    How to Determine a Counter                                                                       370
                                                                             Membership
          75-3    Where to Count Student-Athletes
                     Who Participate in More Than One
                     Intercollegiate Sport




vi                                            2077-18 Division I August
                                                                     -
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 7 of 106


User’s Guide
I. MANUAL FORMAT
                                                                                                                         BLEED TABS
                                                                                                            A “bleed tab’ on each page helps the
                                                                                                            user turn to the desired article quickly.




                                                           coNSTITuTIoN, ARTIcLES

                                                           Legislative Authority
           GENERAL PRINCIPLES
                                                           and Process
General principles that are considered of par
ticular importance in helping the user under
                                                           5.07 General Principles. 19
stand the rationale for the detailed regulations           5.01.1 B          efLogsItion.[9 Ar L.A-     f-.A,.-.,.-,-.,rrn.,h--,3..irrn,n ii,
that follow are presented at the beginning of                                                    l,hA[
                                                                                                    fnnh in Ci,r,n,,,
                                                                                                                     y,-Irdup I.             ,,i,..,,
                                                                                                                            d.-,,,,rnnid hi, ,n,nn,n,n ,nd
                                                              by An An-n,. nnl gvrn,,nnn,n
appropriate articles.                                      ‘I,,n. ;rn,,, ,,nh d,ninnn ,r,d ,h,H hn, ,i,nn, n,,h,bn p ,pn.,r A h,nd,,,,nn,,l p cv,,, h,nh in
                                                           C-..nnnnnl ,na,,llhvdngnd               c,v.-,,nc,v p,n p[vch .,I,-,cn,r,,h,nCn,nu,n-.n2
                                                            A -.,d 3!      ,,d--nv’ 8Z19-
                                                           5.01.2 Apprath.sto C.gishtiv. ProS. [9 I3v nccnibc,ch,p 3,1,, A.cribnhncv,
                                                                f,,nAm,,,’ ‘-bc,,
                                                                       n..c,1-n-.n,n’t.c,,bv.J -c     ,,.p
                                                                                                      .          pIndic’cd ,dd,n-,,nln,,
                                                           d,cin.-n find nfl AnnA pIcnd ,,,h,,r,rn,n,,lnn,cnnfind pcnp
                                                               ,1i,,nn lAnd l9lA’,t&nn 1-39’,

                                                   _,,,.   5.02 OefinitionsandApplications.
                                                           5.02.1 LgisItive ICntitution nd Byiau[ Provsion.
                                                               5.02.1.1 Domj,,ant.19A3,n,n,n,p,-,n-c-n,, ,vgnlc.d,pp-cinnmhcr1,hcAc.c-,,ncvn
                                                               ,,,3,’-.I.,A,,,.-,,c nj:cc_il—.cnA
  DEFINITIONS AND APPLICATIONS                                  p-n,
                                                               h1nnnn,h’),
                                                                                 ii,c,ug    ‘‘-n fi’,—’nnfi, -.n,n,,


Following the general principles in most                                               A di,-nicn A ,,,nnn, pnnc,n A rvgcvc,l.4ipl,v’
                                                               5.02.1.2 Djninion Domi,,rn,t.   [9
                                                                                                dic din ii In, ii ,cq ,c,cnn ,hAn, ,n,1c,inncn PAl dcl.
                                                               ci, d,vn!n nnd A i
articles is a section in which definitions and                              ,r,d ‘-n,p    dnnnn.ncnnd  IA       nn.n Ann,.,, drnn, r,nnn-,r-. dc,,,,
                                                               3vdhlc$n,n,.ndv,nnb,ik..,d l.cny.,/lnnnn     1..’
applications are provided for a number of                                                                                                             I
the more important words or terms used                              ccv nA      pvcjn nAlbvcApi,-dh;c,h.. hccpp!ichicdv-i.i ncn,in’ccc n.Ivc,

in that article.                                               J,vnv,n       InclIvcn,n C,,,,nn,n ccci,,,,, c,dvihvdIc,l,v
                                                               8’I’A’)
                                                                                                                                                                     nc
                                                               5.02.1.4 Fdrtd,[9 Alcdcr. .lp dcccv, nrcgniinIcp,cdtcvnn,vvccccldndchgcvp
                                                               cn,nnd cv,,,,g,,Icnv nv, ,i,hcd,iidn,n,hd,nA,n,ci,hcAn,,cnr,vn. fiuiign-prnvlrpii,.in,i
                                                                                                                                             n,ynln,,.,lr,.,hcd,c
                                                               ‘nb1,nc.nl.. ,hn ci. p                l)AAc’c,c,cli-’IA’.
                                                               5.52.1.5 FootbIIChmpionhip S,thd,ni,ion Domirrnnt. [FCSD[ \F,.,h, Ih,,nncn,ii,r S,hd,vi
                                                                    d fluinfin I’’”’’’’’’’’’     I-     ,Iific9!nn        .I.c     .,rAl .l’,’p’-cii,iip Schd.,n,. n
                                                               ,cIfinc,,, ,n,p,n,fincv nh, ndidnnv.n din A rcq,n,n,,ncv,hnd.,,,n9, nn,c In, ,dcpncn ,c,n I,, ,,nncdcd
                                                                          iv Ac Ivg,dcnn p,vnc,, cv I,r,l, in Cvndiini, S  3   Pv,chAl  CI,c, pv,ndnp SnI,d,n,iv,,
                                                               pnccidnnncvd,n,i&d bv,hc,n,,,ci,,cnvn PCSD iddcpnd l’lS/lI

                                                           5.1 Conventions and Meetings.
                                                           5.1.1 Autho,iatin.
          DECIMAL NUMBERING                                    5.1.1.1 A   ,lConn,,tion.9 ThndAllv,,cn,,A C,-,,..,.,, f dv                  ,“nfi in, cc,3
                                                                                                                                      ,,
                                                               n.-vckyT,n,,r,,nic,Ic,,hvnnc,,nn-InprccnIndh,,I,cE,cvc,,,,-c,,,,n,n,,,
          WITH TOPIC HEADINGS                                  5.1.1.2 5pedl Connntionji9 A,pcvicl C,,,,cnnvn cii h, Anccn,cnnny   A,   c,lkd hv,hc E,cvn,ivc
 The decimal numbering system provides                         Cvn,n,n,,c (Rni.cd Ji39A;7vni lAIJA

 efficiency and flexibility. Section headings,                                                                                                                      2’

 to at least the fourth subsection level, and



                                                                                     /
 for further subsections where appropriate,
 assist the user in identifying the section
 content, thus facilitating ready access to
 pertinent regulations. This system also
 facilitates a “hanging indention” presen                                               VOTING REQUIREMENTS
 tation, which helps the reader relate the                               Symbols for voting requirements appear after the title of
 subsections to the basic section.                                       the bylaw. See page ix for a complete explanation of all
                                                                         symbols. Each division’s Manual contains legislation specif
                                                                         ic to the applicable division and does not contain legisla
                                                                         tion pertaining only to one or both of the other divisions.




                                                                                                                                                                          vi
                     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 8 of 106

H. ORGAMZATION OF THE NCAA MANUAL
Divisions I, II and III each have a separate Manual that contains legislation specific to the applicable division and does not contain
legislation pertaining only to one or both of the other divisions. However, legislation that includes references to one or both of
the other divisions will appear in its entirety. In addition, since each division’s Manual does not contain legislation specific to the
other division(s), some bylaws may have gaps in the ntimbering sequence.

Constitution
Articles I through 6 are the NCAA Constitution. which consists of information relevant to the purposes of the Association, its
structure, its membership and legislative-process information, and the more important principles for the conduct of intercollegiate
athletics.
     Article 1     Name, Purposes and fundamental Policy
     Article 2     Principles for Conduct of Intercollegiate Athletics
        Article 3      NCAA Membership
        Article 4      Organization
        Article 5      Legislative Authority and Process
        Article 6      Institutional Control
Operating Bylaws
Articles 10 through 21 are the operating bylaws, which consist of legislation adopted by the membership to promote the principles
enunciated in the constitution and to achieve the Association’s purposes.
     Article 10    Ethical Conduct
     Article 11    Conduct and Employment of Athletics Personnel
        Article 72     Amateurism and Athletics Eligibility
        Article 13     Recruiting
        Article 14     Eligibility: Academic and General Requirements
        Article 15     financial Aid
        Article 16     Awards, Benefits and Expenses for Enrolled Student-Athletes
        Article 77     Playing and Practice Seasons
        Article 78     Championships and Postseason Football
        Article 19     Enforcement
        Article 20     Division Membership
        Article 21     Committees

Administrative Bylaw
Article 31 is an administrative bylaw, which sets forth policies and procedures for the implementation of the NCAA champion
ships and the business of the Association. Amendments to Article 31 may be adopted by the Division I Board of Directors or
Division I Council for the efficient administration of the activities that they govern. The bylaw also may be amended through the
regular legislative process. (See Constitution 5.2.3.2.)
        Article 31     Executive Regulations



The legislation included in the Division I Manual is also available online via the NCAA Legislative Services Database for the
Internet (LSDBi) at www.NCAA.org. The LSDBi Manual is updated throughout the year to reflect any adopted legislation, modi
fications of wording, incorporations and editorial revisions. Therefore, the LSDBi Manual includes the most up-to-date legislation
available and a mechanism for quickly searching and locating legislation through a variety of user-friendly methods.

Custom Manuals may be produced and printed from LSDBi. Users may select entire articles or specific constitutional provisions
and bylaws to included in an abridged format. For example, a user may produce an abridged Manual that only includes legislation
that is specific to a particular sport.




 VIII
         Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 9 of 106

NI. VOTING REQUIREMENTS FOR MANUAL
The Manual presents all regulations on a given subject in logical order. As a result, different paragraphs in the same sections may
carry different voting requirements. The following terms define voting requirements currently in effect for sectiona in the Manual:

      Area of Autonomy—An area of autonomy is a legislative provision that provides legislative flexibility to the Atlantic Coast
      Conference, Big Ten Conference, Big 12 Conference, Pac-12 Conference and Southeastern Conference and their member
      institutions. The abovementioned conferences are granted autonomy in these areas to permit the use of resources to advance
      the legitimate educational or athletics-related needs of student-athletes and for legislative changes that will otherwise
      enhance student-athlete well-being. The requirements for adoption, amendment and expansion of the areas of autonomy
      are set forth in Constitution 5.3.2.1 A legislative provision that is an area of autonomy is identified by a capital letter A in
      brackets and bold font immediately after the title of the provision.

     • Dominant provision—Legislation that is derived from the constitution in the 1988-89 Manual (the Manual format that
      was employed until the membership approved the revised format at the 1989 Convention). All such legislation is identified
      by an asterisk f*) in brackets and bold font immediately after the title of the provision and requires a two-thirds majority
      vote of the total membership (present and voting) for adoption or amendment.

     • Common provision—Legislation that is derived from the common bylaws (9, 10, 12 and 13) in the 1988-89 Manual. All
      such legislation is identified by a pound sign f#) in brackets and bold font immediately after the title of the provision and
      requires a majority vote of each of the three divisions, voting separately, for adoption or amendment.

     • Federated provision—legislation that is derived from divided bylaws in the 1988-89 Manual. Such legislation can be
       adopted or amended by a majorin’ vote of one or more of the subdivisions voting separately.

     • Division Dominant—A division dominant provision is one that applies to all members of a division and is of sufficient
       importance to the division that it requires a two-thirds majority vote of all delegates present and voting at a division’s annual
       or special Convention. Division dominant provisions are identified by a diamond symbol (+) in brackets and bold font
       immediately after the title of the provision.

     • Football Championship Subdivision Dominant—A Football Championship Subdivision dominant provision is a reg
       ulation that applies only to the Football Championship Subdivision and is of sufficient importance to the subdivision
       that it requires a two-thirds majority vote for adoption or to be amended pursuant to the legislative process set forth in
       Constitution 5.3. Football Championship Subdivision dominant provisions are identified by the initialization FCSD in
       brackets and bold font immediately after the title of the provision.

The Board of Governors is authorized to establish the voting requirement for any new section when the content or context does
not death’ determine it. The authorization for this is set forth in Constitution 5.3.7.1.


                                     Symbols Designating Voting Requirements
                                            and Subdivisions for Which
                                        Federated Legislation Is Applicable

                                                      Provision                               Symbol

                              Area of Autonomy                                                    A

                                                                                                  *
                              Dominant

                              Common                                                              #

                              Federated
                                NCAA Football Bowl Subdivision                                  FBS
                                NCAA Football Championship Subdivision                          FCS
                                Bowl Subdivision and Championship
                                Subdivision                                                   FBS/FCS

                               Division Dominant
                               Football Championship Subdivision Dominant                       FCSD




                                                                                                                                      ix
                  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 10 of 106

IV. DE MINIMIS AND RESTITUTION VIOLATIONS
De Minimis Violations of provisions designated by a capital letter D in brackets and bold font 1D]” at the end of the legislative
              —




language shall be considered institutional violations per Constitution 2.8; however, the involved prospective student-athlete’s or
student-athlete’s eligibility shall not be affected.

Restitution for violations of nonautonomy provisions designated by a capital letter R in brackets and bold font “[R]” at the end of
              —




the legislative language, if the value of the benefit provided to the individual (prospective or enrolled student-athlete) is S200 or less, the
eligibility of the individual shall not be affected conditioned upon the individual repaying the value of the benefit to a charity of his or
her choice. The individual, however, shall remain ineligible from the time the institution has knowledge of the receipt of the impermis
sible benefit until the individual repays the benefit. A violation of such a provision remains an institutional violation per Constitution
2.8.1, and documentation of the individual’s repayment shall be forwarded to the enforcement staff with the institution’s self-report of
the violation.

V. DIAGRAMS AND TABLES
Diagrams and tables are included as supplements to the text to help present the content of certain regulations in a clear and concise
manner. The are presented as “figures” and are listed on page vi. With the exception of Bylaw 17, all diagrams and tables related
to a given article of the constitution or a particular bylaw have been placed at the end of the article.

VI. LEGISLATION THAT IS SHADED/SCREENED
Legislation, incorporations of interpretations, editorial revisions and modifications of wording approved or adopted after August
1, 2016, are set off by a gray background and include an adoption or revision dare.

VII. NOTATION OF LEGISLATION WITH DELAYED EFFECTIVE DATE
Legislation with a delayed effective date is enclosed in a box and set off by a gray background.




 x
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 11 of 106
                Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 12 of 106
                          Commitments to the Division I Collegiate Model
                                                                                                                                   I,
In addition to the purposes and fundamental policy of the National Collegiate Athletic Association, as set forth in Constitution
              Division  I support the           commitment s in the belief that these commitment s assist in defining the nature and
members    of                         following
purposes of the division. These commitments are not binding on member institutions, hut serve as a guide for the preparation of
legislation by the division and for planning and implementation of programs by institutions and conferences.

The Commitment to Value-Eased Legislation. Bylaws proposed and enacted by member institutions governing the conduct
                                                                                                                                    of
                                                                                                                                  and
intercollegiate athletics shall be designed to foster competition in amateur athletics, promote the Association’s enduring values
advance the Collegiate Model as set forth in the NCAA Constitution. In some instances, a careful balancing of these values may be
necessary to help achieve the purposes of the Association.

The Commitment to Amateurism. Member institutions shall conduct their athletics programs for students who choose
                                                                                                                            to partici
pate in intercollegiate athletics as a part of their educational experience and in accordance with NCAA bylaws, thus maintaining a line
                                                                                                                           model.
of demarcation between student-athletes who participate in the Collegiate Model and athletes competing in the professional

The Commitment to Fair Competition. Bylaws shall be designed to promote the opportunity for institutions and eligible
                                                                                                                      student-
                                                                                                                                              the
athletes to engage in fair competition. This commitment requires that all member institutions compete within the framework of
                                                                                     of  the student-athle te’s effort  to acquire  a  degree   in
Collegiate Model of athletics in which athletics competition is an integral part
higher education. The commitment to      fair competition acknowledge    s that variability will exist among   members,     including  facilities,
                                                                                                                                              fair
geographic locations and resources, and that such variability’ should not be justification for fttture legislation. Areas affecting
                                                         eligibility and  amateurism,   recruiting,  financial aid, the  length  of playing  and
competition include, but are not limited to, personnel,
practice seasons, and the number of institutional competitions per sport.

The Commitment to Integrity and Sportsmanship. It is the responsibility of each member institution to conduct its
                                                                                                                             athletics
programs and manage its staff members, representatives and student-athletes in a manner that promotes the ideals of higher education
and the integrity of intercollegiate athletics. Member institutions are committed to encouraging behavior that advances the interests
                                                                                                                                    e
of the Association, its membership and the Collegiate Model of athletics. All individuals associated with intercollegiat athletics
programs and events should adhere to such fundamental      values as respect,  fairness, civility, honestv  responsibility , academic integrity
and ethical  conduct.  These  values should  be manifest not only in athletics  participation  , but also in the broad   spectrum  of activities
affecting the athletics programs.

The Commitment to Institutional Control and Compliance. It is the responsibility’ of each member institution to monitor
                                                                                                                                       and
control its athletics programs,   staff members,   representativ es and  student-athle tes to ensure  compliance with the Constitution and
bylaws of the Association. Responsibility’ for maintaining institutional control ultimately rests with the institution’s campus president
                                                                                                                                         to
or chancellor. It is also the responsibility of each member institution to report all breaches of conduct established by these bylaws
    Association   in a  timely manner   and  cooperate  with  the  Association’ s enforcement  efforts. Upon a conclusion that one or more
the
violations occurred, an institution shall be subject to such disciplinary and corrective actions as may be prescribed by the Association
on behalf of the entire membership.

The Commitment to Student-Athlete Well-Being. Intercollegiate athletics programs shall be conducted in a manner
                                                                                                                                    designed to
                                                                                                                                            may
enhance the well-being of student-athletes who choose to participate and to prevent undue commercial or other influences that
                                                      interests. The   time required of  student-athle  tes for participation in intercollegiat e
interfere with their scholastic, athletics or related
athletics shall be regulated to minimize   interference  with  their academic  pursuits.  It is the responsibility of each  member   institution
to establish and maintain an environment in which student-athletes’ activities, in all sports, are conducted to encourage academic
success and individual development and as an integral part of the educational experience. Each member institution should also
provide an environment that fosters fairness, sportsmanship, safety, honesty and positive relationships between student-athletes and
representatives of the institution.

The Commitment to Sound Academic Standards. Standards of the Association governing participation in intercollegiat athletics,
                                                                                                                                    e
including postseason  competition, shall be  designed  to ensure proper  emphasis  on   educational   objectives   and   the opportunity     for
                                                                 choose to participate  at a member    institution.   Intercollegia te athletics
academic success, including graduation, of student-athletes who
                                                                                                                                         part of
programs shall be maintained as an important component of the educational program, and student-athletes shall be an integral
                                                                                 for student-athle  tes  shall be  designed  to promote     aca
the student body. Each member institution’s admission and academic standards
demic progress and graduation and shall  be  consistent with the standards adopted   by  the institution   for the  student  body   in general.

The Commitment to Responsible Recruiting Standards. Recruiting bylaws shall be designed to promote informed decisions
                                                                                                                      and
balance the interests of prospective student-athletes, their educational institutions, the Association’s member institutions and intercol
legiate athletics as a whole. This commitment includes minimizing the role of external influences on prospective student-athletes and
their families and preventing excessive contact or pressure in the recruitment process.

The Commitment to Diversity and Inclusion. The Division I membership believes in and is committed to the core values of
                                                                                                                                        diver
siry, inclusion and equity, because   realization of those values improves the learning  environment  for all student-athle tes and  enhances
excellence within the membership and in all aspects of intercollegiate athletics. The membership shall create diverse and inclusive
                                                                                                                                            in
environments, promote an atmosphere of respect for and sensitivity to the dignity of every person, and include diverse perspectives
the pursuit of academic and athletic excellence. Member institutions, with      assistance from the national  office, are expected to develop
inclusive practices that foster positive learning and competitive environments for student-athletes, is well as professional development
and opportunities for athletics administrators, coaches and staff from diverse backgrounds.
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 13 of 106

CONSTITUTION, ARTICLE 1

Name, Purposes and
Fundamental Policy
7.1 Name.[*]
The name of this organization shall be “The National Collegiate Athletic Association.”

1.2 Purposes. [*]
The purposes of this Association are:
(a) To initiate, stimulate and improve intercollegiate athletics programs for student-athletes and to promote and
    develop educational leadership, physical fitness, athletics excellence and athletics participation as a recre
    ational pursuit;
(b) To uphold the principle of institutional control of and responsibility for, all intercollegiate sports in confor
    mity with the constitution and bylaws of this Association;
(c) To encourage its members to adopt eligibility rules to comph’ with satisfactory standards of scholarship,
    sportsmanship and amateurism;
(d) To formulate, copyright and publish rules of play governing intercollegiate athletics;
(e) To preserve intercollegiate athletics records;
(f) To supervise the conduct of, and to establish eligibility standards for, regional and national athletics events
    under the auspices of this Association;
(g) To  cooperate with other amateur athletics organizations in promoting and conducting national and interna
    tional athletics events;
(h) To legislate, through bylaws or by resolutions of a Convention, upon any subject of general concern to the
    members related to the administration of intercollegiate athletics; and
(i) To study in general all phases of competitive intercollegiate athletics and establish standards whereby the col
    leges and universities of the United States can maintain their athletics programs on a high level.

7.3 Fundamental Policy. [*]
1.3.7 Basic Purpose. [*] The competitive athletics programs of member institutions are designed to be a vital
part of the educational system. A basic purpose of this Association is to maintain intercollegiate athletics as an
integral part of the educational program and the athlete as an integral part of the student body and, by so doing,
retain a clear line of demarcation between intercollegiate athletics and professional sports.
                                                        [*] Legislation governing the conduct of intercollegiate ath
1.3.2 Obligations of Member Institutions.
letics programs of member institutions   shall apply to basic athletics issues such as admissions, financial aid, eligibil
ity and  recruiting. Member  institutions shall be obligated  to apply and enforce this legislation, and the infractions
process of the Association shall be applied to an institution when it fails to fulfill this obligation. (Revised 7/31/14)




                                      2017-18 Division I-August                                                          1
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 14 of 106
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 15 of 106

CONSTITUTION, ARTICLE 2

Principles for Conduct of
Intercollegiate Athletics
2.07 General Principle. [*]
Legislation enacted by the Association governing the conduct of intercollegiate athletics shall be designed to
advance one or more basic principles, including the following, to which the members are committed. In some
instances, a delicate balance of these principles is necessary to help achieve the objectives of the Association.

                                                               [*]
2.1 The Principle of Institutional Control and Responsibility.
2.7.1 Responsibility for Control. t] It is the responsibility of each member                  institution to control its in
tercollegiate athletics program in compliance with the rules and        regulations of  the Association.   The institution’s
president or chancellor is responsible   for the administratio n  of all aspects of the  athletics program,  including ap
proval  of the budget  and audit of all expenditures . (Revised  3/8/06)
2.1.2 Scope of Responsibility. [*] The institution’s responsibility for the conduct of its intercollegiate ath
letics program includes responsibility for the actions of its staff members and for the actions of any other indi
vidual or organization engaged in activities promoting the athletics interests of the institution.

                                                 [*]
2.2 The Principle of Student-Athlete Well-Being.
Intercollegiate athletics programs shall be conducted in a manner designed to protect and enhance the physical
and educational well-being of student-athletes. (Revised: 11/21/05.)
2.2.7 Overall Educational Experience. [*J It is the responsibility of each member institution to estab
lish and maintain an environment in which a student-athlete’s activities are conducted as an integral part of the
student-athlete’s educational experience. (Adopted 1/10/95)
                                                          [*] It is the responsibility of each member institution to
2.2.2 Cultural Diversity and Gender Equity.
establish and maintain an environment that values cultural diversity and gender equity among its student-athletes
and intercollegiate athletics department staff. (Adopted: 1/10/95)
2.2.3 Health and Safety. [*] It is the responsibility of each member institution to protect the health of, and
provide a safe environment for, each of its participating student-athletes. (Adopted: 1/10/95)
2.2.4 Student-Athlete/Coach Relationship.
                                                         [*J It is the responsibility of each member institution to
establish and maintain an environment that fosters a positive relationship between the student-athlete and coach.
(Adopted 1/10/95.)
2.2.5 Fairness, Openness and Honesty. [*] It is the responsibility of each member institution to ensure
that coaches and administrators exhibit fairness, openness and honesty in their relationships with student-athletes.
 (Adopted: 1/10/95)
2.2.6 Student-Athlete Involvement. [*J It is the responsibility of each member institution to involve
student-athletes in matters that affect their lives. (Adopted 1/10/95)

2.3 The Principle of Gender Equity. [*]
                                                                     [*] It is the responsibility’ of each member
2.3.1 Compliance With Federal and State Legislation.
institution to comply with federal and state laws regarding gender equity. (Adopted 1/11/94)
2.3.2 NCAA Legislation. [*] The Association should not adopt legislation that would prevent member in
stitutions from complying with applicable gender-equity laws, and should adopt legislation to enhance member
institutions’ compliance with applicable gender-equity laws. (Adopted 1/11/94.)
2.3.3 Gender Bias. [*] The activities of the Association should be conducted in a manner free of gender bias.
(Adopted 1/11/94)

2.4 The Principle of Sportsmanship and Ethical Conduct.
                                                        [*J
for intercollegiate athletics to promote the character development of participants, to enhance the integrity of
higher education and to promote civility in society, student-athletes, coaches, and all others associated with these
athletics programs and events should adhere to such fundamental values as respect, fairness, civility, honesty and
responsibility. These values shotild be manifest not only in athletics participation, but also in the broad spectrum
of activities affecting the athletics program. It is the responsibiliw of each institution to: (Adopted 1/9/96)

                                       2017-18 Division 1- August                                                          3
    Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 16 of 106

(a) Establish policies for sportsmanship and ethical conduct in intercollegiate athletics consistent with the educa
    tional mission and goals of the institution; and
(b) Educate, on a continuing basis, all constituencies about the policies in Constitution 2.4-(a).

2.5 The Principle of Sound Academic Standards.
                                               [*]
Intercollegiate athletics programs shall be maintained as a vital component of the educational program, and
student-athletes shall he an integral part of the student body. The admission, academic standing and academic
progress of student-athletes shall be consistent with the policies and standards adopted by the institution for the
student body in general.

2.6 The Principle of Nondiscrimination. [*]
The Association shall promote an atmosphere of respect for and sensitivity to the dignity of every person. It is
the policy of the Association to refrain from discrimination with respect to its governance policies, educational
programs, activities and employment policies, including on the basis of age, color, disability, gender, national
origin, race, religion, creed or sexual orientation. It is the responsibility’ of each member institution to determine
independently its own policy regarding nondiscrimination. (Adopted: 1/16/93, Revised 1/16/00)

                                                             [*]
2.7 The Principle of Diversity Within Governance Structures.
The Association shall promote diversity of representation within its various divisional governance structures and
substructures. Each divisional governing body must assure gender and ethnic diversity among the membership of
the bodies in the division’s administrative structure. (Adopted: 1/9/96 effi’ctive 8/1/97)

2.8 The Principle of Rules Compliance. [*J
2.8.1 Responsibility of Institution. [*J Each institution shall                   comply with all applicable rules and regu
lations of the Association in the conduct of         its intercollegiat e athletics  programs. It shall monitor its programs
to assure compliance and to identify’       and   report  to  the Association   instances in which compliance has not been
achieved. In any such instance,     the  institution  shall  cooperate fully’ vith  the Association and shall take appropriate
corrective actions. Members      of an  institution’s  staff, student-athle tes, and  other individuals and groups represent
ing the institution’s athletics  interests  shall  comply   with  the applicable  Association  rules, and the member institu
tion shall be responsible  for  such  compliance.
2.8.2 Responsibility of Association. [*] The Association shall assist the institution in its efforts to achieve
full compliance with all rules and regulations and shall afford the institution, its staff and student-athletes fair
procedures in the consideration of an identified or alleged failure in compliance.
2.8.3 Penalty for Noncompliance. [*] An institution found to have violated the Association’s rules shall
be subject to such disciplinary and corrective actions as may be determined by the Association.

2.9 The Principle of Amateurism. [*]
Student-athletes shall be amateurs in an intercollegiate sport, and their participation should be motivated primar
ily by education and by the physical, mental and social benefits to be derived. Student participation in intercol
legiate athletics is an avocation, and student-athletes should be protected from exploitation by professional and
commercial enterprises.

2.70 The Principle of Competitive Equity. [*]
The structure and programs of the Association and the activities of its members shall promote opportunity for eq
uity’ in competition to assure that individual student-athletes and institutions will not be prevented unfairly’ from
achieving the benefits inherent in participation in intercollegiate athletics.

2.11 The Principle Governing Recruiting. [*]
The recruiting process involves a balancing of the interests of prospective student-athletes, their educational in
stitutions and the Association’s member institutions. Recruiting regulations shall be designed to promote equity
among member institutions in their recruiting of prospective student-athletes and to shield them from undue
pressures that may interfere with the scholastic or athletics interests of the prospective student-athletes or their
educational institutions.

4                                       2077-18 Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 17 of 106

2.12 The Principle Governing Eligibility. [*]
Eligibility requirements shall be designed to assure proper emphasis on educational objectives, to promote corn
petitive equity among institutions and to prevent exploitation of student-athletes.

2.13 The Principle Governing Financial Aid. [*J
A student-athlete may receive athletically related financial aid administered by the institution without violating
the principle of amateurism, provided the amount does not exceed the cost of education authorized by the As
sociation; however, such aid as defined by the Association shall not exceed the cost of attendance as published by
each institution. Any other financial assistance, except thar received from one upon whom the student-athlete is
naturally or legallt’ dependent, shall be prohibited unless specifically authorized by the Association.

                                                           [*]
2.14 The Principle Governing Playing and Practice Seasons.
The time required of student-athletes for participation in intercollegiate athletics shall be regulated to minimize
interference with their opportunities for acquiring a quality education in a manner consistent with that afforded
the general student body.

2.75 The Principle Governing Postseason Competition and Contests
Sponsored by Noncollegiate Organizations. [*]
The conditions under which postseason competition occurs shall be controlled to assure that the benefits inherent
in such competition flow fairly to all participants, to prevent unjustified intrusion on the time student-athletes
devote to their academic programs, and to protect student-athletes from exploitation by professional and com
mercial enterprises.

2.36 The Principle Governing the Economy of Athletics Program
Operation. [*]
Intercollegiate athletics programs shall be administered in keeping with prudent management and fiscal practices
to assure the financial stability necessary for providing student-athletes with adequate opportunities for athletics
competition as an integral part of a quality educational experience.




                                    2017-12 Division I August     -                                                5
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 18 of 106
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 19 of 106

CONSTITUTION, ARTICLE 3

NCAA Membership
3.07 General Principles.
3.01.1 Cbsses of Membership. Division I offers three classes of membership: active, conference and af
filiared. Eligibility for and method ofelection to membership, ob1iations and conditions for continuing mern
bership, voting rights and other membership privileges for each class are defined in this article. (Revised 1/11/94
effective 9/2/94 1/15/11 effi’ctive 8/1/11)
3.01.2 Division Membership. Active and conference members of the NCAA may be divided into divisions
for purposes of legislation and competition in NCAA championships. Criteria for membership in these divisions
are defined in Bylaw 20.
                                                                                                                       legis
3.01.3 Obhgation to Meet Division Criteria. Division membership criteria constitute enforceable
              member     institution shall comply with all applicable criteria of its division, and an  institution that fails
lation. Each
to do so shall be subject to the infractions process and to possible reclassificati    on. fRevised  7/31/1 4)
3.01.4 Termination or Suspension of Membership. MI rights and privileges of a member shall cease
immediately upon termination or suspension of its membership.

3.02 Definitions and Applications.
                                                                                                     among
3.02.7 Competitive Body. A competitive body is an athletics conference that conducts competition
its member institutions and determines   a conference champion    in one or more sports.
3.02.2 Legislative Body. A legislative body is an athletics conference that develops and maintains rules and
regulations governing the athletics programs and activities of its member institutions.
3.02.3 Membership Categories.
   3 02 3 7 Active Member An active member is a four-> ear college or university that is accredited by the ap
   propriate regional accredinng agcnc and duh elected to active membership under the provisions of this article
    (see Constitution 3 2 3) Active members ha’e the right to compete in NCAA champtonships to vote on leg
    islation and other issues before the Association and to enjo other pnvileges of membership designated m the
    constitution and bylass of the Association (See Constitution 3 2 2 1 1 regarding restrictions on the privileges
    of for-profit institutions) (Revised 1/15/11 effictive 2/1/11 4/14117)
          3.02.3.1 .1 Athletics Consortium. An athletics consortium consists of one member institution and
          neighboring member or nonmember institutions (but not more than one nonmember institution), recog
          nized and approved by a two-thirds vote of the Council. The student-athletes of the combined institutions
          are permitted to compete on the NCAA member institution’s athletics teams, provided they meet the eli
          gibility requirements of the NCAA and the member institution (see Constitution 3.1.2). (Revised: 11/1/07
          ej’ctive 8/1/08, 8/7/14)
    3.02.3.2 Member Conference. A member conference is a group of colleges and/or universities that con
     ducts competition among its members and determines a conference champion in one or more sports (in which
     the NCAA conducts championships or for which it is responsible for providing playing rules for intercollegiate
     competition), duly elected to conference membership under the provisions of this article (see Constitution
     3.3.3). A member conference is entitled to all of the privileges of active members except the
                                                                                                      right to compete in
     NCAA     championshi   ps (see Constitution  3.3.2). Only those conferences  that meet  specific criteria as competi
     tive and legislative bodies (see Constitution 3.02.1 and 3.02.2) and minimum standards related to size and divi
     sion status are permitted to vote on legislation or other issues before the Association.
     3.02.3.3 Affiliated Member. An affiliated member is a coaches or sports association whose function and
     purpose are directly related to one or more sports in which the NCAA conducts championships or an emerging
     sport for women, or an association that consists of college/university administrators and has a direct connection
     to either the NC4.A or its member institutions, duly elected to affiliated membership tinder the provisions of this
     article (see Constitution 3.4.3). An affiliated member is entitled to be represented by one nonvoting delegate at
     any NCAA Convention and enjoys other privileges as designated in the bylaws of the Association (see Constitu
     tion 3.4.2). (Revised 1/11/9Z 1/15/1] eJfrctive 8/1/11)

 3.1 Eligibility for Membership.
 3.1 .7 General. Membership is available to colleges, universities, athletics conferences or associations and other
 groups that are related to intercollegiate athletics; that are accredited by one of the regional accrediting agencies;
 and that are located in the United States, its territories or possessions. Such institutions or organizations must

                                        2017-18 Division I—August                                                            7
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 20 of 106

accept and observe the principles set forth in the constitution and bylaws of the Association. (ReuisetL 8/9/07,
11/1/07 1/15/11 effctive 8/1/11)
3.1.2 Athletics Consortiums. The Council, by a two-thirds majority of its members present and voting,
may approve an athletics consortium involving a member institution and neighboring member or nonmember
institutions (but not more than one nonmember institution) to permit the student-athletes of the combined
institutions to compete on the member institution’s intercollegiate athletics teams, provided the student-athletes
satisfy the eligibility requirements of the member institution and the NCAA. (‘Revised: 11/1/07 effective 8/1/08,
7/30/10, 8/7/14)
    3.7.2.1 GeneralPolicy. In general, a consortium shall he approved on the basis of existing academic consid
     erations with the understanding that there shall be no change in the basic recruitment, enrollment or financial
     aid policies of the involved institutions as a result of such approval. (Revised 7/3 0/1 0)
     3.1.2.2 Combining Entire Athletics Programs. The institutions shall combine their entire athletics pro
     grams, and the consortium shall not be formed on a sport-by-sport basis. tRevised 7/3 0/1 0)
     3.1.2.3 Conference Approval. An institution that belongs to an NCAA member conference first shall re
     ceive approval of its conference prior to instituting a consortium for its intercollegiate athletics program. If more
     than one institution holds such conference membership, all such conferences shall approve the consortium.
     (Revised 7/30/10)
     3.1.2.4 Eligibility Requirements for Student-Athletes. Participating student-athletes shall meet all eli
     gibility requirements of the member institution(s), the athletics conference(s) involved and the NCAA. The
     member institution(s) shall certify the eligibility of all student-athletes under those rules. (Revised 7/3 0/1 0)
     3.1.2.5 Financial Assistance to Student-Athletes. Within a consortium: (Revised 7/3 0/1 0
     (a) Each institution shall be responsible for the financial assistance awarded to its student-athletes. The fi
          nancial arrangement between or among the institutions for the exchange of funds to cover the academic
          costs of student-athletes ‘ho take part in the exchange program shall apply to student-athletes in the
          same manner as it applies to those students not participating in the intercollegiate athletics program;
     (b) One institution may not provide a scholarship or any other form of financial aid to a student-athlete
          enrolled in another institution or transmit a scholarship or grant-in-aid to another institution to be used
          by one or more of its student-athletes; and
     (c) financial aid limitations as set forth in Bylaw 15 shall be applicable to the consortium as one entity and
          shall include all countable student-athletes, regardless of the institution in which they are enrolled.
     3.7.2.6 Length of Approval. NCAA approval shall be for a four-academic-year period, at the end of which
     the institutions shall submit a report on the program, setting forth its effect upon their academic and athletics
     operations. (Revised 8/4/89, 7/3 0/1 0)
     3.1.2.7 NCAA Division Membership. The insrirtitions may be members of different NCAA divisions but
     shall select one division for legislative and competitive purposes. (Reeised 7/3 0/1 0)
     3.1.2.8 NCAA Member Involvement. At least one of the institutions already shall be a member of the
     NCAA, and not more than one nonmember institution shall be included. (‘Revised 7/3 0/1 0)
     3.1.2.9 NCAA Membership Application. The institutions shall apply for NCAA membership as a consor
     tium and shall be considered as one member of the Association, with their combined names included on the
     official NCAA membership list. (Revised 7/3 0/1 0)
     3.1.2.10 Prior Academic Consortium Relationship. The institutions shall have had a prior academic con
     sortium relationship. (Revised 7/30/10,)
     3.1.2.77 Recruitment. It is permissible for one institution to recruit prospective student-athletes with a view
     to their possible enrollment at another institution in the consortium, provided the individuals qualih’ for admis
     sion to that institution and the athletics interests of the member institution are not involved, directly or indi
     rectly, in influencing the admission or award of financial assistance. (Revised 7/3 0/1 0)

3.2 Active Membership.
3.2.1 Eligibility Requirements.
    3.2.1.1 Types of Institutions. Active membership is available to four-year colleges and universities, accred
    ited by the appropriate regional accrediting agency and pursuant to Board of Governors policy, and duly elected
    to active membership under the provisions of Constitution 3.2.3. (Revised 1/15/11 e,ffctive 8/1/11, 7/23/12,
    10/30/14)
    3.2.1.2 Compliance With Association Rules. The institution shall administer its athletics programs in ac
    cordance with the constitution, bylaws and other legislation of the Association.
    3.2.1.3 Standards. The institution’s athletics programs shall reflect the establishment and maintenance of
    high standards of personal honor, eligibilin’ and fair pla)

 8                                     2017-18 Division I-August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 21 of 106

3.2.2 Privileges.
    3.2.2.1 Active Members. Active members shall be entitled to all of the privileges of membership under the
    constitution and bylaws of the Association and all privileges incidental thereto. A copy of NCAA Champion
    magazine shall be sent to each member of the NCAA.
         3.2.2.7.7 Exception—For-Profit Institutions. for-profit institutions shall be restricted, as follows:
         tAdoptedt 4/14/17,)
         (a) A for-profit institution shall not have voting privileges at the annual NCAA Convention or any
             special Convention. ihe institution shall be entitled to three accredited delegates without voting
             privileges. Any of the accredited delegates shall he entitled to privileges of the floor and the right to
             active participation in the business proceedings;
         tb) A representative of a for-profit institution shall not be permitted to serve as a voting institutional
             representative on an NCAA committee; and
         (c) A for-profit institution shall not receive NAA grants or financial distributions directly from the
             NCAA.
    3.2.2.2 Use of Association’s Registered Marks. Active members may use the registered marks of the As
    sociation (the Association’s name, logo or other insignia) only in accordance with guidelines established by the
    Board of Governors. (Revised 10/30/14)
3.2.3 Election Procedures.
    3.2.3.1 Completion of Reclassification Process. An institution desiring to become an active member of
    Division I shall complete a reclassification period (see Bylaw 20.5). After the Council has determined that the
    institution has met the requirements of reclassification, its request for active membership will be referred to the
    Board of Directors for election. (Revised 1/11/94 effi’ctiue 9/2/94, 5/8/06, 11/1/07 ffi’ctive 8/1/08, 10/28/10,
    1/15/1] ff’ctive 8/1/11, 8/7/14)
    3.2.3.2 Accreditation. After the Council has determined that the institution is accredited by one of the re
    gional accrediting agencies, the application shall be referred to the Board of Directors for consideration. (Reviseth
    11/1/07 effictive 8/1/08, 10/28/10, 1/15/11 effrcth’e 8/1/11, 8/714)
    3.2.3.3 Election. A favorable vote by two-thirds of the Board of Directors members present and voting shall
    elect the applicant to membership effective the following August 1. When the vote 0f the Board of Directors
    has been completed, the applicant shall be notified. (‘Revised 11/1/O7effi’ctiz’e 8/1/08, 10/28/10, 1/15/11 effictive
    8/1/11)
    3.2.3.4 Resignation and Re-election to Membership. if an institution resigns its Division I membership
    and subsequently applies to re-establish its Division I membership, the institution shall complete the reclassifi
    cation process (see Bylaw 20.5) before becoming eligible for re-election as an active member. (Revised 1/11/94
    effictive 9/2/94, 1/26/07, 1/15/11 ffctive 8/1/11)
3.2.4 Conditions and Obligations of Membership.
    3.2.4.7 General. The active members of this Association agree to administer their athletics programs in ac
    cordance with the constitution, bylaws and other legislation of the Association.
    3.2.4.2 Obligation to Meet Division Criteria. Division membership criteria constitute enforceable legisla
    tion. Each member institution shall comply with all applicable criteria of its division, and an institution that fails
    to do so shall be subject to the infractions process and to possible reclassification. (Revised 7/31/14)
    3.2.4.3 Certification of Eligibility/Declaration of Ineligibility. An active member is responsible for cer
    tifying the eligibility of student-athletes under the terms of the constitution, bylaws or other legislation of the
    Association before permitting a student-athlete to represent the institution in intercollegiate competition. Pro
    cedures for eligibility certification shall be approved by the president or chancellor, who may designate an indi
    vidual on the institution’s staff to administer proper certification ofeligibilit The institution shall be obligated
    immediately to apply all applicable rules and withhold ineligible student-athletes from all intercollegiate com
    petition (see Bylaw 12.11). See Bylaw 12. 12 for procedures regarding restoration of eligibility. (Revised 3/8/06)
     3.2.4.4 Academic Performance Program. Each active member is responsible for annually submitting
     documentation demonstrating its compliance with the academic performance program, including the submis
     sion of data for the academic progress rate (APR), the academic performance census (APC) and the graduation
     success rate (GSR). The specific requirements of the academic performance program are set forth in Bylaw 14.8.
     (Adopted 4/29/04)
     3.2.4.5 Application of Rules to All Recognized Varsity Sports. The constitution, bylaws and other leg
     islation of this Association, unless otherwise specified therein, shall apply to all teams in sports recognized by the
     member institution as varsity intercollegiate sports and that involve all-male teams, mixed teams of males and
     females, and all-female teams. To be recognized as a varsity sport, the following conditions must be met: (Revised
     1/11/89, 1/11/94, 1/10/95, 3/8/06 1/15/11 effi’ctive 8/1/11)
     (a) The sport shall be one in which the Association conducts championships, except as provided in Bylaw
         20.9.6.1.1 or an emerging sport for women per Bylaw 20.02.4;

                                      2017-18 Division I- August                                                          9
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 22 of 106
(b) The sport officially shall have been accorded varsity status by the institution’s president or chancellor or
     committee responsible for intercollegiate athletics;
(c) The sport is administered by the department of intercollegiate athletics;
(d) The eligibility ofstudent-athletes participating in the sport shall be reviewed and certified by a staff mem
     ber designated by the institution’s president or chancellor or committee responsible for intercollegiate
     athletics policy; and
(e) Qualified participants in the sport shall receive the institution’s official varsity awards.
     3.2.4.5.1 intent to Sponsor a Varsity Sport. Once an institution evidences an intent or commitment
     to sponsor a sport on a varsity level (e.g., official announcement that competition will be condticted on a
     varsity basis, employment of individuals to coach the varsity team), the institution must begin applying
     NCAA recruiting regulations to the applicable sport. (Adopted 1/14/97.)
3.2.4.6 Student-Athlete Statement. An active member shall administer annually, on a form prescribed by
the Council, a signed statement for each student-athlete that provides information prescribed in Bylaw 12.7.2.
(Revised: 4/24/03, 11/1/07 e,&ctive 8/1/08, 8/7/14)
3.2.4.7 Drug-Testing Program and Consent Form. An active member shall administer annually, a drug-
testing consent form for each student-athlete (per Bylaw 12.02.13) pursuant to Bylaw 12.7.3 and shall ensure
compliance with the following elements of the NCAA Drug-Testing Program: [Dl (Adopted: 1/10/92 eJfrctive
8/1/92, Revised 4/24/03, 11/1/07 effi’ctive 8/1/08, 7/3 0/1 0, 1/15/11 ffctive 8/1/11, 5/29/15)
(a) Respond to the initial drug-testing notification from The National Center for Drug free Sport by the
     date specified by the organization;
(b) Complete and forward to The Sational Center for Drug Free Sport a current and accurate institutional
     squad list (see Bylaw 15.5.11) by the date specified by the organization;
(c) Provide adequate and secure drug-testing facilities as specified by The National Center for Drug Free
     Sport;
(d) Notify student-athletes who have been selected for drug testing according to the timeline specified by The
     National Center for Drug free Sport;
(e) Respond to additional requests for assistance in administering the NCAA drug-testing program as speci
     fied by The National Center for Drug free Sport;
(f) Designate an individual (or individuals) as the athletics department resource for questions related to
     NAA banned drugs and the use of nutritional supplements; and
(g) Educate athletics department staff members who have regular interaction with student-athletes that:
      (1) The NCAA maintains a list of banned drug classes and provides examples of banned substances in
           each drug class on the NCAA website;
      (2) Any nutritional supplement use may present risks to a student-athlete’s health and eligibility; and
      (3) Questions regarding NCAA banned drugs and the use of nutritional supplements should be referred
           to the institution’s designated athletics department resource individual (or individuals).
3.2.4.8 Certification of Insurance Coverage. An active member institution must certify insurance cover
age for medical expenses resulting from athletically related injuries sustained by the following individuals while
participating in a covered event: [Dl (Adopted 4/28/05 eff’ctive 8/1/05)
 (a) A student-athlete participating in a covered event in an intercollegiate sport as recognized by the partici
      pating institution; and
 (b) A prospective student-athlete participating in a covered event who has graduated from high school and
      signed a National Letter of Intent or an institution’s written offer of admission and/or financial aid to
      participate in an intercollegiate sport at a participating institution.
      3.2.4.8.7 Amount of Coverage Insurance. Such insurance coverage must be of equal or greater value
      than the deductible of the NCAA catastrophic injury insurance program and may be provided through the
      following sources: [D] (Adopted 4/28/05 ective 8/1/05)
      (a) Parents’ or guardians’ insurance coverage;
      (b) Participant’s personal insurance coverage; or
      (c) Institution’s insurance program.
      3.2.4.8.2 Athletically Related Injuries. for purposes of this bylaw, athletically related injuries are inju
      ries that are a direct result of participation in a covered event. (Adopted 4/28/05 eftctive 8/1/05)
      3.2.4.8.3 Covered Event. A covered event includes the following: (Adopted 4/28/05 eftctive 8/1/05,)
      (a) Any intercollegiate sports activity including team travel, competition, practices and conditioning
            sessions during the playing season (as defined in Bylaw 17.1.1);
      (b) An NCAA-sanctioned competition in which the insured person is an official competitor; or

                                2017-18 Division I—August
   Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 23 of 106
                                                                                                                  athletics
     (c) Practice and conditioning sessions that are authorized, organized or directly supervised by
         department personnel at the member institution other than during           the playing   season.   Such   sessions
          must occur on campus or at approved     off-campus   facilities as part ofan  intercollegiat  e athletics  activ
          ity. For insured student-athle tes or prospective  student-athle   tes  who  compete     in individual    sports,
          off-campus intercollegiate athletics activities must be authorized by athletics deparrmenr personnel
          at the participating school and take place at approved locations.
                                                                                                              Authoriza
3.2.4.9 Student-Athlete Health Insurance Portability and Accountability Act (HIPAA)
tion/Buckley     Amendment      Consent    Form—Discl     osure  of  Protected     Health    Information.       The active
member institution shall administer annually a statement for      each  student-athle  te to  voluntarily   sign  that pro
                                                 (Adopted  4/24/03   effctive  8/1/03, Revised:  8/7/03   ejfrcrive 8/1/04,
vides information prescribed in Bylaw 12.7.4.
11/1/07 e/frctive 8/1/08)
                                                                                                                Conven
3.2.4.70 Discipline of Members. Pursuant to directions of the Board of Directors or the annual
                                                     competition with  designated  institutions   as required  under the
tion, active members shall refrain from athletics
                   Association’ s infractions process (see Bylaw 19). (Revised: 11/1/07  eft’ctive 8/1/08,  7/31/14)
provisions of the
3.2.4.1 1 Standards. Active members agree to establish and maintain high standards of personal
                                                                                               honor, eli
gibility and fair play.
3.2.4.72 Publication of Progress-Toward-Degree Requirements. Active members are
                                                                                                               obligated to
publish their progress-toward-degree requirements      for  student-athle tes (see Bylaw   14.4.1).
3.2.4.7 3 Missed Class-Time Policies. Active members are obligated to establish policies in all
                                                                                                                 sports con
                                                                        intercollegiat e  athletics and   in  athletics com
cerning student-athletes’ missed class time due to participation in
                                                 periods.  ]n men’s basketball,   an institution’s  athletics  participation
petition scheduled during final examination
                                                                                                                      shall be
schedule, which shall include the anticipated amount of missed class time due to athletics participation,
                                                                                      committee     prior  to the beginning
approved by the institution’s faculty athletics representative or faculty oversight
of each regular academic term. (Adopted 4/29/10 ff’ctive 8/1/10,)
3.2.4.7 4 Compliance-Related Forms. A member institution shall not be eligible to enter a team
                                                                                                            or indi
vidual competitors in an NCAA championship unless its president or chancellor        makes  an annual  institutional
eligibility certification [see Bylaw 18.4.2.1-(d)] attesting that the conditions specified have been satisfied. (Ad
opted 1/10/95, Revised 3/8/06)
                                                                                                             data detail
3.2.4.75 Operating and Capital Financial Data Report. An institution shall submit financial
                                                related to its intercollegiat e athletics program  to the  NCAA    on an
ing operating revenues, expenses and capital
                             with the financial reporting  policies  and procedures.    The required  data shall include,
annual basis in accordance
but is not limited to, the following: (Adopted 1/17/09 effective 8/1/09,)
(a) All expenses and revenues for or on behalf of an institution’s intercollegiate athletics program, including
     those by any affiliated or outside organization, agency or group of individtials;
                                                                                                                               endorse
(b) Salary and benefits data for all athletics positions. The data shall include base salary, bonuses,
      ments, media fees, camp      or  clinic income,      deferred  income      and  other   income   contractually       guaranteed
      by the institution;
                                                                                                                              additions
(c) Capital expenditures (to be reported in aggregate for athletics facilities), including capitalized
      and deletions to facilities   during   the  reporting     period,   total  estimated     book  value   of athletically     related
                                                                                                                               facilities
      plant and equipment net of depreciation, total annual debt service on athletics and university
      and total debt outstanding on athletics and university facilities;
(d) Value of endowments at fiscal year-end that are dedicated to the sole support of athletics;
(e) Value of all pledges at fiscal year-end that support athletics; and
(f) The athletics department fiscal ear-end fund balance.
      3.2.4.7 5.1 Verification and Certification. The report shall be subject to annual agreed-on
                                                                                                                           verification
      procedures approved by the      membership       (in  addition   to any   regular  financial  reporting   policies    and proce
      dures  of the institution) and  conducted     by  a  qualified  independent      accountant    who  is  not a  staff  member     of
      the institution and who is selected by the institution’s chancellor            or president  or  by an   institutional    admin
      istrator from outside the athletics department designated by the chancellor or president. The independent
      accountant shall verify the accuracy and completeness of the data prior to submission to the institution’s
      chancellor or president and the NCAA. The institution’s chancellor or president shall certilS’ the financial
      report prior to submission to the NCAA. (Adopted: 1/17/09 effictive 8/1/09)
 3.2.4.7 6 Designation of Team Physician. An active member institution shall designate a team physician
                                                                                                                               doctor of
 for all or each of its intercollegiate teams. The team physician shall be a doctor of medicine (MD) or
                                                                     standing     to practice   medicine  in  the state   in  which   the
 osteopathic medicine (DO) with a current license in good
                                                  shall  be  authorized    to oversee   the  medical  services   for  injuries   and   ill
 institution is located. The team physician
                     to a student-athle te’s participation    in intercollegiat  e  athletics.  (Adopted  1/18/14     effi’ctive 8/1/14)
 nesses incidental
                                                                                                                                         e
 3 2 4 17 Independent Medical Care [A] An active member institution shall establish an administrativ
                                             medical    care   and  affirms   the   unchallengea   ble  autonomous        authority     of
 structure that provides independent

                                       2077-18 Division i-August                                                                      11
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 24 of 106
     primary athletics health c-are providers (team physicians and athletic trainers) to determine medical management
     and return-to-play decisions related to student-athletes. An active institution shall designate an athletics health
     care administrator to oversee the institution’s athletic health care administration and delivery; (Adapted: 1/15/16
     cy?ctzve a!J/]6 Rei’iscd 101,716)
     3.2.4.18 Concussion Management Plan. An active member institution shall have a concussion manage
     ment plan for its student-athletes. The plan shall include, but is not limited to, the following: (Adopted: 8/12/10.)
     (a) An annual process that ensures student-athletes are educated about the signs and symptoms of concus
          sions. Student-athletes must acknowledge that they have received information about the signs and symp
          toms of concussions and that they have a responsibility to report concussion-related injuries and illnesses
          to a medical staff member;
     (b) A process that ensures a student-athlete who exhibits signs, symptoms or behaviors consistent with a
          concussion shall be removed from athletics activities (e.g., competition, practice, conditioning sessions)
          and evaluated by a medical staff member (e.g., sports medicine staff, team physician) with experience in
          the evaluation and management of concussions:
     (c) A policy that precludes a student-athlete diagnosed with a concussion from returning to athletics activity
           (e.g., competition, practice, conditioning sessions) for at least the remainder of that calendar day; and
     (d) A policy that requires medical clearance for a student-athlete diagnosed with a concussion to return to the
          athletics activity (e.g., competition, practice, conditioning scssions) as determined by a physician (e.g.,
          team physician) or the physician’s designee.
           3.2.4.18.1 Concussion Safety Protocol. [A] An institution shall submit its Concussion Safety Proto
          col to the Concussion Safty Protocol Committee by May I of each year. The protocol shall be consistent
          with the Interassociation Consensus: Diagnosis and Management of Sport-Related Concussion Best Prac
           tices and shall include: (Adapted: 1/17/15, Revised: 5/23/17,1
           (a) Policies and procedures that meet the requirements of Constitution 3.2.4.18.
           (b) Procedures for preparticipation baseline testing of each student athlete;
           (c) Procedures for reducing exposure to head injuries;
           (d) Procedures for education about concussion, including a policy that addresses return-to-learn;
           (e) Procedures to ensure that proper and appropriate concussion management, consistent with best
                  known practices and the Interassociation Consensus: Diagnosis and Management of Sport-Related
                  Concussion Best Practices, is made available to any student-athlete who has suffered a concussion;
           (f) Procedures requiring that the process of identifying, removing from game or practice, and assessing
                  a student-athlete for a possible concussion are reviewed annually; and
            (g) A written certificate of compliance signed by the institution’s athletics health care administrator,
                  3.2.4.18.1.1 Information to Concussion Safety Protocol Committee. [A] An institution shall
                  provide information to the Concussion Safety Protocol Committee, as the committee may request,
                  concerning any incident in which a student-athlete may have suffered a concussion. (Adopted 1/17/15)
      3.2.4.19 Catastrophic Sport Injury Report. An active member institution shall submit data detailing stu
      dent-athlete catastrophic fatalities, near fatalities and catastrophic injuries (e.g., injuries and illnesses related to
      head, neck, spine, cardiac, pulmonary, heat, sickle cell trait, eyes) to the NCAA on an annual basis pursuant to
      policies and procedures that govern such data as determined by the Committee on Competitive Safeguards and
      Medical Aspects of Sports. (Adopted 1/18/14 effi’ctive 8/1/14)
      3.2.4.20 Student-Athlete Health and Safety Survey. An active member institution shall complete a
      student-athlete health and safety survey on an annual basis pursuant to policies and procedures as determined
      by the Committee on Competitive Safeguards and Medical Aspects of Sports. (Adopted: 4/26/l7effrctive 8/111.7)
      3.2.4.21 Use of a Student-Athlete’s Name or Likeness.
            3.2.4.21.1 Contracts and Commercial Agreements. for agreements that may involve the use of a
            student-athlete’s name or likeness, an institution shall include language in all licensing, marketing, sponsor
            ship, advertising, broadcast and other commercial agreements that outlines the commercial entity’s obliga
            tion to comply with relevant NCAA legislation, interpretations and policies on the use of a student-athlete’s
             name or likeness. (Adopted: 1/15/11 effi’ctive 8/1/11)
            3.2.4.21.2 Written Policies. An institution shall maintain written policies for its licensing, marketing,
             sponsorship, advertising, broadcast and other commercial agreements that may involve the use of a student-
             athlete’s name or likeness. Such policies shall be made available for examination on request by an NCAA
             staff member or an authorized representative of the NCAA. (Adopted 1/15/11 eff’ctive 8/1/11)
3.2.5 Loss of Active Membership.
    3.2.5.7 Termination or Suspension. The membership of any active member failing to maintain the
                                                                                                   aca
      demic or athletics standards required for such membership or failing to meet the conditions and obligations of
      membership may be suspended, terminated or otherwise disciplined by a vote of two-thirds of the delegates

12                                      2077-18 Division I-August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 25 of 106
     present and voting at an annual Convention. Membership shall not be suspended or terminated unless: (Revised:
    3/8/06)
     (a) A notice of intention to suspend or terminate membership, stating the grounds on which such a motion
          will be based, is given in writing to the chair of the Board of Directors and to the president or chancellor
           of the member institution on or before the first day of November prior to the Convention;
     (b) The Board of Directors approves the notification of intention to move for suspension or termination; and
     (c) Such notice is included in the Official Notice of the anntial Convention.
           3.2.5.1.1 Cessation of Rights and Privileges. All rights and privileges of the member shall cease upon
           any termination or suspension of active membership.
     3.2.5.2 Removal of Accreditation. If an active member’s accreditation is removed bs’ its regional accrediring
     agency, it shall immediately forfeit its membership in the Association. (Revised 1/15/11 eff’etive 8/1/Il)
     3.2.5.3 Failure to Pay Dues. If an active member fails to pay its annual dues for one year, its membership
     shall be automatically terminated.
     3.2.5.4 Failure to Satisfy the Academic Performance Program. A member institution may be placed in
     a restricted membership category if the institution or its sports team(s) has failed to comply with the established
     requirements of the academic performance program. (See Bylaw 14.8.) (Adopted: 4/29/04 effi’cth’e 8/1/04, Re
     vised 1/15/11 eft2’ctive 8/1/11, 10/27/1! applicable to penatties assessedJbr the 2012-13 academic year and beyona9
     3.2.5.5 Reinstatement of Terminated Member. Any active member whose membership has been termi
     nated (see Constitution 3.2.5.1) may have it reinstated by a two-thirds vote of the members present and voting
     at any annual Convention.
     3.2.5.6 Reinstatement of Suspended Member. Any active member whose membership has been sus
     pended may be reinstated to good standing in accordance with the terms, if any, of the suspension action, or at
     any time after six months from the date of such suspension, by vote ofa majority of the Board of Directors or by
     vote of the majority of the members present and voting at any annual Convention.
3.2.6 Discipline of Active Members. Disciplinary’ or corrective actions other than suspension or termina
tion of membership may be effected during the period between anntial Conventions for violation of NCAA rules
(see Bylaw 19). (Revised 7/31/14)
     3.2.6.7 Restoration of Good Standing. Disciplined members shall resume good standing in accordance
     with the terms of the disciplinary action taken, or may’ be restored to good standing at any time by a majority
     vote of the members of the Committee on Infractions present and voting. If fewer than eight members are pres
      ent, any committee action requires a favorable vote of at least four committee members. Disciplined members
      also may be restored to good standing at the annual Convention, by vote of a majority of the members present
      and voting.

3.3 Member Conference.
3.3.1 Eligibility.
    3.3.7.7 Competitive and Legislative Body. A member conference shall be both a competitive and a legis
    lative body on the conference level (see Constitution 3.02.1 and 3.02.2). (Revised 1/15/11 effrctive 8/1/11)
    3.3.7.2 Conference Competition Requirement. Conference membership is available to duly elected ath
    letics conferences of colleges and universities that conduct conference competition and determine a champion in
    one or more sports in which the Association conducts championships or for which it is responsible for providing
    playing rules for intercollegiate competition.
    3.3.7.3 Composition of Conference. All of the members of the conference shall be active members of Di
    vision I or be engaged in the reclassification process pursuant to Bylaw 20.5. (Revised: 1/11/94 eflctive 9/2/94,
    1/15/11 eftivtive 8/1/Il)
3.3.2 Privileges.
    3.3.2.7 Privileges of Member Conferences. Member conferences shall be entitled to all of the privileges
    of active members except the right to compete as such in NCAA championships. A copy’ of NCAA Champion
    magazine shall be sent to each member of the NCAA.
    3.3.2.2 Voting Rights. Only those member conferences that meet the criteria of Bylaw 20.02.5 shall be per
     mitted to vote on issues before the Association. (Revised: 1/15/11 &ctive 8/1/Il)
          3.3.2.2.7 Football Issues. Conference championship competition shall be conducted in football in or
          der for the conference to vote on issues pertaining only to football. (Revised: 1/15/11 eJf’ctive 8/1/Il)
     3.3.2.3 Use of Association’s Registered Marks. Member conferences may use the registered marks of the
    Association (the Association’s name, logo or other insignia) only’ in accordance with guidelines established by the
     Board of Governors. (Revised: 10/30/14)

                                      2017-18 Division I-August                                                       13
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 26 of 106

3.3.3 Election Procedures.
    3.3,3.1 Application. An athletics conference desiring to become a member conference shall make applica
    tion on a form available from the national office by June 1 for membership effective August 1 of the following
    academic year. A check in the appropriate amount for annual dues (see Constitution 3.7.2) shall accompany
    the application. Should the applicant fail election, the dues paid shall be refunded. (Rez’ised’ 4/25/02, 1/15/11
    effctive 8/1/]])
    3.3.3.2 Election. Athletics conferences may be elected as member conferences by a majority vote of the del
    egates present and voting at an annual Convention or by a majority vote of the Board of Directors, effective the
    following August 1. (Revised’ 4/25/02, 11/1/07 effctiue 8/1/08, 10/28/10, 1/15/11 eftctive 8/1/11)
3.3.4 Conditions and Obligations of Membership.
    3.3.4.1 General. The member conferences of this Association agree to administer their athletics programs in
    accordance with the constitution, bylaws and other legislation of the Association.
    3.3.4.2 Conference Competition. Member conferences shall conduct conference competition and deter
    mine a champion in one or more sports in which the Association conducts championships or for which it is
    responsible for providing playing rules for intercollegiate competition.
    3.3.4.3 Officiating. A multisport conference shall provide oversight of the officiating programs for selecting,
    training and assigning officials for its men’s and women’s basketball programs. (Adopted’ 1/15/11 ejfrctive 8/1/1])
    3.3.4.4 Compliance Program. A multisport conference shall have a comprehensive compliance program.
     (AdopteeL’ 1/15/]] ejfrctive 8/1/1])
    3.3.4.5 Conference Student-Athlete Advisory Committee. Each conference shall establish a student-
    athlete advisory committee for its member institutions’ student-athletes. The composition and duties of the
    committee shall be determined by the conference. (Adopted: 10/27/98 eJfrctive 8/1/99,)
    3.3.4.6 Use of a Student-Athlete’s Name or Likeness.
          3.3.4.6.1 Contracts and Commercial Agreements. For agreements that may involve the use of a stu
          dent-athlete’s name or likeness, a conference shall include language in all licensing, marketing, sponsorship,
           advertising, broadcast and other commercial agreements that outline the commercial entity’s obligation to
           comply with relevant NCAA legislation, interpretations and policies on the use of a student-athlete’s name
           or likeness. (Adopted: 1/15/1] effctive 8/1/1],)
           3.3.4.6.2 Written Policies. A conference shall maintain written policies for its licensing, marketing,
           sponsorship, advertising, broadcast and other commercial agreements that may involve the use of a student-
           athlete’s name or likeness. Such policies shall be made available for examination on request by an NCAA
           staff member or an authorized representative of the NcAA. (‘Adopteth 1/15/]] effective 8/1/1])
      3.3.4.7 Academic Performance Program. A conference shall maintain a written policy regarding teams
      that are subject to a postseason restriction pursuant to the academic performance program (see Bylaw 14.8)
      with respect to the conference’s automatic qualification for postseason/championships and revenue distribution.
      The policy shall be made available for examination upon request by an NGAA staff member or an authorized
      representative of the NCAA. (Adopted’ 10/27/11 eff’ctive 8/1/12 appticabte to postsea.son competition occurring on
    or after 8/1/12)
3.3.5 Loss of Member—Conference Status.
    3.3.5.1 Termination or Suspension. The membership of any member conference failing to maintain the
    academic or athletics standards required for membership or failing to meet the conditions and obligations of
    membership may be suspended or terminated or the member conference otherwise disciplined by a vote of
    two-thirds of the delegates present and voting at an annual Convention. Membership shall not be suspended or
    terminated unless: (Reviseth 3/8/06)
    (a) Notice of intention to suspend or terminate membership, stating the grounds on which such motion will
          be based, is given in writing to the secretary of this Association and to the president or chancellor of the
          member conference on or before the first day of November prior to the Convention;
    (b) The Board of Directors approves the notification of intention to move for suspension or termination; and
       (c) Such notice is included in the Official Notice of the annual Convention.
            3.3.5.1.7 Cessation of Rights and Privileges. MI rights and privileges of the member shall cease upon
            any termination or suspension of conference membership.
       3.3.5.2 Failure to Pay Dues. If a member conference fails to pay its annual dues for one year, its membership
       shall be automatically terminated.
       3.3.5.3 Reinstatement of Terminated Member. Any member conference whose membership has been
       terminated (see Constitution 3.3.5.1) may have it reinstated by a two-thirds vote of the members present and
       voting at any annual Convention.
       3.3.5.4 Reinstatement of Suspended Member. Any member conference whose membership has been
       suspended may be reinstated to good standing in accordance with the terms, if any, of the suspension action, or

 74                                    2O1718Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 27 of 106
    at any time after six months from the date of such suspension, by vote ofa majority of the Board of Directors or
    by vote of the majority of the members present and voting at any annual Convention.
3.3.6 Discipline of Member Conferences. Disciplinary or corrective actions other than suspension or
termination ot membership mar’ be effected during the period between annual Conventions for violation of
NCAA rules (see Bylaw 19). (Revised: 7/31/14.)
    3.3.6.1 Restoration of Good Standing. Disciplined members shall resume good standing under the terms
    of disciplinary action taken or, at the annual Convention, by majority vote of the members present and voting.
    (Revised I 0í30/12 ecrii.’e 8/1/13)

3.4 Afifilated Membershp.
3.4.1 Eligibility. Affiliated membership is available to a duly elected coaches or sports association whose
function and purpose arc dirccth’ related to one or more sports in which the NCAA conducts championships or
an emerging sport for women. Affiliated membership is also available to an association that consists of college!
university administrators and has a direct connection to either the NCAA or its member institutions. (Revised:
1/11/97 1/15/Il effi’ctive 8/1/11)
3.4.2 Privileges.
    3.4.2.1 Privileges and Voting Rights. An affiliated member shall be entitled to be represented by one non
    voting delegate at any Convention of the Association and shall have such other privileges as may be accorded to
    affiliated members by the bylaws of the Association. A copy of NCAA Champion magazine shall be sent to each
    member of the NCAA.
    3.4.2.2 Use of Association’s Registered Marks. An affiliated member may use the registered marks of the
    Association (the Association’s name, logo or other insignia) only if such tise is approved by the NCAA staff in
    accordance with guidelines established by the Board of Governors. (Revised: 1/11/97 10/30/14)
3.4.3 Election Procedures.
    3.4.3.1 Application. A group or association desiring to become an affiliated member shall make application
    on a form available from the national office. A check in the appropriate amount for annual dues (see Constitu
    tion 3.7.2) shall accompany the application. Should the applicant fail election, the dues paid shall be refunded.
    3.4.3.2 Election. Groups or associations may be granted affiliated membership by the NAA staff in ac
    cordance with guidelines established b the NCAA president. (Revised: 11/1/00 eftctive 8/1/01, 1/15/1] eftctive
     8/1/11)
3.4.4 Conditions and Obligations of Membership.
    3.4.4.1 General. An affiliated member is responsible for observing the principles set forth in the constitution
    and bylaws of the Association.
    3.4.4.2 Function and Purpose. The function and purpose of the affiliated member must be directly related
    to one or more sports in which the Association conducts championships or an emerging sport for women, or
    must be directly related to either the NAA or its member institutions. (J?eviseeL 1/15/1] ejfrctiz’e 8/1/11,)
3.4.5 Loss of Membership.
    3.4.5.7 Termination or Suspension. The membership of any affiliated member failing to meet the condi
    tions and obligations of membership or failing to support and adhere to the purposes and policies of the As
    sociation (see Constitution 1) may be suspended or terminated or the affiliated member otherwise disciplined
    through the following procedure: (Adopted: 1/11/89, Revised: 10/30/14)
    (a) The Board of Governors by a two-thirds majority of its members present and voting, may take such ac
         tion on its own initiative; or
    (b) The Committee on Infractions, by majority vote, may recommend such action to the Board of Gover
         nors, which may adopt the recommendation by a nvo-thirds majority of its members present and voting;
         and
    (c) The affiliated member shall be advised of the proposed action at least 30 days prior to any Committee on
         Infractions or Board of Governors meeting in which such action is considered and shall be provided the
         opportunity to appear at any such meeting.
         3.4.5.1.7 Cessation of Rights and Privileges. MI rights and privileges of the affiliated member shall
         cease upon any termination or suspension of affiliated membership.
    3.4.5.2 failure to Pay Dues. If an affiliated member fails to pay its annual dues for one year, its membership
    shall be automatically terminated.
    3.4.5.3 Reinstatement of Terminated Member. Any affiliated member whose membership has been ter
    minated may have it reinstated by a two-thirds vote of the Board of Governors. (Revised: 10/3 0/1 4)
     3.4.5.4 Reinstatement of Suspended Member. Any affiliated member whose membership has been sus
     pended maybe reinstated to good standing in accordance with the terms, if any of the suspension action, or at

                                     2017-18 Division I—August                                                     15
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 28 of 106
     any time after six months from the date of such suspension, by vote of a majority of the Board of Governors or
     by vote of the majority of the members present and voting at any annual Convention. (Revised 10/30/14)
3.4.6 Discipline of Affiliated Members. Disciplinary or corrective actions other than suspension or ter
mination of membership may be effected during the period between annual Conventions for violation of NCAA
rules (see Bylaw 19). (‘Revised: 7/31/14)
     3.4.6.1 Restoration of Good Standing. Disciplined members shall resume good standing in accordance
     with the terms of disciplinary action taken, or may be restored to good standing at any time by a vote of at least
     three members of the Board of Governors present and voting or, at the annual Convention, by vote of a majority
     of the members present and voting. (Revised 10/30/14,)

37 Dues of Members.
                                                                                                                    d
3.7.1 Determination of Dues. The annual dues of the various classes of membership shall be recommende
to the membership by the Board of Governors. (Revised: 1/10/90, 12/5/06        10/30/14)
3.7.2 Current Annual Dues. The annual dues for various classes of membership shall be:
     Active Members              S 1,800.00
     Member Conferences             5 900.00
     Aflliated Members               $500.00
3.7.3 Payment Deadline.         Dues   are payable September 1 of each year. A member shall not be permitted to
vote  at a Convention of the Association  if its dues are not paid for that year. To be eligible to compete in NCAA
                                                                                                                 fails
championships, dues shalt be paid in accordance with Bylaw 31.2.1.2. Membership is terminated ifa member
to pay dues for one year (see Constitution   3.2.5.3, 3.3.5.2 and  3.4.5.2).




 16                                   2017-12 Division I- August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 29 of 106

CONSTITUTION, ARTICLE 4

Organization
4.07 General Principles.
4.07.7 Structure. [*] The Association’s administrative structure shall include a Board of Governors com
prised of institutional presidents or chancellors that oversees Association-wide issues and shall ensure that each
division operates consistent with the basic purposes, fundamental policies and general principles of the Associa
tion (see Constitution I and 2). In addition, the administrative structure of each division shall empower a body
of institutional presidents or chancellors to set forth the policies, rules and regulations for operating the division.
Further, the administrative structure of each division shall empower a body of athletics administrators and faculty
                                                                                                                                 and
athletics representatives (and, in Division III, institutional presidents or chancellors, athletics direct reports
                                                           division’s    body   of institutional  presidents  or chancellors  and  to
student-athletes) to make recommendations to the
handle responsibilities delegated     to it. (AdopteeL  1/9/96   c//?ctive  8/1/9%    Revised   3/8/06   10/30/14,)
4.01.2 Guarantees. t*] The Association’s overall governance structure guarantees its members the following:
(Adopted 1/9/96 effi’ctive 8/1/97)
                                                                                                                                divi
     4.01.2.7 Budget Allocations. [*] Members are guaranteed revenue through allocations made to each
     sion from the Association’s general operating       revenue.    Division    II shall  receive at least 4.37  percent of the  As
                                   operating   revenue. Division     III  shall receive  at least 3.18  percent  of the Association’ s
     sociation’s annual general
     annual general operating revenue. (Adopred 1/9/96 eflctive 8/1/97,)
                                                               [*] General operating revenue, as used in this section, shall
          4.07 .2.7 .1 General Operating Revenue.
           include at least all sources of revenue existing as of January 9, 1996, including revenue from contracts for
           these existing socirces and revenue from any modified, extended or successor contract for such sources.
           (Adopted: 1/9/96 e,&ctive 8/1/97,)
     4 01 2 2 Revenue Guarantee 1+] All member institutions and conferences in good standing with Dnision
     I membership requirements shall receive revenue from all gross revenue sources received bs the Association un
     less specifically excluded, through the divisiods revenue distribution furmulas. (Adopted 1/9/96 effcvive 8/1/97
     Revised 12/2/16)
           4.07.2.2.7 Revenue From New Subdivision Championship. [4] This provision shall not apply to
           the distribution of revenue produced directly by a new subdivisional championship in a sport that has a
           subdivisional championship at the time of the adoption of this legislation. Any revenue produced by such
           a new subdivisional championship shall be distributed as determined by that subdivision. (Adopted 1/9/96
           effi’ctive 8/1/97)
           4.01.2.2.2 Revenue Distribution Formula. [4] As used in this section, the components of the divi
           sion’s revenue distribution formulas as they existed at the time of the adoption of this legislation include
           the Academic Enhancement, Basketball, Conference Grant, Grant-in-Aid, Special Assistance, and Sports
           Sponsorship funds, and the supplemental and reserve funds intended for distribution to the membership.
            (Adopted 1/9/96 ffctive 8/1/9.7)
                 4.07.2.2.2.7 Proportion of Revenue. [4] The revenue distributed through these funds shall be
                  allocated among the funds in the same proportion as existed in the fiscal year 200 1-02. (Adopted. 1/9/96
                  ejfrctive 8/1/9% Revised 1/14/97.)
                  4.01.2.2.2.2 Formula for Allocation. [4] The formula for allocating each such fund among the
                  members shall be as it existed at the time of the adoption of this legislation. (Adopted’ 1/9/96 eJ/’ctive
                  8/1/97)
                  4.07.2.2.2.3 Waiver of Proportionality Requirement. The Board of Directors may waive the
                  proportionality requirements of the revenue guarantee to permit uniform increases to all programs in
                  the Academic Enhancement, Conference Grant and Special Assistance funds. (Adopted 1/14/97 effrc
                  tive 8/1/97)
            4.07.2.2.3 Joint Ventures. All marketing joint ventures, involving sports (other than bowl subdivision
           football) in which the NCAA sponsored a championship as of January 15, 1997, between the Associa
           tion (or the Association’s representative or agent) and a member conference or member institution (or the
           representative or agent of a member institution or conference) shall be reviewed by the Council. (Adopteth
           1/14/97 e,ffctive 8/1/9% Revised 12/15/06 11/1/07 ffctive 8/1/08, 8/7/14,)
                4.07.2.2.3.7 Definition. A marketing joint venture is any marketing program that uses the As
                sociation’s marks or logos in conjunction with those of a conference or member institution. (AdopteeL
                1/14/97 effective 8/1/97)
                4.07.2.2.3.2 Approval Process. The principles and overall program of any joint venture defined
                in Constitution 4.01.2.2.3.1 shall require the approval of the Council and Board of Directors to be

                                           2017-18 Division I-August                                                               17
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 30 of 106

                 enacted as an Association business operation. (Adopted 1/14/97 effrctive 8/1/9% Revised 1]/1/OZeffi’c-
                 rlve 8/1/08, 81,714)
      4.07.2.3 Championships. [*J Members are guaranteed access to national championships. (‘Adopted: 1/9/96
      eflctive 8/1/97,)
           4.01.2.3.7 Championships Access. [+1 Members are guaranteed access to national championships
            (including the play-in structure in certain championships, sizes of championship fields and the number
           and ratio of automatic qualifying conferences) at least at the level provided as of August 1, 2014. (Adopted’
            1/9/96 e&ctive 8/1/97 Revised: 12/15/06 1/18/15,)
           4.01.2.3.2 Championships—Sports Other Than Football. [+J With the exception of football, not
           more than one national championship shall be conducted in each men’s and women’s sport. (Adopted:
            1/14/97 e&ctive 8/1/97,)
      4.01.2.4 Membership Services. [*J Members are guaranteed services provided through the Association’s
      national office at least at the level provided as ofJanuary 9, 1996 (e.g., membership services, statistics, research).
      (Adopted’ 1/9/96 e,ffctive 8/1/97)
      4.01.2.5 Special Programs. [*] Members are guaranteed the continuation of Association programs operat
      ing at the time of the adoption of this legislation (e.g., the catastrophic-injury insurance program, the drug-
      testing program, the Division I institutional performance program). In addition, members are guaranteed the
      continuation of Association programs that were considered by the NCAA Council or Presidents Commission by
      the spring of 1995 and began operating after the adoption of this legislation. (Adopted 1/9/96 effrctive 8/1/9%
      Revised 1/19/13)

4.02 Definitions and Applications.
4.02.1 Association. [*] The “Association,” as used in this Manual, refers to the National Collegiate Athletic
Association, a diverse, voluntary, unincorporated Association of four-year colleges and universities, conferences,
affiliated associations and other educational institutions. (Adopted’ 1/9/96 effi’ctive 8/1/97)
4.02.2 Faculty Athletics Representative. A faculty athletics representative is a member of an institu
tion’s faculty or administrative staff who is designated by the institution’s president or chancellor or other appro
priate entity to represent the institution and its faculty in the institution’s relationships with the NCAA and its
conference(s), if any (see also Constitution 6.1.3). (Revised’ 3/8/06)
4.02.3 “On the Staff.” “On the staff)’ as it applies to individuals from member institutions or conferences
who are eligible to serve on committees or as officers or representatives of the Association, is defined as those in
dividuals s’ho receive a regular salary from a member institution or organization for the performance of a regular
staff function representing at least 50 percent of the normal workload for a staff member at that institution or
conference. In addition, a conference office staff member must be employed at one of the multisport conferences
set forth in Constitution 4. An individual on sabbatical or other temporary leave for a period not exceeding 12
consecutive months may be considered to be “on the staff” of an institution or organization. An individual on
terminal leave or on leave in excess of 12 consecutive months shall not be considered to be “on the staff.” (Revised’
 10/31/02 effctiee 8/1/03)
4.02.4 Senior Woman Administrator.
   4.02.4.7 Institutional Senior Woman Administrator. [#] An institutional senior woman administrator is
   the highest-ranking female involved in the management of an institution’s intercollegiate athletics program. An
    institution with a female director of athletics may designate a different female involved with the management
    of the member’s program as a fifth representative to the NCAA governance structure. (Adopted 11/1/01 eftctive
     8/1/02, Revised: 1 0/27/05)
     4.02.4.2 Conference Senior Woman Administrator. A conference senior woman administrator is the
     highest-ranking female involved with the conduct and policy processes of a member conference’s office. A con
     ference with a female commissioner may designate a different female involved with the management of the
     conference as a representative to the NCAA governance structure. (Adopted’ 11/I/O] effi’ctive 8/1/02, Revised:
     1 0/27/05)
4.02.5 Gender and Diversity Requirements. The Board of Directors membership shall include at least
one person who is an ethnic minority and at least one person of each gender, and a single member shall not be
considered to meet both minimums. The combined membership of the Council, Committee on Academics and
other Division I governance entities (other than sport committees) shall include representatives who comprise
at least 20 percent persons who are ethnic minorities and at least 35 percent persons of each gender. (Adopted’
11/1/07 effective 8/1/08, Revised: 8/7/14)
4.02.6 SelectionlTerm of Office of Board of Directors and Council.
   4.02.6.1 Selection. Members of the Board of Directors shall be selected by the constituencies that they rep
    resent. Each membership unit (e.g., conference) that is authorized to select or nominate individuals must have a

 18                                     2017-18 Division I- August
   Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 31 of 106

plan to assure diversity among these individuals. Members of the Council shall be selected by the Board of Di
rectors or a committee designated by the Board of Directors. (Adopted 11/1/07 e&ctive 8/1/08, Revised 8/7/14)
     4.02.6.1.1 Selection Process—Board of Directors. In order to assure that the requirements for di
     versity of membership (as set forth in Constitution 4.02.5) are met, the following process shall be used:
     (Adopted: 11/1/07 effective 8/1/08, Revised: 10/30/14)
     (a) The conferences represented in each subdivision (as identified in Constitution 4.2.1), shall review the
          open positions in the subdivision and shall attempt to coordinate the conference selections to assure
          adequate diversity in the subdivision’s representatives.
     (b) lie Board of Directors shall review the selections from each subdivision to assess the diversity of
          those selections. If the Board of Directors does not approve the diversity of the selections of a subdi
          vision, it shall ask the subdivision to reconsider the selections and report any changes.
     (c) If after reconsideration, the Board of Directors still does not agree that the selections of any subdivi
          sion are adequately diverse, it shall direct each conference that has made a selection in that subdivi
          sion to provide a report on the diversity, qualifications and willingness to serve of the chancellors or
          presidents in the conference. The report shall be forwarded to a subcommittee of the Board of Gov
          ernors. The subcommittee shall analyze the availability and alter selections as warranted to achieve
           adequate diversity.
     (d) In the event a conference fails to satisfy’ football Bowl Subdivision membership criteria, the confer
           ence shall lose its designated seat on the Board of Directors and be removed from football Bowl
           Subdivision classification in the governance structure. The Board of Directors shall be authorized to
           determine the manner by which the unallocated football Bowl Subdivision position is assigned.
     4.02.6.1.2 Selection Process—Council. The following process shall be used for selection of members
     of the Council: (Adopte& 11/1/07 effictive 8/1/08, Revised 8/7/14)
     (a) Each conference listed in Constitution 4.2. l-(a), 4.2.1 -(b) and 4.2. 1-(c) shall nominate three candi
          dates to serve as its representative on the Council.
     (b) lie Board of Directors or a designated committee shall review the nominations to assess competency’
          and ensure reasonable diversity of perspectives and shall make the selection for service.
4.02.6.2 Term of Office.
    4.02.6.2.1 Board of Directors. The term of office for the members of the Board of Directors shall be as
    follows: tAdopted 11/1/07 ejfrctive 8/1/08,)
    (a) football Bowl Subdivision members shall serve a four-year term. football Bowl Subdivision mem
         bers of the Board of Directors are not eligible for immediate re-election;
    (b) The football Championship Subdivision and Division I Subdivision conferences shall be authorized
         to determine the term of office of their members, not to exceed four consecutive years in length.
         further, after completing a term, Football Championship Subdivision and Division I Subdivision
         members of the Board of Directors may not serve again for two years;
    (c) A conference may remove its representative during a term of office;
    (d) lie terms of service of Board of Directors members shall expire on a staggered basis to provide for
         continuit. Members may be appointed for less than full terms; and
    (e) Board of Directors members who serve more than one-half of a term shall be considered to have
         served a full term.
    4.02.6.2.2 Council. The term of office for the Council shall be as follows: (Adopted 11/1/07 eftctive
    8/1/08, Reviseth 8/7/14)
     (a) Members shall serve a four-year term. Members are not eligible for immediate re-appointment;
     (b) A conference may recommend to the Board of Directors or a designated committee to replace its
         representative during a term;
     (c) lie terms of office of football Bowl Subdivision positions and Football Championship Subdivi
         sion and Division I Subdivision positions shall expire on a staggered basis to provide for continuity.
         Members may be appointed for less than full terms; and
     (d) Members who serve more than one-half ofa term shall be considered to have served a full term.
4.02.6.3 Institution’s Membership in Different Subdivision. An institution’s representative to the Board
 of Directors or Council is eligible to serve on behalf of the multisport conference in which the institution holds
 membership, even if the institution’s NCAA membership is in a different subdivision. (Adopted 11/1/O7effi’ctive
 8/1/08, Revised 8/7/14)

                                 2017-18 Division 1—August                                                      19
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 32 of 106

4.7 Board of Governors. [*]
                                                                                                                         and the
4.1.7 Composition. [*J The Board of Governors shall consist of2O members. The NCAA president
                                                                               Management       Councils    shall  be  cx  officio
chairs of the Division I Council and the Division II and Division 111
                                                   president is permitted to  vote in the  case   of a  tie among     the  voting
nonvoting members, except that the NCAA
                                                                                                                       of Gover
members of the Board of Governors present and voting. The other 16 voting members of the Board
                                                                                                     effctive   8/1/08,   8/7/14,
nors shall include: (Adopted 1/9/96 effctiue 8/1/97 Revised 3/8/06, 12/15/06 11/1/07
10/30/14)
                                                                                                                            insti
(a) Eight chancellors or presidents from the Division I Board of Directors from Football Bowl Subdivision
      tutions;
                                                                                                                     ip Subdivi
(b) Two chancellors or presidents from the Division I Board of Directors from football Championsh
      sion institutions;
                                                                                                                          institu
(c) Two chancellors or presidents from the Division I Board of Directors from Division I Subdivision
      tion s;
(d) Two Division II chancellors or presidents from the Division II Presidents Council; and
(e) Two Division III chancellors or presidents from the Division III Presidents Council.
4.7.2 Duties and Responsibilities.
                                                  [*J The Board of Governors shall: (Revised’ 1/9/96 effective 8/1/97,
Adopted’ 8/5/99, 11/1/01, 3/8/06, 1/12/08, 8/7/14, 10/30/14)
(a) Provide final approval and oversight of the Association’s budget;
                                                                                                                        and who
(b) Employ the NCAA president, who shall be administratively responsible to the Board of Governors
                                                                                                                                 of
      shall be authorized to employ such other persons as may be necessary to conduct efficiently the business
      the Association;
 (c) Provide strategic planning for the Association as a whole;
 (d) Identify core issues that affect the Association as a whole;
                                                                                                                       and other
 (e) Act on behalf of the Association by adopting and implementing policies to resolve core issues
      Association-wide matters;
 (f) Initiate and settle litigation;
                                                                                    presidential governing bodies;
 (g) Convene at least one combined meeting per year of the three divisional
                                                                                                                   and Division
 (h) Convene at least one same-site meeting per year of the Division I Council and the Division II
       III Management Councils;
                                                                                                                    entire
 (i) forward proposed amendments to Constitution 1 and 2 and other dominant legislation to the
       bership  for a vote;
 (j) Call for a vote of the entire membership on the action of any division that it determines to be contrary to
       the basic purposes, fundamental policies and general principles set forth in the Association’s constitution.
                                                                                                                             those
       This action may be overridden by the Association’s entire membership by a two-thirds majority vote of
       institutions voting;
  (k) Call for an annual or special Convention of the Association;
                                                                                                                  injury/illness)
  (1) Review and coordinate the catastrophic-injury and professional career insurance (disabling
       programs; and
                                                                                                                     the year im
  (m) Compile the names of those individuals associated with intercollegiate athletics who died during
       mediately preceding the annual      Convention.
 4.1.3 ElectionlTerm of Office. [*]
       4.1.3.1 Election. [*] Division I members of the Board of Governors shall be appointed by the
                                                                                                                        Division I
       Board   of Directors. Divisions II and III members  of  the Board of Governors  shall   be  appointed    by  the  Divisions
       II and III Presidents Councils, respectively. (Adopted’ 1/9/96 effictive 8/1/97  I?ez’ised’  10/30/14)
                                                                                                                                ser
       4.1.3.2 Terms. [*J The terms of service of members of the Board of Governors shall coincide with their
       vice on the applicable divisional presidential governing body, unless otherwise specified       by  that governing    body.
        (Adopted’ 1/9/96 effictive 8/1/97 Revised’ 10/30/14)
        4.7.3.3 Committee Chair. [*] The Board of Governors shall elect one of its members to serve for a two-year
        period as chair. (Adopted’ 1/9/96 eftctive 8/1/97 Revised’ 10/30/14)

 42 Division I Board of Directors.
                                                                                                                 Board
 4.2.1 Composition. Giving due weight to gender and ethnic diversity per Constitution 4.02.5, the
               shall include 24 members  and   shall be comprised    of 20 presidents  or chancellors,  one director of
 of Directors
                                                                                                                     te.
 athletics, one senior woman athletics representative, one faculty athletics representative and one student-athle
                                          (Adopted’  1/9/96 eff?ctive 8/1/97, Revised’ 1/14/97 effctive 8/1/97, 8/5/99,
 The members of the Board shall include:
 4/24/03, 11/1/07 effctive 8/1/08, 5/2/13 e/fctive 8/1/13, 8/7/14,)

 20                                       2077-18 Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 33 of 106

(a) One institutional president or chancellor from each of the following conferences:
    (1) American Athletic Conference;                          (6) Mid-American Conference;
    (2) Atlantic Coast Conference;                             (7) Mountain West Conference;
    (3) Big Ten Conference;                                    (8) Pac-12 Conference;
    (4)   Big  12  Conference;                                 (9)   Southeastern Conference; and
    (5) Conference USA;                                      (10)    Sun Belt Conference.
(b) five institutional presidents or chancellors from among the following conferences (limited to one president or
    chancellor from any one conference):
    (1) Big Sky Conference;                                    (7) Ohio Valley Conference;
     (2) Big South Conference;                                 (8) Patriot League;
     (3) Colonial Athletic Association;                        (9)   Southern Conference;
     (4) The Ivy League;                                     (10)    Southland Conference; and
     (5) Mid-Eastern Athletic Conference;                    (11) Southwestern Athletic Conference.
     (6) Northeast Conference;
(c) Five institutional presidents or chancellors from among the following conferences (limited to one president or
    chancellor from any one conference):
     (1) America East Conference;                              (7) Metro Atlantic Athletic Conference;
     (2) Atlantic Sun (ASUN) Conference;                        (8) Missouri Valley Conference;
     (3) Atlantic 10 Conference;                                (9) The Summit League;
     (4) Big East Conference;                                (10)    West Coast Conference; and
     (5) Big West Conference;                                 (11)   Western  Athletic Conference.
     (6) Horizon League;
(d) The chair of the Council.
(e) An institutional Division I member of the National Association of Collegiate Women Athletics Administra
     tors (NACWAA), appointed by the Executive Committee of NACWAA.
(f) A Division I member of the Executive Committee of the Faculty Athletic Representatives Association, se
     lected by the Executive Committee of the Faculty Athletics Representatives Association.
(g) The chair of Student-Athlete Advisory Committee.
     4.2.7.1 Rotation of Representatives. The rotation of Board of Directors conference representatives among
     the conferences listed in Constitution 4.2.1-(b) and 4.2.1-(c), shall be developed, maintained and revised by
     those conferences, respectively. (Adopted 1/14/97 effi’ctive 8/1/9% Revisee/ 12/15/06, 8/7/14,)
4.2.2 Duties and Responsibilities. The Board of Directors shall serve as the overall governing body for
Division I, with responsibility for strategy, policy, legislative oversight and management oversight. Specifically,
the Board shall: (Adopted 1/9/96 eftctive 8/1/9% Revised 8/7/03 effctive 8/1/04 3/8/06 11/1/07 flctive 8/1/08,
10/28/10, 7/31/14, 8/7/14, 10/30/14, 10/29/15)
(a) Address future issues, challenges, opportunities and outcomes, focusing on strategic topics in intercollegiate
     athletics and its relationship to higher education;
(b) Review and set parameters that guide and determine present and future decisions, embracing general goals
     and acceptable procedures;
(c) Monitor legislation to assure it does not conflict with basic policies and strategic goals;
 (d) Ratify, amend or defeat academically related legislation adopted by the Council and, at its discretion, adopt
     academically related legislation otherwise addressed by the Council;
 (e) Rescind or adopt other legislation addressed by the Council in order to prevent an extraordinary adverse
      impact on the Division I membership. The Board shall retain legislative authority, until August 1, 2017, to
      address unintended impacts and correct errors, or to adopt changes to the substructure recommended by the
      Council;
 (f) Adopt legislation or grant relief from the application of legislation in circumstances in which significant values
      are at stake or the use of the regular legislative process is likely to cause significant harm or hardship to the
     Association or the Division I membership because of the delay in its effective date;
 (g) Delegate to the Council responsibilities for specific matters it deems appropriate;
 (h) Appoint members of the NCAA Division I Committee on Infractions and the Division I Infractions Appeals
      Committee, and the Division I Council and the Division I Committee on Academics;
 (i) Review and approve policies and procedures governing the infractions program;
 (j) Determine whether legislation proposed as an area of autonomy is consistent with the scope and nature of the
      applicable area of autonomy as set for in Constitution 5.3.2.1.2;

                                     2017-18 Division I August     -                                                21
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 34 of 106
                                                                                                             of the
tk) Assure that there is gender and ethnic diversity among its membership and the membership of each
      other bodies in the administrative structure;
(I) Require bodies in the administrative structure to alter (but not expand) their membership to achieve diversity;
(m) Approve an annual budget;
to) Approve regulations providing for the expenditure of funds and the distribution of income consistent with the
      provisions of Constitution 4.01.2.2;
(o) Collaborate with NCAA staff, as necessary, to determine how the national office can best to serve the Division
      I membership;
(p)   Advise  the Board of Governors concerning the employment of the NCAA president and concerning the over
      sight of his or her employment;
                                                                                            and to monitor member
(q) Conduct biannual assessments to evaluate the operation of the governance structure
      ship standards  and  criteria affecting Division I and subdivisiona l membership; and
(r) Elect institutions to active Division I membership.
4.2.3 Voting Method. The method of voting on issues considered by the Board of Directors shall be by roll
call, except for those actions taken by the unanimous consent of the Board members present and voting. Roll-call
vote results shall be reported to the membership. t’Adopted 1/9/96 ffctive 8/1/97,)
4.2.4 Standing Committees. Standing committees of the Board of Directors shall provide oversight in
areas related to governance/Division I membership, management of staff, finance and public affairs/communica
tion. Other standing committees may be formed by the Board of Directors as it deems necessary. tAdopted 877/14)
4.2.5 Executive Sessions. The Board of Directors shall have the authority to conduct an executive session
involving only presidents and chancellors. (Adopted 8/7/14)

43 Division I Council.
4.3.1 Composition. Giving due weight to gender and ethnic diversity per Constitution 4.02.5, the Coun
cil shall include 40 members and shall be comprised of athletics administrators (e.g., athletics directors, senior
woman administrators, conference administrators, compliance administrators and other senior level administra
tors), faculty athletics representatives and student-athletes. The members of the Council shall include: (Adoptec/
1/9/96 ejfective 8/1/97, Revised: 1/14/37 effective 8/1/97, 8/5/99, 4/24/03, 12/15/06 11/1/07 e,&ctive 8/1/08, 5/2/13
effective 8/1/13, 8/7/14)
(a) One athletics administrator or faculty athletics representative from each of the conferences listed in Constitu
     tion 4.2.1-ta), 4.2.1-tb) and 4.2.1-(c). At least 60 percent of these representatives shall be directors ofathlet
     ics.
(b) One conference commissioner from one of the following five conferences:
      (1) Atlantic Coast Conference;                               (4) Pac-12 Conference; and
      (2) Big Ten Conference;                                      (5) Southeastern Conference.
    (3) Big 12 Conference;
(c) One conference commissioner from one of the following five conferences:
    (1) American Athletic Conference;                     (4) Mountain West Conference; and
    (2) Conference USA;                                   (5) Sun Belt Conference.
    (3) Mid-American Conference;
(d) One conference commissioner from one of the following 11 conferences:
    (1) Big Sky Conference;                               (7) Ohio Valley Conference;
    (2) Big South Conference;                             (8) Patriot League;
    (3) Colonial Athletic Association;                    (9) Southern Conference;
    (4) Ivy League;                                      (10)    Southland Conference; and
    (5) Mid-Eastern Athletic Conference;                 (11)    Southwestern Athletic Conference.
    (6) Northeast Conference;
(e) One conference commissioner from one of the following 11 conferences:
    (1) America East Conference;                           (7) Metro Atlantic Athletic Conference;
    (2) Atlantic Sun (ASUN) Conference;                    (8) Missouri Valley Conference;
    (3) Atlantic 10 Conference;                            (9) The Summit League;
    (4) Big East Conference;                             (10)    West Coast Conference; and
     (5) Big West Conference;                            (11) Western Athletic Conference.
    (6) Horizon League;

22                                   2017-18 Division I- August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 35 of 106
                                                                                                        es group and
(f) Two faculty athletics representatives, one appointed by the IA faculty Athletics Representativ
      one appointed by the Faculty Athletics Representatives Association.
                                                                                          serve on the Council up to
(g) Two members of the Student-Athlete Advisory Committee, each of whom may
      one year after completion of his or her intercollegiate athletics eligibility.
                                                                                                              11/1/Of
4.3.2 Duties and Responsibilities. The Council shall: (Adopted: 1/9/96 ectiz’e 8/1/97, Revised:
effi’ctive 8/1/08, 8/7/14)
                                                                                                        (see Constitu
(a) Serve as the division’s primary legislative authority’, subject to review by the Board of Directors
      tion 53.2);
tb) Recommend nonacademic policies to the Board of Directors;
(c)   Coordinate strategic planning activities;
(d)   Identify’ and examine trends and issues of intercollegiate athletics;
(e)   Take final action on matters delegated to it by the Board of Directors;
(f)   Make interpretations of the bylaws;
(g)   Review the recommendations of the substructure;
(h)   Supervise qualification and/or selection procedures for National Collegiate Championships and Division I
      championships;
(i)   Review recommendations from sports committees regarding the administration of championships; and
                                                                                                            Champi
(j)   Act as the final authority’ regarding championships matters in Division I or in a National Collegiate
      onship that are subject to appeal to the Council;
(k)   Oversee the appointment of the members of the substructure (e.g., subcommittees and committees);
(1) Oversee Division I membership requirements and processes;
                                                                                                                           to the in
(m) In conjunction with the Minority’ Opportunities and Interests Committee, review issues related
                                                                            programs   and  NCAA       policies  that  affect  ethnic
      terests of ethnic minority student-athletes, NCAA minority
      minorities; and
                                                                                                                          tions con
 (n) In conjunction with the Committee on Women’s Athletics, study and make policy recommenda
      cerning opportunities for women in athletics        at  the  institutional, conference     and   national   levels,  and other
      issues directly’ affecting women’s  athletics.
                                                                                                                        of not more
4.3.3 Chair. The Council shall elect a member who is a director of athletics to serve for a period
                                             not be  eligible  for  immediate   re-election   to  that  position.  At  least  once in
 than two years as chair. The chair shall
                      rotations, a Football Championsh     ip   Subdivision   or  Division  I  Subdivision     representativ   e shall
 every three chair
                                                                                      8/1/00,    11/1/01,   12/15/O6      11/1/07  ef
 serve as chair. (Adopted: 1 /1 4/97 effictive 8/1/97 Revised 4/27/00 eft’etiz’e
fective 8/1/08, 8/7/14)
                                                                                                                     ific legislation
 4.3.4 Weighted Voting. Voting on matters other than football-specific issues or football-spec
 shall be weighted as follows: (Adopted: 8/7/14)
                                                                                                                       in shall have
 (a) Representatives [other than those noted in (d) and (e) below] from the following conferences
      four votes each:
       (1) Atlantic Coast Conference;                                    (4) Pac-l2 Conference; and
       (2) Big Ten Conference;
       (3) Big 12 Conference;                                            (5) Southeastern Conference.
                                                                                                                     shall have two
  (b) Representatives [other than those noted in (d) and (e) below] from the following conferences
       votes each:
       (1) American Athletic Conference;                                 (4) Mountain West Conference; and
      (2) Conference USA;
      (3) Mid-American Conference;                             (5)              Sun Belt Conference.
 (c) Representatives from the following conferences shall have  one            vote each:
      (1) America East Conference;                           (12)               Mid-Eastern Athletic Conference;
      (2) Atlantic Sun (ASUN) Conference;                    (13)               Missouri Valley’ Conference;
      (3) Atlantic 10 Conference;                            (14)               Northeast Conference;
      (4) Big East Conference;                               (15)               Ohio Valley Conference;
      (5) Big Sky Conference;                                (16)               Patriot League;
      (6) Big South Conference;                              (17)               Southern Conference;
       (7) Big West Conference;                              (18)               Southland Conference;
      (8) Colonial Athletic Association;                     (19)               Southwestern Athletic Conference;
     (9)   Horizon League;                                   (20)               The Summit League;
     (10) The Ivy League;                                    (21)               West Coast Conference; and
     (11) 1\4etro Atlantic Athletic Conference;              (22)               Western Athletic Conference.

                                           2017-18 Division I—August                                                               23
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 36 of 106

(d) The two designated faculty athletics representatives [see Constitution 4.3.1-] shall have one vote each.
(e) Stcident-athlete representatives shall have one vote each.
    4.3.4.1 Voting on Football Bowl Subdivision Issues and Legislation. Voting on Football Bowl Subdi
    vision-specific issues and football Bowl Subdivision-specific legislation other than legislation related to scholar
    ship limitations shall be weighted as follows: (4dopteth 8/7/1)
    (a) Representatives from the following conferences shall have two votes each:
          (1) Atlantic Coast Conference;
          (2) Big Ten Conference;
          (3) Big 12 Conference;
          (4) Pac-12 Conference; and
          (5) Southeastern Conference.
      (b) Representatives from the following conferences shall have one vote each:
          (1) American Athletic Conference;
          (2) Conference USA;
          (3) Mid-American Conference;
          (4) Mountain West Conference; and
          (5) Sun Belt Conference.
          4.3.4.1.1 Voting on Scholarship Limitations. Voting on legislation related to scholarship limitations
          shall not be weighted. (Adopted 8/7/14)
4.3.5 Football Championship Subdivision Representation and Voting. Members of the Council
who represent Football Championship Subdivision conferences shall act on issues and legislation specific to the
                                                                                                                   ip
subdivision in accordance with Constitution 5.3.2.2.6 (see Constitution 5.1.4.3.4). A Football Championsh
Subdivision conference not listed in Constitution 4.3.l-(d),   may  appoint an  individual to represent its interests
and vote on issues and legislation related to championship subdivision football, provided the conference consists
of at least six championship subdivision football-sponsoring members (regular or affiliate members of the con
ference) that play a single round-robin schedule that leads to the declaration of a conference football champion
and the affairs of the conference are administered by a conference listed in Constitution 4.3.1-(d) or 4.3.i-(e).
(Adopted. 8/7/14)
4.3.6 Voting Method. The method of voting on issues considered by the Council shall be by roll call, except
for actions taken by the unanimous consent of the members present and voting. Roll-call vote results of legisla
tive actions shall be reported to the membership and shall include a record of each member’s vote, lie overall
outcomes of votes on other matters shall be reported to the membership, but neither the vote count nor individual
votes shall be reported. (Adopted. 1/9/96 eJfrctive 8/1/9% Revised 11/1/07 eftctive 8/1/08, 10/28/10, 8/7/14)
4.3.7 Administrative Committee.
    4.3.7.1 Composition and Selection. The Administrative Committee of the Council shall consist of four
    members of the Council, including two representatives of Football Bowl Subdivision conferences, one repre
    sentative of Football Championship Subdivision conferences and one representative of Division I Subdivision
    conferences. (Adopted: 1/14/97 effictive 8/1/9% Revised 8/10/00, 12/15/06 11/1/07 ectit’e 8/1/08, 8/7/14,)
    4.3.7.2 Duties. The Administrative Committee is empowered to act on behalf of the Council to transact
    necessaiy and routine items of business clearly necessary to promote the normal and orderly administration in
    the interim between meetings of the Council. (Adopted: 1/14/97 effctive 8/1/97, Revised 11/1/07 effictive 8/1/08,
    8/7/14)
    4.3.7.3 Approval. All actions of the Administrative Committee shall be effective immediately and shall be
    reported to and subject to approval of the full Council. (Adopted 1/14/97 ective 8/1/9% Revised: 11/1/07 eflc
    tive 8/1/08, 8/7/14)

4.4 Committee on Academics.
4.4.7 Composition. The Board of Directors shall appoint a Committee on Academics comprised of 20 mem
                                                                                                                es,
bers, including a minimum of two chancellors or presidents, one provost, four faculty athletics representativ
one director of athletics, one senior woman administrator, one conference administrato   r and one student-athle te.
The Committee on Academics shall include at least two members      from  each  of the three Division I membership
subdivisions. A president or chancellor member shall serve as chair. After the chair has served two full terms, the
Board of Directors may extend his or her term at two-year intervals. (Adopted 8/7/14,)
     4.4.1.1 Student-Athlete Representation. One member of the Division I Student-Athlete Advisory Com
     mittee shall serve as a voting member of the Committee on Academics up to one year after completion of his or
     her intercollegiate athletics eligibility (Adopted: 8/7/14)

 24                                   2017-18 Division 1-August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 37 of 106

4.4.2 Duties and Responsibilities. The Committee on Academics shall: (At/opted: 8/7/]-1)
(a) Serve as the division’s primary academic authority, subject to review by the Board of Directors;
(b) Manage all policy pertaining to academic matters, including academic eligibility standards and related poli
    cies;
(c) Recommend and review legislation pertaining to academic matters, including academic eligibility’ standards;
(d) Take final action on routine and noncontroversial matters of general academic policy and Academic Perfor
    mance Program policy;
fe) Establish, oversee and support the work of the academic substructure as stipulated in Bylaw 21;
(f) Perform all duties directly related to the administration of the Academic Performance Program, including
    interpretations of Academic Performance Program legislation and policies, hearing appeals (or waivers) of in
    stitutions or teams subject to penalties and an’ other matters of appeal pursuant to the legislation and policies
    and procedures of the Academic Performance Program;
                                                                                          penalties or rewards apply;
(g) Determine the appropriate standards on which Academic Performance Program
(h) Recommend changes to the Academic Performance Program based on research data analysis and practical
    experience;
(i) Oversee administration of academic waivers as specified by legislation and/or policy;
                                                                                                  between the Associa
tj) Study issues and make policy or legislative recommendations concerning relationships
                                                                                      and  national organizations; and
    tion and the nation’s two-year colleges   as represented by  established regional
(k) Work with the Division II governance structure to ensure that consistent policies       exist when  possible, while
    maintaining each division’s philosophy and legislative    intent.


4.9 Committees/Cabinets. [*1
The bylaws shall provide for the establishment of such a governance substructure (e.g., cabinets, committees) as
each division considers necessary. The number of members and tenure of each division’s governance substructure
shall be stipulated in Bylaw 21. (Adopted: 1/9/96 effi’ctive 8/1/97)




                                      2017-18 Division I-August                                                      25
                                                                                          FIGURE 4-7
                                                                               Division I  Governance Structure
                                                                                                                                                                          Presidential Forum
0’
         Committee on Infractions                                                                                                                                               (32 members)

                                                                                          (24 members)
                                                                                                                                                                                Committee on Academics
                                                                                                                                                                                       (20 members)
                                                                                                                                                                      Reporting Committees:
                                                                                                                                                                      • Initial-Eligibility Waivers Committee
                                                                            COUNCIL                  Other Reporting Committees:                                      • Progress-Toward-Degree Waivers Committee
                                                                           (40 members)                  Student-Athlete Advisory Committee                           • International Student Records Committee

                    Council Coordination Committee                                                   .   Competitive Safeguards and                                   • High School Review Committee
                                                                                                         Medical Aspects of Sports                                    • Student Records Review Committee



                                                                                                             I                                I                             I                               I
     Strategic Vision and                Competition                Men’s Basketball          Women’s Basketball                Football Oversight                  Legislative                  Student-Athlete
     Planning Committee                   Oversight                    Oversight                   Oversight                        Committee                       Committee                      Experience
                                          Committee                     Committee                  Committee                      (12 members: 4                  (19 members:                      Committee
        (10 members: 5
       Council, 4 others,               (19 members:                  (12 members: 4             (12 members: 4                  Council, 7 others,                4 Council, 14                  (10 members: 5
              7 SAAC)                    10 Council, 8               Council, 7 others,         Council, 7 others,                     7 SAAC)                   others, 1 SAAC)                 Council, 4 others,
                                       others, 1 SAAC)                    1 SAAC)                     7 SAAC)                  Reporting Committees:         Reporting Committees:                    1 SAAC)
 0   Reporting Committees:
                                    Reporting Committees;         Reporting Committees:       Reporting Committees:            • Football Championship       • Interpretations Committee      Reporting Committee:
     • Honors Committee
                                                                  • MeWs Basketball           • Women’s Basketball               Committee                   • Committee for                  • Amateurism Fact-
     • Postgraduate Scholarship     • Olympic Sports
                                      Liaison Committee             Committee                   Committee                      • Football Rules Committee*     Legislative Relief               Finding Committee
       Committee
     • Research Committee           • Rules Committees*           • Men’s Basketball          • Women’s Basketball             • Playing Rules               • Committee on Student-          Duties:
                                                                    Rules Committee*            Rules Committee*                 Oversight Panel*              Athlete Reinstatement          • Awards
0    • Walter Byers Scholarship     • Playing Rules Oversight
       Committee                      Panel (information only)*   • Playing Rules             • Playing Rules                                                                                 • Benefits
                                                                    Oversight Panel*            Oversight Panel’
     • Minority Opportunities       • Sports Committees                                                                                                                                       • Financial Aid
       and Interests Committee                                                                                                                                                                • Recruiting
     • Sportsmanship and                                                                                                                                                                      • Amateurism
       Ethical Conduct
                                                                                                                                                                                              • Personnel
     • Committee on
       Women’s Athletics
     • Institutional Performance
     Duties:
     • Membership and
       Reclassification
     • Business and Legal Affairs
                                                                                                                                                                                                                      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 38 of 106




     • Health and Safety Matters
     • Strategic Planning
       and Research

     *For information purposes.
                                                                                       FIGURE 4-2
                                                                         Association Governance Structure
      ASSOCIATION-WIDE COMMITTEES                                                                                     BOARD OF GOVERNORS
  A. Committee on Competitive Safeguards                         Responsibilities                                                  Members
     and Medical Aspects of Sports.                              A. Approval/oversight of budget.                                  A. Eight FBS members from Division I Board of Directors.
  B. Honors Committee.                                           B. Appointment/evaluation of Association’s president.             B. Two FCS members from Division I Board of Directors.
  C. Minority Opportunities and Interests Committee.             C. Strategic planning for Association.                            C. Two Division I members from
  D. Olympic Sports Liaison Committee.                           D. Identification of Association’s core issues.                      Division I Board of Directors.
  E. Postgraduate Scholarship Committee.                         E. To resolve issues/litigat ion.                                 D. Two  members from Division II Presidents Council.
  F. Research Committee.                                                                                                           E. Two members from Division Ill Presidents Council.
                                                                 F. To convene joint meeting of the three presidential bodies.
  G. Committee on Sportsmanship                                  G. To convene same-site meeting of Division I Council and         F. Ex offlcio/nonvoting—NCAA President.1
     and Ethical Conduct.                                           Division II and Division III Management Councils.              G. Ex officio/nonvoting—Chairs of Division I Council and
  H. Walter Byers Scholarship Committee.                         H. Authority   to call for constitutiona l votes.                    Division II and Division III Management Councils.
  I. Committee on Women’s Athletics.                             I. Authority to call for vote of entire membership when           1
  ]. International Student Records (Divisions I and II).                                                                             May vote in case of tie.
                                                                    division action is contrary to Association’s basic principles.
  K. High School Review (Divisions I and II).                    ]. Authority to call Special/Annual Conventions    .
  L. Student Records Review (Divisions I and II).
  M. NCAA Committees that have
     playing rules responsibilities.
                                                                     I                                         I                                DIVISION III PRESIDENTS COUNCIL
                             DIVISION I BOARD OF DIRECTORS                               DIVISION II PRESIDENTS COUNCIL
                     Responsibilities             Members                            Responsibilities             Members                    Responsibilities          Members
                     A. Set policy and direction A. Institutional Presidents         A. Set policy and            A. Institutional           A. Set policy and         A. Institutional
                        of the division,             or Chancellors.                    direction of division.       Presidents or              direction of division.    Presidents or
                                                  B. Athletics Administrators.       B. Delegate responsibilities    Chancellors.            B. Delegate                  Chancellors.
                     B. Monitor legislation.
                     C. Delegate responsibilities C. Faculty Athletics                  to Management Council.                                  responsibilities to
                        to Council.                  Representative.                                                                            Management Council.
                     D. Assess operation of the   D. Student-Athlete.
                        governance structure.


                                                    I                                                              I                                        I
                                        DIVISION I COUNCIL                              DIVISION II MANAGEMENT COUNCIL                         DIVISION III MANAGEMENT COUNCIL
                      Responsibilities          Members                               Responsibilities        Members                         Responsibilities        Members
                      A. Review                 A. Athletics Administrators.          A. Recommendations      A. Athletics                    A. Recommendations      A. Presidents or
                         recommendations        B. Conference Commissioners.             to primary              Administrators.                 to primary              Chancellors.
                         of the substructure.   C. Faculty Athletics                     governing body.      B. Faculty Athletics               governing body.      B. Athletics
                      B. Final authority on        Representatives.                   B. Handle                  Representatives.             B. Handle                  Administrators.
                         championships          D. Student-Athletes.                     responsibilities     C. Student-Athletes.               responsibilities     C. Faculty Athletics
                         matters.                                                        delegated by primary                                    delegated by primary    Representatives.
                      C. Adopt legislation                                               governing body.                                         governing body.      D. Student-Athletes.
                         for the division.                                                                                                                            E. Athletics Direct
                                                                                                                                                                                              Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 39 of 106




                                                                                                                                                                         Reports.




ORGANIZATION
                                                            FIGURE 4-3
    • Recruit, appoint, support and                NCAA Board of Governors’ Duties
      evaluate the NCAA President.                                                                     Promote the relationship of healthy
                                                                                                       life/athletics/academics.
    • Charge the NCAA President with the
      authority to employ such other persons                                                       • Serve as advocates for the
      as may be necessary to conduct efficiently                                                     collegiate model of sports.
      the business of the Association.                                                               Engage in strategic planning
    • Oversee and annually review national                                                           for the Association.
      office performance metrics.                                                                  • Identify, and adopt policy to address,
    • Oversee risk management assessment.                                                            core Association-wide issues.
                                                                                                      Convene combined meeting of the
                                                                                                      three divisional presidential bodies.
                                                                                                    • Convene one same-site meeting of
                                                                                                      the Division I Council and Divisions
                                                                                                      II and Ill Management Councils.
                                                                                                    • Call for a vote of the membership on
                                                                                                      the action of any division determined
                                                                                                      to be contrary to the basic purposes,
                                                                                                      policies or principles in the Constitution.
0                                                                                                 ..   Call for annual or special Convention.




                                                                                                         sssF                 -w



     • Regulatory function/                                                              • Provide final approval and oversight of the
       enforcement oversight.                                                              Association’s budget, including integrity of
                                                                                           the Association’s financial statements and
     • Initiate/settle litigation.                                                         its compliance with legal and regulatory
       Conduct the business of the Board of                                          j     requirements and any financial policies.
       Governors in an exemplary fashion and                                             • Provide final approval and oversight of audit
       with appropriate transparency, adhering                                             functions and investment recommendations.
       to the highest ethical standards.
                                                                                                                                                    Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 40 of 106




     • Periodically assess the performance
       of the Board of Governors.
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 41 of 106

CONSTITUTION, ARTICLE 5

Legislative Authority and Process
5.07 General Principles. [*J
5.07.1 Basis of Legislation. [*] All legislation of the Association that governs the conduct of the intercolle
giate athletics programs of its member institutions shall be adopted by the membership in Convention assembled,
                                                                                                                   and
or by the divisional governance structures as set forth in Constitution 4, as determined by the constitution
bylaws governing each division, and shall be consistent with the     purposes  and  fundamental    policy set forth  in
Constitution 1, and shall be designed to advance one or    more principles such as those set forth in Constitution   2.
(Revised: 1/9/96 e/Jctive 8/1/97)
5.07.2 Approaches to Legislative Process.
                                                      [*J The membership of the Association recognizes that cer
tain fundamental polices, practices and principles have applicability to all members, while others are applicable
to division groupings of members, based on a common philosophy shared among the individual members of the
                                                                                                                     in
division and on special policies and concerns that are common to the nature and purposes of the institutions
the division. (Revised 1/9/96 effi’crive 8/1/97)


5.02 Definitions and Applications.
5.02.1 Legislative (Constitution and Bylaw) Provisions.
    5.02.1.1 Area of Autonomy. An area of autonomy is a legislative provision that provides legislative flexibility
    to the Atlantic Coast Conference, Big Ten Conference, Big 12 Conference, Pac-12 Conference and Southeastern
    Conference and their member institutions. The abovementioned conferences are granted autonomy in these
    areas to permit the use of resources to advance the legitimate educational or athletics-related needs of student-
    athletes and for legislative changes that will otherwise enhance student-athlete well-being. The requirements for
    adoption, amendment and expansion of the areas of autonomy are set forth in Constitution 5.3.2.1. A legislative
    provision that is an area of autonomy is identified by a capital letter A.
    5.02.7.2 Dominant. [*] A dominant provision is a regulation that applies to all members of the Association
    and is of sufficient importance to the entire membership that it requires a two-thirds majority vote of all del
    egates present and voting in joint session at an annual or special Convention. Dominant provisions are identified
    by an asterisk (*)
    5.02.1.3 Division Dominant. [*] A division dominant provision is a regulation that applies to all members
    of a division and is of sufficient importance to the division that it requires a two-thirds majority’ vote of all del
    egates present and voting at a division’s annual or special Convention. Division dominant provisions are identi
    fied by the diamond symbol (•), (Revised’ 1/9/96 effctive 8/1/97)
    5.02.1.4 Common. [*J A common provision is a regulation that applies to more than one of the divisions of
    the Association. A common provision shall be adopted by each of the applicable divisions, acting separately pur
    suant to the divisional legislative process described in Constitution 5.3, and must be approved by all applicable
    divisions to be effective, Common provisions are identified by the pound sign (#). (Adopted’ 1/14/97 ffi’ctive
     8/1/97)
     5.02.7.5 Federated. [*J A federated provision is a regulation adopted by a majority vote of the delegates pres
     ent and voting of one or more of the divisions or subdivisions of the Association, acting separately pursuant to
     the divisional legislative process described in Constitution 5.3. Such a provision applies only to the division(s) or
     subdivision(s) that adopts it. (Revised 1/9/96 effi’ctive 8/1/97)
     5.02.1.6 Football Championship Subdivision Dominant. [FCSD] A Football Championship Subdivi
     sion dominant provision is a regulation that applies only to the football Championship Subdivision and is of
     sufficient importance to the subdivision that it requires a two-thirds majority vote for adoption or to be amended
     pursuant to the legislative process set forth in Constitution 53. Football Championship Subdivision dominant
     provisions are identified by the initialization FCSD. (Adopted’ 1/15/11)

5.7 Conventions and Meetings.
 5.1.1 Authorization.
     5.7.1.1 Annual Convention. [*] There shall bean annual Convention of this Association during the second
     week of January or at such other time as may be prescribed by the Board of Governors, (Revised 10/30/1%)
     5.1.7.2 Special Convention. [*J A special Convention of the Association may be called by the Board of
     Governors. (‘Revised: 1/9/96 effi’ctive 8/1/97 10/30/14)

                                      2017-78 Division I - August                                                      29
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 42 of 106

5.7.2 Annual or Special Convention Programs.
                                                                                   [*] The program of the business
    5.f.2.1 Establishment of Program—Annual or Special Convention.
    session of an annual or special Convention of the  Association shall be established  by the Board of Governors,
    acting as the Convention program committee.    (Revised 1/9/96 ectiee   8/1/97   10/30/14)
         5.1.2.1.1 Change in Program. [*] Once adopted by a majority vote of the Convention, the order of
         business established in the program may be changed or suspended only by a two-thirds vote of the members
           present and voting.
                                                           [*] MI other arrangements for a Convention of the Association
      5.1.2.2 Other Convention Arrangements.
      or for division legislative meetings shall be  made   by the NCAA president, subject to the direction and approval
      of the Board of Governors, which     shall serve as the  Convention arrangements committee. (Revised: 10/30/14)
      5.1.2.3 Business and Discussion Sessions.
                                                         [*] When determined necessary by the Board of Governors, an
           5.7.2.3.1 General Business Session.
           annual or special Convention shall include a general business session to enable all three divisions, meeting in
           joint session, to act on the dominant legislation specified in Constitution I and 2 and elsewhere, and on the
           actions of any division determined to be contrary to the Association’s basic purposes, fundamental policies
           and general principles. (Revised 1/10/91, 1/9/96 effècth’e 8/1/97 1 0/3 0/1 4,)
           5.1.2.3.2 Division Business Sessions.
                                                          [*J An annual or special Convention shall include separate divi
           sion business sessions to: (Revised: 1/10/91, 1/9/96 eJfrctive 8/1/97)
           (a) Enable a single division to act, in accordance with the constitution and bylaws, on federated legisla
                 tion pertaining to that division;
            (b) Discuss matters of interest to the members of each division; and
            (c) Act upon division membership criteria waiver requests under the provisions of the blaws.
                                                        [*] In addition to the division business sessions, a general round-
            5.7.2.3.3 Round-Table Discussions.
            table discussion may be held to enable the membership to discuss matters of general interest.
5.7.3 Annual or Special Convention Delegates.
    5.7.3.1 Institutional and Conference Delegates.
         5.7.3.7.7 With Voting Privileges. [*J Each active member and each member conference with voting
         privileges, as specified in Constiwtion 3.3.2.2, shall be entitled to one vote. Institutions and conferences
         designating both a male and a female as voting or alternate delegates on the Convention appointment form
         shall be allowed to appoint four official institutional delegates. In all other circumstances, institutions shall
         be limited to not more than three official delegates. (Rei’ised 1/10/92)
                                                      [*] Each member conference without voting privileges shall be
         5.7.3.1.2 Without Voting Privileges.
         entitled to one accredited delegate without voting privilege.
    5.7.3.2 Affiliated Delegates. [*] Each affiliated member shall be entitled to one accredited delegate without
    voting privilege. (Revised 1/15/li effective 8/1/1])
    5.1.3.3 Visiting Delegates. [*] Member and nonmember institutions and organizations are authorized to
    send visiting delegates, who shall not have voting privileges.
    5.1.3.4 Certification and Voting of Delegates. [*1 The certification and voting of delegates shall be
                                                                                                                     con
    ducted as follows: (Revised 3/8/06)
    (a) Delegates shall be certified to the NCAA national office as entitled to represent the member in question
         by the proper executive officers of their institutions or organizations;
                                                                                                                       the
    (b) An active member or member conference represented by more than one delegate shall designate (on
         proper form signed by the president    or chancellor)  the delegate  entitled to cast its vote. Once the member
         has so designated its primary voting and alternate voting delegates, transferring the voting rights between
         or among them is a matter of institutional judgment, inasmuch as the voter and alternate(s) have been
             approved as voters;
       (c)   The same delegate may represent both an active member and a member conference;
                                                                                                                         is
       (d)   A delegate shall not represent any active member or member conference unless the delegate actually
             identified with such  member,   and  an institution’s student may not serve as its voting or alternate voting
             delegate;
       (e)   Whenever the Association votes on any question by roll call, either written or via voice, on demand of any
             delegate, the names of delegates as they vote shall be checked by the Membership Committee in order to
             verify the authority of the voter; and
       (f)   Voting by proxy shall not be allowed.

 30                                      2017-l8DMsion I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 43 of 106

    51.3.5 Delegate Participation in Conventions and Meetings.
        51.3,5.1 Active Delegate. [*] Privileges of the Hoot and the right to active participation in the business
        proceedings of any annual or special Convention of the Association is accorded to the following: (.4doptcd
        1/10/91, Revised’ 1/10/92, 1/9/96 e///ctive 8/1/97, 1/15/Il effi’crive 8/1/11, 10/30/14)
        (a) Any of the accredited delegates authorized in Constitution 5.1.3.1.1 to represent an active member
             or member conference with voting privileges;
        (b) The single accredited delegate authorized in Constitution 5.1.3.1.2 to represent a member confer
             ence without voting privileges or in Constitution 5.1.3.2 to represent an aliated member;
        (c) Any member of the Board of Governors, the divisional governance entities per Constitution 4 and
             the chair (or a committee member designated to speak for the chair) of an NCAA committee listed
             in Bylaw 21; and
        (d) Any member of a division’s Student-Athlete Advisory Committee.
        5.7.3.5.2 Visiting Delegate. [*] Visiting delegates authorized in Constitution 5.1.3.3 shall not actively
        participate in the business proceedings.
5.1.4 Operational Procedures.
    5.7.4.1 Quorum. [*] One hundred (100) active members and member conferences represented as prescribed
    in this constitution shall constitute a quorum for the transaction of the Association’s business. for purposes of
    voting by membership divisions, 40 members of each division shall constitute a quorum.
    5.1.4.2 Parliamentary Rules. [*] The rules contained in the current edition of Robert’s Rules of Order,
    Newly Revised, shall be the parliamentary authority for the conduct of all meetings of the Association. Addition
    ally they shall be the deciding reference used in case of parliamentary challenge in all instances to which they
    apply and in which they are not superseded by this constitution, the bylaws or any special rule of order adopted
    by the Association in accordance with Constitution 5.4.3.
                                                  [*] Legislation shall be acted upon only at the Convention business
    5.1.4.3 Consideration of Legislation.
    sessions in accordance with the   constitution  and bylaws.
                                                                [*] In the consideration of groupings of related amend
         5.7.4.3.1 Order and Grouping of Legislation.
         ments or amendments-to-amendments, the Convention shall consider first the proposal that contemplates
         the greatest modification of the present circumstance, followed by the other proposals in the order of de
         creasing modification. Once a proposal in such a grouping is adopted, those that follow ordinarily will
         become moot.
         5.7.4.3.2 Legislation at General Session. [*] Dominant legislation per Constitution I and 2 and else
         where, and federated legislation determined by the Board of Governors to be contrary to the Association’s
          basic purposes, fundamental policies and general principles shall be acted on by the divisions meeting in
         joint session. (Revised: 1/10/91, 1/9/96 ffictive 8/1/97 10/30/14)
                                                             [*] Legislation pertaining only to a single division of the
          5.1.4.3.3 Legislation at Division Sessions.
         Association may be acted on in a separate legislative session of that division. Federated legislation pertaining
          to more than a single division of the Association may be acted on by the appropriate divisions during the
         separate division business sessions, (Revised 1/10/91, 1/9/96 ffctive 8/1/97)
          5.1.4.3.4 Football Classification, Voting. A member institution shall be entitled to vote on legislative
          issues pertaining only to football in the subdivision in which it is classified.
               5.7.4.3.4.1 Restriction. An active member or member conference with no football program shall
               not be permitted to vote on issues affecting only football.
               5.1.4.3.4.2 Football Championship Subdivision Member Applying Bowl Subdivision
               Football Legislation. A Football Championship Subdivision member that elects to be governed by
               the legislation pertaining to the Football Bowl Subdivision in accordance with Bylaw 20.7.1 .1 shall be
               eligible to vote on issues pertaining to championship subdivision football. (‘Revised 12/15/06)
               5.1.4.3.4.3 Conference of Football Bowl Subdivision and Football Championship Subdi
               vision Members. A conference whose members are divided between the football Bowl Subdivision
               and the Football Championship Subdivision shall vote in the subdivision in which the majority of its
               members are classified; or if the membership is divided equally between the two subdivisions, the sub
               division in which it shall vote shall be determined by the Council Administrative Committee. (Revised:
                12/15/06 11/1/07 effi’ctive 8/1/08, 8/7/14 eft’ctive 8/1/15)
     5.1.4.4 Voting Methods. [*] The methods of voting at an NCAA Convention shall be by voice, paddle, to11
     call and/or secret ballot, in accordance with the following procedures: (Revised 1/10/92, 1/9/96 effactive 8/1/97,
     1/3/07)
     (a) Voice Vote. The presiding officer shall determine whether to use voice voting. In the taking of a voice
         vote, if the presiding officer is in doubt, or on request for a division of the assembly by any member eli
         gible to vote on the particular issue, the presiding officer shall retake the vote by a show of paddles.

                                      2017-78 Division I- August                                                       31
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 44 of 106

      (b) Paddle Vote. The presiding officer shall determine whether to use paddle voting, which may be accom
          plished through electronic collection. In the taking of a vote b show of paddles, if the presiding officer
          is in doubt, or on the request of any member eligible tn vote on the particular issue, the presiding officer
          shall order the vote to be counted.
                                                                                                                     eli
      (c) Secret Ballot. Voting by secret ballot shall be conducted only when so ordered by a majority of the
          gible delegates present and voting,    after the making of an undebatable  motion  to  vote in that manner.
      (d) Roll Call. Voting by roll call, on issues other than those so designated by the Divisions II and III presiden
          tial administrative groups, shall be conducted only when so ordered by a majority of the eligible delegates
          present and voting, after the making of an undebatable motion to vote in that manner. If both a roll-call
          vote and a secret ballot are moved on a particular issue, the vote shall be taken first on whether to vote by
          roll call. Any interim or later vote to amend, postpone, reconsider, refer or table a proposal that has been
          designated by the presidential administrative groups for a roll-call vote during the Convention also must
          be conducted by roll-call vote.

5.2 Elements of Legislation.
                                                                                                                                     of the As
5.2.7 Constitution. [*] The membership may adopt legislation to be included in the constitution
                                                                                 and   general   principles     that generally     serve   as the
sociation, which sets forth basic purposes, fundamental policies
                                                            shall  be  derived    and   which    includes    information      relevant    to  the
basis on which the legislation of the Association
purposes of the Association.      (Revised: 1/9/96    effi’ciive 8/11.97)
                                                                                                                                       bylaws of
5.2.2 Operating Bylaws. [*] Each division may adopt legislation to be included in the operating
                                                                 not   inconsistent     with   the  provisions     of the  constitution       and
the Association, which provide rules and regulations
which shall include, but not      be limited  to,  the   following    particulars:     (Revised    1/9/96   eJjctive   8/1/97)
(a) The administration of intercollegiate athletics by members of the Association;
                                                                                                                                      and other
(b) The establishment and control ofNCAA championships (games, matches, meets and tournaments)
     athletics events sponsored or sanctioned by the Association;
                                                                                                                               and
(c) The procedures for administering and enforcing the provisions of the constitution and bylaws;
                                                                                                        delegation     of  authority     in con
(d) The adoption of rules of play and competition in the various sports, and the
     nection with such subjects to individcials, officers or committees.
                                                                                                                               ve regulations
5.2.3 Administrative Bylaws. [*] The administrative bylaws of the Association (administrati
and executive regulations) provide rules and regulations for the implementation ofpolicy                          adopted    by  the member
                                                                                 are distinct   from    the  operating     bylaws     in that, to
ship as set forth in the constitution and operating bylaws. They
                                                in  the   conduct     of  the  affairs  of the  Association,      they   may   be   adopted     or
provide greater flexibility and efficiency
                                divisional   presidential     administrativ     e group,    the  Division     I  Council   and    the   Division
amended by the applicable
Ill Management Council. (Revised 1/9/96 eflctive 8/1/97, 11/1/07 eftctive 8/1/08, 1/19/13, 2/31/14,
                                                                                                                                   8/7/14)
                                                       [*] Each division is empowered to adopt or revise administrative reg
     5.2.3.7 Administrative Regulations.
     ulations consistent   with  the provisions   of  the  constitution and bylaws, subject to amendment by the Divisions II
                                                                                                                                        activities
     and Ill membership, for the implementation of policy established by legislation governing the general
     of each division. The administrative bylaws may be adopted                 or  amended      by  the  applicable    division    presidential
                                                                                                                                                 or
     administrative group, the Division I Council and the Division III Management Council or at any annual
      special Convention by    a   majority vote   of  the  delegates    in  Divisions   II  and  III  present    and  voting   in   accordance
      with the legislative process. (Revised 1/9/96 ef/ctive 8/1/97, 11/1/07 effective 8/1/08, 8/7/1.
      5.2.3.2 Executive Regulations. [*] Each division is empowered to adopt or revise executive regulations
                                                                                                                                                III
      consistent with the provisions of the constitution and bylaws, subject to amendment by the Divisions II and
      membership. Executive regulations relate to the administration of the division’s                   championshi     ps,  the   expenditure
                                                                                                                                            affairs
      of the division’s funds, the distribution of the income of the division and the general administration of the
      of the division. The executive regulations        may    be  adopted     or  amended      by  the   applicable    division    presidential
                                                                                                                                                 or
      administrative group, the Division I Council and the Division III Management Council or at any annual
      special Convention by a majority vote of the delegates in Divisions II and III present                      and  voting   in   accordance
      with the legislative process. (Revised 1/9/96 effictive 8/1/97, 11/1/07 eff’ctive 8/1/08, 8/7/14)
                                                                      [*] The Committee on Infractions is empowered to adopt
      5.2.3.3 Enforcement Policies and Procedures.
      or revise policies and procedures for the conduct of the Association’s infractions program, subject to approval by
                                                                                                                                         Division
      the Board of Directors for Division I and by the applicable Management Council for Division II and
      Ill. These policies and procedures shall be developed           by   the Committee       on  Infractions,    shall  not  he   inconsistent
                                                                                                                                               The
      with the provisions of the constitution and bylaws and shall be subject to amendment by the membership.
                   Appeals   Committee      may   adopt    or  revise  policies   and   procedures     that   relate  directly  to   the  appeals
      Infractions
                                                                                                                                               Di
      process, subject to review and approval by the Board of Directors for Division I, the Presidents Council for
                                                                       III.  Such  policies   and   procedures     shall  not  be   inconsistent
      vision II and the Management Council for Division
                                                                                                                                               (Re
      with the provisions of the constitution and bylaws and shall be subject to amendment by the membership.
       vised 11/1/07   eJctive 8/1/08,   4/5/10,   12/20/10,     7/31/1   4)


 32                                           2077-18 Division 1- August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 45 of 106

     5.2.3.4 Academic Performance Program Policies and Procedures. The Committee on Academics shall
     have the authority to adopt or revise policies and procedures for the conduct of the academic performance pro
     gram. The Board of Directors, at its discretion, may review, amend and/or act on any academic performance
     program policy adopted by the Committee on Academics. (Adopted 4/29/04, Revised 11/1/07 effctive 8/1/08,
     8/7/14, 11/5/14)
5.2.4 Resolutions. [*] Legislation of a temporary character effective only for a specified time period may be
enacted through resolutions not inconsistent with the constitution, bylaws (including administrative bylaws) and
special rules of order (see Constitution 5.4.2).
                                                                      [*] The divisional presidential administrative
5.2.5 Interpretations of Constitution and Bylaws.
groups, the Division I Council and the Division 11 and Division Ill Management Councils, and the divisional
interpretative committees, in the interim between meetings of the Division I Council and the Division II and
Division III Management Councils, are empowered to make interpretations of the constitution and bylaws (see
Constitution 5.4.1). (Revised 1/9/96 ejfrctive 8/1/97, 8/31/05, 11/1/07 eJfrctive 8/1/08, 8/7/14]
5.2.6 Special Rules of Order. [*] The Association may adopt special rules of order not inconsistent with the
constitution and bylaws. These special rules, with Robert’s Rules of Order, Newly Revised, this constitution, and
the bylaws, shall be the parliamentary authority for the conduct of all meetings of the Association and, together,
shall be the deciding reference used in case of parliamentary challenge in all instances to which they apply (see
Constitution 5.4.3).
                                                         [*] The membership of a division or subdivision, through
5.2.7 Statements of Division Philosophy.
appropriate deliberative processes, may prepare a statement of division philosophy relating to the development
and operation of an intercollegiate athletics program in the division. Such a statement is not binding on member
institutions but shall serve as a guide for the preparation of legislation by the division and for planning and imple
mentation of programs by institutions and conferences (see Constitution 5.4.4).

5.3 Amendment Process.
5.3.7 Authorizing Legislation.
    5.3.7.1 Amendment. [*] The dominant provisions of Constitution 1 and 2 and elsewhere and the division
    dominant provisions may be amended only at an annual or special Convention. In Division 1, federated provi
    sions may be amended as specified in Constitution 5.3.2. In Divisions II and III, federated provisions ma)’ be
    amended at any annual or special Convention. (Revised’ 1/9/96 eff?ctive 8/1/97, 1/14/97 eftctive 8/1/97.
                                                                               [*] A proposed amendment to the dom
    5.3.7.2 Amendment-to-Amendment—Dominant Provisions.
    inant provisions of Constitution 1 and 2 and elsewhere may be amended at any annual or special Convention.
    from July 15 through September 15, sponsors of proposed legislation may refine and change proposals in any
    manner that is germane to the original proposal. After September 15, proposed amendments may be amended
    only’ if the amendment to the proposed amendment does not increase the modification of the provision to be
    amended. (Adopted: 1/9/96 ective 8/1/97)
    5.3.1.3 Amendment-to-Amendment—Division Dominant Provisions. A proposed amendment to a
    division dominant provision may be amended at an)’ annual or special Convention, from July 15 through Sep
    tember 15, sponsors of proposed legislation may refine and change proposals in any manner that is germane to
    the original proposal. After September 15, proposed amendments may be amended only if the amendment to
    the proposed amendment does not increase the modification of the provision to be amended. (Adopted’ 1/9/96
    eff’ctive 8/1/97)
5.3.2 Division I Legislative Process.
    5.3.2.7 Process for Areas of Autonomy.
          5.3.2.1.1 Authority to Adopt or Amend Legislation. The Atlantic Coast Conference, Big Ten Con
          ference, Big 12 Conference, Pac-12 Conference and Southeastern Conference and their member insti
          tutions shall have the authority to adopt or amend legislation that is identified as an area of autonomy.
          (Adopted’ 8/7/14)
          5.3.2.1.2 Areas of Autonomy. The Atlantic Coast Conference, Big Ten Conference, Big 12 Conference,
          Pac-12 Conference and Southeastern Conference and their member institutions are granted autonomy in
          the following areas to permit the use of resources to advance the legitimate educational or athletics-related
          needs of student-athletes and for legislative changes that will otherwise enhance student-athlete well-being:
          (Adopted’ 8/7/14)
          (a) Athletics Personnel. Definitions and limitations on athletics personnel and legislation to meet
               the support needs of student-athletes while properly managing the number of personnel directly’ or
               indirectly associated with a sport in a manner consistent with the need for competitive balance.
           (b) Insurance and Career Transition. Legislation related to student-athletes securing loans to pur
               chase career-related insurance products (e.g., disability, loss-of-value), institutions providing insur

                                     2077-18 Division I-August                                                      33
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 46 of 106

              ance-related expenses for student-athletes and the role of agents and advisors in assisting student-
              athletes with career planning and decision making.
        (c)   Promotional Activities Unrelated to Athletics Participation. Legislation related to promotion
              al activities for careers and pursuits unrelated athletics participation.
        (d)   Recruiting Restrictions. Legislation designed to reduce the infringement on a prospective student-
              athlete’s academic preparation.
        (e)   Pre-enroliment Expenses and Support. Legislation related to expenses and support provided
              in the recruiting process and the transition to college enrollment, including assistance to families to
              visit campus, medical expenses and academic support during the summer prior to enrollment, and
              transportation to enroll.
        (f)   Financial Aid. Legislation related to a student-athlete’s individual limit on athletically related finan
              cial aid, terms and conditions of awarding institutional 6nancial aid, and the eligibility of former
              srudent-athlctes to receive undergraduate financial aid.
        (g)   Awards, Benefits and Expenses. Legislation related to awards, benefits and expenses for enrolled
              student-athletes and their families and friends.
        (h)   Academic Support. Legislation related to the academic support of student-athletes.
        (1) Health and Weilness. Legislation related to the health and wellness of student-athletes, including
            insurance and other items to permit appropriate and sufficient care.
        (j) Meals and Nutrition. Legislation related to meals and nutritional demands for student-athletes.
        (k) Time Demands. Legislation that establishes an appropriate balance between athletics and other
            student-athlete activities and fosters participation in educational opportunities outside intercolle
            giate athletics.
            5.3.2.1.2.1 Additions to the Areas of Autonomy. Additions to the areas of autonomy may be
            recommended to the Board of Directors on support of three of the five conferences named in Con
            stitution 5.3.2.1.1. An addition shall require a 60 percent majority vote of the president or chancellor
            members of the Board of Directors present and voting. (Adopted: 8/7/14)
                 5.3.2.7.2.1.7 Standard of Review. An addition to the areas of autonomy shall be subject to
                 the standard that it must permit the use of resources to advance the legitimate educational or
                 athletics-related needs of student-athletes, support legislative changes that will otherwise enhance
                  student-athlete well-being, or complement and align with the values of higher education. (Ad
                 opteth 8/7/14)
            5.3.2.7.2.2 Application to Other Conferences/Institutions. Legislation set forth as an area of
            autonomy may be applied by other member institutions at each conference’s respective discretion,
            which may include delegation of such discretion to its member institutions. (Adopted: 8/7/14)
        5.3.2.1.3 Sponsorship.
            5.3.2.1.3.1 Amendment. An amendment to an area of autonomy may be sponsored by any confer
            ence listed in Constitution 5.3.2.1.1, subject to review by the other conferences listed in Constitution
            5.3.2.1.1 and approval by a presidential review group that includes at least one representative from each
            conference listed in Constitution 5.3.2.1.1. (Adopted: 8/7/14)
            5.3.2.7.3.2 Amendment-to-Amendment. An amendment to an amendment of an area ofauton
            omy may be sponsored by one of the conferences named in Constitution 5.3.2.1.1. (Adopted: 8/7/14)
        5.3.2.7.4 Submission Deadlines.
            5.3.2.7.4.7 Concept. A concept under consideration r sponsorship as an amendment to an area
              of atitonomv Imist be submirreci to the national office bs’ 5 p.m. Eastcrn time September   15. t bIopred:
              8/i/16)
              5.3.2.1.4.2 Amendment. An amendment to an area of autonomy must be submitted to the na
              tional oflice by 5 p.m. Eastern time two weeks behare the October meeting of the Board of Directors.
               The sponsor may refine and change its proposal in am’ manner that is germane Co the original proposal
              until 5 p.m. Eastern rime the friday immediately before Thanksgiving Day. tAdapted: 8/7/1, Rez’iseth
              8/4/16)
             5.3.2.7.4.3 Amendment-to-Amendment. An amendment to an amendment of an area of au
             tonomy may he submitted to the national ofhcc until p.m. Easrcrn time the Friday immediately
             before Thanksgiving L)at Any such amendment shall not increase the modification of the provision to
             be amended in die original proposal. (Adopted: 8/7/14, Revi.cd: 8/4/16)
         5.3.2.7.5 Notification to Membership.
             5.3.2.7.5.7 Notice of Autonomy Concepts. Proposed autonomy COflCtS shall be posted on the
             NCAA website for metithership review and comment after September 15. (Adopted: 8/4/16)

34                                    2017-18 Division I- August
  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 47 of 106

        5.3.2.1.5.2 Initial Notification. Proposed amendments shall be available on the NCAA website
        for membership review and comment not later than November 1. (Adopted 8/7/14 Revised 8/4/16.)
        5.3.2.1.5.3 Official Notice. Proposed amendments and amendments-to-amendments shall be
        available on the NGAA website for membership review and comment not later than December 1.
        (Adopted: 8/7/14, Revised) 8/4/16]
    5.3.2.1.6 Membership and Council Review.
        5.3.2.1.6.1 Membership Review. All Division I members may provide comments related to pro
        posed amendments and amendments-to-amendments via the NCAA website from the date of the
        initial notification to the membership through December 15 (5 p.m. Eastern time). (Adopted) 8/7/14,
        Revised) 8/4/16)
        5.3.2.1.6.2 Council Review. The Council shall review proposed amendments. The review may in
        clude a position of support or opposition. (Adopted 8/714)
        5.3.2.1.6.3 Forum Review. The conferences named in Constitution 5.3.2.1J shall review pro
        posed amendments and amendments-to-amendments during a forum that is conducted before a busi
        ness session during which voting on the proposed amendments and amendments-to-amendments oc
        curs. (Adopted: 8/7/14)
    5.3.2.1.7 Voting Process.
        5.3.2.1.7.1 Business Session. Consideration of proposed amendments and amendments-to-
        amendments shall occur during a business session involving the member institutions of the conferences
         named in Constitution 5.3.2.1.1. The president or chancellor of each institution shall appoint one
         representative and each of the five conferences shall appoint three student-athlete representatives to cast
         votes on proposed amendments and amendments-to-amendments. (Adopted 8/7/14)
         5.3.2.1.7.2 Adoption of Amendments and Amendments-to-Amendments. Adoption of
         proposed amendments and amendments-to-amendments shall require: (Adopted: 8/7/14)
         (a) Approval of three of the five conferences based on a simple majority vote of the institutions
              within each conference and a 60 percent majority vote of the eligible institutions and student-
               athlete representatives; or
         (b) Approval of four of the five conferences based on a simple majority vote of the institutions with
               in each conference and a simple majority vote of the eligibile institutions and student-athlete
               representatives.
         5.3.2.7.7.3 Finality of Action. An amendment adopted during a business session shall be final
         upon adjournment of the business session. The concept of a defeated amendment may not be resubmit
         ted as a new amendment for a two-year period. (Adopted) 8/7/14]
5.3.2.2 Process for Areas of Council Governance and Football-Specific Legislation.
    5.3.2.2.7 Authority to Adopt or Amend Legislation. federated legislation applicable to Division I
    may be adopted or amended at any meeting of the Council. (Adopted 8/7/1 effictive 8/1/15,)
         5.3.2.2.1.1 Emergency or Noncontroversial Legislation. The Council may adopt emergency
         or noncontroversial legislation during any meeting by at least a three-fourths majority vote of its mem
         bers present and voting. (Adopted) 8/7/14 effictive 8/1/15,)
    5.3.2.2.2 Sponsorship.
         5.3.2.2.2.7 Amendments and Amendments-to-Amendments. An amendment or an amend
         ment-to-amendment in an area of Council governance may be sponsored by the Board of Directors,
          the Council or a conference listed in Constitution 4.2.1-(a), 4.2.1-fb) or 4.2.1-(e). A football-specific
         amendment or amendment-to-amendment may be sponsored by a football Bowl Subdivision confer
          ence or a Football Championship Subdivision conference. (Adopted: 8/7/14 effi’ctive 8/1/15]
     5.3.2.2.3 Submission Deadlines.
          5.3.2.2.3.7 Amendment. An amendment must be submitted to the national olhce by 5 p.m. East
          ern time September 1. from September 1 until 5 p.m. Eastern time February 1, the sponsor may refine
          and change a proposal in any manner that is germane to the original proposal. (Adapted. 8/7/14 effictive
          8/1/15, Revised: 8/4/16,)
          5.3.2.2.3.2 Amendment-to-Amendment. An amendment to an amendment identified for a
          vote in January may be submitted to the national office until 5 p.m. Eastern time December 15. An
          amendment to an amendment identified for a vote in April may be submitted to the national office
          until 5 p.m. Eastern time February 1. Any such amendment shall not increase the modification of the
          provision to be amended in the original proposal. (Adopted) 8/7/14 effctive 8/1/15, Revised) 8/4/1 6)
     5.3.2.2.4 Notification to Membership.
          5.3.2.2.4.7 Initial Notification. Proposed amendments shall be available on the NCAA website for
          membership review and comment not later than October 1. (Adopted) 8/7/14 ffctii’e 8/1/15,)

                                 2017-78 Division I—August                                                       35
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 48 of 106

            5.3.2.2.4.2 Official Notice. Proposed amendments and amendments-to-amendments shall be
            available on the NCAA website for membership review and comment not later than February 8. (Ad
            opted 8/714 e,ffèctive 8/1/15, Reviseth 8/4/16,1
        5.3.2.2.5 Membership and Council Review.
            5.3.2.2.5.1 Membership Review. All Division I members may provide comments related to pro
            posed amendments and amendments-to-amendments via the NGAA website until March 1 (5 p.m.
            Eastern time). tAdopte& 8/7/14 effective 8/1/15, Revised’ 8/4/16)
            5.3.2.2.5.2 Council Review. The Council shall review proposed amendments. The review may in
            clude a position of support or opposition. The Council may sponsor an amendment-to-amendment by
            majority vote of its members present and voting through February 6. f4dopted’ 8/7/14 çffrcrive 8/1/15,
            Revised: 8/4/16)
        5.3.2.2.6 Voting Process.
            5.3.2.2.6.1 Adoption of Amendments and Amendments-to-Amendments. Adoption of
            proposed amendments and amendments-to-amendments submitted by the applicable deadline shall
            require a majority vote of representatives of the Council present and voting. (Adopted 8/7/14 effective
            8/1/15, Revised’ 8/4/16)
                 5.3.2.2.6.7.7 Bowl Subdivision and Championship Subdivision Football. Members of
                  the Council who are representatives of conferences that are members of the Football Bowl Subdivi
                  sion and the Football Championship Subdivision shall vote separately in their respective subdivi
                  sions on legislative issues that pertain only to football. (Adopted’ 8/7/14 ejfrctive 8/1/15,)
                       5.3.2.2.6.7.1.7 Geographical Representation of Independents. An institution clas
                       sified as a football Bowl Subdivision independent or a football Championship Subdivision
                       independent shall have its views expressed on football issues by a predetermined football Bowl
                       Subdivision or Football Championship Subdivision conference representative, respectively,
                       within the institution’s geographical region. (Adopted’ 8/7/14 ffective 8/1/15)
             5.3.2.2.6.2 Finality of Action. Legislation adopted by the Council shall be considered final at the
             conclusion of the next Board of Directors meeting, subject to review by the Board of Directors as
             described in Constitution 4.2.2. If a proposal does not receive a majority vote of Council members
             present and voting, it shall be considered defeated. The concept of a defeated amendment may not be
             resubmitted as a new amendment for a two-year period. (Adopted: 8/7/14 effective 8/1/15,1
        5.3.2.2.7 Rescission Process. An amendment adopted with less than an 85-percent majority vote of
        Council members present and voting shall be subject to a 60-day rescission period. An amendment adopted
        with an 85-percent majority vote or greater of Council members present and voting shall not be subject to
        a rescission process. A rescinded amendment may not be resubmitted as a new amendment for a two-year
        period. (Adopted’ 8/7/14 effective 8/1/15,)
             5.3.2.2.7.1 Notification to Membership. Notification ofthe adoption of legislation by the Coun
             cil shall be provided to the membership within 15 days of the date of the Board of Directors’ meeting
             on which the adoption becomes final. (Adopted: 8/7/14 effictive 8/1/15,)
             5.3.2.2.7.2 Submission of Rescission Requests. A rescission request may be submitted through
             the NCAA website by an active member institution with voting privileges. A request must be received
             in the national office not later than 5 p.m. Eastern time within 60 days of the date of the Board of Di
             rectors meeting on which the adoption becomes final. A request must be approved by the institution’s
             chancellor or president. The institution’s chancellor or president or his or her designated representative
             may submit the rescission request to the national office. (Adopted: 8/7/14 effective 8/1/15)
             5.3.2.2.7.3 Threshold for Rescission. An amendment shall be rescinded upon submission of re
             scission requests from at least two-thirds of all active Division I institutions that are eligible to submit
             a request. An amendment that pertains only to football shall be rescinded in the applicable subdivision
             upon submission of rescission requests from at least two-thirds of all active football Bowl Subdivision
             or Football Championship Subdivision institutions that are eligible to submit a request. (Adopted:
             2/7/14 effictive 8/1/15)
         5.3.2.2.8 Other Rules and Procedures. The Board of Directors may approve such additional rules
         and procedures governing the legislative process consistent with the provisions of this section (Constitution
         5.3.2) as it determines are necessary to ensure an efficient process to meet the legislative needs of the mem
        bership. (Adopted: 1/9/96 effective 8/1/9”)
5.3.3 Sponsorship—Amendments to Dominant Provisions.
    5.3.3.7 Amendment. [*] An amendment to a dominant provision of Constitution I and 2 and elsewhere
    may be sponsored by the Board of Governors. (Adopted’ 1/9/96 effictive 8/1/97, Revised’ 10/30/14)

36                                   2077-18 Division I-August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 49 of 106

    5.3.3.2 Amendment-to-Amendment. [*] An amendment-to-amendment to a dominant provision of
    Constitution ] and 2 and elsewhere may be sponsored by the Board of Governors. (‘Adopted 1/9/96 e&ctive
    8fl/97 Revised 10/30/14)
    5.3.3.3 Editorial Changes. [*] The presiding officer may permit changes in the wording of proposed amend
    ments of a purely editorial nawre or to correct typographical errors.
5.3.4 Sponsorship—Amendments to Division Dominant Provisions.
    5.3.4.1 Amendment. An amendment to a division dominant provision may be introduced to the Board
    of Directors by any one regular or alternate member of the Board. (Adopred 1/9/96 Revised’ 1/14/97 effctive
    8/1/97)
    5.3.4.2 Amendment-to-Amendment. An amendment-to-amendment to a division dominant provision
    may be introduced to the Board of Directors by any one regular or alternate member of the Board. (Adopted’
    1/9/96 Revised’ 1/14/97 ective 8/1/97,)
    5.3.4.3 EditorialChanges. The presiding officer may permit changes in the wording of a proposed amend
    ment of a purely editorial nature or to correct typographical errors. (Adopted’ 1/9/96flcriue 8/1/97)
5.3.5 Submission Deadline.
    5.3.5.1 Dominant Provisions.
         5.3.5.1.1 Amendments. [*J Amendments to dominant provisions of Constitution 1 and 2 and else
        where shall be sponsored by the Board of Governors in accordance with the following deadlines: (Adopted’
         1/9/96 effictive 8/1/97 Revised’ 10/30/14)
         (a) Annual Convention—September 1.
         (b) Special Convention—Ninety days before a special Convention.
               5.3.5.1.1.1 Exception. [*] The Board of Governors, by a two-thirds majority of its members pres
               ent and voting, may establish a later date for the submission of amendments for an annual Conven
               tion when a special Convention is held after September 1. (Adopted 1/9/96 effective 8/1/97, Revised’
               1 0/3 0/1 4)
                                                           [*J The Board of Governors must submit amendments to
         5.3.5.7.2 Amendments-to-Amendments.
         its original proposals in writing and such amendments-to-amendments must be submitted not later than 5
         p.m. Eastern time September 15, unless the amendment-to-amendment does not increase the modification
         specified in the original proposal. Any amendment to a proposed amendment submitted after September
          15 shall not increase the modification of the original proposal and must be submitted in writing not later
         than 5 p.m. Eastern time November 1 before an annual Convention or 60 days before a special Convention.
         The Board of Governors may propose amendments-to-amendments at the time of the Convention without
         meeting these procedural requirements, provided the proposed amendment-to-amendment has been ap
         proved by two-thirds of the Board of Governors and copies are distributed before or during the business
         session. (Adopted 1/9/96 effective 8/1/97 Revised’ 3/1/06 10/30/14)
    5.3.5.2 Division Dominant Provisions.
         5.3.5.2.1 Amendments. Amendments to division dominant provisions shall be sponsored by the ap
         propriate divisional presidential administrative group in accordance with the following deadlines: (Adopted:
         1/9/96 effictive 8/1/97)
         (a) Annual Convention—September 1.
         (b) Special Convention—Ninety days before a special Convention.
              5.3.5.2.1.1 Exception. A divisional presidential administrative group, by a two-thirds majority of
              its members present and voting, may establish a later date for the submission of amendments for an
              annual Convention when a special Convention is held after September 1. (Adopted’ 1/9/96 ,,q’ctive
              8/1/97,)
         5.3.5.2.2 Amendments-to-Amendments. The appropriate divisional presidential administrative
         group must submit amendments to its original proposals in writing and such amendments must be sub
         mitted not later than 5 p.m. Eastern time September 15, unless the amendment-to-amendment does not
         increase the modffication specified in the original proposal. Any amendment to a proposed amendment
         submitted after September 15 shall not increase the modification of the original proposal and must be
         submitted in writing not later than 5 p.m. Eastern time November 1 before an annual Convention or 60
         days before a special Convention. A divisional presidential administrative group may propose amendments-
         to-amendments at the time of the Convention without meeting these procedural requirements, provided
         the proposed amendment-to-amendment has been approved by two-thirds of the divisional presidential
         administrative group and copies are distributed before or during the appropriate business session. (Adopted’
          1/9/96 ective 8/1/92, Revised 3/1/06)

                                    2017-18 Division 1—August                                                      37
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 50 of 106

5.3.6 Notification to Membership.
    5.3.6.1 Amendments to Dominant Provisions.
         5.3.6.1.7 Initial Publication. [*] Amendments to dominant provisions of Constitution and 2 and
         elsewhere sponsored by the Board of Governors shall be published for the information of the membership
         as follows: (Adopteth ]/9/%ff’ctive 8/1/9% Revised 10/30/14,)
         (a) Not later than September 23 for an annual Convention.
         fb) Not later than 75 days before a special Convention.
                                          [*] A copy of the proposed amendments shall be mailed to all members of the
         5.3.6.7.2 Official Notice.
         Association not later than November 15 before an annual Convention or 45 days before a special Conven
         tion. (Adopted’ 1/9/96 ffr’ctive 8/1/97,)
         5.3.6.7.3 Delayed Date. [*] If the Board of Governors establishes a date later than July 15 or September
         I for the submission of amendments to dominant provisions for an annual Convention, it, by a two-thirds
         majority of its members present and voting, may establish a later date for publishing copies of the proposed
         amendments for information of the membership. (Adopted: 1/9/96 e/frctive 8/1/9% Revised’ 10/3 0/1 4)
                                                                 [*] Copies of all amendments-to-amendments to domi
         5.3.6.7.4 Amendments-to-Amendments.
         nant provisions submitted      by   the Board of   Governors    in accordance with the September 15 deadline shall
         be published     by  September  23.   Copies of all other  amendments    -to-amendments submitted by the Novem
         ber 1 deadline shall be published in the Official Notice of the Convention. (Adopted’ 1/9/96e&ctive 8/1/9%
         Revised’ 10/30/14)
    5.3.6.2 Amendments to Division Dominant Provisions.
         5.3.6.2.7 Initial Publication. Amendments to division dominant provisions sponsored by a divisional
         presidential administrative group shall be published for the information of the membership as follows: (Ad
         opted’ 1/19/96 effictive 8/1/97)
          (a) Not later than September 22 for an annual Convention.
          (b) Not later than 75 days before a special Convention.
         5.3.6.2.2 Official Notice. A copy of the proposed amendments shall be made available not later than
         November 15 before an annual Convention or 45 days preceding a special Convention. (Adopted’ 1/9/96
          effictive 8/1/97)
          5.3.6.2.3 Delayed Date. If a divisional presidential administrative group establishes a date later than
         July 15 or September 1 for the submission of amendments to division dominant provisions for an annual
          Convention, it, b a two-thirds majority of its members present and voting, may establish a later date for
          publishing copies of the proposed amendments for information of the membership. (Adopted’ 1/9/96 eftc
          tim’ 8/1/97)
          5.3.6.2.4 Amendments-to-Amendments. Copies of all amendments-to-amendments to division
          dominant provisions submitted by a divisional presidential administrative group pursuant to the September
           15 deadline shall be published by September 22. Copies of all other amendments-to-amendments submit
          ted by the November 1 deadline shall be published in the Official Notice of the Convention. (Adopted’
           1/9/96 effi’ctive 8/1/97)
5.3.7 Adoption of Amendment, Voting Requirements.
                                                                [*] The Board of Governors shall be authorized to deter
     5.3.7.7 Voting Requirement Determination.
     mine the voting requirement for an amendment            when    the voting requirement is not obvious from the content
     or context of the legislation.  (Revised’   1/9/96eftctiv e  8/1/9%    10/30/14)
     5.3.7.2 Dominant Provision.            [*]  Adoption of an amendment to a dominant provision of Constitution 1
     and 2 and elsewhere shall require a two-thirds majority vote of all delegates present and voting in joint session at
     an annual or special Convention of the Association. (Reviseth 1/9/96 effctiz’e 8/1/97,)
     5.3.7.3 Division Dominant Provision. Adoption of an amendment to a division dominant provision shall
     require a two-thirds majority vote of all delegates of the affected division present and voting at a division’s annual
     or special Convention, (Adopted: 1/9/96 effective 8/1/9% Revised’ 12/5/06)
 5.3.8 Adoption of Amendment-to-Amendment, Voting Requirements.
     5.3.8.7 Dominant Provision. [*] A proposed amendment to an amendment of a dominant provision of
     Constitution I and 2 and elsewhere shall be approved by a majority vote of all delegates present and voting.
     (Revised’ 1/9/96 effi’ctive 8/1/97)
     5.3.8.2 Division Dominant Provision. A proposed amendment to an amendment of a division dominant
     provision shall be approved by a majority vote of the delegates of the affected division present and voting. (Ad
     opted’ 1/9/96 effcrive 8/1/97)

 38                                    2017-18 Division I— August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 51 of 106
                                               [*] The following topics are subject to special voting requirements.
5.3.9 Special Voting Requirements.
                                                         [*] A National Collegiate Championship per Bylaw 1802.1.1
    5.3.9.1 National Collegiate Championship.
    may be established by action of all three divisions  acting through each division’s governance structure, subject to
    all requirements, standards  and  conditions  prescribed   in Bylaw 18.2. (Revised: 1/14/97e/fctive 8/1/97)
                                                                                                                      by a
    5.3.9.2 Division Championship. A division championship per Bylaw 18.02.1.2 may be established
    majority vote of the Board of Directors subject   to all requirements , standards and conditions  prescribed in Bylaw
    18.2. (Revised: 1/91% effective 8/1/97)
                                                                                                                      pro
    5.3.9.3 Voting on Football Issues. An active member or voting member conference with no football
    gram shall not be permitted to vote on issues affecting     only football. (Revised 1/9/96 e,&ctive 8/1/97,)
                                                                                                                        as
    5.3.9.4 Challenged Action. [*] The action of any specific division challenged by the Board of Governors
    being contrary to the basic purposes, fundamental policies and general principles set forth        in the Associations
                                                                                                                     those
    constitution may be overridden by the Association’s entire membership by a two-thirds majority vote of
    institutions voting. (Adopted: 1/9/96 effective 8/1/97,   Revised’ 10/30/14)
5.3.10 Intent and Rationale.
                                                                  [*] MI amendments to dominant provisions of Con
    5.3.10.1 Amendments to Dominant Provisions.
    stitution 1 and 2 and elsewhere shall    include   a statement   of intent and a separate statement of rationale. The
    statement of rationale   shall not exceed  200  words    in length.  All amendments-to-amendments shall include a
                                                                                                                           state
    statement of intent and, if applicable, a cost estimate. An amendment-to-amendment also may include a
    ment of rationale that shall not exceed 50 words in length. (Adopteth 1/9/96’        effiv’tive 8/1/97)
                                                                                                                           provi
    5.3.10.2 Amendments to Division Dominant Provisions. All amendments to division dominant
                inclttde a statement  of intent and  a  separate  statement   of rationale.  The    statement  of rationale  shall
    sions shall
                                                                                    include   a statement   of intent and,  if ap
    not exceed 200 words in length. All amendments-to-amendments shall
                                                                   also may  include   a statement    of rationale that shall
    plicable, a cost estimate. An amendment-to-amendment
                                                                                                                               not

    exceed 50 words in length. (Adopted: 1/9/96 effi’ctive 8/1/97,)
5.3.11 Effective Date.
                                            [*] Ml amendments to dominant provisions of Constitution 1 and 2 and
    5.3.11.1 Dominant Provisions.
    elsewhere shall become effective    not  earlier than the first day of August following adoption by the Convention.
    (‘Revised 1/10/95 effective 8/1/95,  1/9/96  e,ffi’ctive 8/1/97)
                                                                            [*] If a voting delegate wishes to propose an im
         5.3.1 7.1.7 Alternative to August 7 Effective Date.
         mediate effective date, or  to  propose    any   othet  effective date priot to the first day of August, a two-thirds
          majority of all delegates present and eligible to vote on the amendment is required to approve the immedi
          ate or alternative effective date. Those amendments specified as being effective immediately shall become
          effective upon adjournment of the Convention. (Revised: 1/10/95 effective 8/1/95, 1/9/96 effirtive 8/1/97,)
     5.3.11.2 Division Dominant Provisions. Ml amendments to division dominant provisions shall become
     effective not earlier than the fitst day ofAugust following adoption by the Convention. (Adopted 1/9/96 e,ffèctive
     8/1/97,)
          5.3.11.2.1 Alternative to August 1 Effective Date. If a voting delegate wishes to propose an immedi
          ate effective date, or to propose any other effective date prior to the first day of August, a two-thirds major
          ity of all delegates present and eligible to vote on the amendment is required to approve the immediate or
          alternative effective date. Those amendments specified as being effective immediately shall become effective
         upon adjournment of the Convention. ‘Revised: 1/10/95 eftective 8/1/95, 1/9/96 effective 8/1/97
5.3.12 Reconsideration.
    5.3.7 2.1 Vote on Dominant Provisions. [*1 Prior to the adjournment of any Convention, an affirmative
                                                                                                                   to
    or negative vote on an amendment to a provision of Constitution 1 and 2 and elsewhere may be subjected
    one motion   for reconsiderati on of that action by any’ member who voted on the prevailing  side in the original
    consideration. (Revised 1/9/96 ejfrctive 8/1/97)
    5.3.12.2 Vote on Division Dominant Provisions. Prior to adjournment of any Convention, an affirmative
    or negative vote on an amendment to a division dominant provision may be subjected to one motion for recon
      sideration of that action by any member who voted on the prevailing side in the original consideration. Recon
      sideration of the vote must occur in the appropriate division business session. (Adopted 1/9/96 ective 8/1/97,)

 5.4 Other Legislative and Amendment Procedures.
 5.4.7 Interpretations of Constitution and Bylaws.
     5.4.1.1 Authorization. The Board of Directors and the Council, and the Interpretations Committee in the
                                                                                                                 s of
     interim between meetings of the Board of Directors and Council, are empowered to make interpretation
                                                   5.2.5). (Revised 1/9/96 effeetive 8/1/97 11/1/07 effictive 8/1/08,
     the constitution and bylaws (see Constitution
     8/7/14, 4/1 6/1 5,)

                                         2017-18 Division I- August                                                             39
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 52 of 106

         5.4.7.7.1 Modification of Wording. In addition to its general authority to make binding interpreta
         tions of NCAA legislation, the Council, be a two-thirds majority of its members present and voting, may
         interpret legislation consistent with the intent of the membership in adopting the legislation it sufficient
         documentation and testimony are available to establish clearly that the wording of the legislation is incon
         sistent with that intent. The Council shall initiate the legislative process to confirm any such interpretations.
         (Revised’ 1/9/96 e,ffctive 8/1/97, 11/1/07 effective 8/1/08, 8/7/14)
     5.4.1.2 Interpretation Process.
         5.4.1.2.1 Staff Interpretation (Determination). The academic and membership affairs staff shall re
         spond to a request from a member institution for an interpretation of NAA rules. Revised 1/14/97 effrc
          tive 8/1/97, 8/5/04 4/24/08)
               5.4.7.2.1.7 Appealof Staff Interpretation. An institution may appeala staff interpretation to the
               Interpretations Committee. Such a request must be submitted in writing by the institution’s conference
               or by one of the five individuals who are authorized to request interpretations on behalf of the institu
               tion (president or chancellor, faculty athletics representative, athletics director, senior woman adminis
               trator, senior compliance administrator, or a designated substitute for the president or chancellor and!
               or athletics director, as specified in writing to the national office). (Revised’ 1/10/91, 1/11/94 1/14/97
               tffi’ctive 8/1/97, 8/5/04 3/8/06, 4/24/08, 4/16/15)
                      5.4.1.2.7.1.1 Institutional Participation. An institution may participate by teleconference
                    in the appeal of an interpretation if the activity at issue already has occurred and the interpretative
                    decision could result in an individual or institutional violation. The Interpretations Committee
                    shall establish policies and procedures relating to an institution’s participation. (Adopted’ 4/25/02,
                    Revised’ 8/5/04, 4/24/08, 4/16/15)
               5.4.7.2.7.2 Review of Staff Interpretations, lie Interpretations Committee shall review all staff
               interpretations. (Adopted’ 4/24/08, Revised’ 4/1 6/15,)
               5.4.7.2.7.3 Publication and Notification. A staff interpretation shall be binding on the request
               ing institution on notification of the response to its interpretation request, unless the interpretation is
               modified or reversed on appeal or review by the Interpretations Committee. A staff interpretation that
               has been reviewed and approved by the Interpretations Committee shall be binding on all other institu
               tions on publication to the membership (e.g., announced on the NCAA websire or Legislative Services
               Database for the Internet). (Adopted’ 4/24/08, Revised’ 4/16/15)
          5.4.1.2.2 Review of Interpretations Committee’s Decision. The Council shall review all interpreta
          tions issued by the Interpretations Committee and may approve, reverse or modift’ such interpretations. A
          member institution may appeal a decision of the Interpretations Committee to the Council. The appeal
          must be submitted in writing by the institution’s president or chancellor, faculty athletics representative or
          director of athletics, The Council shall establish the procedures for such an appeal. A decision of the Council
          is final and no additional appeal opportunity shall exist for a member institution. (Adopteth 1/11/94, Reviseth
          1/9/96 eff’ctive 8/1/9% 1/14/97 ffrctive 8/1/9% 8/5/04, 3/8/06 11/1/07 e,ffctive 8/1/08, 1 0/28/10, 8/7/14,
          4/16/15)
          5.4.7.2.3 Publication and Notification. Interpretations issued by the Interpretations Committee shall
          be binding on notification to affected institutions and on all member institutions after publication and
          notification to the membership. (Revised’ 1/9/96 eff!vtive 8/1/9% 1/14/97 flctive 8/1/97, 8/5/04, 4/16/15)
          5.4.7.2.4 Revision. Interpretations approved by the Council may not be revised by the Interpretations
          Committee. The Interpretations Committee may only recommend to the Council revisions of such inter
          pretations. (Reviseth 1/9/96 eff!’ctive 8/1/9% 1/14/97 efflthve 8/1/97, 8/5/04, 11/1/07 ffctive 8/1/08, 8/7/14,
          4/16/15)
      5.4.7.3 Subcommittee for Legislative Relief of the Council. An institution may appeal a decision of the
      NCAA staff regarding the application of NCAA legislation to a particular situation to the subcommittee when
      no other entity (other than the Board of Directors) has the authority to act. In reaching its decision, the sub
      committee shall review the complete record in order to determine whether there is sufficient basis to grant relief
      from the application of the legislation. The Council shall establish the process for such a review, shall monitor
      the actions taken under this authorization, and shall report annually to the membership the actions taken, in
      summary aggregate form. (Adopted’ 1/16/93, Revised’ 1/9/96 eftctive 8/1/9% 11/1/00, 11/1/07 effective 8/1/08,
      8/7/14, 1 0/29/1 5)
5.4.2 Resolutions.
    5.4.2.1 Authorization. [*] Legislation pertaining to one or more divisions may’ be enacted through resolu
    tions not inconsistent with the constitution, bylaws (including administrative bylaws) and special rules of order.
    5.4.2.2 Scope and Application. [*] Legislation enacted through resolutions shall be of a temporary nature,
    effective only for a limited time as specified in the resolution itself

40                                       2017-78 Division!- August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 53 of 106

    5.4.2.3 Dominant Provisions.
                                                                                                                                    2 and
        5.4.2.3.1 Sponsorship. [*] A resolution related to the dominant provisions of Constitution 1 and
        elsewhere    may   be sponsored     by the  Board   of Governors.    (Revised:  1/9/96  /frctive    8/1/97,   10/30/14)
                                                     [*] A proposed resolution related to the dominant provisions of Con
        5.4.2.3.2 Submission Deadline.
        stitution I and     2  and   elsewhere   must   be submitted prior to November 1. The Board of Governors may
                                                                                                                                proposed
        sponsor resolutions at the time of the Convention without meeting this deadline provided the
                                                               vote  of the Board  of  Governors    and   copies    are distributed  dur
         resolution has been approved by a two-thirds
         ing the business sessions.     (Revised:  1/9/96  eftctive  8/1/97    10,30/14)
         5.4.2.3.3 Voting Requirements.
                                                                                      [*] Adoption of a resolution shall require
               5.4.2.3.3.1 Adoption—Annual/Special Convention.
               a majority vote of the delegates present and voting at an annual or special Convention. (Revised: 1/9/96
               effctzve 8/1/97)
               5.4.2.3.3.2 Mail Ballot. [*] If a majority of the delegates present and voting so direct, a resolution
                                                                                                                                        by
               shall be referred to the entire membership for a mail vote conducted under conditions approved
                                                two-thirds    majority   of members     voting  in  any   such    mail  vote  shall be  re
               the Board of Governors. A
               quired for the enactment of the legislation proposed in the resolution. (Revised: 1/9/96ef/’ctive 8/1/97,
               10/30/14)
    5.4.2.4 Division Dominant Provisions.
                                                                                                                                    by the
         5.4.2.4.1 Sponsorship. A resolution related to a division dominant provision may be sponsored
         appropriate divisional presidential       administrativ  e  group.   (Adopted:  1/9/96   effictive   8/1/97)
                                                                                                                                     must
         5.4.2.4.2 Submission Deadline. A proposed resolution related to a division dominant provision
                                                        divisional  presidential  administrativ   e group     may   sponsor    resolutions
          be submitted prior to November 1. A
                                                                                                                                 has been
          at the time of the Convention without meeting this deadline provided the proposed resolution
          approved by a two-thirds majority vote of that presidential administrativ            e   group    and   copies  are distributed
          during the appropriate division business sessions. (Adopted: 1/9/96 ectiz’e 8/1/97)
          5.4.2.4.3 Voting Requirements.
                5.4.2.4.3.1 Adoption—AnnuallSpecial Convention. Adoption of a resolution shall require
                                                                                                                                          a
                majority  vote  of the  delegates  of the applicable   division  present  and  voting    at  an  annual  or  special Con
               vention. (Adopted: 1/9/96 efl’ctive 8/1/97)
                                                                                                                                 voting so
                5.4.2.4.3.2 Mail Ballot. If a majority of the delegates of the applicable division present and
                direct, a resolution shall be referred to the entire membership of that          division    for  a mail vote   conducted
                under conditions approved by the appropriate presidential administrative group. A two-thirds majority
                of members of the applicable division voting in any such mail vote shall be required for the enactment
                of the legislation proposed in the resolution. (Adopted: 1/9/96 effective 8/1/97)
5.4.3 Special Rules of Order.
                                                    [*J The Association may adopt special rules of order not inconsistent
    5.4.3.1 General Business Sessions.
                                                                                                                   at any annual or
    with the constitution and bylaws by a two-thirds majority of the delegates present and voting
    special Convention. (Revised:     1/9/96  effi’ctive 8/1/97)
                                                                                                                  inconsistent with
    5.4.3.2 Division Business Sessions. Each division may adopt special rules of order not
    the constitution and bylaws by      a two-thirds     majority of  the  delegates of the  applicable   division present and vot
    ing at any annual or special Convention. (Revised 1/9/96 iffctive 8/1/97)
    5.4.3.3 Amendment Process.
                                           [*J Proposed special rules of order and amendments to existing special rules
    of order shall be  subject to the  same  procedural requirements for previous notice and amendments as prescribed
    in Constitution 5.3.
5.4.4 Statements of Division Philosophy.
                                                                                                                            may pre
    5.4.4.1 Authorization. Each division or subdivision, through appropriate deliberative processes,
                                                   relating to  the development     and  operation   of  an intercollegiat e athletics
    pare a statement of division philosophy
    program in the division    or  subdivision.
                                                                                                                        shall serve as
    5.4.4.2 Scope and Application. Such a statement is not binding on member institutions but
                                   of legislation   by  the division   or subdivision  and   for planning   and  implementati   on of
     a guide for the preparation
     programs by institutions and conferences.
                                                                                                                                  pro
     5.4.4.3 Adoption Process. A statement of division philosophy may be adopted through the legislative
                    in Constitution   5.3.2. If a  statement   of  division  philosophy   is  adopted,  it shall be published in the
     cess set forth
     NCAA Manual. (Revised 1/9/96 tff’ctiue 8/1/97)




                                            2077-72 Division I—August                                                                    41
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 54 of 106
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 55 of 106

CONSTITUTION, ARTICLE 6

Institutional Control
6.01 General Principle.
6.01.1 Institutional Control. The control and responsibility for the conduct of intercollegiate athletics shall
be exercised by the institution itself and by the conference(s), if any, of which it is a member. Administtative con
trol or faculty control, or a combination of the two, shall constitute institutional control.

6.1 Institutional Governance.
6.7.7 President or Chancellor. A member institution’s president or chancellor has ultimate responsibility
and final authority for the conduct of the intercollegiate athletics program and the actions of any board in control
of that program. The term “president or chancellor” refers to the individual with primary executive authority for
an institution and does not include an individual who has executive responsibili over a system of institutions.
(Revised 3/8/06, 5/22/13)
6.1.2 Athletics Board. A board in control of athletics or an athletics advisory board, which has responsibility
for advising or establishing athletics policies and making policy decisions, is not required. However, if such a board
exists, it must conform to the following provisions.
     6.7.2.1 Composition. Administration and/or faculty staff members shall constitute at least a majority of the
     board in control of athletics or an athletics advisory board, irrespective of the president or chancellor’s respon
     sibilin’ and authority or whether the athletics department is financed in whole or in part by student fees. If the
     board has a parliamentary requirement necessitating more than a simple majority in order to transact some or all
     of its business, then the administrative and faculty members shall be of sufficient number to constitctte at least
     that majority. (Revised 3/8/06)
           6.7.2.7.1 Administrator Defined. An administrator (for purposes of this legislation) is an individual
           employed by the institution as a full-time administrative staff member who holds an academic appoint
           ment, is directly responsible to the institution’s president or chancellor or serves as a chief administrative
           official (e.g., admissions director, finance officer, department head, or athletics department head). Other
           nonacademic staff members and individuals who are members of an institution’s board of trustees or simi
           lar governing body would not be considered to be administrators for purposes of this regulation. (Revised
         3/8/06)
         6.1.2.7.2 Board Subcommittee. If a board subcommittee is appointed,                it is not necessary’ for the sub
          committee to have majority control by’ administratio    n and/or   faculty members     (see Constitution 6.1.2.1),
          provided all actions of the subcommitte   e  are approved by  the entire board before   becoming effective. How
          ever, if the subcommitte  e’s actions are effective permanently’  or become   effective  immediately and remain
          in effect until reviewed by the entire board at a later date, the subcommittee’s membership must satisfy the
          majority-control requirement.
          6.7.2.1.3 Attendance. A parliamentary majority of administrators and faculty members of a board in
          control of athletics is not required to be present at any single meeting in order to conduct business.
     6.7.2.2 Chair or Voting Delegate. Only an administrator or faculty’ member (as opposed to a student,
     alumnus or governing board member) may serve as chair of a member institution’s board in control of intercol
     legiate athletics or represent the board as the institution’s voting delegate at Conventions. Institutional repre
     sentatives in these positions have responsibility for advising or establishing athletics policies and making policy
     decisions that require administrative and/or faculty’ control.
6.1.3 Faculty Athletics Representative. A member institution shall designate an individual to serve as
faculty athletics representative. An individual so designated after January 12, 1989, shall be a member of the insti
tution’s faculty’ or an administrator who holds faculty’ rank and shall not hold an administrative or coaching posi
tion in the athletics department. Duties of the faculty’ athletics representative shall be determined by’ the member
institution. (Adopted 1/11/89)
6.1.4 Student-Athlete Advisory Committee. Each institution shall establish a student-athlete advisory
committee for its student-athletes. The composition and duties of the committee shall be determined by the insti
tution. (Adopted: 1/10/95 effi’ctive 8/1/95)

6.2 Budgetary Control.
6.2.1 Normal Budgeting Procedures. The institution’s annual budget for its intercollegiate athletics pro
grams shall be controlled by the institution and subject to its normal budgeting procedures.

                                       2017-18 Division I August      -                                                  43
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 56 of 106
                                                                                                              ad
6.2.2 President or Chancellor Approval. The institutions president or chancellor or an institutional
                                                                   the athletics department shall approve the an
ministrator designated by the president or chancellor from outside
                                                                                                         (Revised
nual budget in the event that the institution’s normal budgeting procedures do not require such action.
3/8/06)

6.3 Exit Interviews.
                                                                                                                     coach
The institution’s director of athletics, senior woman administrator or designated representatives (excluding
                     shall conduct  exit interviews in each  sport with a sample of student-athle tes (as determined     by
ing staff members)
                                                                                    regarding the  value  of the  students’
the institution) whose eligibility has expired. Interviews shall include questions
                                                                                                                 proposed
athletics experiences, the extent of the athletics time demands encountered by the student-athletes,
                             athletics  and  concerns  related to  the administratio n of the student-athle   tes’  specific
changes in intercollegiate
sports. (Adopted 1/10/91 effictive 8/]/91, Revised 8/7/14)

6.4 Responsibilities for Actions of Outside Entities.
                                                                                                                                         of its
6.4.1 Independent Agencies or Organizations. An institution’s “responsibility” for the conduct
                                                                                                                agency,   corporate    entity
intercollegiate athletics program shall include responsibility for the acts ofan independent
                                                                                                                               executive or
(e.g., apparel or equipment manufacturer) or other organization when a member of the institution’s
                                                department     staff member,     has  knowledge      that   such  agency,    corporate      en
athletics administration, or an athletics
tity or other   organization  is promoting     the  institution’s  intercollegiat   e athletics  program.      (Revised    2/16/00)
                                                                                                                                        its in
6.4.2 Representatives of Athletics Interests. An institution’s “responsibility” for the conduct of
                          program    shall  include  responsibility    for  the  acts of individuals,     a  corporate    entity’  (e.g.,   ap
tercollegiate athletics
                                                                                                   institution’s   executive    or  athletics
parel or equipment manufacturer) or other organization s’hen a member of the
                                                                                                                                    such an
administration or an athletics department staff member has knowledge or should have knowledge that
individual, corporate entity’     or other   organization:   (Revised   2/16/OQ)
(a) Has participated in or is a member of an agency or organization as described in Constitution 6.4.1;
                                                                                                                    organization of that
(b) Has made financial contributions to the athletics department or to an athletics booster
      institution;
                                                                                                                                    student-
 (c) Has been requested by the athletics department staff to assist in the recruitment of prospective
      athletes or is assisting in the recruitment of prospective student-athletes;
 (d) Has assisted or is assisting in providing benefits to enrolled student-athletes; or
 (e) Is otherwise involved in promoting the institution’s athletics program.
                                                                                                                                          orga
      6.4.2.1 Agreement to Provide Benefit or Privilege. Any agreement between an institution (or any
      nization that promotes, assists or augments in any way the athletics interests              of  the member       institution,   includ
                                                                                                                                 be entitled
      ing those identified per Constitution 6.4.1) and an individual who, for any’ consideration, is or may
                                 agreement    to any  benefit   or privilege   relating to  the institution’s    athletics   program,      shall
      tinder the terms of the
                                                                                                       withheld     if  the  individual     has
      contain a specific clause providing that any’ such benefit or privilege may be
                                                                          of  NCAA     legislation.   The    clause  shall  provide    for  the
      engaged in conduct that is determined to be a violation
      withholding of the benefit or     privilege  from   a parts’ to the  agreement    and   any’  other  person    who    may  be  entitled
      to a benefit or privilege under the terms of the agreement. (Adopted 1/10/95)
                                                                                                                                          forth
      6.4.2.2 Retention of Identity as”Representative’ Any individual participating in the activities set
                         6.4.2  shall be   considered   a  “representati ve   of  the institution’s   athletics   interests,”   and  once     so
       in Constitution
       identified as a representative, it is presumed the person retains that identity’.




 44                                           2017-18 Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 57 of 106

BYLAW, ARTICLE 10

Ethical Conduct
10.01 General Principle.
70.01.1 Honesty and Sportsmanship. Individuals employed by (or associated with) a member institu
tion to administer, conduct or coach intercollegiate athletics and all participating student-athletes shall act with
honesty and sportsmanship at all times so that intercollegiate athletics as a whole, their institutions and they, as
individuals, shall represent the honor and dignity of fair play and the generally recognized high standards associ
ated with wholesome competitive sports.

10.02 Definitions and Applications.
10.02.1 Sports Wagering. [#] Sports wagering includes placing, accepting or soliciting a wager (on a staff
member’s or student-athlete’s own behalf or on the behalf of others) of any type with any individual or organiza
tion on any intercollegiate, amateur or professional team or contest. Examples of sports wagering include, but are
not limited to, the use of a bookmaker or parlay card; Internet sports wagering; auctions in which bids are placed
on teams, individuals or contests; and pools or fantasy leagues in which an entry fee is required and there is an
opportunity to win a prize. (Adopted’ 4/26/07 effi’ctive 8/1/07,)
10.02.2 Wager. [#1 A wager is any agreement in which an individual or entity agrees to give up an item of
value (e.g., cash, shirt, dinner) in exchange for the possibility of gaining another item of value. fAdopted’ 4/26/07
effictive 8/1/07)

10.1 Unethical Conduct.
Unethical conduct by a prospective or enrolled student-athlete or a current or former institutional staff member,
which includes any individual who performs work for the institution or the athletics department even if he or she
does not receive compensation for such work, may include, but is not limited to, the following; (Revised 1/10/90,
1/9/96 2/22/0], 8/4/05, 4/27/06 1/8/07, 5/9/0 10/23/07, 5/6/08, 1/16/10, 10/5/10, 4/28/16 ective 8/1/16,)
(a) Refusal to furnish information relevant to an investigation of a possible violation of an NCAA regulation
    when requested to do so b the NCAA or the individual’s institution;
(b) Knowing involvement in offering or providing a prospective or an enrolled student-athlete an improper in
    ducement or extra benefit or improper financial aid;
(c) Knowingly furnishing or knowingly influencing others to furnish the NCAA or the individual’s institution
    false or misleading information concerning an individual’s involvement in or knowledge of matters relevant
     to a possible violation of an NCAA regulation;
(d) Receipt of benefits by an institutional staff member for facilitating or arranging a meeting between a student-
    athlete and an agent, financial advisor or a representative ofan agent or advisor (e.g., “runner”);
(e) Knowing involvement in providing a banned substance or impermissible supplement to student-athletes,
    or knowingly providing medications to student-athletes contrary to medical licensure, commonly accepted
    standards of care in sports medicine practice, or state and federal law. This provision shall not apply to banned
    substances for which the student-athlete has received a medical exception per Bylaw 3 1.2.3.2; however, the
    substance must be provided in accordance with medical ticensure, commonly accepted standards of care and
    state or federal law;
(f) Engaging in any athletics competition under an assumed name or with intent to otherwise deceive; or
(g) failure to provide complete and accurate information to the NCAA, the NCAA Eligibility Center or the
    institution’s athletics department regarding an individual’s amateur status.

10.2 Knowledge of Use of Banned Drugs.
A member institution’s athletics department staff members or others employed by the intercollegiate athletics
program who have knowledge of a student-athlete’s use at any time of a substance within the banned-drug classes,
as set forth in Bylaw 31.2.3.1, shall follow institutional procedures dealing with drug abuse or shall be subject to
disciplinary or corrective action as set forth in Bylaw 19.9.

10.3 Sports Wagering Activities. [#1
The following individuals shall not knowingly participate in sports wagering activities or provide information to
individuals involved in or associated with any type of sports wagering activities concerning intercollegiate, amateur
or professional athletics competition; (Adopted: 4/26/07 effi’ctive 8/1/07)

                                     2017-18 Division I-August                                                    45
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 58 of 106

(a) Staff members of an institution’s athletics department;
(b) Nonathietics department staff members who have responsibilities within or over the athletics department
      (e.g., chancellor or president, faculty athletics representative, individual to whom athletics reports);
(c) Staff members of a conference office; and
(d) Student-athletes.
70.3.1 Scope of Application. [#1 The prohibition against sports wagering applies to any institutional prac
tice or any competition (intercollegiate, amateur or professional) in a sport in which the Association conducts
championship competition, in bowl subdivision football and in emerging sports for women. (Adopted 4/26/07
eflctive 8/1/07.)
      10.3.7.1 Exception. [#1 The provisions of Bylaw 10.3 are not applicable to traditional wagers between in
      stitutions (e.g., traditional rivalry) or in conjunction with particular contests (e.g., bowl games). Items wagered
      must be representative of the involved institutions or the states in which they are located. tAdopred 4/26/07
      e&ctive 8/1/07)
10.3.2 Sanctions. [#1 The following sanctions for violations of Bylaw 10.3 shall apply: (Adopted 4/27/00
e/frctive 8/1/00, Revised 4/26/07 e,&ctive 8/1/02)
(a) A student-athlete who engages in activities designed to influence the outcome of an intercollegiate contest or
      in an effort to affect win-loss margins (“point shaving’) or who participates in any sports wagering activity
      involving the student-athlete’s institution shall permanently lose all remaining regular-season and postseason
      eligibility in all sports.
(b) A student-athlete who participates in any sports wagering activity through the Internet, a bookmaker or a
      parlay card shall be ineligible for all regular-season and postseason competition for a minimum period of one
      year from the date of the institution’s determination that a violation occurred and shall be charged with the
      loss ofa minimum of one season of eligibility. If the student-athlete is determined to have been involved in a
      later violation of any portion of Bylaw 10.3, the student-athlete shall permanently lose all remaining regular-
      season and postseason eligibility in all sports.

10.4 Disciplinary Action. [#1
Prospective or enrolled student-athletes found in violation of the provisions of this regulation shall be ineligible
for further intercollegiate competition, subject to appeal to the Committee on Student-Athlete Reinstatement for
restoration ofeligibilit)t (See Bylaw 10.3.2 for sanctions of student-athletes involved in violations ofBvlaw 10.3.)
Institutional staff members fottnd in violation of the provisions of this regulation shall be subject to disciplinary
or corrective action as set forth in Bylaw 19.9, whether such violations occurred at the certif,’ing institution or
during the individual’s previous employment at another member institution. (Revised: 1/10/90, 4/27/00 ective
8/1/00, 4/26/07 effective 8/1/07, 7/31/14)




46                                    2017-18 Division I-August
         Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 59 of 106

BYLAW, ARTICLE 11

Conduct and Employment of
Athletics Personnel
11.01 Definitions and Appkations.
1 1.01.1 Bonus. A bonus is a direct cash payment over and above an athletics department staff member’s insti
tutional salary in recognition of a specific and extraordinary achievement (see Bylaw 11.3.2.3).
7 7.07.2 Coach, Head or Assistant. [A] A head or assistant coach is any coach who is designated by the
institution’s athletics department to perform coaching duties and who serves in that capacity on a volunteer or
paid basis.   (Revi.ced:   1/10/91 ejfivtive 8/1/92, 8/7/14)
77.07.3 Coach, Graduate Assistant—Bowl Subdivision Football. [FBS] In bowl subdivision foot
ball, a graduate assistant coach is any coach who has received a baccalaureate degree and has either received his
or her first baccalaureate degree or has exhausted athletics eligibility (whichever occurs later) within the previous
seven years and qualifies for appointment as a graduate assistant under the policies of the institution. ]le individ
ual is not required to be enrolled in a specific graduate degree program unless required by institutional policy. The
following provisions shall apply: (‘Revised 1/11/89, 1/10/9], 1/10/92, 1/16/93, 1/9/96e,&ctive 8/1/96 11/1/01 ef
fctive   8/1/02, 5/25/06 12/15/06 1/8/07 ejfrctive 8/1/07, 11/1/07 ective 8/1/08, 1/16/1 0 effcrive 8/1/10, 4/29/10
for   new appointmeilts, 1/15/11 eff’ctive 8/1/1], 4/26/12, 8/21/12, 1/19/13 effctive 8/1/13, 1
                                                                                                0/21/13]
(a) The individual shall be enrolled in at least 50 percent of the institution’s minimum regular graduate program
     of studies, except that during his or her final semester or quarter of the degree program, he or she may be
     enrolled in less than 50 percent of the institution’s minimum regular program, provided he or she is carrying
     (for credit) the courses necessary to complete the degree requirements. If the individual fails to complete all
     degree requirements during the term in which he or she is enrolled in less than 50 percent of the institution’s
     minimum regular program, the result shall be an institutional violation per Constitution 2.8.1. An institu
     tion may appoint a midyear replacement graduate assistant coach who is enrolled in less than 50 percent of
     the institution’s minimum regular graduate program of studies (or is not yet enrolled), provided the graduate
     assistant coach has been accepted for enrollment in a graduate program beginning with the next regular aca
     demic term;
(b) The individual may not receive compensation or remuneration in excess of the value of a full grant-in-aid
     for a full-time student, based on the resident status of that individual, and the receipt of four complimentary
     tickets to the institution’s intercollegiate football and basketball games;
(c) Graduate and postgradtiate financial assistance administered outside the institution (e.g., NCAA postgradu
     ate scholarship) shall be excluded from the individual’s limit on remuneration, provided such assistance is
     awarded through an established and continuing program to aid graduate students and the donor of the as
     sistance does not restrict the recipient’s choice of institutions;
(d) The individual ma)’ not serve as a graduate assistant coach for a period of more than two years except that if
     the individual successfully completes 24-semester or 36-quarter hours during the initial two-year period, the
     individual may serve as a graduate assistant coach for a third year;
(e) Compensation for employment from a source outside the institution during the academic year shall be ex
     cluded from the individual’s limit on remuneration, provided the institution does not arrange such employ
     ment and the compensation is for work actually performed. The member institution may not arrange on- or
     off-campus employment opportunities except for summer employment, which is permissible regardless of
     whether the student remains enrolled in the graduate program during the summer;
 (f) A graduate student coach may accept employment benefits available to all institutional employees (e.g., life
     insurance, health insurance, disability insurance), as well as expenses to attend the convention of the national
     coaches association in the coach’s sport, without the value of those benefits being included;
                                                                                                              NCAA
 (g) The individual may receive cash to cover unitemized incidental expenses during travel and practice for
     championship events or postseason bowl contests in accordance with the parameters by which student-ath
     letes may receive such expenses pursuant to Bylaw 16.8.1.1;
 (h) The institution may provide actual and necessary expenses for the individual’s spouse and children to attend
     a postseason football bowl game or an NCAA championship; and
 (i) The individual may not evaluate or contact prospective student-athletes off campus, regardless of whether
      compensation is received for such activities. The individual may not perform recruiting coordination func
      tions (see Bylaw 11.7.2); however, it is permissible for a graduate assistant coach to make telephone calls to
      prospective student-athletes, provided the coach has successfully completed the coaches’ certification exami
      nation per Bylaw 11.5.1.1.

                                           2O17-18DivIsion 1-August                                                47
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 60 of 106

     11.07.3.1 Replacement of Graduate Assistant Coach. [FBSJ The compensation or remuneration set
     forth in Bylaw 11.01.3 shall be charged against an academic year. Once the amount set forth in Bylaw 11.01.3-
     (b) is paid to a graduate assistant coach for that academic year, additional funds may not he spent on a replace
     ment until the start of the next academic yea, even though the graduate assistant coach leaves the institution’s
     athletics program during the academic year. (Adopted 1/11/94, Revised 1/9/06 eftctive 8/1/06 12/15/06 1/8/07
     effi’ctive 8/1/07)
11.01.4 Coach, Graduate Assistant—Women’s Rowing. [Al In women’s rowing, a graduate assistant
coach is any coach who has received a baccalaureate degree and qualifies for appointment as a graduate assistant
under the policies of the institution. The individual is not required to be enrolled in a specific graduate degree
program unless required by institutional policy. The following provisions shall apply: (Adopted’ 1/9/06 eftctive
8/1/06 Revised. 5/25/06 1/8/07 e’ctive 8/1/07 11/1/07 effective 8/1/08, 1/16/10 effective 8/1/10, 1/15/11 efictive
8/1/11, 4/26/12, 8/21/12, 1/19/13 eftctiz’e 8/1/13, 10/21/13, 8/7/14)
(a) The individual shall be enrolled in at least 50 percent of the institution’s minimum regular graduate program
     of studies, except that during his or her final semester or quarter of the degree program, he or she may be
     enrolled in less than 50 percent of the institution’s minimum regular program, provided he or she is carrying
     (for credit) the courses necessary to complete the degree requirements. If the individual fails to complete all
     degree requirements during the term in which he or she is enrolled in less than 50 percent of the institution’s
     minimum regular program, the result shall be an institutional violation per Constitution 2.8.1. An institu
     tion may appoint a midyear replacement graduate assistant coach who is enrolled in less than 50 percent of
     the institution’s minimum regular graduate program of studies (or is not yet enrolled), provided the graduate
     assistant coach has been accepted for enrollment in a graduate program beginning with the next regular aca
     demic term;
(b) The individual may not receive compensation or remuneration in excess of the value of a full grant-in-aid
     for a full-time student, based on the resident status of that individual, and the receipt of four complimentary
     tickets to the institution’s intercollegiate football and basketball games;
(c) Graduate and postgraduate financial assistance administered outside the institution (e.g., NCAA postgradu
     ate scholarship) shall be excluded from the individual’s limit on remuneration, provided such assistance is
     awarded through an established and continuing program to aid graduate students and the donor of the as
     sistance does not restrict the recipient’s choice of institutions;
(d) The individual may not serve as a graduate assistant coach for a period of more than two years except that if
     the individual successfully completes 24-semester or 36-quarter hours during the initial two-year period, the
     individual may serve as a graduate assistant coach for a third year;
(e) Compensation for employment from a source outside the institution during the academic year shall be ex
     cluded from the individual’s limit on remuneration, provided the institution does not arrange such employ
     ment and the compensation is for work actually performed. The member institution may not arrange on- or
     off-campus employment opportunities except for summer employment, which is permissible regardless of
     whether the student remains enrolled in the graduate program during the summer;
(f) A graduate student coach may accept employment benefits available to all institutional employees (e.g., life
     insurance, health insurance, disability insurance), as well as expenses to attend the convention of the national
     coaches association in the coach’s sport, without the value of those benefits being included;
 (g) The individual may receive cash to cover unitemized incidental expenses during travel and practice for NCAA
     championship events in accordance with the parameters by which student-athletes may receive such expenses
     pursuant to Bylaw 16.8.1.1;
 (h) The instittition may provide actual and necessary’ expenses for the individual’s spouse and children to attend
      the season-ending tournament(s) specified in Bylaw 17.15.5.3-(b); and
 (i) The individual may not evaluate or contact prospective student-athletes off campus, regardless of tvhether
     compensation is received for such activities. The individual may not perform recruiting coordination func
      tions (see Bylaw 11.7.2); however, it is permissible for a graduate assistant coach to make telephone calls to
      prospective student-athletes, provided the coach has successfully completed the coaches’ certification exami
      nation per By’law 11.5.1.1.
      11.01.4.1 Replacement of Graduate Assistant Coach. [Al The compensation or remuneration set forth
      in Bylaw 11 .01.4 shall be charged against an academic year. Once the amount set forth in Bylaw 11.01 .4-(b) is
      paid to a graduate assistant coach for that academic year, additional funds may not be spent on a replacement
      until the start of the next academic year, even though the graduate assistant coach leaves the institution’s athletics
      program during the academic year. (Adopted: 1/9/06 e,ffctive 8/1/06 Revised: 1/8/07 eficth’e 8/1/07)
 11.01.5 Coach, Student Assistant. CA] A student assistant coach is any coach who is a student-athlete
 who has exhausted his or her eligibility in the sport or has become injured to the point that he or she is unable to
 practice or compete ever again, and who meets the following additional criteria: (‘Reviseth 1/9/96 1/12/04 tffctive
 8/1/04, 3/10/04, 5/26/06 8/11/09, 4/29/10 effictive 8/1/10, 8/7/14, 1/15/16 effective 8/1/16)
 (a) Is enrolled at the institution at which he or she most recently participated in intercollegiate athletics;

48                                     2017-78 Division 1-August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 61 of 106

(b) is enrolled as a full-time graduate student within his or her five-year period of eligibility (see Bylaw 12.8) or
     is enrolled as a full-time undergraduate student in his or her first baccalaureate degree program, except that
     during his or her Final semester or quarter of the degree program, he or she may be enrolled in less than a full-
     time degree program of studies, provided he or she is carrying (for credit) the courses necessary to complete
     the degree requirements;
(c) Is receiving no compensation or remuneration for coaching duties from the institution other than the finan
     cia! aid that could be received as a student-athlete and expenses incurred on road trips that are received by
     individual team members; and
(d) Is not involved in contacting and evaluating prospective student-athletes off campus or scouting opponents
     off campus and does not perform recruiting coordination functions (see Bylaw 11.7.2).
1 1.01.6 Coach, Volunteer. [A] In sports other than football and basketball, a volunteer coach is any coach
who does not receive compensation or remuneration from the institution’s athletics department or any organiza
tion funded in whole or in part by the athletics department or that is involved primarily in the promotion of
the institution’s athletics program (e.g., booster club, athletics foundation association). The following provisions
shall apply: (‘Revised: 1/10/92 ffective 8/1/92, 1/16193, 1/11/9%, 4/26/0] efi’ctive 8/1/0], 4/29/0% eJfi’ctive 8/]/04
1/10/05 effi’ctive 8/1/05, 5/26/06 8/7/14)
(a) The individual is prohibited from contacting and evaluating prospective student-athletes off campus or from
     scouting opponents off campus and may not perform recruiting coordination functions (see Bylaw 11.7.2).
(b) The individual may receive a maximum of two complimentary tickets to home athletics contests in the coach’s
     sport.
(c) The individual may receive complimentary meals incidental to organized team activities (e.g., pre- or post-
     game meals, occasional meals, but not training table meals) or meals provided during a prospective student-
     athlete’s official visit, provided the individual dines with the prospective student-athlete.
17.01.7 Manager. [A] A manager is an individual who performs traditional managerial duties (e.g., equip
ment, laundry, hydration) and meets the following additional criteria: (Adopted: 1/16/10 effi’ctive 8/1/10, Revised:
4/29/10 effi’ctive 8/1/10, 8/7/14)
(a) The individual shall be a full-time undergraduate or graduate student (see Bylaws 14.2.2 and 14.2.2.1.5), ex
      cept that during his or her final semester or quarter ofa degree program, he or she may be enrolled in less than
      a full-time program of studies, provided he or she is carrying (for credit) the courses necessary to complete the
      degree requirements;
(b)   The individual may participate in limited on-court or on-field activities during practice (e.g., assist with drills,
      throw batting practice) or competition (e.g., assist with warm-up activities) involving student-athletes on a
      regular basis;
(c)   The individual shall not provide instruction to student-athletes;
(d)   The individual shall not participate in countable athletically related activities (e.g., practice player) except as
      permitted in Bylaw 11.O1.7-(b); and
(e)   In baseball, the individual shall forfeit any remaining eligibility in the sport at the institution at which the
      individual serves as a manager.

11.1 Conduct of Athletics Personnel.
77.7.1 Responsibility for Violations of NCAA Regulations. Institutional staff members found in vio
lation ofNCAA regulations shall be subject to disciplinary or corrective action as set forth in Bylaw 19.9, whether
such violations occurred at the certifying institution or during the individual’s previous employment at another
member institution. (Revised 7/31/1%)
     11.1.1.1 Responsibility of Head Coach. An institution’s head coach is presumed to be responsible for the
     actions of all institutional staff members who report, directly or indirectly, to the head coach. An institution’s
     head coach shall promote an atmosphere of compliance within his other program and shall monitor the activi
     ties of all institutional staff members involved with the program who report, directly or indirectly, to the coach.
     (Adopted: 4/28/05, Revised 10/30/12, 7/16/14)
77.7.2 Use of Association Name or Affiliation. Staff members of member institutions and others serv
ing on the Association’s committees or acting as consultants shall not use, directly or by implication, the Associa
tion’s name or their affiliation with the Association in the endorsement of products or services.
17.7.3 Representing Individuals in Marketing Athletics Ability/Reputation. Staff members of
the athletics department of a member institution shall not represent, directly or indirectly, any individual in the
marketing of athletics ability or reputation to an agent, a professional sports team or a professional sports orga
nization, including receiving compensation for arranging commercial endorsements or personal appearances for
former student-athletes, except as specified in Bylaw 11.1.3.1, and shall not receive compensation or gratuities of
any kind, directly or indirectly, for such services. (Revised 1/10/92, ]/1]/9%)

                                       2017-18 Division I-August                                                       49
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 62 of 106

      77.1.3.1 Exception—Professional Sports Counseling Panel and Head Coach. An institution’s profes
      sional sports counseling panel or a head coach in a sport may contact agents, professional sports teams or profes
      sional sports organizations on behalf ofa student-athlete, provided no compensation is received for such services.
     The head coach shall consult with and report his or her activities on behalf of the student-athlete to the institct
     tion’s professional sports counseling panel. If the institution has no such panel, the head coach shall consult with
     and report his or her activities to the president or chancellor [or an individual or group (e.g., athletics advisory
     board) designated by the president or chancellor]. fRevised 11/1/0] effi’ctive 8/1/02, 3/8/06)
11.1.4 Use of Tobacco Products. The use of tobacco products is prohibited by all game personnel (e.g.,
coaches, trainers, managers and game ocials) in all sports during practice and competition. Uniform penalties
                                                                                                             responsibili
(as determined by the applicable rules-making committees and sports committees with rules-making
                                                                                                               8/1/97)
ties) shall be established for such use. (4dopted 1/11/94 tctiz’e 8/1/94, Revised: 1/10/95, 1/14/97 effi’cthie
                                                                      . A  strength and  conditioning coach    shall be
11.1.5 Strength and Conditioning Coach Certification
certified and maintain current certification  through a nationally accredited strength and conditioning  certification
program. (Adopted: 4/24/14 effi’ctive 8/1/15.)

17.2 Contractual Agreements.
11.2.7 Stipulation That NCAA Enforcement Provisions Apply. Contractual agreements or appoint
                                                                                                                of
ments between a coach and an institution shall include the stipulation that a coach who is found in violation
NCAA regulations shall be subject to disciplinary or corrective action as set forth in the provisions of the NCAA
infractions process, including suspension without pay or termination of employment for significant or repetitive
violations. (Revised. 3/10/04, 7/31/1%)

11.3 Compensation and Remuneration.
77.3.1 Control of Employment and Salaries. The institution, as opposed to any outside source, shall
remain in control of determining who is to be its employee and the amount of salary the employee is to receive
within the restrictions specified by NCAA legislation.
17.3.2 Income in Addition to Institutional Salary.
     11.3.2.1 Bona Fide Outside Employment. A staff member may earn income in addition to the institu
      tional salary by performing services for outside groups consistent with the institution’s policy related to outside
      income and benefits. (Revised: 1/10/92, 4/26/01 eftctive 8/1/01, 4/28/16 ejfrctiue 8/1/16)
      17.3.2.2 Supplemental Pay. An outside source is prohibited from paying or regularly supplementing an
      athletics department staff member’s annual salary and from arranging to supplement that salary for an unspeci
      fied achievement. This includes the donation of cash from outside sources to the institution earmarked for the
                                                                                                                         to
      staff member’s salary or supplemental income. It would be permissible for an outside source to donate funds
      the institution to be used as determined by the institution, and it would be permissible   for the institution, at its
      sole discretion, to use such funds to pay or supplement a staff member’s salary.
      71.3.2.3 Bonuses for Specific and Extraordinary Achievement. An institution may permit an outside
      individual, group or agency to supplement an athletics department staff member’s salary with a direct cash pay
      ment in recognition of a specific and extraordinary achievement (e.g., contribution during career to the athletics
      department of the institution, winning a conference or national championship, number of games or meets won
      during career/season), provided such a cash supplement is in recognition of a specific achievement and is in
      conformance with institutional policy.
      77.3.2.4 Noninstitutional Publications That Report on Athletics Program. Athletics department staff
      members shall not endorse (either orally or in writing) any noninstitutional publication dedicated primarily to
      reporting on an institution’s athletics activities, except as provided in this section, and shall not write for such
       publications. (Adopted 1/16/93, Revised: 1/11/9%, 4/26/01 ejfrctive 8/1/01)
            77.3.2.4.7 Educational Articles. Athletics department staff members may write educational articles
           related to NCAA rules and crowd control for noninstitutional publications dedicated primarily to reporting
           on an institution’s athletics activities. (Adopted 1/11/9%)
       11.3.2.5 Recruiting Service Consultants. Institutional athletics department staff members may not en
       dorse, serve as consultants or participate on advisory panels for any recruiting or scouting service involving
       prospective student-athletes. (Adopted: 1/16/93)
       77.3.2.6 Quotations and Pictures Used to Promote a Camp. An institution’s coaching staff member
       may not promote a noninstitutional camp or clinic by permitting the use of his or her quotations and/or pictures
       in the camp or clinic brochure, unless that coaching staff member is employed by the camp. (Adopteth 1/14/97
       eff/vtive 8/1/97)
       11.3.2.7 Consultant for or Endorsement of Noninstitutional Athletics Events Involving Prospec
       tive Student-Athletes. An athletics department staff member may not serve as a consultant for a noninstitu
       tional athletics event that primarily involves prospective student-athletes and may not endorse or promote such
       an event. (Adopted 1/15/11)


 50                                     2017-18 Division 1—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 63 of 106

         113.2.7.1 Exception—Actions That Indicate Approval of Content on Social Media Plat
         forms. An athletics department staff member may take actions (e.g., like,” “favorite,” republish, etc.) on
        social media platforms that indicate approval of content on social media platforms that was generated by
        users of the platforms other than insritutiona] staff members or representatives of an institutions athletics
        interests. (See Bylaw 11.3.2.5.) (Adopted” 1/28/16ejctive 8/1/16)
    17.3.2.8 Promotion or Endorsement of a Prospective Student-Athlete’s Team, Coach or Athletics
    Facility. An athletics department staff member shall not promote or endorse a prospective student-athlete’s
    team or coach, or an athletics facility that is primarily used by prospective student-athletes. (Adopted” 1/15/11)
        71.3.2.8.1 Exception—Actions That Indicate Approval of Content on Social Media Plat
        forms. An athletics department staff member ma)’ take actions (e.g., ““like,” “favorite,” republish, etc.) on
        social media platforms that indicate approval of content on social media platforms that was generated by
        users of the platforms other than institutional staff members or representatives of an institution’s athletics
        interests. (See Bylaw 11.3.2.5.) (Adopted.” 4/28/16 ective 8/1/16)

71.4 Employment of High School, Preparatory School or Two-Year College
Coaches, or Other Individuals Associated With Prospective Student-
Athletes.
71.4.7 High School, Preparatory School or Two-Year College Coach. An institution may not em
ploy a high school, preparatory’ school or two-year college coach who remains a coach in the same sport at the high
school, preparatory’ school or two-year college. This provision does not preclude employment of a high school,
preparatory’ school or two-year college coach in a different sport. Men’s and women’s teams in the same sport are
considered different sports for purposes of this legislation. Men’s and women’s teams in the same sport are consid
ered different sports even if an athlete from the opposite gender is playing on a high school, preparatory school or
two-year college men’s or women’s team, provided the team is classified as a separate team (as opposed to a “mixed”
team) by the appropriate institution or the state high school, preparatory school or two-year college governing
body’. (See Bylaw 13.12.2.2 for regulations relating to the employment of high school, preparatory’ school or two-
year college coaches in institutional camps or clinics.) (Revised: 1/10/91, 3/16/07, 1/16/Jo.)
     11.4.1.7 Contract for Future Employment. An institution is permitted to enter into a contractual agree
     ment with a high school, preparatory school or two-year college coach for an employment opportunity that
     begins with the next academic year, provided the employment contract with the member institution is not con
     tingent upon the enrollment of a prospective student-athlete and the coach does not begin any coaching duties
     (e.g., recruiting, selection of coaching staff) for the member institution while remaining associated with the high
     school, preparatory’ school or two-year college.
17.4.2 Individual Associated with a Prospective Student-Athlete—Men’s Basketball. In
men’s basketball, during a two-year period before a prospective student-athlete’s anticipated enrollment and a
two-year period after the prospective student-athlete’s actual enrollment, an institution shall not employ (either
on a salaried or a volunteer basis) or enter into a contract for future employment with an individual associated
with the prospective student-athlete in any athletics department noncoaching staff position or in a strength and
conditioning staff position. (Adopted: 1/16/10 a contract signed before 10/29/09 may be honored, Revised: 6/1 7/1 1)
     71.4.2.1 Application. A violation of Bylaw 11.4.2 occurs if an individual associated with a prospective stu
     dent-athlete (see Bylaw 13.02.18) is employed by the institution and, at the time of employment, a student-
     athlete who enrolled at the institution in the previous two years (and remains enrolled at the institution) was
     a prospective student-athlete by which the individual meets the definition of an individual associated with a
     prospective student-athlete. A violation of Bylaw 11.4.2 also occurs if an individual associated with a prospec
     tive student-athlete is employed and, within two years after such employment, a prospective student-athlete by
     which the individual meets the definition of an individual associated with a prospective student-athlete enrolls
     as a frill-time student in a regular academic term at the institution. In either case, the student-athlete becomes
     ineligible for intercollegiate competition unless eligibility is restored by the Committee on Student-Athlete Re
     instatement. ‘4dopted: 6/20/13)
      17.4.2.2 Exception—Reassignment. An institution may reassign an individual associated with a prospec
     tive student—athlete frotn a countable coaching staff position to a noncoaching staff position or strength and
     conditioning staff position, provided the individual has been a countable coach at the institution for at least the
     previous rv’o full seasons. A season is defined as the time between the instimtions start of on—cotirt preseason
     practice and the end of institutions last regttLar—season Contest. (Adopteib .i/28/16, 4/13/17)
77.4.3 Individual Associated with a Recruited Prospective Student-Athlete—Women’s Bas
ketball. In women’s basketball, during a two-year period hefre a recruited prospective student-athlete’s an
ticipateci enrollment and a two-year period after the recruited prospective student-athlete’s actual enrollment, an
institution shall not employ’ (either on a salaried or volunteer basis) or enter into a contract for future employment
with an individual associated with the recruited prospective student-athlete in any’ athletics department noncoach—
 log staff position or in a strength and conditioning staff position. tAdeptetb4/26/1 7 effective 8/1/17 a contract
siçrned be/bre 1/18/1 may he hoao;ed,)

                                      2017-18 Division I August     -
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 64 of 106

     11.4.3.1 Application. A violation of Bylaw 11.4.3 occurs if an individual associated with a recruited pro
     spective student-athlete (see Bylaws 13.02.14.1 and 13.02.15)15 employed by the institution and, at the time of
     employment, a student-athlete who enrolled at the institution in the previous two years (and remains enrolled
     Cit the institution) was a recruited prospective student-athlete by which the individual meets the definition of an

     individual associated with a recruited prospective student-athlete. A violation of Bylaw 11.4.3 also occurs if an
     individual associated with a recruited prospective student-athlete is employed and, within two years after such
     employment, a recruited prospective student-athlete by which the individual meets the definition ofan individu
     al associated with a recruited prospective student-athlete enrolls as a full-time student in a regular academic term
     at the institution. In either case, the student-athlete becomes ineligible for intercollegiate competition unless
     eligibility’ is restored by the Committee on Student-Athlete Reinstatement, (Adopted.’ 4/26/17 ffctive 8/1/17.)
     11.4.3.2 Exception—Reassignment. An institution may reassign an individual associated with a recruited
     prospective student-athlete from a countable coaching staff position to a noncoaching staff position or strength
     and conditioning staff position, provided the individual has been a countable coach at the institution for at least
     the previous two hill seasons. A season is defined as the time between the institution’s start of on-court preseason
     practice and the end of institution’s last regular-season contest. fAd.opted 4/26/17 eftective 8/1/17,)
71.4.4 Individual Associated with a Prospective Student-Athlete—Bowl Subdivision Foot
ball. [FB5] In bowl subdivision football, during a two-year period before a prospective student-athlete’s antici
pated enrollment and a two-year period after the prospective student-athlete’s actual enrollment, an institution
shall not employ (either on a salaried or volunteer basis) or enter into a contract for future employment with an
individual associated with the prospective student-athlete in any athletics department noncoaching staff position
or in a strength and conditioning staff position. (Adopted: 4/26/17a contractsignedbefrre 1/18/17 may be honored)
     11.4.4.1 Application.[FBSJ A violation of Bylaw 11.4.4 occurs if an individual associated with a prospective
     student-athlete (see Bylaw 13.02.19) is employed by the institution and, at the time of employment, a student-
     athlete who enrolled at the institution in the previous two years (and remains enrolled at the institution) was
     a prospective student-athlete by which the individual meets the definition of an individual associated with a
     prospective student-athlete. A violation of Bylaw 11.4.4 also occurs if an individual associated with a prospec
     tive student-athlete is employed and, within two years after such employment, a prospective student-athlete by
     which the individual meets the definition of an individual associated with a prospective student-athlete enrolls
     as a flaIl-time student in a regular academic term at the institution. In either case, the student-athlete becomes
     ineligible for intercollegiate competition unless eligibility is restored by the Committee on Student-Athlete Re
     instatement. (4dopted 4/26/17 a contract siçned bejbre 1/18/17 may be honored)
     11.4.4.2 Exception—Reassignment [FBS] An institution may reassign an individual associated with a
     prospective student-athlete from a countable coaching staff position to a noncoaching staff position or strength
     and conditioning staff position, provided the individual has been a countable coach at the institution for at least
     the previous two academic years. (Adopteth 4/26/17)

77.5 Certification to Recruit Off Campus.
1 1.5.1 Annual Certification Requirement. Only those coaches who have been certified may contact
or evaluate any prospective student-athletes off campus. Certification must occur on an annual basis. (Adopted:
1/10/91 effi’cth’e 8/1/92)
     11.5.7.7 Certification Administration. Such certification procedures shall be established and administered
      for its member institutions by the member conferences of the Association or, in the case of an independent
      institution, by the NCAA national office or the conference office that administers the National Letter of Intent
      for that institution. Such certification procedures shall include a requirement that the coaches shall have passed
      a standardized national test developed by the NCAA national office covering NCAA recruiting legislation, in
      cluding Bylaw 13 and other bylaws [e.g., Bylaws 15.3 (institutional financial aid award) and 14.3 (freshman
      academic requirements)] that relate to the recruitment of prospective student-athletes as a condition for being
      permitted to engage in off-campus recruiting. Member conferences shall establish the procedures for administer
      ing and correcting the test within each conference. (Adopted 1/10/91 effective 8/1/92, Revised: 1/16/93, 4/24/03)

71.6 Scouting of Opponents.
1 7.6.7 Off-Campus, In-Person Scouting Prohibition. Off-campus, in-person scouting of future op
ponents (in the same season) is prohibited, except as provided in Bylaws 11.6.1.1 and 11.6.1.2. (Adopted: 1/11/94
effictive 8/1/94, Revised: 1/14/97 effective 8/1/97, 1/19/13 eftective 8/1/13, 1/15/14)
      77.6.1.1 Exception—Same Event at the Same Site. An institution’s coaching staff may scout future op
      ponents also participating in the same event at the same site. (Revised’ 1/11/94 ffrctive 8/1/94 10/28/97 ffi’ctive
      8/1/98, 1/19/13 effctiue 8/1/13, 9/19/13)
      71.6.7.2 Exception—Conference or NCAA Championships. An institution’s coaching staff may attend a
      contest in the institution’s conference championship or an NCAA championship contest in which a future oppo
      nent participates (e.g., an opponent on the institution’s spring nonchampionship-segment schedule participates
      in a fall conference or NCAA championship). (Adopted 1/15/14)

52                                    2017-18 Division I- August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 65 of 106

11.7 Limitations on the Number and Duties of Coaches and Noncoaching
Staff Members.
17.7.1 Designation of Coaching Category. [A] An individual who coaches and either is uncompcn
sated or receives compensation or remuneration of any sort from the institution, even if such compensation or
remuneration is not designated for coaching, shall be designated as a head coach, assistant coach, volunteer coach,
graduate assistant coach or student assistant coach by certification of the institution. (Revised: 1/10/91 ective
8/1/92, 1/12/04 ective 8/1/04, 1/18/1% effcrive 8/1/14)
     11.7.1.7 Countable Coach. An institutional staff member or any other individual outside the institution
     (e.g., consultant, professional instructor) with whom the institution has made arrangements must count against
     coaching limits in the applicable sport as soon as the individual participates (in any manner) in any of the fol
     lowing: (Revised 1/18/14 e&ctive 8/1/14)
     (a) Provides technical or tactical instruction related to the sport to a student-athlete at any time;
     (b) Makes or assists in making tactical decisions related to the sport during on-court or on-field practice or
           competition; or
     (c) Engages in any off-campus recruiting activities.
           71.7.1.1.7 Replacement Due to Extenuating Circumstances. [A] An institution may replace tem
           porarily or on a limited basis one of its countable coaches if the coach is unable to perform any or all of his
           or her duties because of extenuating circumstances (e.g., suspension, prolonged serious illness, pregnancy).
           The replacement coach may perform only those coaching, administrative or recruiting duties, including the
           telephoning of prospective student-athletes, that the replaced coach is unable to perform. (Revised. 1/11/94,
           4/25/02 effective 8/1/02)
           73.7.1.7.2 Replacement for National or Olympic Team Coaches. [A] An institution may replace
           a coach temporarily or on a limited basis when that coach takes a leave of absence to participate on or to
           coach a national team or Olympic team, provided the replacement is limited to a one-year period and the
           coach who is replaced performs no recruiting or other duties on behalf of the institution. (Adopted: 1/14/97
           ective 8/1/97 Revised: 4/25/02 effctive 8/1/02, J/14/08)
     17.7.3.2 Placement Within Categories. [A] If an institution has not reached its limit on the number of
     coaches in any category, any type of coach may be counted in that category. (Revised 1/10/91 effi’ctive 8/1/92,
      1/12/04 effective 8/1/04)
11.7.2 Recruiting Coordination Functions. [A] The following recruiting coordination functions (except
related routine clerical tasks) must be performed by the head coach or one or more of the assistant coaches who
count toward the numerical limitations in Bylaw 11 .7.6: (Revised 1/12/06, 4/27/06 effctive 8/1/06 4/24/08 eftc
tive 8/1/08, 4/26/12, 8/7/14)
(a) Activities involving athletics evaluations and/or selection of prospective student-athletes; and
(b) Making telephone calls to prospective student-athletes (or prospective student-athletes’ parents, legal guard
      ians or coaches).
      71.7.2.3 Exception—Graduate Assistant Coach—Bowl Subdivision Football. [FBS] In bowl subdi
     vision football, a graduate assistant coach may perform the functions set forth in Bylaw I 1.7.2-(a) (on campus
     only) and 11 .7.2-(b) if the coach has successfully completed the coaches’ certification examination per Bylaw
      11.5.1.1. [See Bylaw 1 1.01.3-(i).] (Revised 4/27/06 effctive 8/1/06 12/15/06)
      77.7.2.2 Exception—Graduate Assistant Coach—Women’s Rowing. [A] In women’s rowing, a gradu
      ate assistant coach may perform the functions set forth in Bylaw 11 .7.2-(a) (on campus only) and 11.7.2-tb)
      if the coach has successtullv completed the coaches’ certification examination per BvLw 11.5.1.1. [See Bylaw
      11.01 .4-(i). (Adopted 1/9/06 e//’ctive 8/1/06, I?evtced .1/2706 effrcrn’e 8/1/06, 8/7/1%.)
      71.7.2.3 Exceptions—Noncoaching Staff Members and Noncountable Coaches. [A] (Adoptett:
      ]/Jy/08 eftèctiz’e 8/1/08, 1?evised: 8/8/08, 9/24/09, 1/16/10 effcth’c’ 8/1/10, 4/1 /10, 1/15/il efle the 8/1/li,
      4/26712, 11/7/13, 4/26/17 effictive 8/1/if.)
      (a) After National Letter of Intent Signing or Other Written Commitment. A noncoaching staff mem
           ber or a coach who does not count toward the numerical limitations on head and assistant coaches in By
           law 11.7.6 may perform the functions set forth in Bylaw 11 .7.2-(b) after the prospective student-athlete
           signs a National Letter of Intent or the institution’s written offer of admission and/or financial aid.
      (b) After Receipt of Financial Deposit.A noncoaching institutional staff member or a coach who does not
           count toward the numerical limitations on head and assistant coaches in Bylaw 11.7.6 may perform the
            functions set forth in Bylaw 11 .7.2-(b) aher the institution receives a financial deposit in response to the
            institutions offer of admission.
      c) Telephone Calls in Conjunction With Official Visit. A noncoachmg staff member oi coach who does
            not count toward the numerical hmitatic)ns on head and assistant coaches in Bylaw N .7.6 may initi—

                                      2077-18 Division I—August                                                        53
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 66 of 106

         ate telephone calls to a prospective student-athlete or those individuals accompanying the prospective
         student-athlete during the five days immediately preceding the official visit and during the official visit.
     (d) Telephone Calls in Conjunction With an Unofficial Visit. A noncoaching staff member or a coach
         who does not count toward the numerical limitations on head and assistant coaches in Bylaw 11.7.6 may
         initiate telephone calls to a prospective student-athlete (or those individuals accompanying the prospec
         tIve student-athlete) beginning the day immediately preceding the unofficial visit until the conclusion of
         the visit.
     (e) Telephone Calls Regarding Institutional Camp or Clinic Logistical Issues. A noncoaching staff
         member or coach who does not count toward the numerical limitations on head and assistant coaches
         in Bylaw 11.7.6 may initiate telephone calls to a prospective student-athlete (or his or her parents, legal
         guardians, relatives or coach) that relate sole1 to institutional camp or clinic logistical issues (e.g., missing
         registration information), provided no recruiting conversation or solicitation of particular individuals to
         attend a camp or clinic occurs during such calls.
77.7.3 Noncoaching Staff Member with Sport-Specific Responsibilities. [Al A noneoaching staff
member with sport-specific responsibilities (e.g., director of operations, administrative assistant) is prohibited
from participating in on—court or on—field activities (e.g., assist with drills, throw batting practice, signal plays) and
is prohibited from participating with or observing student-athletes in the staff member’s sport who are engaged
in nonorganized voluntary athletically related activities (e.g., pick-up games). Adopted: 1/16/10, Revised 1/18/14
cffictive 8/1/14)
1 7 .7.4 Bowl Subdivision Football. [FBS] There shall be a limit of one head coach, nine assistant coaches
and four graduate assistant coaches who may be employed by an institution in bowl subdivision football. (Revised:
1/28/11 eff’ctive 8/1/12)

Delayed effective date. See specific date below.
11.7.4 Bowl Subdivision FootbalL [FBSJ ‘Ifiere shall be a limit of one head coach, 10 assistant coaches
and four graduate assistant coaches who may be employed by an institution in bowl subdivision football. (‘Revised:
4/28/1 1 effcth’e 8/1/12, 4/26/17 effictive 1/9/18,)

     17.7.4.1 Exceptions to Number Limits. [FBSI No individual other than coaches designated to fill the
     coaching categories set forth in Bylaw 11,7.4 may participate in any manner in the coaching of the intercol
     legiate team of a member institution during any football game, practice or other organized activity, with the
     following exceptions:
          71.7.4.1.1 Weight or Strength Coach. [FBS] A weight (strength and conditioning) coach may con
          duct fiexibilits’, warm-up and physical conditioning activities prior to any game and prior to or during any
          practice or other organized activities without being included in the limitations on number of coaches. Not
          more than five weight or strength coaches are permitted to work with a football program in any capacity’,
          including all workouts (required and voluntary), practices and game-related activities. (Revised 1/15/11 eJ
         frctive 8/1/12)
          71.7.4.1.2 Student Assistant Coach. [FBS] The limits on the number of coaches in this section do not
          apply to student assistant coaches (see Bylaw 11.01.5). (Revised 1/10/91 effctive 8/1/92, 1/15/16 effi’ctive
          8/1/16)
          13.7.4.3.3 Sprint Football. [FBSI The limits on the number of coaches in this section do not apply to
          sprint football programs. Sprint football coaches are prohibited from off-campus recruiting.
          71.7.4.1.4 Additional Coaches—National Service Academies. [FBS] National service academies
          may’ employ four additional coaches. (Rei’ised 1/10/91 effi’ctive 8/1/92, 1/12/04 effctive 8/1/04, 8/23/05)
          11.7.4.7 .5 Special Attrition Provision. [FBS] The institution is permitted to meet these limitations
          through normal attrition only if the institution had in effect prior to September 15, 1990, a written obliga
          tion to the assistant coach through academic tenure, an enforceable contract or a formal security-ofemplov
          ment commitment. (Revised: 1/10/91 effictive 8/1/92,)
    71.7.4.2 Contact and Evaluation of Prospective Student-Athletes. [FBS] Only those coaches who are
    counted by the institution within the numerical limitations on head and assistant coaches may contact or evalu
    ate prospective student-athletes off campus. (Revised 4/28/05 effictive 8/1/05, 1/19/13 effictive 2/1/13,)
1 1.7.5 Championship Subdivision Football. [FCS] There shall be a limit of 11 coaches of any type
s’ho may be employed by an institution in championship subdivision football. (‘Revised 1/10/91 effi’ctive 8/1/92,
1/16/93, 1/9/96 1/12/04 efJceive 8/1/04, 12/15/06)
     7 1.7.5.1 Exceptions to Number Limits. [FCSI No individual other than coaches designated to fill the
    coaching limit set forth in Bylaw 11.7.5 may participate in any manner in the coaching of the intercollegiate
     team of a member institution during any football game, practice or other organized activity, with the following
    exceptions:

54                                    2017-18 Division I-August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 67 of 106

          1 1.7.5.7.1 Weight or Strength Coach. [FCS] A weight (strength and conditioning) coach may con
          duct flexibility, warm-tip and physical conditioning activities prior to any game and prior to or during any
          practice or other organized activities without being included in the limitations on number of coaches.
           17.7.5.1.2 Student Assistant Coach. [FCS] ‘The limits on the number of coaches in this section do not
          apply to student assistant coaches (see Bylaw 11.01.5). (Revised’ 1/10/91 eft’ctive 8/1/92, 1/15/16 effective
           8/1/16,)
           1 1.7.5.1.3 Varsity/Freshman Team Football Program. [FCS] An institution that conducts a cham
          pionship subdivision football program that includes a varsity team and a freshman team may employ two
          additional coaches. Freshman eligibility for varsity team participation must be prohibited by the institution
          and the freshman ream must participate in five or more intercollegiate contests in order for the two ad
           ditional coaches to be employed. Such additional coaches may perform football-related duties only during
           the permissible playing and practice season in football. (Revised’ 1/10/91 efiCctive 8/1/92, 1/12/04 effective
           8/1/04, 12/15/06)
           17.7.5.1.4 Varsity/Junior Varsity/Freshman Team Football Program. [FCSJ An institution that
           conducts a championship subdivision football program that includes a varsity team, a junior varsity team
           and a freshman team may employ four additional coaches. Freshman eligibility for varsity or junior varsity
           team participation must be prohibited by the institution, the junior varsity team must participate in at least
           four intercollegiate contests and the freshman team must participate in at least five intercollegiate contests in
           order for the four additional coaches to be employed. Such additional coaches may perform football-related
           duties only during the permissible playing and practice season in football. (‘Revised’ 1/10/91 effective 8/1/92,
            ]/12/04 effective 8/1/04, 12/15/06)
           17.7.5.1.5 Varsity/Junior Varsity Football Program. [FCS] An institution that conducts a cham
           pionship subdivision football program that includes a varsity team and a junior varsity team may employ
           two additional coaches. The institution’s junior varsity’ ream must participate in at least four intercollegiate
           contests in order for the two additional coaches to be employed. Such additional coaches may perform
           football-related duties only during the permissible playing and practice season in football. (Revised’ 1/10/92
           effictive 8/1/92, 1/12/04 eJfrctive 8/1/04, 12/15/06)
            77.7.5.7.6 Sprint Football. [FCS] “The limits on the number of coaches in this section do nor apply to
           sprint football programs. Sprint football coaches are prohibited from off-campus recruiting.
            71.7.5.7.7 Special Attrition Provision. [FCS] The institution is permitted to meet these limitations
            through normal attrition only if the institution had in effect prior to September 15, 1990, a written ob
           ligation to the assistant coach through academic tenure, an enforceable contract or a formal security-of-
            employment commitment. (Revised’ 1/10/91 effictive 8/1/92,)
      71.7.5.2 Off-Campus Contact and Evaluation of Prospective Student-Athletes. [FCS] Only those
      coaches who are counted by the institution within the numerical limitations on head and assistant coaches may
      contact or evaluate prospective student-athletes off campus. (Revised’ 4/28/05 effictive 8/1/05, 1/19/13 effectite
      8/1/13)
 71.7.6 Limitations on Number of Coaches and Off-Campus Recruiters. There shall he a limit on
 the number of coaches (other than graduate assistant coaches per Bylaws 11 .01.3 and 11.01 .4, student assistant
 assistant coaches per Bylaw 11.0 1.5 and volunteer coaches per Bylaw 11.01.6) who may he employed by an
 institution and who may contact or evaluate prospective student—athletes of+ campus in each sport as fbllows:
 tRevised’ 1/10/9] effec’tii’e 8/1/92, 1/10/92 efictive 8/1/92. 1/9/96 efiCtrive 8/]t96, 1/1.il9’7, .j/2S/02 effCctive 8/1/02,
 1/12/04 effective 8/1/04, 4/29/04 ef/Cc’tivc 8/1/04 4/28/05, 2/3/06, 12/1 5/06 4/26/0 ffCcth’e 3/1/07 1/17/09 ef
fective 8/1/09, 1/15/11 effCctive 8/1/1], 4/28/11 eJjCctive 8/1/12, 6/11/1 1, 1/19/13 iffective 8/1/13, 1/18/14
                                                                                                                           e/Jectiz’e
 8/1/14, “/31/15, 1/15/16 effective 8/1/16’ 4/2671” effective 8/1/17)
            Sport                                Limit              Sport                                         Limit
            Baseball                                 3               Golf,  Men’s                                        2
            Basketball, Men’s                        4
                               .,,,,,.,.,.,,,,.,,,,,,,,.,,...
                                                                     Golf, Women’s    .................... ..............2
            Basketball,  Women’s                     4               Gymnastics, Men’s                                   3
             Beach Volleyball, Women’s               2               Gymnastics,   Women’s                               3
            Bowling, Women’s                          2              Ice Hockey, Men’s                                   3
             Equestrian                               3              Ice Hockey,  Women’s                                3
                                                      2              Lacrosse, Men’s                                     3
             fencing, Men’s
                                                      2              Lacrosse, Womens                                    3
             Fencing, Women’s
                                                                     Rifle, Men’s                                        2
             Football, Bowl Subdivision
                  (See Bylaw 11.7.4)                10               Rifle, Women’s                                      2
                                                                     Rowing,   Women’s                                   4
             Football, Championship Subdivision
                  (See Bylaw 11.7.5)                11               Rugby, Women’s                                      3
             Field Hockey                             3              Skiing, Men’s                                       2

                                             2017-18 Division I-August                                                            55
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 68 of 106

         Skiing, Womens                        .2              Cross Country!
         Soccer, Men’s                          3                  Track and Field, Men s              3
                                                3              Cross Countni, Women’s
         Soccer Women’s                                                                                2
                                                                    (Without Track and field)
         Softball                               3
                                                               Track and Field, Womens                 3
         Swimming, Mens                         2
                                                               Cross Country!Track and Field,
         Swimming and Diving, Mens                                  Women’s                            3
         Swimming, Women’s                     2               Triathlon, Women’s                      2
         Swimming and Diving, Women’s          3               Volleyball, Men’s                       3
         Tennis, Men’s                         2               Volleyball, Women’s                     3
         Tennis, Women’s                       2               Water Polo, Men’s                       3
         Cross Country Mens                                    Water Polo Womens                       3
              (Without Track and Field)         2               Wrestling                              3
          Track and field, Men’s               3
     1 7.7.6.7 Combined Sports      Program.   [A] A member institution that conducts a combined program in a
     sport (one in which all coaching staff members in the same sport are involved in practice activities or competi
     tion with both the men’s and women’s teams on a daily basis) may employ the total number of coaches specified
     separately for men and for women in that sport. (AdopteeL 1/16/93)
     77.7.6.2 Exceptions to Number Limits. [A] No individual other than coaches designated to fill the coach
     ing limits set forth in Bylaw 11 .7.6 may participate in any manner in the coaching of the intercollegiate team
     of a member institution during any game, practice or other organized activity, with the following exceptions:
     (Revised 1/10/91 eJ/!’ctive 8/1/92)
         71.7.6.2.7 Weight or Strength Coach. [A] A weight (strength and conditioning) coach may conduct
         flexibilir warm-up and physical conditioning activities prior to any game and prior to or during any prac
         tice or other organized activities withotit being included in the limitations on number of coaches. (ReviseeL
         1/10/91 fi1’ctive 8/1/92)
         11.7.6.2.2 Student Assistant Coach. [Al An institution may employ student assistant coaches (see
         Bylaw 11.01.5). The limit on the number of student assistant coaches in each sport shall be the same as the
         limit on the number of coaches in the sport per Bylaw 11.7.6. (Reviseth 1/10/91 effi’ctive 8/1/92, 8/23/05,
         4/29/10 eft’ctive 8/1/10, 1/15/16 ff!’ctive 8/1/16,)
         77.7.6.2.3 Volunteer Coach. [Al In sports other than football, basketball, women’s equestrian, women’s
         rowing, swimming and diving and women’s triathlon, a member institution may use the services of one
         volunteer coach (per Bylaw 11.01.6). Indoor track and field, outdoor track and field, and cross country
         are separate sports for purposes of this provision. In sports in which the NCAA conducts separate men’s
         and women’s championships, a combined men’s and women’s program may use two volunteer coaches.
         (Adopted: 1/19/92 effictive 8/1/92, Revised 4/26/01 effctive 8/1/01, 1/8/07 effective 8/1/07 1/18/14 eflctive
         8/1/14 1/15/16 effictive 8/1/16)
              71.7.6.2.3.7 Volunteer Coach—Women’s Rowing. [A] In women’s rowing, an institution may
              use the services of four volunteer coaches. (At/opted 4/25/01 ejfrctive 8/1/01)
              17.7.6.2.3.2 Volunteer Coach—Swimming and Diving. [Al An institution that conducts sepa
              rate men’s and women’s swimming programs with a combined men’s and women’s diving program may
              employ three volunteer coaches, one for men’s swimming, one for women’s swimming and one for
              diving. An institution that only sponsors either men’s swimming and diving or women’s swimming and
              diving may use the services of two volunteer coaches, one for swimming and one for diving. (Adopted:
              1/10/95 jfrctiz’e 8/1/95, Revised: 1/15/16 effi’ctive 8/1/16)
              77.7.6.2.3.3 Volunteer Coach—Cross Country/Track and Field. [Al An institution that spon
              sors cross country, indoor track and field, or outdoor track and field as separate sports may use the
              services of one volunteer coach for each of the sports that it sponsors. Each volunteer coach may coach
              student-athletes in any of the three sports throughout the academic year. (Adopted: 4/27/00 flctive
              8/1/00)
              17.7.6.2.3.4 Volunteer Coach—Track and Field—Pole Vault. [Al An institution that competes
              in pole vault may use the services of one additional volunteer coach (to coach both genders), limited to
              coaching pole vault. (Adopted: 1/12/04)
              71.7.6.2.3.5 Volunteer Coach—Women’s Equestrian. [A] In women’s equestrian, an institution
              may use the services of one volunteer coach for the hunt seat riding discipline and one volunteer coach
              for the western riding discipline. (At/opted 1/8/07 effi’ctive 8/1/07)
              71.7.6.2.3.6 Volunteer Coach—Women’s Triathion. [Al In women’s triathlon, an institution
              may use the services of one volunteer coach for the swimming element, one volunteer coach for the
              cycling element and one volunteer coach for the running element. (Adopted 1/18/14 effictive 8/1/14)

56                                   2017-18 Division 1-August
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 69 of 106

 1 1.7.6.2.4 Special Attrition Provision. [Al The institution is permitted to meet these limitations
 through normal attrition only if the institution had in effect prior to September 15, 1990, a written obliga
 tion to the assistant coach through academic tenure, an enforceable contract or formal security-of-employ
 ment commitment. (Revised: 1/10/91 ej5%ctive 8/1/92)
 17.7.6.2.5 Additional Coaches—National Service Academies. [A] National service academics may
 employ two additional coaches in basketball. (Revised: 1/10/91 effctiz’e 8/1/92, 1/12/04 efflctit’e 8/1/04)
 71.7.6.2.6 Exception for Lightweight Rowing. [A] An institution that conducts a rowing program
 that includes heavyweight rowing and lightweight rowing may employ two additional coaches. Each of the
 institution’s rowing teams must have at least one eight” or two “fours” that compete in at least four spring
 events. (Adopted: 1/9/96 effective 8/1/96)
 1 7.7.6.2.7 Graduate Assistant Coach—Women’s Rowing. [A] In women’s rowing, an institution
 may employ one graduate assistant coach (see Bylaw 11 .01.4). tAdopred 1/9/06 effctiee 8/1/06)




                             2017-18 Division f—August                                                     57
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 70 of 106

                                                          RGURE 11-1
                                                Coaches’ Compensation and Benefits

                                                               Head Coach                            Graduate
                                                             (Bylaw 11.01.2)    Volunteer         AssistantCoach    Student Assistant
                                                             Assistant Coach   Coach (Bylaw       (Bylaws 11.01.3     Coach (Bylaw
                                                             (Bylaw 11.01.2)     11.01.6)           and 11.01.4)        11.01.5)

I. Compensation or Remuneration
    A,        In excess of full grant-in-aid based                  X
              on nonresident status
    B.        Not more than full grant-in-aid                                                            X                  X
              based on actual resident status
    C.        Compensation or remuneration from                                       X
              athletics department prohibited
    D,        Mayreceivecampcompensation                            X                 X                  X                  X
              from athletics department
    E.        Mayreceivecampcompensationfrom                        X                 X                  I                  X
              source other than athletics department
    F.        Employment outside athletics                          X                 X            X (only during           X
              department arranged by institution                                                      summer)
    G.        May receive compensation from                         X                 X                                     X
              institution for duties actually performed
              outside athletics department, from
              source outside athletics department
    H.        Bowl or postseason-play bonuses                       X
     I.       Established graduate or postgraduate                                                       X
              award administered outside the institution
II. Benefits
    A.        Complimentary-ticket limit                        Unlimited         2 (home                4          Regular Season: 4*
                                                                               contests only in                      Postseason: 6*
                                                                                coach’s sport)
    B.        Training table (over and above                        X
              I-A, B and C compensation)
    C.        Useofcar(overandabovel-A,                             X
              B and C compensation)
    D.        Country club/health club membership                   X
              or similar complimentary services (over
              and above I-A, B or C compensation)
    E.        Benefits available to all institutional               X                                    X
              employees (life insurance, health insurance,
              disability insurance, tuition waiver)
     F.       Reduction in teaching load without                    X
              reduction in non-athletics department
              compensation in recognition of
              coaching duties (in addition to
              I-A, B or C compensation)
    6.        Complimentarymeals incidental                         X                 X                  X                  X
              to organized team activities, other
              than training table meals, or in
              conjunction with official visits
    H.        Actual and necessary expenses for                     X                                     I
              spouse and children to attend a
              postseason football game or an NCAA
              championship in football or, in women’s
              rowing, a season-ending tournament
         I.   Incidental expenses during                                                                  X
              travel and practice for NCAA
              championship or bowl game
‘   Admissions, not hard tickets.



58                                                   2017-18 Division 1— August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 71 of 106

                                                     FIGURE 17-2
                                          Coaches’ Reimbursable Expenses

                                                     Head Coach                           Graduate
                                                   (Bylaw 11.01.2)                     Assistant Coach    Student Assistant
                                                   Assistant Coach   Volunteer Coach   (Bylaws 11 .07.3     Coach (Bylaw
                                                   (Bylaw 11.07.2)   (Bylaw 11.07.6)     and 11.01.4)         11.01.5)

Expenses—Reimbursable (Room, Board and Transportation)
A.    Awaygames                                           X                 X                 X                   X
 B.   Off-campus recruiting contacts                      X
C.    Evaluate prospective student-athletes               X
D.    Parking expenses associated with                    X                 X                 X                   X
      practice and competition




                                              2017-18 Division I- August                                                  59
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 72 of 106
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 73 of 106

BYLAW, ARTICLE 12

Amateurism and Athletics Eligibility
1201 Genera’ Principles.
                                                                                                                         for inter
12.01.1 Eligibility for Intercollegiate Athletics. Only an amateur student-athlete is eligible
collegiate athletics participation in a particular sport.
                                                                                                                   to be an inte
12.01.2 Clear Line of Demarcation. Member institutions’ athletics programs are designed
                                                                                       integral  part of the student   body, thus
gral part of the educational program. The student-athlete is considered an
maintaining a clear line of demarcation between college          athletics and    professional  sports.
12.01.3 “Individual” vs. “Student-Athlete.” NCAA amateur status may be lost as a result of activities
                                                                                                                         in certain
prior to enrollment in college. If NCAA rules specify that an “individual” may or may not participate
                                                   and  after enrollment    in  a  member   institution.  IfNCAA     rules  specihr
activities, this term refers to a person prior to
a “student-athlete,” the   legislation applies only  to that  person’s  activities  after enrollment.
                                                                                                                              con
12.01.4 Permissible Grant-in-Aid. A grant-in-aid administered by an educational institution is not
                                     of pay  for athletics skill, provided   it does   not exceed  the  financial aid  limitations
sidered to be pay or the promise
set by the Association’s membership.

12.02 Definitions and Applications.
7 2.02.1 Agent. [A] An agent is any individual who, directly or indirectly: (Adopted 1/14/12)
                                                                                                              ability or
(a) Represents or attempts to represent an individual for the purpose of marketing his or her athletics
     reputation for financial gain; or
                                                                                                       te’s enrollment
(b) Seeks to obtain any type of financial gain or benefit from securing a prospective student-athle
     at an educational institution or from a student-athle te’s potential earnings as a professional athlete.
     72.02.7.1 Application. [Al An agent may include, but is not limited to, a certified contract advisor, financial
                                                                                                          such persons.
     advisor, marketing representative, brand manager or anyone who is employed or associated with
     (Adopted: 1/14/12)
72.02.2 Actual and Necessary Expenses. Actual and necessary expenses are limited to: (Adopted 1/19/13
effictiz’e 8/1/13,)
(a) Meals;
(b) Lodging;
(c) Apparel, equipment and supplies;
(d) Coaching and instruction;
(e) Health/medical insurance;
                                                                                                      home to train
(f) Transportation (expenses to and from practice and competition, cost of transportation from
       ing/practice site at the beginning of the season/preparation for an event and from training/prac tice/event site
       to home at the end of season/event);
(g)    Medical   treatment and physical therapy;
 (h) facility usage;
 (i) Entry fees; and
 (j) Other reasonable expenses.
      12.02.2.1 Application Unless otherwise permitted by the NCAA constitution or bylaws, actual and neces
                                                                                                                                or for
      sary expenses may be provided only if such expenses are for competition on a team or in a specific event
                                                                                                       be commensura      te with  the
      practice that is directly related to such competition. The value of such expenses must
                                                                              in which   the expenses are  provided   and   must  not
      fair market value of similar goods and services in the locality
                                                                                                                           other than
      be excessive in nature. Actual and necessary expenses shall not include the expenses or fees of anyone
                      who   participates as a member      of the  team  or in a specific event. (Adopted:  1/19/13  ejfrctive 8/1/13)
      the individual
                                                                                                                               sports,
 72.02.3 Calculation of Actual and Necessary Expenses—Individual Sports. In individual
                                        actual  and   necessary     expenses  shall be  based  on expenses   incurred   during   each
 the calculation of an individual’s
                                                                                                       1/19/13   effective  8/1/13.)
 calendar year (January—December), rather than on an event-by-event basis. (Adopted:
                                                                                                                         reference to
 7 2.02.4 Individual. An individual, for purposes of this bylaw, is any person of any age without
 enrollment in an    educational   institution   or  status  as a  student-athle te.
                                                                                                                                when
  7 2.02.5 Intercollegiate Competition. Intercollegiate competition is considered to have occurred
                                 a two-year    or  a  four-year    collegiate  institution  does  any of  the  following:    (Revised
 a student-athlete in either
  1/10/91, 1/16/93, 1/11/94, 1/10/95, 1/9/06)

                                          2017-18 Division 1—August                                                                61
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 74 of 106

(a) Represents the institution in any contest against outside competition, regardless of how the competition is
    classified (e.g., scrimmage, exhibition or joint practice session with another institution’s team) or whether the
    student is enrolled in a minimum full-time program of studies;
tb) Competes in the uniform of the institution, or, during the academic year, uses any apparel (excluding apparel
    no longer used by the institution) received from the institution that includes institutional identification; or
(c) Competes and receives expenses (e.g., transportation, meals, room or entry fees) from the institution for the
    competition.
    12.02.5.1 Exempted Events. Participation in events listed in Bylaw 16.8.1.2 is exempted from the applica
    tion of this legislation. (Reviseth 1/10/92)
    12.02.5.2 Participation on an Institution’s Club Team. Participation on a collegiate institutions club
    team is exempted from the application of this legislation, provided the institution did not sponsor the sport on
    the varsity intercollegiate level at the time of participation. (Adopted 6/24/09,)
12.02.6 Limited Benefit—Prior to Initial Full-Time Enrollment at an NCAA Institution—Ex
penses from a Permissible Source. Prior to initial full-time enrollment at an NCAA institution, if an
individual receives expenses from a permissible source (e.g., event sponsor, club team) that exceed his or her actual
and necessary expenses by $300 or less, the eligibility of the individual shall not be affected. (Adopted 1/19/13
cffctive 8/1/13)
12.02.7 Limited Benefit—Enrolled Student-Athlete—Expenses from a Permissible Source. If
a student-athlete engages in permissible outside competition and receives expenses from a permissible source (e.g.,
event sponsor, club team) that exceed his or her actual and necessary expenses by $300 or less, the eligibility of the
student-athlete shall not be affected and the institution is not required to submit a self-report of the infraction.
(Adopted: 1/19/13 eJ/’ctive 8/1/13,)
12.02.8 Organized Competition. Athletics competition shall be considered organized if any of the follow
ing conditions exists: (Adopted 7/31/14)
(a) Competition is scheduled and publicized in advance;
(b) Official score is kept;
(c) Individual or team standings are maintained;
(d) Official timer or game officials are used;
(e) Admission is charged;
(f) Teams are regularly formed or team rosters are predetermined;
(g) Team uniforms are used;
(h) A team is privately or commercially sponsored; or
(i) The competition is either directly or indirectly sponsored, promoted or administered by an individual, an
      organization or any other agency
 12.02.9 Pay. Pay is the receipt of funds, awards or benefits not permitted by the governing legislation of the
Association for participation in athletics.
 12.02.10 Professional Athlete. A professional athlete is one who receives any kind of payment, directly or
 indirectly, for athletics participation except as permitted by the governing legislation of the Association.
 12.02.77 Professional Athletics Team. A professional team is any organized team that: (Revised 4/25/02
ejfrctive 8/1/02, 2/8/02, 4/23/03, 4/24/04, 10/28/04)
(a) Provides any of its players more than actual and necessary expenses for participation on the team, except as
     otherwise permitted by NCAA legislation. Actual and necessary expenses are limited to the items listed in
     Bylaw 12.02.2, provided the value of these items is commensurate with the fair market value in the locality’ of
     the player(s) and is not excessive in nature; or
(b) Declares itself to be professional.
72.02.7 2 Religious Mission, Official. An official religious mission is one that is established by the reli
gious organization of which the individual is a member and that results in the individual being unable to attend a
collegiate institution during the period of the mission. (Revised 1/9/06 4/2/10)
12.02.1 3 Student-Athlete. A student-athlete is a student whose enrollment was solicited by a member of
the athletics staff or other representative of athletics interests with a view toward the student’s ultimate participa
tion in the intercollegiate athletics program. Any other student becomes a student-athlete only when the student
reports for an intercollegiate squad that is under the jurisdiction of the athletics department, as specified in
Constitution 3.2.4.5. A student is not deemed a student-athlete solely on the basis of prior high school athletics
participation.
12.02.74 Triathlon and Cross Country, Track and Field and Swimming. Triathlon and cross coun
try are considered the same sport, triathlon and track and field are considered the same sport, and triathlon and
swimming are considered the same sport for purposes of Bylaw 12. (Adopted 1/18/14 ective 8/1/14)

62                                   2017-l8DMsion I-August
        Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 75 of 106

72.02.7 5 Volleyball and Beach Volleyball. Volleyball and beach volleyball are considered the same sport
for the purposes of Bylaws 121, 12.2 and 12.8.3.2. (Adopted: 8/26/10, Revised 7/31/14,)

72.7 General Regulations.
An individual must comply with the following to retain amateur status. (See Bylaw 12.12 regarding the eligibility
restoration process.)
72.7.7 Validity of Amateur Status. As a condition and obligation of membership, it is the responsibility
ofan institution to determine the validity of the information on which the amateur status ofa prospective student-
athlete (including two-year and four-year college transfers initially enrolling at an NCAA Division I institution)
and student-athlete is based. (See Bylaw 14.01.3.) (Adopted 1/9/O6effictive 8/1/O6forattfinatcertiflcationsforstu-
dent-athletes initially enrolling at a Division I or Division II institution on or after 8/1/07, Revised: 1/8/07, 4/30/07,)
     1 2.7 .1.1 Amateurism Certification Process. An institution shall use an initial eligibility center approved
     by the Board of Governors to determine the validity of the information on which the amateur status of a student-
     athlete is based. (Adopted: 1/9/06 eJJ’ctive 8/1/06Jr final certiftcations for student-athletes initthtty enrotting at a
     Division I or Division II institution on or after 8/1/07 Revised. 4/30/07 10/30/14)
           72.7.7.7.1 Scope. The certification of amateur status issued by the NCAA Eligibility Center is limited
          to activities that occur prior to a prospective student-athletes request for final amateurism certification or
          his or her initial full-time enrollment at an NCAA Division I or II institution, whichever occurs earlier.
           (Adopted 4/3 0/0 7)
           72.7.7.7.2 Institutional Responsibilities.
                12.1.1.1.2.7 Amateur Status After Certification. An institution is responsible for certifying the
                amateur status of a prospective student-athlete (including two-year and four-year college transfers mi
                tialh’ enrolling at an NCAA Division I institution) from the time he or she requests that a final certifica
                tion be issued by the NCAA Eligibility Center or from the time he or she initially enrolls as a full-time
                student at an NCAA Division I or 11 institution (whichever occurs earlier). (Adopted 4/30/07,)
                12.1.7.7.2.2 Sharing Information and Reporting Discrepancies. If an institution receives ad
                ditional information or otherwise has cause to believe that a prospective student-athlete’s amateur status
                has been jeopardized, the institution is responsible for promptly notifying the NCAA Eligibility Center
                of such information. Further, an institution is responsible for promptly reporting to the NCAA Eli
                gibility Center all discrepancies in information related to a student-athlete’s amateurism certification.
                 (Adopted: 4/3 0/0 7)
           72.7.7.1.3 Eligibility for Practice or Competition. Prior to engaging in practice or competition, a
           student-athlete shall receive a final certification of amateur status based on activities that occur prior to his
           or her request for final certification or initial hill-time enrollment at an NCAA Division I or II institution
           (whichever occurs earlier). (Adopted: 4/3 0/0 7)
                 72.7.7.1 .3.7 Temporary Certification. If a prospective student-athlete reports for athletics par
                 ticipation before the student’s amateur status has been certified, the student may practice, but not
                 compete, for a maximum period of45 days. After this period, the student shall have his or her amateur
                 status certified to continue to practice or to compete. (Adopted: 1/9/06 ejfrctive 8/1/O6for allfinal certi
                ficationsfrr student—athletes initially enrotting at a Division I or Division Ii institution on or after 8/1/07
                 Revised: 11/29/09)
                 72.7.1.1.3.2 Effect of Violations. A violation of Bylaw 12.1.1.1.3 or Bylaw 12.1.1.1.3.1 in which
                 the student-athlete is subsequently certified without conditions shall be considered an institutional
                 violation per Constitution 2.8.1 but shall not affect the student-athlete’s eligibilit (Adopted: 10/29/15)
           72.1.7.1.4 Eligibility for Practice After a Final Not-Certified Certification. After a final not-cer
           tified certification is rendered, a student-athlete may continue to engage in practice activities, provided
           the institution has submitted a notice of appeal. At the point in which all appeal opportunities have been
           exhausted and no eligibility has been granted, the student-athlete may no longer participate in practice
           activities. (Adopted: 3/21/0 7,)
 12.1.2 Amateur Status. An individual loses amateur status and thus shall not be eligible for intercollegiate
 competition in a particular sport if the individual: (Revised: 4/25/02 eftctive 8/1/02, 4/23/03 eftctive 8/1/03,
 4/29/1 0 ff’ctive 8/1/10,)
 (a) Uses his or her athletics skill (directly or indirectly) for pay in any form in that sport;
 (b) Accepts a promise of pay even if such pay is to be received following completion of intercollegiate athletics
      participation;
 (c) Signs a contract or commitment of any kind to play professional athletics, regardless of its legal enforceability
      or any consideration received, except as permitted in Bylaw 12.2.5.1;

                                        2017-18 Division 1-August                                                           63
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 76 of 106

(d) Receives, direcdv or indirecdv, a salary, reimbursement of expenses or any other form of financial assistance
    from a professional sports organization based on athletics skill or participation, except as permitted by NCAi\
    rules and regulations;
(e) Competes on any professional athletics team per Bylaw 12.02.11, even ifno pay or remuneration for expenses
    was received, except as permitted in Bylaw 12.2.3.2.1;
(f) After initial full-time collegiate enrollment, enters into a professional draft (see Bylaw 12.2.4); or
(g) Enters into an agreement with an agent.
    12.1.2.1 Prohibited Forms of Pay. “Pay;” as used in Bylaw 12.1.2 above, includes, but is not limited to, the
    following:
         7 2.7.2.7.7 Salary, Gratuity or Compensation. Any direct or indirect salary, gratuin’ or comparable
         compensation.
         72.7.2.7.2 Division or Split of Surplus. Any division or split of surplus (bonuses, game receipts, etc.).
         72.7.2.1.3 Educational Expenses. Educational expenses not permitted by the governing legislation of
         this Association (see Bylaw 15 regarding permissible financial aid to enrolled student-athletes).
              12.1.2.1.3.7 Educational Expenses or Services—Prior to Collegiate Enrollment. A pro
              spective student-athlete may receive educational expenses or services (e.g., tuition, fees, room and
              board, books, tutoring, standardized test preparatory classes) prior to collegiate enrollment from any
              individual or entity other than an agent, professional sports team/organization, member institution or
              a representative of an institution’s athletics interests, provided the payment for such expenses or services
              is disbursed directly to the individual, organization or educational institution (e.g., high school, prepa
              raton’ school) providing the educational expense or service. (Adopted: 4/25/02 ejfrctive 8/1/02, Revised
               1/14/08)
               12.1.2.7.3.2 Educational Expenses From Outside Sports Team or Organization—After
              Collegiate Enrollment. Educational expenses provided to an individual after initial collegiate en
              rollment by an outside sports team or organization that are based on any degree on the recipient’s
              athletics ability [except for financial aid that is received from a team or organization that conducts a
              competitive sports program by an individual who is not a member of that team or organization (see
              Bylaw 15.2.6.3)], even if the funds are given to the institution to administer to the recipient. (Revised
               1/10/95, 4/25/02 ff?ctive 8/1/02, 1/15/1] effective 8/1/11, 8/18/1])
                    72.7.2.7.3.2.7 Educational Expenses—Olympic Committee. A student-athlete may re
                    ceive educational expenses awarded by the U.S. Olympic Committee (or for international student-
                   athletes, expenses awarded by the equivalent organization of a foreign country) pursuant to the
                   applicable conditions set forth in Bylaw 15.2.6.4. (Adapted 4/15/97, Revised 11/1/00, 4/25/02
                   ff’ctive 2/1/02)
                   1 2.7.2.7.3.2.2 Educational Expenses—National Governing Body. A student-athlete
                   may receive educational expenses awarded by a U.S. national governing body (or, for international
                   student-athletes, expenses awarded by the equivalent organization of a foreign country) pursuant
                   to the applicable conditions set forth in Bylaw 15.2.6.4. (4dopted 1 0/28/97 ffctive 8/1/98, Re
                   vised 11/1/00, 4/25/02 eftctive 8/1/02,)
          72.7.2.3.4 Expenses, Awards and Benefits. Excessive or improper expenses, awards and benefits.
              12.7.2.7.4.7 Cash or Equivalent Award. Cash, or the equivalent thereof (e.g., trust fund), as an
              award for participation in competition at any time, even if such an award is permitted under the rules
              governing an amateur, noncollegiate event in which the individual is participating. An award or a cash
              prize that an individual could not receive under NCAA legislation may not be forwarded in the indi
              vidual’s name to a different individual or agency; (Revised 4/25/02 ffèctive 8/1/02)
                   12.1.2.7.4.1.7 Exception—Prospective Student-Athlete’s Educational Institution. A
                   financial award may be provided to a prospective student-athlete’s educational institution in con
                   junction with the prospective student-athlete being recognized as part of an awards program in
                   which athletics participation, interests or ability is a criterion, but not the sole criterion, in the
                   selection process. Such an award must also include nonathletics criteria, such as the prospective
                   student-athlete’s academic record and nonathletics extracurricular activities and may not be based
                   on the prospective student-athlete’s place finish or performance in a particular athletics event. In
                   addition, it is permissible for an outside organization (other than a professional sports organiza
                   tion) to provide actual and necessary expenses for the prospective student-athlete (and the prospec
                   tive student-athlete’s parents or other relatives) to travel to a recognition event designed to recog
                   nize the prospective student-athlete’s accomplishments in conjunction with his or her selection as
                   the recipient of a regional, national or international award. (Adopted 10/28/99)
                   72.7.2.3.4.7.2 Operation Gold Grant. An individual (prospective student-athlete or student-
                   athlete) may accept funds that are administered by the U.S. Olympic Committee pursuant to its
                   Operation Gold program. (Adapted 4/26/01 ejfrctive 8/1/0])


64                                     2017-12 Division I- August
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 77 of 106

         72.1.21.4.1.3 Incentive Programs for International Athletes. An international prospec
         tive student-athlete or international student-athlete may accept funds from his or her country’s
         national Olympic governing body (equivalent to the U.S. Olympic Committee) based on place
         finish in one event per year that is designated as the highest level of international competition for
         the year by the governing hod. (Adopted: 1/] 715 efJctive 8/1/15)
     12.1.2.1.4.2 Expenses/Awards Prohibited by Rules Governing Event. Expenses incurred or
     awards received by an individual that are prohibited by the rules governing an amateur, noncollegiate
     event in which the individual participates.
     12.1.2.1.4.3 Expenses from an Outside Sponsor. An individual who participates in a sport as
     a member of a team may receive actual and necessary expenses for competition and practice held in
     preparation for such competition (directly related to the competition and conducted during a continu
     ous time period preceding the competition) from an outside sponsor (e.g., team, neighbor, business)
     other than an agent or a representative of an institution’s athletics interests (and, after initial full-time
     collegiate enrollment, other than a professional sports organization). An individual who participates in
     a sport as an individual (not a member of a team) may receive actual and necessary expenses associated
     with an athletics event and practice immediately preceding the event, from an outside sponsor (e.g.,
     neighbor, business) other than an agent or a representative of an institution’s athletics interests (and,
     after initial full-time collegiate enrollment, other than a professional sports organization). (Revised
     8/26/10, 1/19/13 ejfrctive 8/1/13, 11/7/13)
          12.1.2.7.4.3.1 Expenses Prior to Full-Time Collegiate Enrollment—Professional
          Sports Organization. Prior to full-time collegiate enrollment, an individual may accept up to
          actual and necessary’ expenses for competition and practice held in preparation for such competi
          tion from a professional sports organization that sponsors the event. (Adopted: 10/16/12)
          72.7.2.1.4.3.2 Expenses/Benefits Related to Olympic Games. Members of an Olympic
          team may receive all nonmonetary benefits and awards provided to members of an Olympic team
          beyond actual and necessary expenses and any other item or service for which it can be demon
          strated that the same benefit is available to all members of that nation’s Olympic team or the spe
          cific sport Olympic team. (Adopted 11/1/00, Revised: 1/19/13 eft’ctive 8/1/13)
     72.7.2.1.4.4 Expenses for Parents/Legal Guardians of Participants in Athletics Competi
     tion. Expenses received by the parents or legal guardians of a participant in athletics competition from
     a nonprofessional organization sponsoring the competition in excess of actual and necessary travel,
     room and board expenses, or any entertainment expenses, unless such expenses are made available to
     the parents or legal guardians of all participants in the competition. (Adopted: 1/16/93, Ret’ised 1/11/97)
            12.1.2.1.4.4.1 Postseason Bowl Event. [FBS] On one occasion per year, a student-athlete
            may designate either additional individuals or substitutes (not to exceed a total of six individuals)
            to receive entertainment expenses related to an event organized by the nonprofessional sponsor of
            a postseason bowl game specifically for the parents or legal guardians of student-athletes participat
            ing in the postseason bowl, The additional individuals or substitutes designated by the student-
            athlete shall be subject to the review and approval of the institution’s athletics director, or his or her
         designee. (Adopted 4/29/04 eftctive 8/1/04)
 72.7.2.1.5 Payment Based on Performance. Any’ payment conditioned on the individual’s or team’s
 place finish or performance or given on an incentive basis that exceeds actual and necessary expenses, or
 receipt of expenses in excess of the same reasonable amount for permissible expenses given to all individuals
 or team members involved in the competition. (Revised 4/25/02 ff’ctive 8/1/02, 1/19/13 effective 8/1/13,)
      72.7.2.7.5.1 Operation Gold Grant. An individual (prospective student-athlete or student-ath
      lete) may accept funds that are administered by the U.S. Olympic Committee pursuant to its Opera
      tion Gold program. (Adopted 4/26/0])
      72.7.2.7.5.2 Incentive Programs for International Athletes. An international prospective
      student-athlete or international student-athlete may accept funds from his or her country’s national
      Olympic governing body (equivalent to the U.S. Olympic Committee) based on place finish in one
      event per year that is designated as the highest level of international competition for the year by the
      governing body. (Adopted 1/17/15 effective 8/1/15)
      72.1.2.7.5.3 Awards Based on Performance in Outside Competition. An individual may re
      ceive an award (e.g., trophy, medal, saddle) based on place finish or performance in outside competi
      tion, subject to the applicable awards limits (see Bylaw 16.1). (Adopted 8/26/1 0)
  72.7.2.7.6 Preferential Treatment, Benefits or Services. Preferential treatment, benefits or services
 because of the individual’s athletics reputation or skill or pay-back potential as a professional athlete, unless
 such treatment, benefits or services are specifically permitted under NCAA legislation. [RI (Revised: 1/11/94,
 1/14/08)

                                2077-18 Division i—August                                                          65
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 78 of 106

          12.1.2.1.7 Prize for Participation in Institution’s Promotional Activity. Receipt of a prize for par
          ticipation (involving the use of athletics ability) in a member institution’s promotional activity that is in
          consistent with the provisions of Bylaw 12.5 or approved ofEcial interpretations. (Revised: ]1/1/07efl’ctive
          8/1/08)
     12.1.2.2 Use of Overall Athletics Skill—Effect on Eligibility. Participation for pay in competition that
     involves the use ofoverafl athletics skill (e.g., “superstars” competition) constitutes a violation of the Association’s
     amateur-status regulations; therefore, an individual participating for pay in such competition is ineligible for
     intercollegiate competition in all sports. (See Bylaw 12.5.2.3,3 for exception related to promotional contests.)
     (Revised: 4/25/02 e//ctive 8/1/02,)
     12.1.2.3 Road Racing. “Road racing” is essentially the same as cross cotlntr)’ or track and field competition
     and cannot be separated effectively from those sports for purposes ofBvlaws 12.1, 12.2 and 12.8.3.2. Therefore,
     a student-athlete who accepts pay in am’ form for participation in such a race is ineligible for intercollegiate cross
     country or track and field competition. (Revised: 4/25/02 ,&ctive 8/1/02,)
     12.1.2.4 Exceptions to Amateurism Rule.
          12.7.2.4.7 Exception for Prize Money Based on Performance—Sports Other Than Tennis. In
          sports other than tennis, an individual may accept prize money based on his or her place finish or perfor
          mance in an athletics event. Such prize money may not exceed actual and necessary expenses and may be
          provided only by the sponsor of the event. The calculation of actual and necessary expenses shall not include
          the expenses or fees of anyone other than the individual (e.g., coach’s fees or expenses, parent’s expenses).
          (Adopted’ 4/25/02 effi’ctive 8/1/02, Revised’ ]2/12/O6applicable to an3 expenses received b3 aprospective student-
          athlete on or after 8/23/06 4/26/12, 1/19/13 effective 8/1/13,)
          12.7.2.4.2 Exception for Prize Money—Tennis.
               72.1.2.4.2.7 Prior to Full-Time Collegiate Enrollment. In tennis, prior to full-time collegiate
               enrollment, an individual may accept up to $10,000 per calendar year in prize money based on his
               or her place finish or performance in athletics events. Such prize money may be provided only by the
               sponsor of an event in which the individual participates. Once the individual has accepted S 10,000
               in prize money in a particular year, he or she may receive additional prize money on a per-event basis,
               provided such prize money does not exceed the individual’s actual and necessary expenses for participa
               tion in the event. The calculation of actual and necessary expenses shall not include the expenses or fees
               of anyone other than the individual (e.g., coach’s fees or expenses, parent’s expenses). (Adopted 4/26/12,
               Revised’ 1/19/13 ejfrctive 8/1/13)
               72.7.2.4.2.2 After Initial Full-Time Collegiate Enrollment. In tennis, after initial full-time col
               legiate enrollment, an individual may accept prize money based on his or her place finish or perfor
               mance in an athletics event. Such prize money may not exceed actual and necessary expenses and may
               be provided only by the sponsor of the event. The calculation of actual and necessary expenses shall not
               include the expenses or fees of anyone other than the individual (e.g., coach’s fees or expenses, parent’s
               expenses). (Adopted: 1/19/13 ,ff’ctive 8/1/13)
          7 2.7.2.4.3 Exception for Payment Based on Team Performance. An individual may accept pay
          ment from his or her amateur team or the sponsor of the event based on his or her team’s place finish or
          performance, or given on an incentive basis (e.g., bonus), provided the combination of such payments and
          expenses provided to the individual does not exceed his or her actual and necessary expenses to participate
          on the team. The calculation of actual and necessary expenses shall not include the expenses or fees of any
          one other than the individual (e.g., coach’s fees or expenses, parent’s expenses). (Adopted 1 0/28/10, Revised:
          1/19/13 eff’ctive 8/1/13)
          72.7.2.4.4 Exception for Insurance Against Disabling Injury or Illness, or Loss of Value. [A] An
          individual may borrow against his or her future earnings potential from an established, accredited com
          mercial lending institution exclusiveh’ for the purpose of purchasing insurance (with no cash surrender
          value) against a disabling injury or illness that would prevent the individual from pursuing a chosen career
          or for the purpose of purchasing loss-of-value insurance, provided a third parry (including a representative
          of an institution’s athletics interests) is not involved in arrangements for securing the loan. However, an
          institution’s president or chancellor (or his or her designated representative from outside the department of
          athletics) may designate an institutional staff member (or staff members) (e.g., professional sports counsel
          ing panel) to assist a student-athlete with arrangements for securing the loan and insurance. The institution
          shall retain copies of all documents related to loan transactions and insurance policies, regardless of whether
          the institution is involved in the arrangements. (Revised’ 1/16/93, 1/14/97 effective 8/1/97 1/16/1 0, 1/17/15,)
          72.7.2.4.5 Exception for Institutional Fundraising Activities Involving the Athletics Ability
          of Student-Athletes. Institutional, charitable or educational promotions or fundraising activities that
          involve the use of athletics ability by student-athletes to obtain funds (e.g., “swim-a-thons”) are permitted
          only if: (Revised 5/11/05,)
          (a) MI money derived from the activity’ or project go directly to the member institution, member confer
               ence or the charitable, educational or nonprofit agency;

66                                     2017- 18 Division I August      —
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 79 of 106

 (b) The student-athletes receive no compensation or prizes for their participation; and
 (c) The provisions of Bylaw 12.5.1 are satisfied.
 12.1.2.4.6 Exception for USOC Elite Athlete Health Insurance Program. An individual may re
 ceive the comprehensive benefits of the USOC Elite Athlete Health Insurance Program. (Adopted: 1/10/90)
 12.1.2.4.7 Exception for Training Expenses. An individual (prospective or enrolled student-athlete)
 may receive actual and necessary expenses [including grants, but not prize moneys whereby the recipient has
 qualified for the grant based on his or her performance in a specific event(s)] to cover development training,
 coaching, facility usage, equipment, apparel, supplies, comprehensive health insurance, travel, room and
 board without jeopardizing the individual’s eligibility for intercollegiate athletics, provided such expenses are
 approved and provided directly by the US. Olympic Committee (USOC), the appropriate national govern
 ing body in the sport (or, for international student-athletes, the equivalent organization of that nation) or a
 governmental entin (Adopted’ 1/1 0/91, Revised’ 4/27/00, 1/19/13 e&ctiue 8/1/13,)
 12.1.2.4.8 Exception for Benefits to Family Members—National Team Competition. A com
 mercial company (other than a professional sports organization) or members of the local community may
 provide actual and necessary expenses for an individual’s family members to attend national team com
 petition in which the individual will participate. In addition, an individual’s family members may receive
 nonmonetary benefits provided to the family members of all national team members in conjunction with
 participation in national team competition. (See Bylaw 16.02.4.) (Adopted’ 1/11/94, Revised: 1/19/13 /frc
 tive 8/1/13)
 12.1.2.4.9 Exception for Payment of NCAA Eligibility Center Fee. A high school booster club (as
 opposed to specific individuals) may pay the necessary fee for prospective student-athletes at that high
 school to be certified by the NCAA Eligibility Center, provided no particular prospective student-athlete is
 singled out because of his or her athletics ability or reputation. (Adopted’ 1/11/94, Revised’ 5/9/07)
 12.1.2.4.10 Exception for Camp or Academy Sponsored by a Professional Sports Organiza
 tion. An individual may receive actual and necessary expenses from a professional sports organization to
 attend an academy, camp or clinic, provided: (Adopted’ 1/10/95, Revised’ 11/1/01 ff’ctive 8/1/02,)
 (a) No NCAA institution or conference owns or operates the academy, camp or clinic;
 (b) No camp participant is above the age of 15;
 (c) The professional sports organization provides to the participants nothing more than actual and nec
       essary expenses to attend the camp or clinic and equipment/apparel necessary for participation;
 (d) Athletics ability or achievements may not be the sole criterion for selecting participants; and
 (e) Academy participants must be provided with academic services (e.g., tutoring).
 12.1.2.4.11 Exception for Receipt of Free Equipment and Apparel Items by a Prospective Stu
 dent-Athlete. It is permissible for prospective student-athletes (as opposed to student-athletes) to receive
 free equipment and apparel items for personal use from apparel or equipment manufacturers or distributors
 under the following circumstances: (Adopted’ 1/11/9 7)
 (a) The apparel or equipment items are related to the prospective student-athlete’s sport and are received
       directly from an apparel or equipment manufacturer or distributor;
 (b)   The  prospective student-athlete does not enter into an arrangement (e.g., open account) with an ap
       parel or equipment manufacturer or distributor that permits the prospective student-athlete to select
       apparel and equipment items from a commercial establishment of the manufacturer or distributor;
       and
 (c) A member institution’s coach is not involved in any manner in identifying or assisting an apparel or
       equipment manufacturer or distributor in determining whether a prospective student-athlete is to
       receive any apparel or equipment items.
  12.1.2.4.12 Expenses for Participation in Olympic Exhibitions. An individual may receive actual
 and necessary expenses from the U.S. Olympic Committee (USOC), national governing body or the non
 professional organizations sponsoring the event to participate in Olympic tours or exhibitions involving
 Olympic team members and/or members of the national team, provided that if the individual is a student-
 athlete, he or she misses no class time, and the exhibition does not conflict with dates of institutional com
 petition. (Adopted’ 1 0/28/97 effi’ctive 8/1/98)
  12.1.2.4.13 Commemorative Items for Student-Athletes Participating in Olympic Games,
 World University Games (Universiade), World University Championships, Pan American
 Games, World Championships and World Cup Events. It is permissible for student-athletes to re
 ceive commemorative items incidental to participation in the Olympic Games, World University Games
  (Universiade), World University Championships, Pan American Games, World Championships and World
  Cup events through the applicable national governing body These benefits may include any and all apparel,
  leisure wear, footwear and other items that are provided to all athletes participating in the applicable event.
  (Adopted: 11/1/00 eftctive 8/1/01, Revised’ 1/14/12)

                              2017-18 Division 1-August                                                        67
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 80 of 106

          72.1.2.4.14 Exception—NCAA First-Team Program. A prospective student-athlete who is a partici
          pant in the NCAA first-Team Menwring Program may receive actual and necessary expenses to attend the
          First-Team Program’s annual educational conference and training seminar. tAdopted: 8/7/03)
12.1.3 Amateur Status if Professional in Another Sport. A professional athlete in one sport may
represent a member institution in a different sport and may receive institutional financial assistance in the second
sport. (‘Revised: 4/27/06 efrctive 8/1/06)

12.2 Involvement With Professional Teams.
7 2.2.1 Tryouts.
     12.2.1.1 Tryout Before Enrollment—Men’s Ice Hockey and Skiing. In men’s ice hockey and skiing,
     a student-athlete remains eligible in a sport even though, prior to enrollment in a collegiate institution, the
     student-athlete may have tried out with a professional athletics team in a sport or received not more than one
     expense-paid visit from each professional team (or a combine including that team), provided such a visit did not
     exceed 48 hours and any payment or compensation in connection with the visit was not in excess of actual and
     necessary expenses. The 4$-hour tryout period begins at the time the individual arrives at the tryout location.
    At the completion of the 48-hour period, the individual must depart the location of the tryout immediately
     in order to receive return transportation expenses. A tryout may extend beyond 4$ hours if the individual self-
     finances additional expenses, including return transportation. A self-financed tryout may be for any length of
     time. (Revised 12/22/08, 4/13/10 effctive 8/1/10 applicable to student-athletes who initthllj’ enrollfril
                                                                                                                   time in a
     cottegiate institution on or after 8/1/10)
           12.2.7.7.7 Exception for National Hockey League Scouting Combine—Men’s Ice Hockey. In
           men’s ice hocke) prior to full-time enrollment in a collegiate institution, a prospective student-athlete may
           accept actual and necessary expenses from the National Hockey League (NHL) to attend the NHL scouting
           combine, regardless of the duration of the combine. (Adopted: 1/16/10)
     12.2.1.2 Tryout Before Enrollment—Sports Other Than Men’s Ice Hockey and Skiing. In sports oth
     er than men’s ice hockey and skiing, prior to initial full-time collegiate enrollment, an individual may participate
     in a tryout with a professional team or league, provided he or she does not receive more than actual and necessary
     expenses to participate. (Adopted. 4/13/10 eJfrctive 8/1/10 applicable to student-athletes who initially enrol/flu time
     in a collegiate institution on or after 8/1/10)
     7 2.2.1.3 Tryout After Enrollment. After initial full-time collegiate enrollment, an individual who has eli
     gibility remaining may try out with a professional athletics team (or participate in a combine including that
     team) at any time, provided the individual does not miss class. The individual may receive actual and necessary
     expenses in conjunction with one 4$-hour tryout per professional team (or a combine including that team). The
     48-hour tryout period shall begin at the time the individual arrives at the tryout location. At the completion
     of the 4$-hour period, the individual must depart the location of the tryout immediately in order to receive
     return transportation expenses. A tryout may extend beyond 4$ hours if the individual self-finances additional
     expenses, including return transportation. A self-financed tryout may be for any length of time, provided the
     individual does not miss class. (Revised: 1/10/92, 4/24/03, 5/26/06 4/26/07 efrctive 8/1/07,)
           72.2.1.3.7 Exception for Basketball Draft Combine. In basketball, a student-athlete may accept ac
           tual and necessary travel, and room and board expenses from a professional sports organization to attend
           that organization’s basketball draft combine regardless of the duration of the camp. [See Bylaw 14.6.4-(e).]
           (Adopted: 4/23/03, Revised: 5/26/06 4/26/07 effrctive 8/1/07, 11/7/13)
           72.2.1.3.2 Exception—Men’s Basketball. In men’s basketball, an individual may receive actual and
         necessary expenses each year in conjunction with one 4$-hour tryout per professional team and in con
         junction with a professional organization’s draft combine. An individual who is invited to participate in
         a professional organization’s draft combine is permitted to miss class for such participation and associated
         travel. (Adopted: 1/1 4/1 6)
         72.2.7.3.3 Exception for National Hockey League Scouting Combine—Men’s Ice Hockey. In
         men’s ice hockev a student-athlete may accept actual and necessary travel, and room and board expenses
         from the National Hockey League (NHL) to attend the NHL scouting combine, regardless of the duration
         of the combine. tAdopted: 1/1 6/1 0)
         72.2.7.3.4 Outside Competition Prohibited. During a tryout, an individual may not take part in any
         outside competition (games or scrimmages) as a representative of a professional team.
72.2.2 Practice Without Competition.
    72.2.2.1 Practice Without Competition—Men’s Ice Hockey and Skiing. In men’s ice hockey and ski
   ing, an individual may participate in practice sessions conducted by a professional team, provided such participa
    tion meets the requirements of NCAA legislation governing tryouts with professional athletics teams (see Bylaw
    12.2.1) and the individual does not: (Revised 4/13/10 effctive 8/1/10)
    (a) Receive any compensation for participation in the practice sessions;

68                                     2017-l8Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 81 of 106

    (b) Enter into any contract or agreement with a professional team or sports organization; or
    (c) Take part in any outside competition (games or scrimmages) as a representative of a professional team.
    12.2.2.2 Practice Without Competition—Sports Other Than Men’s Ice Hockey and Skiing.
         12.2.2.2.1 Before Enrollment. in sports other than men’s ice hockey and siding, prior to initial full-
         time enrollment in a collegiate institution, an individual may participate in practice sessions conducted by
         a professional team, provided he or she does not receive more than actual and necessary expenses to partici
         pate. (4dopted 4/13/10 ift’ctive 8/1/10 appticable to student-athietes who initially enrot!jull rime in a cottegiate
         institution on or after 8/1/JQ)
         12.2.2.2.2 After Enrollment. In sports other than men’s ice hockey and siding, after initial frill-time
         collegiate enrollment, an individual may participate in practice sessions conducted by a professional team,
         provided such participation meets the requirements of Bylaw 12.2.1.3 and the individual does not: (Ad
         opted: 4/13/10 effctive 8/1/10)
         (a) Receive any compensation for participation in the practice sessions;
         (b) Enter into any contract or agreement with a professional team or sports organization; or
         (c) Take part in any outside competition (games or scrimmages) as a representative of a professional
               team.
     12.2.2.3 Prohibited Involvement of Institution’s Coach. An institution’s coaching staff member may
    not arrange for or direct student-athletes’ participation in football or basketball practice sessions conducted by
    a professional team.
1 2.2.3 Competition.
     12.2.3.1 Competition Against Professionals. An individual may participate singly or as a member of an
    amateur team against professional athletes or professional teams. (Revised: 8/24/0 7)
     12.2.3.2 Competition With Professionals. An individual shall not be eligible for intercollegiate athletics
    in a sport if the individual ever competed on a professional team (per Bylaw 12.02.11) in that sport. However,
    an individual may compete on a tennis, golf two-person beach volleyball or two-person synchronized diving
    team with persons ‘ho are competing for cash or a comparable prize, provided the individual does not receive
    payment or prize money that exceeds his or her actual and necessary expenses, which may only be provided by
    the sponsor of the event. (Revised: 1/9/96 ejfrctive 8/J/96 1/14/97, 4/25/02 tft2ctive 8/1/02, 4/28/14, 7/31/15)
         12.2.3.2.1 Exception—Competition Before Initial Full-Time Collegiate Enrollment—Sports
         Other Than Men’s Ice Hockey and Skiing. In sports other than men’s ice hockey and siding, before ini
         tial full-time collegiate enrollment, an individual may compete on a professional team (per Bylaw 12.02.11),
         provided he or she does not receive more than actual and necessary expenses to participate on the team.
         (Adopted’ 4/29/1 0 eftctive 8/1/10 appticabte to student-athletes who initiatty enrottfistt time in a collegiate
         institution on or after 8/1/10,)
         12.2.3.2.2 Professional Player as Team Member. An individual may participate with a professional
         on a team, provided the professional is not being paid by a professional team or league to play as a mem
         ber of that team (e.g., summer basketball leagues with teams composed of both professional and amateur
         athletes).
         12.2.3.2.3 Professional Coach or Referee. Participation on a team that includes a professional coach
         or referee does not cause the team to be classified as a professional team.
         12.2.3.2.4 Major Junior Ice Hockey. Ice hockey teams in the United States and Canada, classified by
         the Canadian Hockey Association as major junior teams, are considered professional teams under NCAA
         legislation.
               12.2.3.2.4.1 Limitation on Restoration of Eligibility. An appeal for restoration of eligibility
               may be submitted on behalf of an individual who has participated on a major junior ice hockey team
               under the provisions of Bylaw 12.12; however, such individual shall be denied at least the first year of
               intercollegiate athletics competition in ice hockey at the certifying institution and shall be charged with
               the loss of at least one season of eligibilin’ in ice hockey (Revised’ 1/11/89,)
         12.2.3.2.5 Exception—Olympic/National Teams. It is permissible for an individual (prospective
         student-athlete or student-athletes) to participate on Olympic or national teams that are competing for
         prize money or are being compensated by the governing body to participate in a specific event, provided the
         student-athlete does not accept prize money or any other compensation (other than actual and necessary
         expenses). (Adopted’ 8/8/02)
     12.2.3.3 Competition in Professional All-Star Contest. A student-athlete who agrees to participate in
     a professional (players to be paid) all-star game becomes ineligible to compete in any intercollegiate contest
     that occurs after that agreement. ‘Thus, a senior entering into such an agreement immediately following the last
     regular-season intercollegiate contest would not be eligible to compete in a bowl game, an NCAA championship
     or any other postseason intercollegiate contest.

                                       2077-18 Division I—August                                                          69
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 82 of 106

12.2.4 Draft and Inquiry.
    72.2.4.1 Inquiry. An individual may inquire of a professional sports orgalization about eligibility for a pro
   fessionai-lesgue player draft or request information about the individual’s market value without affecting his or
   her amateur status.
    72.2.4.2 Draft List. After initial ftiil-time collegiate enrollment, an individual loses amateur status in a par
   ticular sport when the individual asks to be placed on the draft list or supplemental draft list of a professional
   league in that sport, even though: (Revised 4/25/02 effi’ctive 8/1/0)
    (a) The individual asks that his or her name be withdrawn from the draft list prior to the actual draft;
    (b) The individual’s name remains on the list but he or she is not drafted; or
    (c) The individual is drafted but does not sign an agreement with am’ professional athletics team.
        72.2.4.2.7 Exception—Basketball—Four-Year College Student-Athlete.
             72.2.4.2.1.1 Men’s Basketball. In men’s basketball, an enrolled student-athlete may enter a profes
             sional league’s draft each year during his collegiate career without jeopardizing eligibility in that sport,
             provided: (Adopted 4/30/09 eflctive 8/1/09, Revised 4/28/11 effctive 8/1/11, J/14/1)
             (a) The student-athlete requests that his name be removed from the draft list and declares his intent
                  to resume intercollegiate participation not later than 10 days after the conclusion of the profes
                    sional league’s draft combine. If the professional league does not conduct a draft combine, the
                    student-athlete must request that his name be removed from the draft list not later than the end
                    of the day before the first day of the spring National Letter of Intent signing period for the ap
                    plicable year;
               (b) The student-athlete’s declaration of intent is submitted in writing to the institution’s director of
                    athletics; and
               (c) The student-athlete is not drafted.
               12.2.4.2.7.2 Women’s Basketball. In s’omen’s basketball, an enrolled student-athlete may enter a
               professional league’s draft one time during her collegiate career without jeopardizing eligibility in that
               sport, provided the student-athlete is not drafted by any team in that league and the student-athlete
               declares her intention to resume intercollegiate participation within 30 days after the draft. The stu
               dent-athlete’s declaration of intent shall be in writing to the institution’s director of athletics. (Adopted
              1/1 ]/94 Revised: 1/10/95, 1/14/97 effective 4/16/97 4/24/03 eftctive 8/1/03, 4/30/09 e&ctive 8/1/09,)
          72.2.4.2.2 Exception—Basketball—Two-Year College Prospective Student-Athlete. A pro
          spective student-athlete enrolled at a two-year collegiate institution in basketball may enter a professional
          league’s draft one time during his or her collegiate career without jeopardizing eligibility in that sport, pro
          vided the prospective student-athlete is not drafted by any team in that league. (Adopted: 4/24/03 ective
          8/1/03)
          72.2.4.2.3 Exception—Football. [FBSIFCS] In football, an enrolled student-athlete (as opposed to a
          prospective student-athlete) may enter the National Football League draft one time during his collegiate
          career without jeopardizing eligibility in that sport, provided the student-athlete is not drafted by any team
          in that league and the student-athlete declares his intention to resume intercollegiate participation within
          72 hours following the National Football League draft declaration date. The student-athlete’s declaration
          of intent shall be in writing to the institution’s director of athletics. (Adopted: 1 0/31/02, Revised 4/14/03,
          12/15/06)
          7 2.2.4.2.4 Exception—Sports Other Than Basketball and Football. An enrolled student-athlete
          in a sport other than basketball or football max’ enter a professional league’s draft one time during his or her
           collegiate career without jeopardizing his or her eligibility in the applicable sport, provided the student-ath
           lete is not drafted and within 72 hours following the draft he or she declares his or her intention to resume
           participation in intercollegiate athletics. The student-athlete’s declaration of intent shall be in writing to the
           institution’s director of athletics. (Adopted 4/26/07 effivtive 8/1/07)
      12.2.4.3 Negotiations. An individual may’ request information about professional market value without af
      fecting his or her amateur status. Further, the individual, his or her parents or legal guardians or the institution’s
      professional sports counseling panel may enter into negotiations with a professional sports organization without
      the loss of the individual’s amateur status. An individual who retains an agent shall lose amateur status. (Adopted
     1/10/92)
72.2.5 Contracts and Compensation. An individual shall be ineligible for participation in an intercol
legiate sport if he or she has entered into an>’ kind of agreement to compete in professional athletics, either orally
or in writing, regardless of the legal enforceability of that agreement. (Revised: 1/10/92)
     12.2.5.1 Exception—Before Initial Full-Time Collegiate Enrollment—Sports Other Than Men’s Ice
     Hockey and Skiing. In sports other than men’s ice hockey and skiing, before initial full-time collegiate en
     rollment, an individual may enter into an agreement to compete on a professional team (per Bylaw 12.02.11),
     provided the agreement does not guarantee or promise payment (at any time) in excess of actual and necessary

70                                      20? 7-18 Division I August     —
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 83 of 106

    expenses to participate on the team. (Adopted’ 4/29/10 e/frctive 8/1/10 appticab/e to student-at! tetes who initiall/
    enroll frtt time in a collegiate institution on or after 8/1/10,)
    12.2.5.2 Nonbinding Agreement. An individual who signs a contract or commitment that does not be
    come binding until the professional organization’s representative or agent also signs the document is ineligible,
    even if the contract remains unsigned by the other parties until after the student-athlete’s eligibility is exhausted,

12.3 Use of Agents. [Al
72.3.1 General Rule. [A] An individual shall be ineligible for participation in an intercollegiate sport if he
or she ever has agreed (orally or in writing) to be represented by an agent for the purpose of marketing his or her
athletics ability’ or reputation in that sport. further, an agency contract not specifically limited in writing to a sport
or particular sports shall be deemed applicable to all sports, and the individual shall he ineligible to participate in
any sport.
     7 2.3.7.7 Exception—Baseball—Prior to Full-Time Collegiate Enrollment. [A] In baseball, prior to
     full-time collegiate enrollment, an individual who is drafted by a professional baseball team may be represented
     by an agent or attorney during contract negotiations. The individual may not receive benefits (other than repre
     sentation) from the agent or attorney’ and must pay the going rate for the representation. If the individual does
     not sign a contract with the professional team, the agreement for representation with the agent or attorney must
     be terminated prior to full-time collegiate enrollment. (Adopted’ 1/15/16)
     12.3.1.2 Representation for Future Negotiations. [A] An individual shall be ineligible per Bylaw 12.3.1
     if he or she enters into an oral or written agreement with an agent for representation in future professional sports
     negotiations that are to take place after the individual has completed his or her eligibility in that sport.
     72.3.3.3 Benefits from Prospective Agents. [A] An individual shall be ineligible per Bylaw 12.3.1 if he or
     she (or his or her relatives or friends) accepts transportation or other benefits from: (Revised’ 1/14/97,)
     (a) Any’ person who represents any’ individual in the marketing of his or her athletics ability’. The receipt of
           such expenses constitutes compensation based on athletics skill and is an extra benefit not available to the
           student body in general; or
     (b) An agent, even if the agent has indicated that he or she has no interest in representing the student-athlete
           in the marketing of his or her athletics ability’ or reputation and does not represent individuals in the
           student-athlete’s sport.
      7 2.3.1.4 Exception—Career Counseling and Internship/Job Placement Services. [A] A student-
     athlete may use career counseling and internship/job placement services available exclusively to student-athletes,
     provided the student-athlete is not placed in a position in which the student-athlete uses his or her athletics
     ability’. (Adopted’ 4/28/1])
12.3.2 Legal Counsel. [A] Securing advice from a lawyer concerning a proposed professional sports contract
shall not be considered contracting for representation by an agent under this rule, unless the lawyer also represents
the individual in negotiations for such a contract.
     72.3.2.7 Presence of a Lawyer at Negotiations. [A] A lawyer may not be present during discussions of a
     contract offer with a professional organization or have any direct contact (in person, by’ telephone or by mail)
     with a professional sports organization on behalf of the individual. A lawyer’s presence during such discussions
     is considered representation by an agent.
12.3.3 Athletics Scholarship Agent. [A] Any’ individual, agency’ or organization that represents a pro
spective student-athlete for compensation in placing the prospective student-athlete in a collegiate institution as
a recipient of institutional financial aid shall be considered an agent or organization marketing the individual’s
athletics ability or reputation.
      72.3.3.7 Talent Evaluation Services and Agents. [A] A prospective student-athlete may allow a scouting
     service or agent to distribute personal information (e.g., high school academic and athletics records, physical sta
     tistics) to member institutions without jeopardizing his or her eligibility’; provided the fee paid to such an agent
      is not based on placing the prospective student-athlete in a collegiate institution as a recipient of institutional
      financial aid.
 72.3.4 Professional Sports Counseling Panel. [A] It is permissible for an authorized institutional pro
fessional sports counseling panel to: (Adopted: 1/16/93, Ret’ised’ 1/11/94, 1/16/10)
 (a) Advise a student-athlete about a future professional career;
 (b) Assist a student-athlete with arrangements for securing a loan for the purpose of purchasing insurance against
      a disabling injury or illness and with arrangements for purchasing such insurance;
 (c) Review a proposed professional sports contract;
 (d) Meet with the student-athlete and representatives of professional teams;
 (e) Communicate directly (e.g., in person, by’ mail or telephone) with representatives of a professional athletics
      team to assist in securing a tryout with that team for a student-athlete;

                                       2017-78 Division I-August                                                        71
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 84 of 106

(f) Assist the student-athlete in the selection of an agent by participating with the student-athlete in interviews
    of agents, by reviewing written information player agents send to the student-athlete and by having direct
    communication with those individuals who can comment about the abilities ofan agent (e.g., other agents, a
    professional league’s players association); and
(g) Visit  with player agents or representatives of professional athletics teams to assist the student-athlete in deter
    mining his or her market value (e.g., potential salan draft status).
    12.3.4.1 Appointment by President or Chancellor. [A] This panel shall consist of at least three persons
    appointed by the institution’s president or chancellor (or his or her designated representative from outside the
    athletics department). (Revised 3/8/06)
    12.3.4.2 Composition. [A] The majority of panel members shall be full-time employees outside the institu
    tion’s athletics department. No sports agent or any person employed by a sports agent or agency may be a mem
    ber of the panel. All panel members shall be identified to the NAA national office. (Revised: 1/11/94, 1/10/05,
    1/20/17 effictive 8/1/17

12.4 Employment.
12.4.7 Criteria Governing Compensation to Student-Athletes. Compensation may be paid to a
student-athlete: (Revised 11/22/04)
(a) Only for work actually performed; and
(b) At a rate commensurate with the going rate in that locality for similar services.
    12.4.1.1 Athletics Reputation. Such compensation may not include any remuneration for value or utilin’
   that the student-athlete may have for the employer because of the publicity reputation, fame or personal follow
   ing that he or she has obtained because of athletics ability.
12.4.2 Specific Athletically Related Employment Activities.
    12.4.2.1 Fee-for-Lesson Instruction. A student-athlete may receive compensation for teaching or coach
   ing sport skills or techniques in his or her sport on a fee-for-lesson basis, provided: [Ri (Revised 1/9/96 çff’ctive
     8/1/96, 4/25/02 eff’ctive 8/1/02, 4/2/03 c&ctive 8/1/03)
     (a) Institutional facilities are not used;
     (b) Playing lessons shall not be permitted;
     (c) The institution obtains and keeps on file documentation of the recipient of the lesson(s) and the fee for
          the lesson(s) provided during any time of the year;
     (d) The compensation is paid by the lesson recipient (or the recipient’s family) and not another individual or
          entity;
     (e) Instruction to each individual is comparable to the instruction that would be provided during a private
           lesson when the instruction involves more than one individual at a time; and
     (f) The student-athlete does not use his or her name, picture or appearance to promote or advertise the avail
          ability of fee-for-lesson sessions.
     12.4.2.2 National Team Practice and Competition A student-athlete may receive actual and necessary
     expenses and reasonable benefits associated with national team practice and competition (e.g., health insurance,
     broken-time payments). ER] (Revised: 1/19/13 effictive 8/1/13)
     12.4.2.3 Athletics Equipment Sales. A student-athlete may not be employed to sell equipment related to
     the student-athlete’s sport if his or her name, picture or athletics reputation is used to advertise or promote the
     product, the job or the employer. If the student-athlete’s name, picture or athletics reputation is not used for
     advertising or promotion, the student-athlete may be employed in a legitimate sales position, provided he or she
     is reimbursed at an hourly rate or set salary in the same manner as any nonathlete salesperson. [R]
     12.4.2.4 Goodwill Tour Commissions. A student-athlete representing the institution in a goodwill tour
     during summer months, in conjunction with the tour, may sell such items as jackets, blazers or similar institu
     tional promotional items to booster groups or other friends of the institution on a salan’, but not a commission,
     basis. [R]
72.4.3 CamplClinic Employment, General Rule. A student-athlete may be employed by his or her in
stitution, by another institution, or by a private organization to work in a camp or clinic as a counselor, unless
otherwise restricted by NCAA legislation (see Bylaw 13.12 for regulations relating to camps and clinics). Out-of-
season playing and practice limitations may restrict the number of student-athletes from the same institution who
may be employed in that institution’s camp (see the specific sport in Bylaw 17 for these employment restrictions
and Bylaw 13.12).
72.4.4 Self-Employment. [Al A student-athlete may establish his or her own business, provided the stu
dent-athlete’s name, photograph, appearance or athletics reputation are not used to promote the business. (Ad
opted: 12/12/06)

72                                    2077-18 Division I- August
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 85 of 106

1 25 Promotion& Activdes
12.5.1 Permissible.
    1 2.5.1.7 Institutional, Charitable, Education or Nonprofit Promotions. A member institution or rec
    ognized entity thereof (e.g., fraternity, sororit’ or student government organization), a member conference or
                                                                                                                   or ap
    a noninstimtional charitable, educational or nonprofit agency may use a student-athlete’s name, picture
    pearance to support its  charitable  or educational  activities or to support activities considered incidental to the
    student-athlete’s participation in intercollegiate athletics, provided the following conditions are met: (Rev/seth
    1/1 ]/89, 1/10/91, 1/10/92, 1/16/93, 1/9/96, 11/12/97 4/26/01, 4/28/05, 4/27/06 effective 8/1/06 5/6/08, 4/28/16
    effctive 8/1/16,)
    (a) The student-athlete’s participation is subject to the limitations on participants in such activities as set
         forth in Bylaw 17;
    (b) The specific activity or project in which the student-athlete participates does not involve co-sponsorship,
         advertisement or promotion by a commercial agency other than through the reproduction of the spon
         soring company’s officially registered regular trademark or logo on printed materials such as pictures,
         posters or calendars. The company’s emblem, name, address, telephone number and website address may
         he included with the trademark or logo. Personal names, messages and slogans (ocher than an officially
         registered trademark) are prohibited;
    (c) The name or picture of a student-athlete with remaining eligibility may not appear on an institution’s
         printed promotional item (e.g., poster, calendar) that includes a reproduction of a product with which
         a commercial entity is associated if the commercial entity’s officially registered regular trademark or logo
         also appears on the item;
    (d) The student-athlete does not miss class;
    (e) MI moneys derived from the activity or project go directly to the member institution, member conference
         or the charitable, educational or nonprofit agency;
    (f) The student-athlete may accept actual and necessary expenses from the member institution, member
         conference or the charitable, educational or nonprofit agency related to participation in such activity’;
                                                                                                        ventures of any
    (g) The student-athlete’s name, picture or appearance is not used to promote the commercial
         nonprofit agency’;
    (h) Any commercial items with names, likenesses or pictures of multiple student-athletes (other than high
         light films or media guides per Bylaw 12.5.] .7) maybe sold only at the member institution at which the
         student-athletes are enrolled, the institution’s conference, institutionally controlled (owned and operated)
         outlets or outlets controlled by the charitable, educational or nonprofit organization (e.g., location of the
         charitable or educational organization, site of charitable event during the event). Items that include an
         individual student-athlete’s name, picture or likeness (e.g., name on jersey, name or likeness on a bobble-
         head doll), other than informational items (e.g., media guide, schedule cards, institutional publications),
         may not be sold; and
     (i) The student-athlete and an authorized representative of the charitable, educational or nonprofit agency
         affirm that the student-athlete’s name, image or appearance is used in a manner consistent with the re
         quirements of this section.
          7 2.5.7.1.7 Promotions Involving NCAA Championships, Events, Activities or Programs. The
         NCAA [or a third party acting on behalf of the NCAA (e.g., host institution, conference, local organizing
          committee)] may use the name or picture of an enrolled student-athlete to generally promote NCAA cham
          pionships or other NCAA events, activities or programs. (Adopteth 8/7/03)
          7 2.5.7.7.2 Promotions Involving Commercial Locations/Sponsors. A member institution, a
          member conference or a charitable, educational or nonprofit organization may use the appearance, name
          or picture of an enrolled student-athlete to promote generally its fundraising activities at the location of a
          commercial establishment, provided the commercial establishment is not a co-sponsor of the event and the
          student-athlete does not promote the sale of a commercial product in conjunction with the hmndraising
          activity. A commercial establishment would become a co-sponsor if the commercial establishment either
          advertises the presence of the student-athlete at the commercial location or is involved directly’ or indirectly
          in promoting the activityc (Adopteth 1/10/92,)
          72.5.7.7.3 Distribution of Institutional Items through Commercial Outlets. A member institu
          tion may distribute noncommercial items that include names or pictures of student-athletes (items not for
          sale) at commercial establishments, provided the institution generally distributes such items to other com
          mercial establishments in the community and the distribution of the items does not require the recipient to
          make a purchase at the commercial establishment. (Adopteth 1/16/93, Rev/seth 5/21/08,)
          72.5.7 .7 .4 Player/Trading Cards. A member institution or recognized entity’ thereof (e.g., fraternity
          sorority’ or student government organization), a member conference or a noninstitutional charitable, educa

                                      2017-18 Division I August      -                                                 73
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 86 of 106

          rional or nonprofit agency may distribute but may not sell player/trading cards that bear a student-athlete’s
          name or picture. (Adopted 1/11/94 eft/ctive 8/1/94)
               72.51.1.4.1 Exception—Olympic/NationalTeam. A national governing body may sell player!
               trading cards that bear the name or picture of a student-athlete who is a member of the Olympic!
               national team in that sport, provided all of the funds generated through the sale of such cards are de
               posited directly with the applicable Olympic/national team. (Adopted 1/6/96,)
          7 2.5.7.3.5 Schedule Cards. An advertisement on an institutions wallet-size playing schedule that in
          cludes the name or picture of a student-athlete may include language other than the commercial product’s
          name, trademark or logo, provided the commercial language does not appear on the same page as the pic
          ture of the student-athlete. [D] fAdopted 1/10/92, Revised 1/14/08, 5/21/08,)
          32.5.7.1.6 EffectolViolations. The followingviolations ofBylaw 12.5.1.1 shall be considered institu
          tional violations; however, the student-athletes eligibility shall not be affected: (Adopted 1/14/97, Reviseth
          4/26/07 10/29/09, 4/28/16 effi’ctive 8/1/1(A
          (a) An institution, without the student-athlete’s knowledge or consent, uses or permits the use of the
               student-athlete’s name or picture in a manner contrary to Bylaw 12.5.1.1; or
          (b) A violation in which the only condition of the legislation not satisfied is the requirement that the
               student-athlete and an authorized representative of the charitable, educational or nonprofit agency
               affirm that the student-athlete’s name, image or appearance is used in a manner consistent with the
                requirements of Bylaw 12.5.1.1, provided the affirmation would have been given if requested.
     7 2.5.7.2 U.S. Olympic Committee/National Governing Body Advertisement Prior to Collegiate
     Enrollment. Prior to initial, full-time collegiate enrollment, an individual may receive payment for the display
     of athletics skill in a commercial advertisement, provided: (Adopted 1/11/94,)
     (a) The individual receives prior approval to appear in the advertisement from the U.S. Olympic Committee
          or the applicable national governing body;
     (b) The U.S. Olympic Committee or national governing body approves of the content and the production
         of the advertisement;
     (c) The individual forwards the payment to the U.S. Olympic Committee or national governing body for the
          general use of the organization(s); and
     (d) The funds are not earmarked for the individual.
     32.5.1.3 Continuation of Modeling and Other Nonathletically Related Promotional Activities Af
     ter Enrollment. [A] If an individual accepts remuneration for or permits the use of his or her name or picture
     to advertise or promote the sale or use of a commercial product or service prior to enrollment in a member
     institution, continued remuneration for the use of the individual’s name or picture (under the same or similar
     circumstances) after enrollment is permitted without jeopardizing his or her eligibility to participate in intercol
     legiate athletics only if all of the following conditions apply: (Revised 1/14/97, 3/10/04)
     (a) The individual’s involvement in this type of activity was initiated prior to his or her enrollment in a mem
           ber institution;
     (b) The individual became involved in such activities for reasons independent of athletics ability;
     (c) No reference is made in these activities to the individual’s name or involvement in intercollegiate athiet
           i cs;
     (d) The individual does not endorse the commercial product; and
      (e) The individual’s remuneration under such circumstances is at a rate commensurate with the individual’s
           skills and experience as a model or performer and is not based in any way upon the individual’s athletics
           ability or reputation.
      1 2.5.1.4 Congratulatory Advertisement. It is permissible for a student-athlete’s name or picture, or the
     group picture of an institution’s athletics squad, to appear in an advertisement of a particular business, commer
     cial product or service, provided: (Revised 11/1/07 e,&ctive 8/1/08, 5/21/08,)
      (a) The primary purpose of the advertisement is to publicize the sponsor’s congratulations to the student-
            athlete or team;
      (b) The advertisement does not include a reproduction of the product with which the business is associated
            or any other item or description identifying the business or service other than its name or trademark;
      (c) There is no indication in the makeup or wording of the advertisement that the squad members, individu
            ally or collectively or the institution endorses the product or service of the advertiser;
      (d) The student-athlete has not signed a consent or release granting permission to use the student-athlete’s
            name or picture in a manner inconsistent with the requirements of this section; and
      (e) If the student-athlete has received a prize from a commercial sponsor in conjunction with participation
            in a promotional contest and the advertisement involves the announcement of receipt of the prize, the
            receipt of the prize is consistent with the provisions of Bylaw 12.5.2.3.3 and official interpretations.

74                                    2017-18 Division 1-August
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 87 of 106

  72.51.5 Educational Products Related to Sport5kill Instruction. It is permissible for a student-ath
  lete’s name or picture to appear in books, articles and other publications, films, videotapes, and other types of
  electronic reproduction related to sport-skill demonstration, analysis or instruction, provided: (Revised 1/9/06
  effcrzve 8/J/06)
  (a) Such print and electronic media productions are for educational purposes;
  (b) There is no indication that the student-athlete expressly or implicitly endorses a commercial product or
       service;
  (c) The student-athlete does not receive, under any circumstances, any remuneration for such participation
                                                                                                                         ;
       however, the student-athlete may receive actual      and necessary expenses  related to  his or  her participation ;
       and
  (d) The student-athlete has signed a release statement ensuring that the student-athlete’s name or image is
       used in a manner consistent with the requirements of this section and has filed a copy of the statement
       with the student—athlete’s member institution.
  72.5.7.6 Camps. An institutional or privately owned camp may CISC a student-athlete’s name, picture and
  institutional affiliation only in the camp counselor section in its camp brochure to identify the student-athlete
  as a staff member. A student-athlete’s name or picture may not be used in any other way to directly advertise or
  promote the camp. [D] (Reviseth 4/26/01 effective 8/1/01, 4/17/02, 7112/04, 1/9/06)
  12.5.1.7 Promotion by Third Party of Highlight Film, Video or Media Guide. Any’ party’ other than
                                                                                                                       the
  institution or a student-athlete (e.g.,   a distribution company)  may  sell and distribute  an  institutional highlight
  film or video or an institutional or conference media guide that contains the names and pictures of enrolled
  student-athletes only if: (Revised: 1/16/93
   (a) The institution specifically designates any agency that is authorized to receive orders for the film, video or
        media guide;
   (b) Sales and distribution activities have the written approval of the institution’s athletics director;
   (c) The distribution company or a retail store is precluded from using the name or picture of an enrolled
        student-athlete in any poster or other advertisement to promote the sale or distribution of the film or
        media guide; and
   (d)  There  is no indication in the makeup or wording of the advertisement that the squad members, individu
        ally or collectively, or the institution endorses the product or services of the advertiser.
   72.5.7.8 Promotion of NCAA and Conference Championships. The NCAA [or a third party acting
                                                                                                                        on
   behalf of the NCA.k (e.g., host institution, conference, local organizing committee)] may         use the name   or pic
   ture of a student-athlete to generally promote NCAA championships. A student-athlete’s name or picture may
   appear in a poster that promotes a conference championship, provided the poster is produced by a member that
   hosts a portion of the championship or by the conference. (Adopted: 1/11/89, Reviseth 8/7/03,)
   7 2.5.7.9 Olympic, Pan American, World Championships, World Cup, World University Games
   (Universiade) and World University Championships. A student-athlete’s name or picture may be used
                                                                                                 Games (Universi
   to promote Olympic, Pan American, World Championships, World Cup, World University
   ade) or ‘World University Championships as specified in this section. (Adopted: 1/10/92, Revised 1/9/96 eifrctive
   8/1/96 1/14/12)
       72.5.1.9.7 Sale and Distribution of Promotional Items. Promotional items (e.g., posters, postcards,
       film, videotapes) bearing the name or picture of a student-athlete and related to these events may’ be sold or
       distributed by the national or international sports governing body’ sponsoring these events or its designated
       third-party distributors. It is not permissible for such organizations to sell player/trading cards that bear a
       student-athlete’s name or picture, except as noted in Bylaw 12.5.1.1.4.1. Promotional items may include a
       corporate sponsor’s trademark or logo but not a reproduction of the product with which the business is as
       sociated. The name or picture of the student-athlete may not be used by’ the distribution company’ or retail
       store on any’ advertisement to promote the sale or distribution of the commercial item. (Adopteth 1/10/92,
       Revised 1/16/93, 1/11/94 effective 8/1/94)
            12.5.1.9.1.1 Corporate Sponsors. A corporate sponsor may sell a promotional item related to
           these events that uses the name or picture of a team but not an individual student-athlete. (Adopteth
             1/10/92)
12.5.2 Nonpermissible.
    12.5.2.7 Advertisements and Promotions After Becoming a Student-Athlete. After becoming a
   student-athlete, an individual shall not be eligible for participation in intercollegiate athletics if the individual:
   (a) Accepts any remuneration for or permits the use of his or her name or picture to advertise, recommend
       or promote directly the sale or use of a commercial product or service of any kind; or
   (b) Receives remuneration for endorsing a commercial product or service through the individual’s use of such
       product or service.

                                     2017-18 Division I August       —                                                   75
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 88 of 106

         1 2.5.2.1.1 Exceptions. The individual’s eligibility will not be afl&ted, provided the individuai partici
         pated in such activities prior to enrollment and the individual:
         (a) Meets the conditions set forth in Bylaw 12.5.1.3 that would permit continuation of such activities;
                  or
           (b) Takes appropriate steps upon becoming a student-athlete to retract permission for the use of his or
                  her name or picture and ceases receipt of any remuneration for such an arrangement.
           12.5.2.1.2 Improper Use of Student-Athlete’s Name or Picture. If an institution, without the stu
           dent-athlete’s knowledge or consent, uses or permits the use of the student-athlete’s name or picture in a
           manner contrary to Bylaw 12.5.2.1, the violation shall be considered an institutional violation; however, the
           student-athletes eligibility shall not be affected. (Adopted: 1/]1/97,)
     12.5.2.2 Use of a Student-Athlete’s Name or Picture Without Knowledge or Permission. If a stu
     dent-athlete’s name or picture appears on commercial items (e.g., T-shirts, sweatshirts, serving trays, playing
     cards, posters) or is used to promote a commercial product sold by an individual or agency without the student-
     athlete’s knowledge or permission, the student-athlete (or the institution acting on behaif of the student-athlete)
     is required to take steps to stop such an activity’ in order to retain his or her eligibility for intercollegiate athletics.
     Such steps are not required in cases in which a student-athlete’s photograph is sold by an individual or agency’
     (e.g., private photographer, news agency’) for private use. (Revised: 1/11/97, 5/12/05,)
      72.5.2.3 Specifically Restricted Activities. A student-athlete’s involvement in promotional activities spec
     ihed in this section is prohibited.
           72.5.2.3.7 Name-the-Player Contest. A student-athlete may’ not permit use of his or her name or
           picture in a “name-the-player” contest conducted by a commercial business for the purpose of promoting
           that business.
           12.5.2.3.2 Athletics Equipment Advertisement. A student-athlete’s name or picture may not be
           used by an athletics equipment company or manufacturer to publicize the fact that the institution’s team
           uses its equipment.
           1 2.5.2.3.3 Promotional Contests. Receipt of a prize for winning an institutional or noninstitutional
           promotional activity’ (e.g., making a half-court basketball shot, being involved in a money scramble) by a
           prospective or enrolled student-athlete (or a member of his or her family) does not affect his or her eligibil
           ityi, provided the prize is won through a random drawing in which all members of the general public or the
           student body are eligible to participate. (Revised’ 1/9/96 e ective 8/1/96 3/25/05, 6/12/07,)
      12.5.2.4 Other Promotional Activities. A student-athlete may not participate in any promotional activity
      char is nor permitted under Bylaw 12.5.1. tAt/opted 11/1/01)
12.5.3 Media Activities. [Al A student—athlete may participate in media aitiviries, including but not limited
to, radio, television and internet—t)ased programs (e.g., c.oaches shows), and writing projects s’ben the student—
athlete’s appearance or participation is related in an) way to his or bet status as a student—athlete. The sttident—
athlete shall not receive any’ remuneration for participation in the activity’. The student—athlete shall not make
any endorsement, expressed or implied, of any commercial product or service, The student-athlete rna) however,
receive actual and necessary c’qcnscs directly related to the appearance or participation in the activity. A student—
athlete participating in suth media activities may not miss class, except (br class time missed in ionjunction with
away—from—home competition or to participate in an NCAA or conference—sponsored media activity. )Revised:
1/16/93, 1/14/9% 1/9/06, 4/27/06 8/7/14, 1/20/17cficrive 8/1/17.1
7 2.5.4 Use of Commercial Trademarks or Logos on Equipment, Uniforms and Apparel. A
student-athlete may’ use athletics cquipmenr or wear athletics apparel that bears the trademark or logo of an ath
letics equipment or apparel manufacturer or distributor in athletics competition and pre- and postgame activities
(e.g., celebrations on the court, pre- or postgame press conferences), provided the following criteria are met. [Dl
(Revised’ 1/] 1/94 1/10/95, 1/9/96 ejfrctive 8/1/96, 2/16/00, 5/27/11)
(a) Athletics equipment (e.g., shoes, helmets, baseball bats and gloves, batting or golf gloves, hockey and lacrosse
    sticks, goggles and skis) shall bear only’ the manufacturer’s normal label or trademark, as it is used on all such
    items for sale to the general public; and
(b) The student-athlete’s institution’s official uniform (including numbered racing bibs and warm-ups) and all
    other items of apparel (e.g., socks, head bands, T-shirts, wrist bands, visors or hats, swim caps and towels) shall
    bear only’ a single manufacturer’s or distributor’s normal label or trademark (regardless of the visibility’ of the
    label or trademark), not to exceed 2-1/4 square inches in area (rectangle, square, parallelogram) including any
    additional material (e.g., patch) surrounding the normal trademark or logo. The student-athlete’s institution’s
    official uniform and all other items of apparel shall not bear a design element similar to the manufacturer’s
    trademark/logo that is in addition to another trademark/logo that is contrary to the size restriction.
    12.5.4.1 Laundry Label. If an institution’s uniform or any item of apparel worn by a student-athlete in
    competition contains washing instructions on the outside of the apparel on a patch that also includes the manu
    facturer’s or distributor’s logo or trademark, the entire patch must be contained within a four-sided geometrical
    figure (rectangle, square, parallelogram) that does not exceed 2-1/4 square inches. [Dl (Adopted: 1/10/95)

76                                      2077-18 Division 1—August
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 89 of 106

    12.5.4.2 Pre- or Postgame Activities. The restriction on the size of a manufacturers or distributor’s logo
    is applicable to all apparel worn by student-athletes during the conduct of the institution’s competition, which
    includes any pre- or postgame activities (e.g., postgame celebrations on the court, pre- or postgame press confer
    ences) involving student-athletes. [Dl (Adopted’ 1/10/95)
    1 2.5.4.3 Outside Team Uniforms and Apparel. The provisions of Bylaw 12.5.4-(b) do not apply to the
    official uniforms and apparel worn by outside teams.
    12.5.4.4 Title-Sponsor Recognition. Racing bibs and similar competition identification materials (e.g.,
    bowl-game patches) worn by participants may include the name of the corporate sponsor of the competition,
    provided the involved commercial company is the sole title sponsor of the competition. [D]

12.6 Financia’ Donations From Outside Organizations.
12.6.1 Professional Sports Organizations.
    72.6.1.1 To Intercollegiate Event. A professional sports organization may serve as a financial sponsor of
    an intercollegiate competition event, provided the organization is not publicly identified as such. A professional
    sports organization may serve as a financial sponsor of an activity or promotion that is ancillary to the competi
    tion event and may be publicly identified as such. [D] (Adopted: 1/10/92, Revised: 8/5/04 1/14/12)
    12.6.7.2 Developmental Funds to NCAA. A professional sports organization may provide funds for inter
    collegiate athletics developmental purposes in a particcilar sport (e.g., officiating expenses, research and educa
    tional projects, the conduct of summer leagues, purchase of equipment). However, such funds shall be provided
    in an unrestricted manner and administered through the Association’s national office.
    72.6.7.3 To Institution, Permissible. A member institution may receive funds from a professional sports
    organization, provided; (Adopted: 4/29/04 ff’ctive 8/1/04, Revised: 1/14/12, 4/17/12)
    (a) The money is placed in the institution’s general fund and used for purposes other than athletics;
    (b) The money is placed in the institution’s general scholarship fund and commingled with funds for the as
         sistance of alt students generally;
    (c) The money is received by the institution as a result of the professional sports organization’s financial
         sponsorship of a specific intercollegiate competition event and is placed in the institution’s budget for the
         specific event, including ancillary activities and promotions; or
    (d) The money is received by the institution as a result of a reciprocal contractual marketing relationship and
         is placed in the athletics department’s budget for the specific purpose of markering and promoting any
         institutionally sponsored sport other than football and men’s basketball.
    72.6.7.4 To Conference, Permissible. A member conference may receive funds from a professional sports
    organization, provided the money is received by the conference as a result of the professional sports organization’s
    financial sponsorship of a specific intercollegiate competition event and is placed in the conference’s budget for
    the specific event, including ancitlaiy activities and promotions. (Adopted: 1/14/12)
    72.6.1.5 To Institution, Nonpermissible. A member institution shall not accept funds from a professional
    sports organization ifi
    (a) The funds are for the purpose of recognizing the development of a former student-athlete in a particular
         sport. The receipt of such funds by an institution would make additional money available that could
         benefit student-athletes and thus result in student-athletes indirectly receiving funds from a professional
          sports organization;
    (b) The money, even though not earmarked by the donor, is received and credited to institutional funds for
          the financial assistance of student-athletes generally; or
    (c) The money is placed in the institution’s general fund and credited to the athletics department for an
          unspecified purpose.
    12.6.3.6 Revenues Derived from Pro-Am Events. The distribution of revenues from an event involv
    ing an intercollegiate athletics team and a professional sports team (e.g., a baseball game in which a member
    institution’s team plays against a professional baseball team) or pro-am event (e.g., golf, tennis) that results in a
    member institution’s receiving a share of receipts from such a contest is permitted, provided the institution has a
    formal agreement with the professional sports team regarding the institution’s guarantee or share of receipts and
    the contractual terms are consistent with agreements made by the professional team or individuals for similar
    intercollegiate or nonprofessional competition.
    12.6.1.7 Promotion of Professional Athletics Contests. A member institution may host and promote
    an athletics contest between two professional teams from recognized professional sports leagues as a flindraising
    activity for the institution. (Revised: 1/9/96 effi’ctive 8/1/%
    12.6.1.8 Reciprocal Marketing Agreements—Sports Other Than Football and Men’s Basket
    ball. In sports other than football and men’s basketball, an institution’s marketing department may enter into a
    reciprocal contractual relationship with a professional sports organization for the specific purpose of marketing
    and promoting an institutionally sponsored sport. (Adopted 4/29/04 eftctive 8/1/04, Revised: 2/17/12)

                                     2017-18 Division I—August                                                        77
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 90 of 106

I 2.6.2 Organizations (Nonprofessional Sports Organizations).
     12.6.2.1 Individual Athletics Performance. A member institution shall not accept funds donated from
    a nonprofessional sports organization based on the place finish ofa student-athlete or the number of student-
     athletes representing the institution in an event. However, the organization may donate an equal amount of
     funds to every institution with an athlete or team participating in a particular event.
     12.6.2.2 Individual and Team Rankings. A member institution may accept funds donated to its athletics
     program from a nonprofessional sports organization based on an individual’s or a team’s national or regional
     ranking. (Revised 1/9/06 effi’ctive 8/1/06)
     12.6.2.3 Academic Performance. A member institution may accept funds donated to its athletics program
     from a nonprofessional sports organization based on an individual’s or a team’s academic performance (e.g., the
     number of Academic All-American award recipients).

12.7 General ElgibNity Req ufrements.
7 2.7.7 Postseason and Regular-Season Competition. To be eligible for regular-season competition,
NCAA championships, and for postseason football bowl games, the student-athlete shall meet all general eligibil
ity requirements.
72.7.2 Student-Athlete Statement.
     12.7.2.1 Content and Purpose. Prior to participation in intercollegiate competition each academic year, a
     student-athlete shall sign a statement in a form prescribed by the Council in which the student-athlete submits
     information related to eligibility, recruitment, financial aid, amateur status, previous positive-drug tests admin
     istered by any other athletics organization and involvement in organized gambling activities related to intercol
     legiate or professional athletics competition under the Association’s governing legislation. failure to complete
     and sign the statement shall result in the student-athlete’s ineligibility for participation in all intercollegiate com
     petition. Violations of this bylaw do not affect a student-athlete’s eligibility if the violation occurred due to an
     institutional administrative error or oversight, and the student-athlete subsequently signs the form; however, the
     violation shall be considered an institutional violation per Constitution 2.8.1. (Reviseth 1/10/92 ejfrctive 8/1/92,
      1/14/9% 2/19/9% 4/24/03, 11/1/07 eft’ctive 8/1/08, 8/7/14)
      72.7.2.2 Administration. The following procedures shall be used in administering the form: (Reviseth 8/4/89,
      1/9/06 effi’ctive 8/1/06, 7/30/1 0)
      (a) The statement shall be administered individually to each student-athlete by the athletics director or the
           athletics director’s designee prior to the student’s participation in intercollegiate competition each aca
           demic year; and
      (b) The statement shall be kept on file by the athletics director and shall be available for examination upon
            request by an authorized representative of the NCAA.
      12.7.2.3 Institutional Responsibility—Notification of Positive Test. The institution shall promptly
      notilr the NAAs chief medical officer, in writing, regarding a student-athlete’s disclosure of a previous positive
      test for banned substances administered by any other athletics organization. (Adopted’ 1/14/97 ective 8/1/9%
   Reviseth 7/31/14)
72.7.3 Drug-Testing Consent Form.
      12.7.3.1 Content and Purpose. Each academic year, a student-athlete shall sign a form maintained by the
      Committee on Competitive Safeguards and Medical Aspects of Sports and approved by the Council in which
      the student consents to be tested for the use of drugs prohibited by NCAA legislation. failure to complete and
      sign the consent form prior to practice or competition, or before the Monday of the fourth week of classes
      (whichever occurs first) shall result in the student-athlete’s ineligibility for participation (practice and competi
      tion) in all intercollegiate athletics. (Adopted 1/10/92 effctive 8/1/92, Revised 1/16/93, 1/10/95 effi’ctive 8/1/95,
      1/14/9% 4/24/03, 8/5/04, 11/1/07 effctive 8/1/08, 7/30/10, 8/7/14)
      12.7.3.2 Administration. The following procedures shall be used in administering the form (see Constitu
      tion 3.2.4.7): (Adopted 1/10/92 eft’ctive 8/1/92, Revised 4/27/00, 7/3 0/1 0, 7/31/14)
      (a) The consent form shall be administered individually to each student-athlete by the athletics director or
          tise athletics director’s designee each academic year;
      (b) The athletics director or the athletics director’s designee shall disseminate the list of banned drug classes
          to all student-athletes and educate them about products that might contain banned drugs. All student
          athletes are to be notified that the list may change during the academic year, that updates may be found
          on the NCAA website (www.ncaa.org) and informed of the appropriate athletics department procedures
          for disseminating updates to the list; and
      (c) The consent form shall be kept on file by the athletics director and shall be available for examination
          upon request by an authorized representative of the NCAA.

78                                     2017-18 Division I- August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 91 of 106

    12.7.3.3 Exception—14-Day Grace Period. A student-athlete who is “trying out” for a team is not re
    quired to complete the form until 14 days from the first date the student-athlete engages in countable athletically
    related activities or before the student-athlete participates in a competition, whichever occurs earlier. (Adopted:
    4/27/06 effictive 8/J/06 Revised’ 7/31/14,)
    12.7.3.4 Effect of Violation. A violation of Bylaw 12.7.3 or its subsections shall be considered institutional
    violations per Constitution 2.8.1; however, a violation shall nor affect rhe student-athlete’s eligibiliry provided
    the student-athlete signs the consent form. (Revised’ 4728/05 ejJi’ctive 8/1/05, 7/30/10)
12.7.4 Student-Athlete Health Insurance Portability and Accountability Act (HIPAA) Autho
rization/Buckley Amendment Consent Form—Disclosure of Protected Health Information.
    1 2.7.4.1 Content and Purpose. Each academic year, a student-athlete may voluntarily sign a statement in
    a form maintained by the Committee on Competitive Safeguards and Medical Aspects of Sports and approved
    by the Council in which the student-athlete authorizes/consents to the institution’s physicians, athletics directors
    and health care personnel to disclose the student-athlete’s injury/illness and participation information associated
    with the student-athlete’s training and participation in intercollegiate athletics to the NCAA and to its Injury
    Surveillance Program (ISP), agents and employees for the purpose of conducting research into the reduction
    of athletics injuries. ‘The authorization/consent by the student-athlete is voluntary and is not required for the
     student-athlete to be eligible to participate. [Dl (Adopted’ 4/24/03, Revised’ 8/7/03 e&ctive 8/1/04, 11/1/07 e&c
     tive 8/1/08, 8/7/14)
     12.7.4.2 Administration. The following procedures shall be used in administering the form: [D] (Adopted’
     4/24/03, Revised’ 8/7/03 effictive 8/J/04, 7/30/10.)
     (a) The authorization/consent form shall he administered individually to each student-athlete by the athlet
          ics director or the athletics director’s designee before the student-athlete’s participation in intercollegiate
          athletics each academic year.
     (b) Signing the authorization/consent shall be voluntary and is not required by the student-athlete’s institu
          tion for medical treatment, payment for treatment, enrollment in a health plan or for any benefits (if
          applicable) and is not required for the student-athlete to be eligible to participate.
     (c) Any sit’ned .mhorization/conscm fhrms shall be kept on file by the athletics ditector.
72.7.5 Eligibility Requirements for Male Students to Practice With Women’s Teams. A male
student may engage in practice sessions with women c teams subject to the following umditions: (Reviseth 5/12/0.5.
5/29/08, 7/31/14, -i/26/1 7. 4/26717 effctive 8/1/17)
(a,) A male student who practices with an institutions women’s team must be verified as eligible for practice in
     accordance with Bylaw I ‘i.2.l and must have eligibilit remaining under the five—year rule (see Bylaw 12.8.1);
(b) It is not permissible for an institution to provide a male student financial assistance (room and
                                                                                                           board, tuition
     and fees, and books) in return for practicing with a women’s team. A male student who is receiving financial
     aid or any compensation for serving in any position in the athletics department rna not practice with a
     women’s team. A male student-athlete who is a counter in a men’s sport may not engage in practice sessions
     with an institution’s women’s team in any sport;
(c) It is not permissible for an institution to provide a male student room and board to remain on campus during
     a vacation period to participate in practice sessions with a women’s team;
(U) It is not permissible for a recruited male student-athlete who is serving an academic year of residence as a non-
    qualifier to participate in practice .sesions with a women s team .A noniecruiteci male student who is serving
    an academic year of residence as a nonqualther may participate in practice sesstc)ns with a womens team;
(e) It is permissible for an institution to provide practice apparel to a male student for the purpose of practicing
    with a women’s team; and
(0 A male student who practices with an institution’s womens basketball team may partic:ipate in required sum
    mer athletic activities, provided he ‘s as enrolled full time at the conclusion of the regular academic term (e.g.,
    spring semester or quarter) inimediatch’ preceding the insuttltions summer tenn.

12.8 Seasons of Competition: Five-Year Rule.
A student-athlete shall not engage in more than four seasons of intercollegiate competition in any one sport (see
Bylaws 12.02.5 and 14.3.3). An institution shall not permit a student-athlete to represent it in intercollegiate
competition unless the individual completes all of his or her seasons of participation in all sports within the time
periods specified below: (Revised: 7/31/14)
12.8.1 Five-Year Rule. A student-athlete shall complete his or her seasons of participation within five calen
dar years from the beginning of the semester or quarter in which the student-athlete first registered for a minimum
full-time program of studies in a collegiate institution, with time spent in the armed services, on official religious
missions or with recognized foreign aid services of the U.S. government being excepted. for international stu
dents, service in the armed forces or on an official religious mission of the student’s home country is considered
equivalent to such service in the United States, (Revised: 4/2/10, 7/31/1 4)

                                      2017-18 Division I- August                                                      79
 Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 92 of 106

     12.8.1.7 Determining the Start of the Five-Year Period. For purposes of starting the count of time under
     the live-year rule, a student-athlete shall be considered registered at a collegiate institution (domestic or foreign;
     see Bylaw 1402.5) when the student-athlete initially registers in a regular term (semester or quarter) of an
     academic year for a minimum full-time program of studies, as determined by the institution, and attends the
     students first day of classes for that term (see Bylaw 12.8.2). (Rer’ised 7/31/14)
     1 2.8.1.2 Service Exceptions to the Five-Year Rule. Time spent in the armed services, on official religious
     missions or with recognized foreign aid services of the US. government is excepted from the application of the
     five-year rule. Among such services that qualih’ a student-athlete for an extension of the five-year rule are: (Re
     vised- 4/2/10, 713 1/14)
     (a) Military Sea Transport Service;
     (b) Peace Corps; or
     (c) Service as a conscientious objector ordered by the Selective Service Commission (or the equivalent au
          thority in a foreign nation) in lieu of active military duty
           12.8.1.2.7 Elapsed Time/Service to Enrollment. Ifa student-athlete enrolls in a regular term ofa col
          legiate institution at the first opportunity following completion of any one of the commitments described
          in the exceptions to this bylaw, the elapsed time (the exact number of calendar days) between completion of
          the commitment and the first opportunin’ for enrollment may be added to the exact number of days served
          on active duty in the armed services, with foreign aid services or on official religious missions and will not
          count toward the student-athlete’s five years of eligibility. It is not permissible to extend the five-year period
           by am’ additional time beyond the first opportunity to enroll (the opening day of classes of the first regular
           term at the institution in which the student-athlete enrolls as a regular student immediately following the
           termination of the active-duty commitment). (Revised- 4/2/10, 7,31/14)
           1 2.8.1.2.2 Collegiate Enrollment Concurrent With Service Assignment. Any time in which a
           student-athlete is enrolled for a minimum full-time load as a regular student in a collegiate institution while
           simultaneously on active duty in the U.S. military, on an official religious mission or with a recognized
          foreign aid service of the U.S. government shall count against the five calendar years in which the student-
          athlete’s seasons of cligihilin’ must he completed. (ReiL,ed: 4/2/10, 731/14)
     72.8.1.3 Academic Study Abroad Exception. Time spent participating in a full-time study-abroad pro-
     grain during a regular term of an academic ear may be excepted from the application of the five—year rule,
     provided: tAdoptett 1/19/1 cff’thve 8/1/1 )
     (a) The institution recognhlcs the student—athlete as a hilt—time student at the time he or she participates in
          the study—abroad program;
     (b) At the time of participation in the sttidy-abroad program, the student-athlete is academically eligible for
          competition and is not subject to an athletically related suspension;
     Ic) ihe stuclenr—athlete does nor participate in practice or competition with the institutions team and does
          not engage in outside competition while participating in the study--abroad
                                                                                        program;
     (d) The student athlete satisfactorily completes the study—abroad program; and
     (e) ‘The swdent—athlete earns a baccalatHeate dei;ree within five years or (wer.
     72.8.7.4 Internship or Cooperative Educational Work Experience Program Exception. Jimc spent
     participating in a full—time internship or cooperative educational work experience program during a regular term
                                                                                                                  7
     of an academic ‘ear may he excepted from the application of the five-year rule, provided: tAdopted: 1/19/1
     ftctwe 8/1/17)
      (a) The institution recognizes the student—athlete as a full—time student at the time he or she participates in
          the internship or cooperative educational work experience program;
      (b) At the time of participation in the internship or cooperative educational work experience program, the
          student—athlete is academically eligible for competition and is not subject to an athletically related
          pension;
      Ic) Ihe student—athlete does not participate in practice or competition with the institutions team and does
          not engage in outside competition while participating in the internship or cooperative educational work
         epenence program;
     (d) ihe  student—athlete satisf.t torilv completes the imernship or cooperative educational work experience
          program; and
     (e) The student—athlete earns a baccalaureate degree within five years or fewer.
     12.8.7.5 Pregnancy Exception. A member institution may approve a one-year extension of the five-year
     period of eligibility for a female student-athlete for reasons of pregnancy. (Revised- 7/31/1 4)
     72.8.1.6 Athletics Activity Waiver. The Committee on Student-Athlete Reinstatement, or a committee
     designated by it, shall have the authority to waive this provision by a two-thirds majority of its members present
     and voting to permit student-athletes to participate in: (Revised- 1/10/91, 1/9/96 1/14/12, 7/31/14)

80                                     2017-78 Division I—August
  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 93 of 106

(a) Official Pan American, World Championships, World Cup, World University Games (Universiade),
    World University Championships and Olympic training, tryouts and competition;
(b) Officially recognized training and competition directly qualifying participants for final Olympic tryouts;
    or
(c) Official tryouts and competition involving national teams sponsored by the appropriate national govern
    ing bodies of the U.S. Olympic Committee (or, for student-athletes representing another nation, the
    equivalent organization of that nation, or, for student-athletes competing in a non-Olympic sport, the
    equivalent organization of that sport).
    12 8 1 6 1 Jumor Level Competition The athletics actn ity waiver does not apply to junior level train
    ing, tryouts or competition (e.g., Youth Olympic Games, U20 World Cup, Junior National Teams) that
    may be associated with the training, tryouts or competition specified in Bylaw 12.8.1.4. ‘Adopteth 2/17/17,)
    12.8.7.6.2 Athletics Activity Waiver Criteria. Extensions of the five-year period of eligibility for stu
    dent-athletes by the Committee on Student-Athlete Reinstatement, or its designated committee, shalt be
    based on the following criteria: The member institution in which the student-athlete is enrolled must es
    tablish to the satisfaction of the Committee on Student-Athlete Reinstatement (by objective evidence) that
    the student-athlete was unable to participate in intercollegiate athletics as a result of participation in one of
    the activities listed in the above legislation for a specific period of rime. further, such an extension shall be
    limited to one time and for a period not to exceed one year per student-athlete, per sport. (Revised 8/11/98,
     7/31/14)
72.8.7.7 Five-Year Rule Waiver. The Committee on Student-Athlete Reinstatement, or its designated com
mittee, by a two-thirds majority of its members present and voting, may approve waivers of the five-year rule as
it deems appropriate. (‘Revised: 7/30/10, 7/31/14)
     1 2.8.1.7.7 Waiver Criteria. A waiver of the five-year period of eligibility is designed to provide a student-
     athlete with the opportunity to participate in four seasons of intercollegiate competition within a five-year
    period. This waiver may be granted, based upon objective evidence, for reasons that are beyond the control
    of the student-athlete or the institution, which deprive the student-athlete of the opportunity to participate
    for more than one season in his or her sport within the five-year period. The Committee on Student-Athlete
    Reinstatement reserves the right to review requests that do not meet the more-than-one-year criteria detailed
    in this bylaw for circumstances of extraordinary or extreme hardship. A student-athlete who has exhausted
    his or her five years of eligibility may continue to practice (but not compete) for a maximum of3O consecu
    tive calendar days, provided the student-athlete’s institution has submitted a waiver request. lie student-
    athlete may not commence practice until the institution has filed such a request. Further, if such a request
    is denied prior to exhausting the 30-day practice period, the student-athlete must cease all practice activities
    upon the institution’s notification of the denial. (Revised 4/17/9], 1/11/94, 8/]0/94 10/12/95, 4/27/00,
    7/3 0/1 0, 7/31/14)
         1 2.8.1.7.7.7 Circumstances Beyond Control. Circumstances considered to be beyond the con
         trol of the student-athlete or the institution and do not cause a participation opportunity to be used
         shall include, but are not limited to, the following: (Adopted: 8/10/94, Revised 10/12/95, 8/12/97,
         1/9/06 7/3 0/1 0, 7/31/1 4)
         (a) Situations clearly supported by contemporaneous medical documentation, which states that a
             student-athlete is unable to participate in intercollegiate competition as a result of incapacitating
             physical or mental circumstances;
         (b) The student-athlete is unable to participate in intercollegiate athletics as a result of a life-threat
             ening or incapacitating inju or illness suffered by a member of the student-athlete’s immediate
             famil) which clearly is supported by contemporaneous medical documentation;
         (c) Reliance by the student-athlete upon written, contemporaneous, clearly erroneous academic
             advice provided to the student-athlete from a specific academic authority from a collegiate insti
             tution regarding the academic status of the student-athlete or prospective student-athlete, which
             directly leads to that individual not being eligible to participate and, but for the clearly errone
             ous advice, the student-athlete would have established eligibility for intercollegiate competition;
         (d) Natural disasters (e.g., earthquake, flood); and
         (e) Extreme financial difficulties as a result of a specific event (e.g., layoff, death in the family)
             experienced by the student-athlete or by an individual upon whom the student-athlete is le
             gally dependent, which prohibit the student-athlete from participating in intercollegiate athlet
             ics. These circumstances must be clearly supported by objective documentation (e.g., decree of
             bankruptcy, proof of termination) and must be beyond the control of the student-athlete or the
             individual upon whom the student-athlete is legally dependent.
         12.8.7 .7.7.2 Circumstances Within Control. Circumstances that are considered to be within the
         control of the student-athlete or the institution and cause a participation opportunity to be used in-

                                 2017-18 Division 1-August                                                         81
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 94 of 106

               cUe, but are not limited to’ the following: (4dopted 8/10/94, Revised 10/]2/95, 10/9/96 Z730/]0,
               7/31/14)
               (a) A student-athlete’s decision to attend an institution that does not soonsor his/her sport, or de
                    cides not to patticipate at an institution that does sponsor his/her sport;
               (b) An inability to participate due to failure to meet institutional/conference or NCAA academic
                    requirements, or disciplinary reasons or incarceration culminating in or resulting from a convic
                    tion;
               (c) Reliance by a student-athlete upon misinformation from a coaching staff member;
               (d) Redshirt year;
               (e) An inability to participate as a result of a rransfer year in residence or fulfilling a condition for
                    restoration of eligibility; and
               (f) A student-athlete’s lack of understanding regarding the specific starting date of his or her five-
                    year period of eligibility.
72.8.2 Additional Applications of the Five-Year Rule.
    12.8.2.7 Athletics Competition. Even though a student is enrolled for less than a minimum full-time pro
    gram of studies at a collegiate institution, the student’s five-year period of eligibility begins if the individual
   represents the institution in intercollegiate athletics. (Revised 7/31/14)
    12.8.2.2 Nonrecognized College. Enrollment in a postsecondary, noncollegiate institution (e.g., technical
    school, seminary or business college) in the United States that is not accredited at the college level by an agency
    or association recognized by the secretary of the Department of Education and legally authorized to offer at least
    a one-year program of study creditable toward a degree, constitutes enrollment in the application of the five-year
    rule only if: (Revised 1/10/90, 8/8/02, 7/31/1 4)
    (a) The student is enrolled in a minimum full-time program of studies at such an institution that conducts
          an intercollegiate athletics program; or
    (b) The student, whether enrolled for a minimum full-time program of studies or not, represents the institu
          tion in intercollegiate athletics.
    72.8.2.3 Joint College/High School Program. A student-athlete’s eligibility under the five-year rule does
    not begin while a student is enrolled in a collegiate institution in a joint high school/college academic program
    for high school students in which the courses count as both high school graduation credit and college credit,
    provided the student has not ofllcially graduated from high school and does not participate in intercollegiate
    athletics while enrolled in the joint program. (‘Revised 11/1/01 effi.ctive 8/1/02, 7/31/14)
    7 2.8.2.4 Vocational Program. A student-athlete’s eligibility under the five-year rule does not begin while
    the student is enrolled in a minimum full-time program of studies as a part of a special vocational program that
    combines enrollment in regular college courses and participation in vocational training courses, provided the
    student is not considered to be regularly matriculated by the institution, does not go through the customary
    registration and testing procedures required of all regular enrering students and is not eligible for the institution’s
    extracurricular activities, including athletics. (Revised: 7/31/14)
     72.8.2.5 Eligibility for Practice. A student-athlete receiving institutional fInancial aid after having engaged
    in four seasons of intercollegiate competition in a sport may continue to take part in organized, institutional
    practice sessions in that sport without being a counter (see Bylaw 1502.3), provided the individual has eligibility
     remaining under the five-year rule. [Dl (Revised. 8/5/04, 7/31/1 4)
12.8.3 Criteria for Determining Season of Competition.
     72.8.3.1 Minimum Amount of Competition. Any competition, regardless of time, during a season in an
     intercollegiate sport shall be counted as a season of competition in that sport, except as provided in Bylaws
     12.8.3.1.1, 12.8.3.1.2, 12.8.3.1.3, 12.8.3.1.4 and 12.8.3.1.5. This provision is applicable to intercollegiate ath
     letics competition conducted by a two-year or four-year collegiate institution at the varsity or subvarsity level.
     (Revised: 1/11/94, 4/28/05 effective 8/1/05, 5/9/06 1/16/10 effective 8/1/10, 7/31/14)
           12.8.3.1.7 Two-Year College Scrimmages. A two-year college prospective student-athlete may com
           pete in a scrimmage as a member of a two-year college team without counting such competition as a season
           of competition, provided the competition meets all of the following conditions: (Adopted 1/11/94, Revised
           5/9/06 7/31/14)
           (a) The scrimmage is approved by the two-year college;
           (b) No official score is kept;
           (c) No admission is charged;
           (U) No official time is kept;
           (e) The scrimmage is played prior to the two-year college’s first regularly scheduled outside competition;
                and

82                                     2077-18 Division!- August
  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 95 of 106

    (f) The prospective student-athlete participates in not more than two such scrimmages or dates of com
          petition per academic year.
    12.8.3.1.2 Exception—Nonchampionship Segment Competition—Field Hockey, Men’s Soc
    cer, Women’s Soccer, Women’s Volleyball and Men’s Water Polo. In field hockey men’s soccer,
    women’s soccer, w’omens volleyball and men’s water poio, a student-athlete may engage in intercollegiate
    competition during the segment of the playing season that does not conclude with the NCA-\ champion
    ship without using a season of competition. provided the student—athlete was academicall eligible during
    th ccgment that concludes with the NC \ championship. ‘dopteti 11/1.01, Rt ied 8m/o2, 10/31/02,
    5/9/06, 731/1)
    12.8.3.1.3 Exception—Nonchampionship Segment competition—Baseball, Women’s Beach
    Volleyball, Lacrosse, Softball, Men’s Volleyball and Women’s Water Polo. In baseball, womens
    beach volleyball, lacrosse, softball, mens vollc ball and womens water poio. a student—athlete may engage
    in intercollegiate competition during the segment of the playing season that does not conclude with the
    NCAA championship without using a season of competition, provided the student—athlete remains aca
    demically eligible during the segment that conJudes with die NCAA t.hampionship. (Atlopted’ 6/28/17 nun’
    be tqptied retroacth’d)’ to a student—athlete wit/j eligibility renuunin in his or her /iVe— year period ofehgitntitj’)
    12.8.3.1.4 Preseason Exhibitions/Preseason Practice Scrimmages. A student-athlete max’ com
    pete in preseason exhibition contests and preseason practice scrimmages (as permitted in the particular sport
    per Bylaw 1) without counting such competition as a season of competition. (I?evket.h /9/06, 7/1/1                     ,




    4/26/iT nitty be applied rL’troaet%r’e/y to a student athlete with etitilbi/iry reuiaining in his or her Ii vP-year period
    tfetigibitiry)
    12.8.3.1.5 Alumni Game, Fundraising Activity or Celebrity Sports Activity. A student-athlete
    may engage in outside competition in either one alumni game, one fundraising activity or one celebrity
    sports activity during a season without counting such competition as a season of competition, provided the
    event is exempted from the institution’s maximum number of contests or dates of competition as permitted
    in the particular sport per Bylaw 17. (Adopteth 1/16/10 effective 8/1/10, Revised’ 7/31/141
12.8.3.2 Delayed Enrollment—Seasons of Competition.
     12.8.3.2.1 Sports Other Than Men’s Ice Hockey, Skiing and Tennis. In sports other than men’s ice
    hockey, skiing and tennis, a student-athlete who does not enroll in a collegiate institution as a full-time stu
    dent in a regular academic term during a one-year time period after his or her high school graduation date
    or the graduation date of his or her class (as determined by the first year of high school enrollment or the
     international equivalent as specified in the NCAA Guide to International Academic Standards for Athletics
    Eligibility and based on the prescribed educational path in the student-athlete’s country), whichever occurs
     earlier, shall be subject to the following: (Adopted’ 1/9/96 ff?ctive 8/1/97 Revised: 4/29/04 effective 8/1/04,
     4/20/09, 4/29/10 effictive 8/1/11 appticabte to student-athletes who initially enrottftlt time in a collegiate insti
     tution on or after 8/1/11, 7/31/14)
     (a) The student-athlete shall be charged with a season of intercollegiate eligibility for each calendar year
           after the one-year time period (the next opportunity to enroll after one calendar year has elapsed)
           and prior to full-time collegiate enrollment during which the student-athlete has participated in
           organized competition per Bylaw 12.02.8.
     (b) After the one-year time period, if the student-athlete has engaged in competition per Bylaw 12.02.8,
           on matriculation at the certify’ing institution, the student-athlete must fulfill an academic year in
           residence before being eligible to represent the institution in intercollegiate competition.
           12.8.3.2.7.1 Exception—National/International Competition. for a maximum of one year
           after a prospective student-athlete’s first opportunity to enroll full time in a collegiate institution fol
           lowing the one-year time period after his or her high school graduation date or the graduation date of
           his or her class, whichever occurs earlier, participation in the following organized national/international
           competition is exempt from application of Bylaw 12.8.3.2.1: (Adopted’ 1/15/]] ffective 8/1/1] appli
           cable to student-athletes who initially enrottfrtt time in a collegiate institution on or after 8/1/] 1, Revised:
           1/14/12, 7/31/14)
           (a) Official Olympic Games, Pan American Games, World Championships, World Cup, World
                 University Games (Universiade) and World University’ Championships competition;
           (b) Officially recognized competition from which participants may directly qualify for final try
                 outs for a national team that will participate in the Olympic Games, Pan American Games,
                World Championships, World Cup or World University Games (Universiade), World Univer
                 sity’ Championships and final tryout competition from which participants are selected for such
                 teams; or
            (c) Official competition involving a national team sponsored by the appropriate national governing
                 body of the U.S. Olympic Committee (or, for student-athletes representing another nation, the
                 equivalent organization of that nation).

                                    2O1718 Division I- August                                                              83
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 96 of 106

                    12.8.3.2.1.1.1 Junior Level Competition. The national/international competition exception
                    does not apply to junior level national/international competition (e.g., Youth Olympic Games,
                    U20 ‘4irld Cup, Junior National Teams) that may be associated with the events specified in Bylaw
                    12.8.3.2.1.1. (Adopted: 8/11/11, Revisect: 7/31/14,)
             12.8.3.2.7.2 Track and Field and Cross Country. A student-athlete who has participated in or
             ganized competition after the one-year time period (the next opportunity to enroll after one calendar
             year has elapsed) and prior to full-time collegiate enrollment during a cross country indoor track and
             field, or outdoor track and field season (as opposed to general road racing events) shall be charged with
             a season of competition in the sport in which the student has participated for each calendar year after
             the one-year time period in which he or she participated in organized competition. (Adopted: 4/23/10
             ejfctive 8/1/1 1 applicable to student-athletes who initially en rottfit/I time in a cotlegiate institution on or
             after 8/1/1], Revised: 7/31/14)
             12.8.3.2.1.3 Road Racing. A student-athlete who has participated in road racing activities after
             the one-year time period (the next opportunity to enroll after one calendar year has elapsed) and prior
             to full-time collegiate enrollment shall be charged with a season of competition in each of the sports
             of cross country indoor track and field, and outdoor track and field for each calendar year after the
             one-year time period in which he or she participates in organized competition. (Adopted 4/29/10 e&c
             tive 2/1/11 applicable to student—athletes who initiaty en roll fill time in a collegiate institution on or after
             8/1/11, Revised: 7/31/14)
        7 2.8.3.2.2 Tennis. In tennis, a student-athlete who does not enroll in a collegiate institution as a full-
        time student in a regular academic term within six months (or the first opportunity to enroll after six
        months have elapsed) after his or her high school graduation date or the graduation date of his or her class
        (as determined by the first year of high school enrollment or the international equivalent as specified in the
        NCAA Guide to International Academic Standards for Athletics Eligibility’ and based on the prescribed
        educational path in the student-athlete’s country), whichever occurs earlier, shall be subject to the follow
        ing: (Adopted 4/29/10 eftcth’e 8/1/12 applicable to student-athletes who initialj’ enrollfrll thne in a collegiate
        institution on or after 8/1/12, Revised: 7/31/1 4)
        (a) The student-athlete shall be charged with a season of intercollegiate eligibility for each calendar year
              after the six-month period has elapsed (or the next opportunity to enroll) and prior to full-time col
              legiate enrollment during which the student-athlete has participated in organized competition per
              Bylaw 12.02.8.
        (b) After the six-month period, if the student-athlete has engaged in organized competition per Bylaw
              12.02.8, on matriculation at the certifying institution, the student-athlete must fulfill an academic
              year in residence before being eligible to represent the institution in intercollegiate competition.
              72.8.3.2.2.1 Exception—National/International Competition. for a maximum of one year
              after a prospective student-athlete’s first opportunity to enroll full time in a collegiate institution fol
              lowing the six-month time period after his or her high school graduation date or the graduation date of
              his or her class, whichever occurs earlier, participation in the following organized national/international
              competition is exempt from application of Bylaw 12.8.3.2.2: (Adopted 1/15/11 efli’ctive 8/1/12 appli
              cable to student-athletes who initially enrollfill time in a collegiate institution on or after 8/1/12, Revised:
               1/14/12, 7/31/14)
               (a) Official Olympic Games, Pan American Games, World Championships, World Cup, World
                     University Games (Universiade) and World University Championships competition;
               (b) Officially recognized competition from which participants may directly qualify for final try
                     outs for a national team that will participate in the Olympic Games, Pan American Games,
                     World Championships, World Cup or World University Games (Universiade), World Univer
                     sity’ Championships and final tryout competition from which participants are selected for such
                     teams; or
               (c) Official competition involving a national team sponsored by the appropriate national governing
                     body of the U.S. Olympic Committee (or, for student-athletes representing another nation, the
                     equivalent organization of that nation.)
                     72.8.3.2.2.1.7 Junior Level Competition. The national/international competition exception
                     does not apply to junior level national/international competition (e.g., Youth Olympic Games,
                     U20 World Cup, Junior National Teams) that may be associated with the events specified in Bylaw
                      12.8.3.2.2.1. (Adopted: 8/11/1], Revised 7/31/I 4)
                1 2.8.3.2.2.2 Matriculation After 20th Birthday—Tennis. In tennis, a student who is eligible
               under Bylaw 12.8.3.2.2, but who participates in organized tennis events after his or her 20th birthday
               and before full-time enrollment at the certifying institution shall be subject to the following: (Adoptech
               4/29/04 effictive 8/1/04for competition occurring after 8/1/04, Revised: 6/10/04, 7/31/14)

$4                                    2017-18 Division 1—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 97 of 106

               (a) The student will be charged with one season of intercollegiate tennis competition for each cal
                   endar year after his or her 20th birthday and prior to full-time enrollment at the certif’ing
                    institution during which the student-athlete has participated in organized tennis competition
                    per Bylaw 12.02.8. [Note: This includes participation in intercolbgiate tennis while enrolled
                    full-rime in another two-year or four-year institution; however, this provision replaces the season
                    of competition counted in Bylaw 12.8 (only one season is used in any one year).]
               (b) Upon matriculation at the certifring institution, the student-athlete must fulfill an academic
                    year in residence before being eligible to represent the institution in intercollegiate tennis, un
                    less the student transfers to the certifying institution with a minimum of 24 semester hours (or
                    equivalent) of transferable degree credit. (Note: All other NCAA transfer and academic eligibil
                    ity requirements applc)
                    12.8.3.2.2.2.7 Exception—Olympic Games, Pan American Games, World Champi
                    onships, World Cup, World University Games (Universiade) and World University
                    Championships Participation. Participation in the Olympic Games, Pan American Games,
                    World Championships, World Cup, World University Games (Universiade) and World University
                    Championships is exempt from the application of Bylaw 12.8.3.2.2.2. (Adopted’ 4/26/07 eft’ctive
                    8/1/0% Revised 1/14/12, 7/31/14:)
                          12.8.3.2.2.2.7.7 Junior Level Competition. The national/international competition ex
                          ception does not apply to junior level national/international competition (e.g., Youth Olym
                          pic Games, U20 World Cup, Junior National Teams) that may be associated with the events
                          specified in Bylaw 12.8.3.2.2.2.1. (Adopted 8/11/Il, Reviseth 7/31/l4
     72.8.3.3 Track and Field and Cross Country. Cross country, indoor track and field, and outdoor track and
    field shall be considered separate sports. (‘Revised 1/10/90, 7/31/1 4)
     12.8.3.4 Intercollegiate Competition. A student-athlete is considered to have engaged in a season of in
    tercollegiate competition when he or she competes in an athletics event involving any one of the conditions
    characterizing intercollegiate competition (per Bylaw 12.02.5). (Revised: 7/31/1 4)
     12.8.3.5 Participation After 21st Birthday—Men’s Ice Hockey and Skiing. In men’s ice hockey and
    skiing, any participation as an individual or a team representative in organized sports competition by a student
    during each 12-month period after the student’s 21st birthday and prior to initial full-time enrollment in a
     collegiate institution shall count as one year of varsity competition in that sport. Participation in organized
    competition during time spent in the U.S. armed services shall be excepted. (Revisech 1/10/90, 1/16/93, 1/10/95
     effctive 8/1/95, 1/9/96 fl/’ctive 8/1/96 6/1 0/04 1/17/09 ,J?ctive 8/1/10, 4/13/10 eJ/ctive 8/1/11 appticabte to
    student-athletes who initially en ro Itfr/I time in a collegiate institution on or after 8/1/1], 7/31/14)
     12.8.3.6 Foreign-Tour Competition. A student-athlete who did not compete during the institution’s season
    just completed and who represents the institution in a certified foreign tour after that intercollegiate season and
     prior to the start of the next academic year shall not be charged with a season of eligibility (see Bylaw 17.29.1.4).
     (Revisech 8/11/98, 7/31/14)
     12.8.3.7 Participation on an Institution’s Club Team. An individual is charged with a season of compe
     tition for participation in intercollegiate competition (see Bylaw 12.02.5) as a member of an institution’s club
     team if that institution sponsored the sport as a varsity intercollegiate sport and as a club sport at the time of
     participation. (Adopted 6/24/09, Revised 7/31/14)
12.8.4 Hardship Waiver. A student-athlete may be granted an additional year of competition by the con
ference or the Committee on Student-Athlete Reinstatement for reasons of “hardship.” Hardship is defined as
an incapacity resulting from an injury or illness that has occurred under all of the following conditions: (Re
vised 1/10/92 ffctive 8/1/92, 1/14/9% 8/1/97, 4/26/01 effective 8/1/01, 11/1/01, 4/3/02, 8/8/02, 3/10/04, 5/11/05,
9/18/0% 11/1/Of ffrctive 8/1/02, 4/24/08, 7131/14,)
(a) The incapacitating injury or illness occurs in one of the four seasons of intercollegiate competition at any two-
     year or four-year collegiate institutions or occurs after the first day of classes in the student-athlete’s senior year
     in high school;
(b) The injury or illness occurs prior to the first competition of the second half of the playing season that con
     cludes with the NCAA championship in that sport (see Bylaw 12.8.4.3.4) and results in incapacity to com
     pete for the remainder of that playing season;
(c) In team sports, the injury or illness occurs when the student-athlete has not participated in more than three
     contests or dates of competition (whichever is applicable to that sport) or 30 percent (whichever number is
     greater) of the institution’s scheduled or completed contests or dates of competition in his or her sport. Only
     scheduled or completed competition against outside participants during the playing season that concludes
     with the NCAA championship, or, if so designated, during the official NCAA championship playing season
      in that sport (e.g., spring baseball, fall soccer), shall be countable under this limitation in calculating both the
      number of contests or dates of competition in which the student-athlete has participated and the number of
      scheduled or completed contests or dates of competition during that season in the sport. Dates of competition

                                       2017-18 Division I- August                                                        85
     Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 98 of 106

    that are exempted (e.g., alumni contests, foreign team in the United States) from the maximum permissible
    number of contests or dates of competition shall count toward the number of contests or dates in which the
    student-athlete has participated and the number of scheduled or completed contests or dates of competition
    in the season. except for scrimmages and exhibition contests that are specifically identified as such in the
    sport’s Bylaw 17 playing and practice season regulations. Scrimmages and exhibition contests that are not
    exempted from the maximum permissible number of contests or dates of competition may be excluded from
    the calculation only if they are identified as such in the sport’s Bylaw 17 plaYing and practice season regula
    tions; and
(d) In individual sports, the injury or illness occurs when the student-athlete has not participated in more than
    three dates of competition or 30 percent (whichever number is greater) of the maximum permissible number
    of dates of competition as set forth in Bylaw 17 plus one date for a conference championship (e.g., gymnas
    tics: 13+1=14, wrestling: 16+1=17), regardless ofwhether the team participates in the conference champion
    ship, provided the institution is a member of a conference and the conference holds a championship event
    in the applicable sport. Dates of competition that are exempted per Bylaw 17 (e.g., alumni contests, foreign
    team in the United States) from the maximum permissible number of dates of competition do not count
    toward the number of dates in which the student-athlete has participated.
    12.8.4.7 Additional Criteria—Two-Year College Hardship. Institutions shall apply the following addi
    tional conditions if the injury or illness occurred at a two-year college: (Adopted 1/10/92 t&crive 8/1/92, Revised
     1/11/94, 7/31/14)
     (a) The appropriate two-year college athletics association (e.g., National junior College Athletic Association,
         Community College League of California) shall review and approve each hardship waiver request;
     (b) After approval by the appropriate two-year college athletics association, the request shall be reviewed and
         approved by the appropriate NCAA member conference or, in the case of an independent member insti
         tution, by the Committee on Student-Athlete Reinstatement, to ensure compliance with the provisions
         of NAA legislation;
     (c) \Vaiver requests shall be submitted only from two-year college organizations that apply the same or more
         stringent rules related to the administration of hardship waivers (compliance with all of the regulations
         of Bylaw 12.8.4); and
     (d) Each waiver request must he accompanied by a signed statement by the physician who treated the stu
          dent-athlete, indicating the reason(s) why the injury or illness was incapacitating.
     72.8.4.2 Administration of Hardship Waiver. The hardship waiver shall be administered by the member
     conferences of the Association or, in the case of an independent member institution, by the Committee on
     Student-Athlete Reinstatement. (Revised: 10/28/04, 4/20/09, 7/31/1 4)
          72.8.4.2.3 Review of Denied Waiver. A conference that denies an institution’s hardship waiver may
          submit the waiver to the Committee on Student-Athlete Reinstatement. The committee shall have the
          authority to review and determine whether to approve the waiver based on circumstances that may warrant
          relief from the application of the legislated waiver criteria. (Adopted: 4/20/09, Revised 7/31/1 4)
     72.8.4.3 Criteria for Administration of Hardship Waiver.
         72.8.4.3.3 Use of Scheduled or Completed Contests. An institution may use scheduled or com
         pleted contests or dates of competition, but it is not permissible to combine the two methods of calculation.
         (Adopted 8/4/05, Revised 7/31/14)
         12.8.4.3.2 Nature of Injury/Illness. It is not necessary’ for the incapacitating injury’ or illness to be
         the direct result of the student’s participation in the institution’s organized practice or game competition.
         (Revised 11/1/01, 7/31/14)
         72.8.4.3.3 Medical Documentation. Contemporaneous or other appropriate medical documentation,
         from a physician (a medical doctor) who administered care at the time of the injury or illness, that estab
         lishes the student-athlete’s inability’ to compete as a result of that injury’ or illness shall be submitted with
         any hardship-waiver request. (Adopted 4/20/99, Revised 2/22/01, 7/31/1 4)
          72.8.4.3.4 First-Half-of-Season Calculation.
              72.8.4.3.4.1 Team Sports. In team sports, the first half of the season is measured by the number
              of scheduled contests or dates of competition not exceeding the maximum limitations in each sport as
              set forth in Bylaw 17 as set prior to the first scheduled contest or date of competition of the designated
              official NCAA championship playing season in the applicable sport or the number of completed con
              tests or dates of competition. In determining if an injury or illness occurs prior to the first competition
              of the second half of the season that concludes with the NCAA championship in a sport with an odd
              number of scheduled or completed contests or dates of competition, the injury or illness must have
              occurred prior to the beginning of the scheduled or completed varsity contest or date of competition
              that starts the second half of the season that concludes with the NCAA championship (e.g., an injury
              or illness occurring at any time after the beginning of the scheduled sixth game of an 11-game sched
              ule would be considered to be after the first half of the institution’s season and would not qualify the

86                                    2017-18 Division I-August
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 99 of 106

     student-athlete for a hardship waiver). (Revised’ ]/14/97cffi’ctive 8/1/97, 4/26/0] effecth’e 8/1/01, 8/4/05,
     4/24/08, 7/31/14)
           12.8.4.3.4.11 Contests or Dates of Competition Based on Championship Selec
           tion. In sports in which the playing season may be divided into two segments, but championship
           selection is based on competition throughout the season (e.g., ice hockey), the first half of the
           season shall be measured by the institution’s number of scheduled or completed varsity contests or
           dates of competition for the entire season (e.g., nonchampionship and championship segments).
           In sports in which the playing season may be divided into two segments, but championship se
           lection is based on competition during only one segment of the season (e.g., spring baseball, fall
           soccer), the first half of the season shall be measured by the institution’s number of scheduled or
           completed varsity contests or dates of competition for only the championship segment. Ado,i’ted:
           4/23/08, Revised’ 7/31/14)
      72.8.4.3.4.2 Individual Sports. In individual sports, the first half of the season calculation is based
      on the number of days in the season that concludes with the NCAA championship, as declared by the
      institution, benveen the first date of competition used by any individual on the team and the last date
      of competition used by any individual on the team at the end of the declared playing season, includ
      ing a conference championship and any regular-season competition scheduled after the conference
      championship (e.g., “last chance” meet). Any break in the declared season shall not be counted (e.g.,
      institutional vacation period in which no practice or competition occurs). The total number of days in
      the championship season shall be divided by two in order to determine the first half of the season. A
      fractional portion of a da shall be rounded up to the next whole number. (Adopted 4/24/08, Revised
      7/31/14)
            12.8.4.3.4.2.7 Championship Selection Based on Entire Season. In sports in which the
           playing season may be divided into two segments, but championship selection is based on compe
            tition throtighout the season (e.g., golf, tennis), the first half of the season is based on the number
            of days in the entire season (e.g., nonchampionship and championship segments), as declared by
            the institution between the first date of competition used by any individual on the team and the
            last date of competition used by any individual on the team at the end of the declared playing
            season, including a conference championship and any regular-season competition scheduled after
            the conference championship (e.g., “last chance” meet). (Revised: 9/2/10, 7/31/14)
 72.8.4.3.5 Reinjury in Second Half of Season. A student-athlete who suffers an injury in the first half
 of the season that concludes with the NCAA championship or who suffers an injury after the first day of
 classes in his or her senior year of high school, attempts to return to competition during the second half of
 that season and then is unable to participate further as a result of aggravating the original injury does not
 qualifis for the hardship waiver. (Revised. 11/1/0], 8/8/02, 7/31/14)
 12.8.4.3.6 Percent Calculation. The following requirements are to be met in determining the percent
 calculation under this waiver provision: (Note: The percent calculation requirements set forth in Bylaws
 12.8.4 and 12.8.4.3.6 apply only to the waiver provisions of this section and do not apply to the maximum-
 and minimum-contests requirements in Bylaws 17 and 20.) (Revised: 7/31/14)
       72.8.4.3.6.1 Denominator in Percent Computation.
            72.8.4.3.6.7.7 Team Sports. The denominator in the institution’s percent calculation shall be
            based on the institution’s number of scheduled or completed varsity contests or dates of competi
            tion [see Bylaw 12.8.4-(c)] as computed for playing and practice season purposes in Bylaw 17 for
            the applicable sport. [Note: Exempted events in Bylaw 17 are included in the percent calculation,
            except as provided in Bylaw 12.8.4-(c).] An institution participating in a single-elimination event
            may only count the actual contests in which the institution participates (as opposed to the number
            of contests scheduled in the event) in determining the number of scheduled or completed contests
          in the denominator. (Revised’ 1/14/97 ffctive 8/1/97 2/11/98, 4/26/01 ff’ctive 8/1/0], 6/21/01,
          8/4/05, 4/24/08, 7/31/14)
               12.8.4.3.6.1.1.7 Conference Championships. A conference championship shall be
               counted as one contest or date of competition in determining the institution’s scheduled or
               completed contests or dates of competition in that sport, regardless of the number of days or
               games involved in the championship. However, for purposes of this regulation, the calculation
               of scheduled or completed contests or dates of competition in a particular season does not
               include postseason competition conducted after the completion of the institution’s regular-
               season schedule and conference tournament. (Revised: 1/14/97 effictive 8/1/97, 4/26/01 ffèc
               tive 8/1/0], 8/4/05, 7/31/1 4)
               72.8.4.3.6.1.1.2 Contests or Dates of Competition Based on Championship Selec
               tion. In sports in which the playing season may be divided into two segments, but cham
                pionship selection is based on competition throughout the season (e.g., ice hockey), the
                denominator shall be based on the institution’s number of scheduled or completed varsity

                              2077-18 Division I— August                                                        87
  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 100 of 106
                       contests or dates of competition for the entire season (e.g.. nonchampionship and champion
                       ship segments). In sports in which the playing season may be divided into two segments, but
                       championship selection is based on competition during only one segment of the season (e.g..
                       spring baseball, fall soccer), the denominator shall be based on the institutions number of
                       scheduled or completed varsity contests or dates of competition for only the championship
                       segment. (Adopted 4/23/08, Revised 7/31/14)
                  12.8.4.3.6.1.2 Individual Sports. Tue denominator in the institution’s percent calculation
                  shall be the maximum permissible number of dates of competition as set forth in Bylaw 17 plus
                  one date for a conference championship (e.g., gymnastics: 13÷1=14, wrestling: 16÷1=17), regard
                  less of whether the team participates in the conference championship, provided the institution is
                  a member of a conference and the conference sponsors a championship in the applicable sport.
                  for institutions that sponsor both indoor and outdoor track and field, the denominator for indoor
                  track and field shall be nine, plus one date for a conference championship, if applicable, and the
                  denominator for outdoor track and field shall be nine, plus one date for a conference champion
                  ship, if applicable. (Adopted 4/24/08, Revised 7/31/14)
              72.8.4.3.6.2 Fraction in Percent Computation. Any computation of the percent limitation that
              results in a fractional portion of a contest or date of competition shall be rounded to the next whole
              number (e.g., 30 percent of a 29-game basketball schedule—8.7 games—shall be considered nine
              games). (Revised: 1/14/97 eflctive 8/1/97 4/26/07 7/31/1 4)
         7 2.8.4.3.7 Transfer Student-Athletes. The application of the hardship legislation for a transfer stu
         dent-athlete may be based on the method that would be most beneficial to the student-athlete (the rule
         applicable to the division in which the injury or illness occurred or the Division I rule). The application of
         a particular division’s legislation must include all the applicable elements of that division’s legislation. It is
         not permissible to use selected elements of the legislation of more than one division. (Adopteth 11/12/97,
         Revised: 4/26/0 1 effective 8/1/01, 9/1 7/09, 7/31/14)
         12.8.4.3.8 Foreign-Tour Competition. A student-athlete who qualifies for a hardship for the previous
         academic year would not use a season of competition if the student-athlete represents the institution on a
         certified foreign tour during the summer-vacation period at the conclusion of that academic year. (Adopted
         1/10/92, Revised 4/26/01, 7/31/1 4)
72.8.5 Season-of-Competition Waiver—Competition While Ineligible. In conjunction with a re
quest for restoration of eligibility and any conditions imposed thereon per Bylaw 12.12, a student-athlete may be
granted an additional season of competition by the Committee on Student-Athlete Reinstatement when the stu
dent-athlete participated in a limited amount of competition as a result of a good-faith, erroneous formal declara
tion of eligibility by the institution’s appropriate certifying authority; or the student-athlete’s good-faith, erroneous
reliance on a coaching staff member’s decision to put the student-athlete into competition prior to the coaching
staff member receiving a formal declaration of the student-athlete’s eligibility from the institution’s appropriate
certifying authority’. The competition must have occurred under all of the following conditions: (Adopted 1/16/93,
Revised: 1/14/97 effrctive 8/1/97, 4/20/99, 4/25/02 effective 8/1/02, 8/4/05, 7/31/14)
(a) The competition occurred while the student-athlete was representing an NCAA member institution;
(b) The competition occurred within 60 day’s of the date the student-athlete first reported for athletics participa
     tion;
(c) The student-athlete did not participate in more than two events or 10 percent (whichever number is greater)
     of the institution’s scheduled or completed events in his or her sport. Mi competition (including a scrimmage)
     against outside participants shall be countable under this limitation in calculating both the number of events
    in which the student-athlete participated and the number of completed events during that season (both seg
    ments) in the sport;
(d) The student-athlete was involved innocently and inadvertently in the erroneous determination or declaration
    of eligibility, which permitted the student-athlete to compete while ineligible; and
(e) In the case of a coaching staff member’s erroneous decision, the student-athlete had reason to believe he or
    she would be eligible to participate, and the student-athlete did not contribute to the coaching staff member’s
    erroneous decision to allow the student-athlete to participate.
    12.8.5.1 Administrative Criteria. The following criteria shall be employed in the administration of the
    season-of-competition waiver: (Adopted 1/16/93, ReviseeL 7/31/1 4)
          12.8.5.1.7 Application—Use of Scheduled or Completed Contests. An institution may’ use sched
         uled or completed contests or dates of competition, but it is not permissible to combine the two methods
         of calculation. (Adopted 8/4/05, Revised 7/31/1 4)
          1 2.8.5.1.2 Ten-Percent Calculation. The requirements specified in Bylaw 12.8.4.3.6 shall apply to the
          10-percent calculation specified in this waiver. (Adopted 1/16/93, Revised 7/31/14)
7 2.8.6 Season-of-Competition Waiver—Competition While Eligible. A student-athlete may’ be
granted an additional season of competition by the Committee on Student-Athlete Reinstatement in a case in

88                                     2017-18 Division I—August
       Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 101 of 106

which the student-athlete participated in a limited amount of competition while eligible due to a coach’s docu
                                                                                                                                 te
mented misunderstanding of the legislation or other extenuating circumstances. In cases in which a student-athle
                                                                                                      t  shall have authority    to
does not meet the criteria of this waiver, the Committee on Student-Athlete Reinstatemen
                                                                                circumstance   s.  (Adopted:    4/25/02   eJ7ctiz’e
review and grant a waiver based on additional documented extenuating
8/1/02, Revised 10/28/0%, 7/31/14J
                                                                                                                                 or
     12.8.6.1 Application—Use of Scheduled or Completed Contests. An institution may use scheduled
     completed contests or dates of competition, but it is not permissible to combine        the two    methods   of calculation.
     tAdopted 8/4/05, Revised 7/3]/1#)
     72.8.6.2 Coach’s Documented Misunderstanding. The student-athlete participated as a result of good
     faith, reliance on a coaching staff member’s decision to put the student-athlete in an alumni contest, exhibition
                                                                                                                                  d
     contests. scrimmages, or nonchampionship segment contests based on the coach’s documented misunderstan
     ing of NCAA legislation and the competition         occurred  under   the following    conditions:     (Adopted   10/28/04
     Revised 8/4/05, 7/31/1 4)
     (a) The competition occurred w’hile the student-athlete was representing an NCAA institution;
                                                                                                                      p segment
     (b) The competition occurred prior to the completion of the first 20 percent of the championshi
           of the institution’s declared playing and practice season; and
                                                                                                                            great
     (c) The student-athlete did not compete in more than two events or 10 percent (whichever number is
                                                                                                    competition     (including     a
           er) of the institution’s scheduled or completed events in his or her sport. All
           scrimmage) against outside participants shall be countable under          this limitation    in calculating   both   the
           number of events in which the student-athlete participated and the number of scheduled or completed
           events during that season (both segments) in the sport.
           72.8.6.2.7 Percent Calculation. The requirements specified in Bylaw 12.8.4.3.6 shall apply to the per
           cent calculation specified in this waiver. (Adopted: 1 0/20/04, Revised: 7/31/1%)
                                                                                                                                fol
      12.8.6.3 Extenuating Circumstances. Extenuating circumstances include, but are not limited to, the
     lowing: (Adopted: 4/25/02 effctive 8/1/02, Revised’ 10/28/04,     7/31/14)
                                                                                                                                  of
      (a) The student-athlete failed to complete the entire season of competition at the institution as a result
           a life-threatening injury or illness suffered by a member of the        student-athle  te’s  immediate    family,   that
           clearly is supported by contemporaneous medical documentation;
                                                                                                                       a          of
      (b) The student-athlete failed to complete the entire season of competition at the institution as result
           extreme financial difficulties as a rest1lt of a specific event  (e.g.,  layoff, death   in  family)  experienced      by
           the student-athlete or an individual upon whom the student-athlete is legally dependent and prohibited
           the student-athlete from participating in intercollegiate athletics. These circumstances must be clearly
           supported by objective documentation (e.g., decree of bankruptcy, proof of termination) and must be
           beyond the control of the student-athlete or the individual upon whom the student-athlete is legally
          dependent;
                                                                                                           from its
      (c) The student-athlete’s institution dropped the sport (in which the student practiced or competed)
          intercollegiate program.
          72.8.6.3.7 Conditions of Competition. The competition must have occurred under all of the follow
          ing conditions: (Adopted 10/28/04, Revised 8/4/05, 1/14/08 effctive 8/1/04, 7/31/14)
                                                                                                                 of
          (a) The competition occurred prior to the completion of the first half of the championship segment
               the institution’s declared playing and practice season; and
          (b) The student-athlete did not compete in more than three events or 30 percent (whichever number
               is greater) of the institution’s scheduled or completed events in his or her sport. All competition
               (including a scrimmage) against outside participants shall be countable under this limitation in
               calculating both the number of events in which the student-athlete participated and the number of
               scheduled or completed events during that season (both segments) in the sport.
               12.8.6.3.1.7 Percent Calculation. The requirements specified in Bylaw 12.8.4.3.6 shall apply to
               the percent calculation specified in this waiver. (AdopteeL 4/25/02 ective 8/1/02, Revised 10/28/04,
                1/14/08, 7/31/1 4)

 12.9 U.S. Service Academy Exceptions, Special Eligibility Provisions.
                                                                                                                        of its
 72.9.1 Five-Year Rule. The Committee on Student-Athlete Reinstatement, by a two-thirds majority
                                                                        rule  (see Bylaw  12.8)  for student-athle tes of the
 members present and voting, may approve waivers to the five-year
                                                    eligibility in one  sport   but  wish to  compete   in  another  sport or
 national service academies who have exhausted
 sports in which they have eligibility remaining.  (Revised   4/24/03  ejfrctive  8/1/03, 7/31/14,)
                                                                                                                    summer
 7 2.9.2 Transfer Status. A student who has attended as a freshman (plebe) only in the official
                                                                       is not   considered  a transfer in  the application  of
 enrollment program of one of the four national service academies
 the transfer regulations of Bylaw 14.5. (Reviseth 7/31/1  4)

                                          2017-12 Division I-August                                                              89
   Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 102 of 106

12.10 Certication of Eligibility.
                                                                                                                                 chancellor is
12.70.1 institutional Responsibility for Eligibility Certification. The president or
                  approving     the  procedures     for  certifying    the  eligibility   of  an   institution’s    student-athle     tes under
responsible for
                                                                                                 on   the   institution’s   staff  to  adminis
NCAA legislation. The president or chancellor may designate an individual
                                                              of  eligibility   must   occur   prior    to  allowing    a student-athle      te to
ter proper certification of eligibility. Certification
                                  intercollegiat e  competition       (see  Bylaw    14.01.1).     A  violation    of  this  bylaw     in  which
represent the institution in
                                                                                                                                    the institu
the institution fails to certify a student-athlete’s eligibility prior to allowing him or her to represent
                                                                                         violation    per   Constitution     2.8.1;     however,
tion in intercollegiate competition shall be considered an institutional
                                           student-athle    te’s   eligibility,  provided    all  the   necessary    information       to  certify
such a violation shall not affect the
                        eligibility  was available    to  the  institution    and  the  student-athle      te otherwise    would      have   been
the student-athlete’s
eligible for competition. (Revised 3/8/06 1/]4/08, 7/31/14)
                                                                                                                           approved by the
12.10.2 Squad-List Form. The institution’s athletics director shall compile on a form
            list of the squad    members     in each    sport   on  the  first  day  of competition        and   shall indicate    thereon the
Council a
                                                                                    te’s  name     must    be  on  the  official  institutional
status of each member in the designated categories. A student-athle
                                                                                                                                 Violations of
form in order for the student to be eligible to represent the institution in intercollegiate competition.
                            a student-athle  te’s  eligibility   iithe  violation   occurred     due   to  an  institutional   administrativ     e
this bylaw do not affect
                                                                                                   however,     the  violation   shall    be  con
error or oversight and the student-athlete is subsequently added to the form;
                                                                                                                              administration
sidered an institutional violation per Constitution 2.8.1. (See Bylaw 15.5.11 for details about the
of the squad list.) (‘Revised: 1/14/97,     11/1/07effcti     ve  8/1/08,   7/31/14,    8/7/14)


72.11 Ineligibility.
72.1 1.1 Obligation of Member Institution to Withhold Student-Athle
                                                                                                                            te From Competi
tion. If a student-athlete is         ineligible    under    the  provisions       of the  constitution,       bylaws       or   other regulations of
the Association,     the  institution     shall  be  obligated    to   apply   immediately         the  applicable      rule    and     to withhold the
                                                                                             may     appeal   to    the  Committee            on Student-
student-athlete from all intercollegiate competition. The institution
                                                          student-athle    te’s   eligibility   as  provided     in   Bylaw      12.12     if it concludes
Athlete Reinstatement for restoration of the
that the circumstance      s warrant     restoration.    (Revised:    7/31/14)
                                                                                                                                                 a student-
12.71.2 Ineligibility Resulting From Recruiting Violation. An institution shall not enter
                                          member     of a  team)   in   any  intercollegiat     e  competition       if it  is  acknowledge         d by the
athlete (as an individual or as a
                                                                                                                               or  representativ      e(s) of
institution or established through the Association’s infractions process that the institution
                                                                                 the  recruiting      of the  student—ath         lete.  The     institution
its athletics interests violated the Association’s legislation in
                                                                                                                                            te’s eligibility
may appeal to the Committee on Student-Athlete Reinstatement for restoration of the student-athle
                            12.12  if     concludes     that  circumstance      s  warrant     restoration.     (Revised       7/31/14)
as provided in Bylaw                   it

       12.1 7.2.1 Payment of Legal Fees During Appeal. A member institution may provide actual and neces
                                                                                                                                                its athletics
       sary expenses for a prospective student-athlete to attend proceedings conducted by the institution,
                    or the  NCAA     that   relate  to the  prospective     student-athle     te’s  eligibility   to  participate       in  intercollegiate
       conference
                                                                                                                                                     institu
       athletics, provided the prospective student-athlete either has signed a National Letter of Intent with the
       tion or (if the institution is not     a subscribing     member      of  the   National      Letter of  Intent    program)         the   prospective
                                                                                                                                                            of
       student-athlete has been accepted for enrollment by the institution and has provided written confirmation
                                                                                                           n in    such    proceedings         also  may   be
       his or her intent to enroll at the institution. The cost of legal representatio
       provided by the institution (or a representative of its athletics interests). (Revised 7/31/14)
 72.77.3 Application of Ineligibility Ruling Pending Appeal. Once an interpretation (per Constitu
                                                                                                                                                           te,
 tion 5.4.1.2) applicable to a member institution has been issued and results in the ineligibility of a student-athle
                                                apply    the  rule   to  the  eligibility   of    the  student-athle      te,    even    if  review    of the
 it is necessary for the institution to
                                                                                                                                                  failure to
 interpretation (per Constitution 5.4.1.2.1.1 or 5.4.1.2.2) at the request of the institution is pending.
 withhold such a student-athlete from competition is a violation of the                        conditions     and     obligations        of  membership.
 (Rez’ised 12/22/08, 7/31/14)
 72.77.4 Ineligible Participation.
                                                                                                                                                            in
        72.11.4.1 Loss of Eligibility. A student-athlete shall be denied eligibility for intercollegiate competition
                         she  participates     in intercollegiat   e  competition       in that    sport  while     ineligible      under     this  bylaw   or
       a sport if he or
                                                                                                                                                           ete
       other applicable NCAA legislation. The certifying institution may appeal to the Committee on Student-Athl
                                                                       te’s  eligibility   if      concludes     that   the    circumstance        s warrant
        Reinstatement for restoration of the student-athle                                     it
       restoration (see Bylaw 12.12). (Revised: 7/31/1 4)

 72.12 Restoration of Eligibility.
                                                                                                                  provi
 12.72.1 Basis for Appeal. When a student-athlete is determined to be ineligible under any applicable
                                  or other regulations of the  Association, the member      institution, having applied
 sion of the constitution, bylaws
                                                                                                           appeal to the
 the applicable rule and having withheld the student-athlete from all intercollegiate competition, may
                                                                                  eligibility, provided  the institution
 Committee on Student-Athlete Reinstatement for restoration of the student’s
 concludes that the circumstances warrant restoration  of eligibility.


 90                                               2017-18 Division I-August
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 103 of 106
12.72.2 Participation in Appeal Hearing. Any appeal to restore a student-athlete’s eligibility shall he
submitted in the name of the institution by the president or chancellor (or an individual designated by the presi
dent or chancellor), faculty athletics representative, senior woman administrator or athletics director (for the men’s
or women’s program). At least one of those individuals must participate in any hearing of the appeal that involves
direct participation by the student-athlete or other individuals representing the institution or the student. (Revised:
1/11/94, 3/8/O6 7/31/14)
12.72.3 Student Responsibility, Relationship to Restoration of Eligibility. A student-athlete is
responsible fcr his or her involvement in a violation ofNCAA regulations (as defined in Bylaw 19), and the Com
mittee on Student-Athlete Reinstatement may restore the eligibility of a student involved in any violation only
when circumstances clearly varrnt restoration. The eligibility of a student-athlete involved in a major violation
shall not be restored other than through an exception authorized by the Committee on Student-Athlete Reinstate
ment in a unique case on the basis of specifically stated reasons.




                                      2017- 18 Division I August    -                                                91
Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 104 of 106
      Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 105 of 106

BYLAW, ARTICLE 13

Recruiting
73.07 General Principles.
13.07.1 Eligibility Effects of Recruiting Violation. The recruitment of a student-athlete by a member
institution or any representative of its athletics interests in violation of the Association’s legislation, as acknowl
edged by the institution or established through the Association’s infractions process, shall result in the student-
athlete becoming ineligible to represent that institution in intercollegiate athletics. The Committee on Student-
Athlete Reinstatement may restore the eligibility of a student involved in such a violation only when circumstances
clearly warrant restoration. A student is responsible for his or her involvement in a violation of NCAA regulations
during the student’s recruitment, and involvement in a Level I or Level II violation (see Bylaws 19.1.1 and 19.1.2)
may cause the student to become permanently ineligible for intercollegiate athletics competition at that institu
tion. (Revised) 7/31/14)
73.07.2 Institutional Responsibility in Recruitment. A member of an institution’s athletics staff or
a representative of its athletics interests shall not recruit a prospective student-athlete except as permitted by this
Association, the institution and the member conference, if any.
13.07 .3 Additional Recruiting Restrictions. The Committee on Academics shall have the authority to
determine the circumstances that would require an institution or team that fails to satisly the academic perfor
mance program to apply’ additional recruiting restrictions. The Committee on Academics shall establish and annu
ally publish to the membership such circumstances under which the additional restrictions apply (see Bylaw 14.8).
(Adopted: 4/29/04 ejqctive 8/1/04, Revised: 8/7/14)

73.02 Definitions and Applications.
13.02.7 Business Day. A business day is any weekday that is not recognized as a national holiday, including
any weekday during which an institution is closed for other reasons (e.g., holiday break). i7Adopted) 4/29/10 efi’c
tive 8/1/10)
1 3.02.2 Camps.
     13.02.2.1 Diversified Sports Camp. A diversified sports camp is a camp that offers a balanced camping
     experience, including participation in seasonal summer sports and recreational activities, without emphasis on
     instruction, practice or competition in any particular sport.
     13.02.2.2 Specialized Sports Camp. A specialized sports camp is a camp that places special emphasis on a
     particular sport or sports and provides specialized instruction.
13.02.3 Competition Site. The “competition site” is the facility in which athletics competition is actually
conducted, including any dressing room or meeting facility used in conjunction with the competition.
1 3.02.4 Contact. A contact is any face-to-face encounter between a prospective student-athlete or the pro
spective student-athlete’s parents, relatives or legal guardians and an institutional staff member or athletics repre
sentative during which any dialogue occurs in excess of an exchange of a greeting. Any’ such face-to-face encounter
that is prearranged (e.g., staff member positions himself or herself in a location where contact is possible) or that
takes place on the grounds of the prospective student-athlete’s educational institution or at the site of organized
competition or practice involving the prospective student-athlete or the prospective student-athlete’s high school,
preparatory school, two-year college or all-star team shall be considered a contact, regardless of whether any’
conversation occurs. However, an institutional staff member or athletics representative who is approached by a
prospective student-athlete or the prospective student-athlete’s parents, relatives or legal guardians at any location
shall not use a contact, provided the encounter was not prearranged and the staff member or athletics representa
tive does not engage in any dialogue in excess of a greeting and takes appropriate steps to immediately terminate
the encounter. (Revised: 1/11/94 ffctive 8/1194)
     73.02.4.1 Evaluation Activities During Contact Period—Football. [FBS/FCS] In football, a visit to a
     prospective student-athlete’s high school, preparatory school or two-year college, or an evaluation at any’ site that
     occurs during a contact period shall constitute a contact (for all prospective student-athletes in that sport at the
     educational institution) for that particular week even if no contact is made with a prospective student-athlete.
     (Adopted: 1/11/94 effi’ctive 8/1/94, Revised: 1/10/95 ft’ctive 8/1/95)
 13.02.5 Periods of Recruiting Activities.
     13.02.5.7 Contact Period. A contact period is a period of time when it is permissible for authorized athletics
     department staff members to make in-person, off-campus recruiting contacts and evaluations.
     7 3.02.5.2 Evaluation Period. An evaluation period is a period of time when it is permissible for authorized
     athletics department staff members to be involved in off-campus activities designed to assess the academic quali

                                       2077-78 Division I- August                                                      93
  Case 1:17-cr-00686-LAK Document 234-34 Filed 10/27/18 Page 106 of 106
     6cations and playing ability of prospective student-athletes. No in-person, off-campus recruiting contacts shall
     be made with the prospective student-athlete during an evaluation period. [D] )Revised 10/30/14,)
     13.02.5.3 Recruiting Period—Men’s Basketball. In men’s basketball, a recruiting period is a period of
     time when it is permissible for authorized athletics department staff members to make in-person, off-campus
     recruiting contacts and evaluations. (Adopted 10/22711 eftZ’ctive 8/1/12,)
     13.02.5.4 Quiet Period. A quiet period isa period of time when it is permissible to make in-person recruit
     ing contacts oniy on the institution’s campus. No in-person, off-campus recruiting contacts or evaluations may
     be made during the quiet period. [Dl (‘Revised’ 10/30/14,)
     13.02.5.5 Dead Period. A dead period is a period of time when it is not permissible to make in-person
     recruiting contacts or evaluations on or off the institution’s campus or to permit official or unofficial visits by
     prospective student-athletes to the institution’s campus. It remains permissible, however, for an institutional staff
     member to write or telephone a prospective student-athlete during a dead period. [Dl (Revised 1/]1/94 12/6/13,
     10/30/14,)
          13.02.5.5.1 Exception—Women’s Volleyball. In women’s volleyball, an institutional coaching staff
          member may have incidental contact with a two-year college prospective student-athlete who is attending
          and being honored at the annual American Volleyball Coaches Association (AVCA) awards banquet, pro
          vided no recruiting conversation occurs. [DI (Adopted: 10/30/03. Revised: 1 0/3 0/] 4)
          7 3.02.5.5.2 Exception—After Commitment. Except for the application of Bylaw 13.02.5.5.2.1, a
         prospective student-athlete is no longer subject to the application of a dead period after one of the following
          events occurs: (Adopted: 1/16/10 ejfrctive 8/1/10, Revised 1/15/11 ff2ctive 8/1/1], 1/19/13 eJfrctive 8/1/13,
          11/25/13, 4/6/16, 4/28/1 6 ejfrctiz’e 8/1/16)
          (a) The prospective student-athlete signs a National Letter of Intent (NLI) or the institution’s written
              offer of admission and/or financial aid; or
          (b) The institution receives a financial deposit in response to the institution’s offer of admission.
          For institutions that subscribe to the National Letter of Intent program, this exception does not apply
          to an individual who only signs an institution’s written offer of admission and/or financial aid prior to
          the initial regular (as opposed to early) signing date of the National Letter of Intent program in the ap
          plicable sport.
               7 3.02.5.5.2.7 December and January Dead Period—Bowl Subdivision Football. In bowl
               subdivision football, it is not permissible for an institution to make an in-person, on- or off-campus
               contact with a prospective student-athlete during the December and January dead period, even if the
               prospective student-athlete has signed the institution’s written offer of admission and/or financial aid
               or the institution has received the prospective student-athlete’s financial deposit in response to its offer
               of admission. However, it is permissible for the institution to make such contact with a prospective
               student-athlete who has arrived in the locale of the institution for initial full-time enrollment. (Adopted:
               4/6fl6)
7 3.02.6 Enrolled Student-Athlete. An enrolled student-athlete is an individual whose enrollment was
solicited by a member of the athletics staff or other representative of athletics interests with a view toward the
student’s ultimate participation in the intercollegiate athletics program. Any other student becomes a student-
athlete only when the student reports for an intercollegiate squad that is under the jurisdiction of the athletics
department.
73.02.7 Evaluation. Evaluation is any off-campus activity designed to assess the academic qualifications or
athletics ability’ of a prospective student-athlete, including any visit to a prospective student-athlete’s educational
institution (during which no contact occurs) or the observation of a prospective student-athlete participating in
any practice or competition at any site. (Revised 1/10/91 effective 8/1/91, 1/11/94 efctive 8/1/94)
    13.02.7.1 Exception—Football. In football, any evaluation that occurs during a contact period by a coach
    ing staff member is a countable contact per Bslaw 13.02.4.1 rather than a countable evaluation. ‘Adopteth
    1/10/95 y/2ctive 8,’1/95)
    13.02.7.2 Evaluation Days—Football, Women’s Volleyball and Women’s Beach Volleyball. An eval
    uation day is defined as one coach engaged in the evaluation of .uw prospective student—athlete on one day (12:1)1
    a.m. to midnight). Two coaches making evaluations on the same day’ shall use two evaluation days. See Bylaws
     13.1.7.4.4, ] 3.1.7.9 and 13.1.7.10. (Adopted: 1/9/96 eftcth’e 8/1/96, Revised: 1/12/99 eftctivc 8/1/99, /2700
    ‘ctive 8/1/01, 1/25/0” eflcth’e 8/1/02, ./28/05 e&cth’e 8/1/05, 1/14/08 effctivc’ 8/1/08, q/]./O8, 1/16710 effc
    th’e 6/1/10, 1/1 5711 qffcth’e 8/1/11, 4/2671 7ff.tjt 8/1/17)
33.02.8 Family Member. [Al For purposes of Bylaw 13.6, a family’ member is an individual with any of
the following relationships to the prospective student-athlete: spouse, parent or legal guardian, child, sibling,
grandparent, domestic partner or any individual whose close association with the prospective student-athlete is
the practical equivalent of a family relationship. (Adopted: 1/15/16 effictive 8/1/16)
7 3.02.9 Recruiting-Person Days—Men’s Basketball. In men’s basketball, a recruiting-person day’ is
defined as one coach engaged in an off-campus recruiting activity of a men’s basketball prospective student-athlete

94                                     2017-l8Division I—August
